 

Exhibit 10.30

 

EXECUTION VERSION

 

 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of August 14, 2020

 

by and among

 

BCSF I, LLC,

as Borrower,

  

VARIOUS LENDERS,

 

GOLDMAN SACHS BANK USA,

as Sole Lead Arranger

and Syndication Agent

 

GOLDMAN SACHS BANK USA,

as Administrative Agent

 

 

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Administrator

 

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Agent

 

and

 

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Custodian

 

 



 

 

 

TABLE OF CONTENTS

 

    Page       SECTION 1. DEFINITIONS AND INTERPRETATION 2 1.1. Definitions 2
1.2. Accounting Terms 49 1.3. Interpretation, Etc. 49 1.4. Assumptions as to
Collateral Obligations, Etc. 49 1.5. Future Funding Collateral Obligations 51  
    SECTION 2. LOANS AND COMMITMENTS 52 2.1. Loans and Commitments 52 2.2. Pro
Rata Shares; Availability of Funds 54 2.3. Use of Proceeds 55 2.4. Evidence of
Debt; Register; Lenders' Books and Records; Notes 56 2.5. Interest on Loans 56
2.6. Default Interest 57 2.7. Fees; Etc. 57 2.8. Prepayments; Commitment
Reductions 58 2.9. Required Principal Payments 60 2.10. [Reserved] 60 2.11.
General Provisions Regarding Payments 60 2.12. Ratable Sharing 61 2.13. Making
or Maintaining Floating Rate Loans 61 2.14. Increased Costs; Capital Adequacy 63
2.15. Taxes; Withholding, Etc. 64 2.16. Obligation to Mitigate 67 2.17.
Defaulting Lenders 67 2.18. Removal or Replacement of a Lender 68       SECTION
3. CONDITIONS PRECEDENT 69 3.1. [Reserved] 69 3.2. Conditions to Each Credit
Extension 69 3.3. Effective Date 70       SECTION 4. REPRESENTATIONS AND
WARRANTIES 70 4.1. Organization; Requisite Power and Authority; Qualification 70
4.2. Equity Interests; Ownership; Collateral Obligations 70 4.3. Due
Authorization 70 4.4. No Conflict 71 4.5. Governmental Consents 71 4.6. Binding
Obligation 71 4.7. Adverse Proceedings, Etc. 71 4.8. Payment of Taxes 71 4.9.
Properties 71 4.10. No Defaults 72 4.11. [Reserved] 72 4.12. Investment Company
Act 72 4.13. Federal Reserve Regulations; Exchange Act 72 4.14. Employee Benefit
Plans 72 4.15. Solvency 72 4.16. Compliance with Statutes, Etc. 72 4.17.
Disclosure 73 4.18. Sanctioned Persons; Anti-Corruption Laws; PATRIOT Act 73

 



 

 

 

SECTION 5. COVENANTS 73 5.1. Compliance with Laws, Etc. 73 5.2. Maintenance of
Books and Records 74 5.3. Existence of Borrower, Etc. 74 5.4. Protection of
Collateral 75 5.5. Opinions as to Collateral 76 5.6. Performance of Obligations
76 5.7. Negative Covenants 77 5.8. No Consolidation 79 5.9. No Other Business;
Etc. 79 5.10. Compliance with Investment Management Agreement 79 5.11. Certain
Tax Matters 79 5.12. Certain Regulations 80 5.13. Transaction Data Room 80 5.14.
Financial and Other Information; Notices 80 5.15. Inspections, Etc. 81 5.16.
Foreign Currency Hedges 81       SECTION 6. ACCOUNTS; ACCOUNTINGS AND RELEASES
84 6.1. Collection of Money 84 6.2. Collection Accounts 87 6.3. Other
Transaction Accounts 89 6.4. Reports by Collateral Agent 91 6.5. Accountings 92
6.6. Additional Reports 97 6.7. Delivery of Pledged Obligations; Custody
Documents; Etc. 97 6.8. Custodianship and Release of Collateral 100 6.9.
Procedures Relating to the Establishment of Transaction Accounts Controlled by
the Collateral Agent 102       SECTION 7. APPLICATION OF MONIES 102     SECTION
8. SALE OF COLLATERAL OBLIGATIONS; SUBSTITUTION; AMENDMENTS 107 8.1. Sales of
Collateral Obligations 107 8.2. Trading Restrictions 108 8.3. Affiliate
Transactions 110 8.4. Purchase and Delivery of Collateral Obligations and Other
Actions 111 8.5. Amendments to Underlying Instruments 111       SECTION 9.
EVENTS OF DEFAULT 112     SECTION 10. THE AGENTS 116 10.1. Appointment of Agents
116 10.2. Powers and Duties 116 10.3. General Immunity 117 10.4. Agents Entitled
to Act as Lender 122 10.5. Lenders' Representations, Warranties and
Acknowledgment 122 10.6. Right to Indemnity 122 10.7. Successor Administrative
Agent and Collateral Agent 123 10.8. Collateral Documents 124 10.9. Withholding
Taxes 125 10.10. Administrative Agent May File Bankruptcy Disclosure and Proofs
of Claim 125       SECTION 11. MISCELLANEOUS 126 11.1. Notices 126 11.2.
Expenses 127

 



iii 

 

 

11.3. Indemnity 128 11.4. Set-Off 129 11.5. Amendments and Waivers 129 11.6.
Successors and Assigns; Participations 131 11.7. Independence of Covenants 134
11.8. Survival of Representations, Warranties and Agreements 134 11.9. No
Waiver; Remedies Cumulative 134 11.10. Marshalling; Payments Set Aside 134
11.11. Severability 135 11.12. Obligations Several; Independent Nature of
Lenders' Rights 135 11.13. Headings 135 11.14. APPLICABLE LAW 135 11.15. CONSENT
TO JURISDICTION 135 11.16. WAIVER OF JURY TRIAL 136 11.17. Usury Savings Clause
136 11.18. Effectiveness; Counterparts 137 11.19. PATRIOT Act 137 11.20.
Electronic Execution of Assignments 137 11.21. No Fiduciary Duty 137 11.22.
Judgment Currency 138 11.23. Confidentiality 138 11.24. Effect of Amendment and
Restatement 139       SECTION 12. SUBORDINATION 140     SECTION 13. ASSIGNMENT
OF INVESTMENT MANAGEMENT AGREEMENT 140     SECTION 14. COLLATERAL CUSTODIAN 142



 

APPENDICES:  A Commitments   B Notice Addresses   C-1 Borrower Subsidiaries  
C-2 Collateral Obligations       SCHEDULES: A Financial and Other Information  
    EXHIBITS: A Form of Funding Notice   B-1 Form of U.S. Tax Compliance
Certificate     (For Foreign Lenders that are not Partnerships)   B-2 Form of
U.S. Tax Compliance Certificate     (For Foreign Participants that are not
Partnerships)   B-3 Form of U.S. Tax Compliance Certificate     (For Foreign
Participants that are Partnerships)   B-4 Form of U.S. Tax Compliance
Certificate     (For Foreign Lenders that are Partnerships)   C Form of
Assignment Agreement   D Form of Request for Release of Custody Documents   E
Form of Power of Attorney   F Form of Tangible Net Worth Certificate   G Form of
Cooperation Agreement

 



iv 

 



 

CREDIT AGREEMENT

 

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of August 14, 2020
is entered into by and among:

 

(a)       BCSF I, LLC, a Delaware limited liability company (the "Borrower");

 

(b)       the Lenders party hereto from time to time;

 

(c)       GOLDMAN SACHS BANK USA ("Goldman Sachs"), as syndication agent (in
such capacity, the "Syndication Agent") and as sole lead arranger (in such
capacity, the "Arranger");

 

(d)       GOLDMAN SACHS, in its capacity as Administrative Agent (in such
capacity, the "Administrative Agent");

 

(e)       U.S. BANK NATIONAL ASSOCIATION, in its capacity as Collateral
Administrator (in such capacity, the "Collateral Administrator");

 

(f)        U.S. BANK NATIONAL ASSOCIATION, in its capacity as Collateral Agent
(in such capacity, the "Collateral Agent"); and

 

(g)       U.S. BANK NATIONAL ASSOCIATION, in its capacity as Collateral
Custodian (in such capacity, the "Collateral Custodian").

 

RECITALS

 

Capitalized terms used in these recitals and in the preamble shall have the
respective meanings given to such terms in Section 1.1 hereof.

 

The Borrower, the Lenders party thereto, the Syndication Agent, the Arranger,
the Administrative Agent, the Collateral Administrator, the Collateral Agent and
the Collateral Custodian are parties to an Amended and Restated Credit Agreement
dated as of January 8, 2020 (as amended or otherwise modified prior to the date
hereof, the "Existing Credit Agreement"). The parties to the Existing Credit
Agreement desire to amend the Existing Credit Agreement in certain respects and
to restate in its entirety the Existing Credit Agreement, as so amended, and
accordingly, the parties hereto hereby agree to amend the Existing Credit
Agreement and restate the Existing Credit Agreement, as so amended, in its
entirety, effective as of the Effective Date (as hereinafter defined).

 

The Borrower Entities and the other Credit Parties form an affiliated group of
Persons, and each Credit Party will derive substantial direct and indirect
benefits from the making of the Loans to the Borrower Entities hereunder (which
benefits are hereby acknowledged by each Credit Party party hereto).

 

Accordingly, in consideration of the premises and the agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 



1 

 

 

SECTION 1.           DEFINITIONS AND INTERPRETATION

 

1.1.         Definitions.

 

The following terms used herein, including in the preamble, recitals, exhibits
and schedules hereto, shall have the following meanings:

 

"Accounts Securities Intermediary" means a person acting as Securities
Intermediary under the Securities Account Control Agreement.

 

"Acquire" means to purchase, enter into, Originate, receive by contribution
(including from the Sponsor or the Fund) or otherwise acquire. The terms
"Acquired", "Acquiring" and "Acquisition" have correlative meanings.

 

"Additional Documentation" means, for each Collateral Obligation, all Underlying
Instruments for such Collateral Obligation required to be delivered to the
Collateral Custodian in accordance with the Transaction Documents that do not
constitute part of the Preliminary Documentation Package for such Collateral
Obligation.

 

"Additional Information Request" is defined in Section 3.2(a).

 

"Additional Reports" is defined in Section 6.6.

 

"Adjusted Balance" means, for any Collateral Obligation at any time, the lower
of:

 

(a)       the product of:

 

(1)       the Collateral Obligation Notional Amount of such Collateral
Obligation at such time; and

 

(2)       the Asset Current Price of such Collateral Obligation at such time;
and

 

(b)       such other amount (the "Initial Specified Balance" for such Collateral
Obligation) as may be specified by the Borrower as of the date on which such
Collateral Obligation was first Acquired by a Borrower Entity,

 

provided that the Adjusted Balance of any Collateral Obligation that does not
satisfy the Collateral Obligation Criteria at such time, or that has an Asset
Current Price of less than 60% at such time, shall be zero.

"Adjusted USD LIBOR Rate" means, for any Interest Period for any Loan, the rate
per annum obtained by dividing:

 

(a)       (1) the rate per annum equal to the rate determined by the
Administrative Agent (and notified to the Collateral Administrator) to be the
London interbank offered rate administered by the ICE Benchmark Administration
(or any other person which takes over the administration of that rate) for U.S.
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period displayed on the relevant Screen Page,
determined as of approximately 11:00 a.m. (London, England time) on the related
Interest Rate Determination Date; or (2) if the rate referenced in the preceding
clause (1) is not available, the rate per annum equal to the offered quotation
rate to first class banks in the London interbank market by a leading bank in
the London interbank market (selected by the Investment Manager in consultation
with the Administrative Agent) for U.S. Dollar deposits (for delivery on the
first day of such Interest Period) of amounts in same day funds comparable to
the principal amount of the outstanding Loans with maturities comparable to such
Interest Period as of approximately 11:00 a.m. (London, England time) on such
Interest Rate Determination Date, by

 



2 

 

 

 

(b) an amount equal to (1) one minus (2) the Applicable Reserve Requirement,

 

provided that, notwithstanding the foregoing, the Adjusted USD LIBOR Rate shall
at no time be less than 0.0% per annum.

 

"Administrative Agent" is defined in the preamble.

 

"Administrative Agent Cooperation Agreement" means an Administrative Agent
Cooperation Agreement between a Sponsor Administrative Agent, as Consenting
Party, the Borrower and the Collateral Agent in substantially the form of
Exhibit G, duly executed and delivered.

 

"Administrative Agent Fee Letter" means the Fee Letter dated on or around the
Initial Credit Date between Goldman Sachs Bank USA, as Administrative Agent, and
the Borrower Entities with respect to certain fees to be paid from time to time
to the Administrative Agent.

 

"Administrative Expense Cap" means, for any Payment Date, an amount in USD equal
to $100,000; provided, that, for any Payment Date, to the extent that the full
Administrative Expense Cap was not applied on any of the three immediately
preceding Payment Dates, such excess amount shall be added to the Administrative
Expense Cap for such Payment Date.

 

"Administrative Expenses" means amounts (other than any Reserved Expenses) due
or accrued with respect to any Payment Date (including all fees, expenses and
indemnities) and payable in the following order to:

 

(a)       the Bank Parties and the Collateral Administrator Parties under the
Bank Party Fee Letter, this Agreement and the other Transaction Documents;

 

(b)       the Administrative Agent under the Administrative Agent Fee Letter and
the other Transaction Documents;

 

(c)       the Investment Manager (other than any Successor Management Fees)
under the Investment Management Agreement, including legal fees and expenses of
counsel to the Investment Manager;

 

(d)       the Independent Manager pursuant to the Constitutive Documents in
respect of services provided to the Borrower thereunder;

 

(e)       the agents and counsel of the Borrower Entities for fees, including
retainers, and expenses (including the expenses associated with complying with
FATCA and any other tax compliance regulations); and

 

(f)       without duplication, any Person in respect of any other reasonable
fees or expenses of the Borrower Entities (including in respect of any indemnity
obligations, if applicable) not prohibited under this Agreement and any reports
and documents delivered pursuant to or in connection with this Agreement.

 

"Advance Rate" means, for each Collateral Obligation (unless, in each case,
otherwise agreed between the Borrower and the Administrative Agent), the
applicable percentage set forth below, calculated in each case at the time the
Acquisition of such Collateral Obligation is approved pursuant to Section 8.2:

 

(a)       if such Collateral Obligation is a BSL that is a First Lien
Obligation, 65%;



(b)       if such Collateral Obligation is a First Lien Obligation that is not a
BSL, 62.5%;

 



3 

 

 

(c)       if such Collateral Obligation is a Senior Unitranche Obligation,
57.5%; provided that, if a First Lien Floor Toggle Period is in effect at any
time, then the Advance Rate with respect to each Senior Unitranche Obligation
shall be 52.5% for so long as such First Lien Floor Toggle Period is in effect
(except to the extent that such requirement is expressly waived in writing or is
deemed to have been waived pursuant to Section 8); and

 

(d)       if such Collateral Obligation is a second lien Collateral Obligation
or a Junior Secured Collateral Obligation, 45%.

 

"Adverse Proceeding" means any action, suit, proceeding, hearing (in each case,
whether administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of any Credit Party) at law or
in equity, or before or by any Governmental Authority, domestic or foreign
(including any environmental claims), whether pending or, to the knowledge of
the Borrower Entities, threatened against or affecting any Credit Party or any
property of any Credit Party.

 

"Affected Lender" and "Affected Loans" are defined in Section 2.13(b).

 

"Affiliate" or "Affiliated" means, with respect to a Person, (a) any other
Person who, directly or indirectly, is in control of, or controlled by, or is
under common control with, such Person or (b) any other Person who is a
director, officer or employee (1) of such Person, (2) of any Subsidiary or
parent company of such Person or (3) of any Person described in subclause (a)
above. For purposes of this definition, control of a Person shall mean the
power, direct or indirect, (x) to vote more than 50% of the securities having
ordinary voting power for the election of directors of any such Person or (y) to
direct or cause the direction of the management and policies of such Person
whether by contract or otherwise. With respect to the Borrower Entities, this
definition shall exclude the Independent Manager, its Affiliates and any other
special purpose vehicle to which the Independent Manager is or will be providing
administrative services, as a result solely of the Independent Manager acting in
such capacity or capacities. For purposes of this definition, affiliation solely
as a result of ownership by a common equity sponsor or fund (or related funds)
(in each case so long as not under the common control of Sponsor or any of its
Affiliates) shall not be taken into account for the purpose of clause (kk) of
the definition of "Collateral Obligation Criteria".

 

"Agent" means each of (a) the Administrative Agent (including as Calculation
Agent), (b) the Syndication Agent, (c) the Collateral Agent, (d) the Collateral
Custodian, (e) the Collateral Administrator, (f) the Accounts Securities
Intermediary, (g) the other Bank Parties and Collateral Administrator Parties
and (h) any other Person appointed under and in accordance with the Transaction
Documents to serve in an agent or similar capacity (including, in each of the
foregoing cases (a) through (h), any of their respective receivers or delegates
permitted under the Transaction Documents). For the purposes hereof and the
other Transaction Documents, the Investment Manager shall not constitute an
"Agent".

 

"Agent Affiliates" is defined in Section 11.1(b)(3).

 

"Agent Fee Letter" means each of (a) the Administrative Agent Fee Letter and (b)
the Bank Party Fee Letter.

 

"Agent Fees" is defined in Section 2.7(a).

 

"Aggregate Amounts Due" is defined in Section 2.12.

 

"Aggregate Equity Exposure Amount" means, at any time, the sum of the Equity
Exposure Amounts of all Future Funding Collateral Obligations (including all
Future Funding Collateral Obligations that the Borrower Entities have Committed
to Acquire but which Acquisitions have not yet settled) at such time.

 



4 

 

 

"Aggregate Excess Exposure Amount" means, at any time, the sum of the Excess
Exposure Amounts of all Future Funding Collateral Obligations (including all
Future Funding Collateral Obligations that the Borrower Entities have Committed
to Acquire but which Acquisitions have not yet settled) at such time.

 

"Aggregate Exposure Amount" means, at any time, the sum of the Exposure Amounts
for all Future Funding Collateral Obligations (including all Future Funding
Collateral Obligations that the Borrower Entities have Committed to Acquire but
which Acquisitions have not yet settled) at such time.

 

"Aggregate Principal Amount" means, when used with respect to any or all of the
Collateral Obligations, Eligible Investments or Cash, the aggregate of the
Principal Balances of such Collateral Obligations, Eligible Investments or Cash
on the date of determination.

 

"Aggregate Realization Application Amount" means, for each Payment Date during
the Amortization Period, an amount equal to the sum of the Individual
Realization Application Amounts for all Collateral Obligations that were the
subject of a Disposition or other realization of Principal Proceeds (in whole or
in part) during the related Due Period to the extent not paid pursuant to
Section 2.9 prior to such Payment Date.

 

For purposes of this definition, Principal Proceeds received on a Future Funding
Collateral Obligation during the Amortization Period shall not be deemed to be a
"realization" with respect to such Collateral Obligation to the extent that such
Principal Proceeds are required to be deposited in, and retained in, the Future
Funding Reserve Account to fund the Exposure Amount with respect to such
Collateral Obligation.

 

"Agreed Release Value" means, for any Collateral Obligation, an amount (in U.S.
Dollars) equal to the lesser of (a) 125% of the Historical Borrowing Base Amount
of such Collateral Obligation and (b) 80% of the aggregate outstanding principal
amount of such Collateral Obligation on the date on which such Acquired by a
Borrower Entity. The Agreed Release Value for a Collateral Obligation shall be a
static number that shall not change during the term of this Agreement,
regardless of any Dispositions (in whole or in part) of or other realization or
recoveries on such Collateral Obligation.

 

"Agreement" means this Amended and Restated Credit Agreement.

 

"Alternate Rate" is defined in Section 2.13(a)(2).

 

"Amendment" is defined in Section 8.5.

 

"Amortization Period" means the period commencing on the last day of the Phase I
Funding Period and ending on the earlier of the Maturity Date and the date as of
which the Commitments have been terminated and all Obligations have been paid in
full.

 

"Anti-Corruption Laws" is defined in Section 4.18.

 

"Applicable Integral Multiple" means, for each borrowing and Voluntary
Prepayment, $1.

 

"Applicable Minimum Amount" means, for each borrowing and Voluntary Prepayment,
$1,000,000, or such lower amount consented to by the Administrative Agent in its
sole discretion.

 

"Applicable Reserve Requirement" means, at any time, for any Loan, the maximum
rate, expressed as a decimal, at which reserves (including any basic marginal,
special, supplemental, emergency or other reserves) are required to be
maintained with respect thereto against "Eurocurrency liabilities" (as such term
is defined in Regulation D) under regulations issued from time to time by the
Board of Governors or other applicable banking regulator. Without limiting the
effect of the foregoing, the Applicable Reserve Requirement shall reflect any
other reserves required to be maintained by such member banks with respect to
(i) any category of liabilities which includes deposits by reference to which a
Floating Rate or any other interest rate of a Loan is to be determined, or (ii)
any category of extensions of credit or other assets which include Loans. A Loan
shall be deemed to constitute Eurocurrency liabilities and as such shall be
deemed subject to reserve requirements without benefits of credit for proration,
exceptions or offsets that may be available from time to time to the applicable
Lender. The rate of interest on Loans shall be adjusted automatically on and as
of the effective date of any change in the Applicable Reserve Requirement.

 



5 

 

 

"Approved Electronic Communications" means any notice, demand, communication,
information, document or other material that is distributed by means of
electronic communications pursuant to Section 11.1(b).

 

"Asset Amortized Amount" means, in respect of a Collateral Obligation on any
day, an amount equal to the Dollar Equivalent of the Collateral Obligation
Notional Amount of such Collateral Obligation on such day.

 

"Asset Current Price" means, in respect of a Collateral Obligation on any date,
the bid side market value of that Collateral Obligation (expressed as a
percentage of par of the related Collateral Obligation Notional Amount but
excluding any accrued interest), as determined by the Calculation Agent on each
Business Day, provided that, if such Collateral Obligation is an Unsettled Sale
Asset on such date, then the "Asset Current Price" for such Collateral
Obligation shall be the Expected Settlement Price (expressed as a percentage of
par of the related Collateral Obligation Notional Amount but excluding any
accrued interest) thereof at such time; provided, further that, with respect to
any Collateral Obligation that is not a BSL and for which the Asset Current
Price cannot be determined in accordance with the foregoing, then the Asset
Current Price of such Collateral Obligation shall be determined by the
Administrative Agent in its commercially reasonable discretion. For the
avoidance of doubt, the determination of the Asset Current Price of any
Collateral Obligation shall be subject in each case to the Borrower's Dispute
rights set forth in Section 2(c) of the Margining Agreement.

 

"Assignable Loan" means a Loan Obligation that is capable of being assigned or
novated to, at a minimum, commercial banks or financial institutions
(irrespective of their jurisdiction of organization) that are not then a lender
or a member of the relevant lending syndicate, without the consent of the
borrower or the guarantor, if any, of such Loan Obligation or any agent.

 

"Assigned Price" means, in respect of a Collateral Obligation on any date, the
value of such Collateral Obligation (expressed as a percentage of par but
excluding any accrued interest) at the time such Collateral Obligation is
Acquired by a Borrower Entity, as determined in good faith by the Calculation
Agent and agreed by the Borrower at such time.

 

If a Borrower Entity has Committed to Acquire a Collateral Obligation in more
than one lot and/or a Collateral Obligation has been added to the Underlying
Portfolio in more than one lot (for example, by Commitments or Acquisitions on
separate days), then each lot of such a Collateral Obligation shall be treated
as separate Collateral Obligations for purposes of determining the Assigned
Prices therefor.

 

"Assignment Agreement" means:

 

(a)       with respect to the Loans and the Commitments, an Assignment and
Assumption Agreement substantially in the form of Exhibit C, with such
amendments or modifications as may be approved by the Administrative Agent and
the Borrower Entities; and

 

(b) with respect to any Collateral Obligation, an assignment and assumption
agreement in the form required, pursuant to the related Underlying Instruments,
for the transfer by the applicable Borrower Entity of all or a portion of the
legal and beneficial interest in such Collateral Obligation. If no form of
assignment and assumption agreement is required, pursuant to the related
Underlying Instruments, for the transfer of all or a portion of the for the
transfer by such Borrower Entity of all or a portion of the legal and beneficial
interest in such Collateral Obligation, then the "Assignment Agreement" for such
Collateral Obligation shall be a reference to the form of assignment and
assumption agreement, and any related documents, that are customary in the
relevant market for the transfer of the legal and beneficial interest in such
Collateral Obligation.

 



6 

 

 

"Assignment Effective Date" is defined in Section 11.6(b).

 

"AUD" means the lawful currency of Australia.

 

"Authorized Officer" means:

 

(a) With respect to each Borrower Entity, any Officer of such Person or any
other Person who is authorized to act for such Person in matters relating to,
and binding upon, such Person (which, in the case of the Investment Manager,
shall be an Authorized Officer of the Investment Manager).

 

(b) With respect to the Investment Manager, any officer, employee or agent of
the Investment Manager who is authorized to act for the Investment Manager in
matters relating to, and binding upon, the Investment Manager with respect to
the subject matter of the request, certificate or order in question.

 

(c) With respect to a Collateral Administrator Party, any officer, employee or
agent of such Collateral Administrator Party who is authorized to act for such
Collateral Administrator Party in matters relating to, and binding upon, such
Collateral Administrator Party with respect to the subject matter of the
request, certificate or order in question.

 

(d) With respect to the Account Securities Intermediary or the Collateral
Custodian, any officer, employee or agent of such Person who is authorized to
act for such Person in matters relating to, and binding upon, such Person
respect to the subject matter of the request, certificate or order in question.

 

(e) With respect to the Collateral Agent or any other bank or trust company
acting as trustee of an express trust or as custodian, a Trust Officer.

 

(f) With respect to the Administrative Agent, any officer thereof who has
responsibility with respect to the administration of this Agreement.

 

Each party may receive and accept a certification (which shall include contact
information and email addresses) of the authority of any other party as
conclusive evidence of the authority of any Person to act, and such
certification may be considered as in full force and effect until receipt by
such other party of written notice to the contrary.

 

"Availability Period" means the period from and including the Closing Date to
but excluding the earlier of (a) the last day of the Phase II Funding Period and
(b) the date of the termination of the Commitments in full pursuant to Section
2.8(b) or Section 9.

 

"Balance" means on any date, with respect to Cash or Eligible Investments in any
account, the aggregate of (1) the current balance of Cash, demand deposits, time
deposits, certificates of deposit and federal funds; (2) the principal amount of
interest-bearing corporate and government securities, money market accounts and
repurchase obligations; and (3) the purchase price or the accreted value, as
applicable, (but not greater than the face amount) of non-interest-bearing
government and corporate securities and commercial paper.

 

"Bank" means U.S. Bank National Association, a national banking association, in
its individual capacity and not as Agent, and any successor thereto.

 



7 

 

 

"Bank Parties" means the Bank, in its capacities as Collateral Agent, Collateral
Administrator, Collateral Custodian, Account Securities Intermediary and in its
other capacities hereunder and under the other Transaction Documents.

 

"Bank Party Fee Letter" means the Fee Letter dated on or around the Initial
Credit Date among the Bank Parties, the Collateral Administrator Parties and the
Borrower Entities (or the Investment Manager on their behalf) with respect to
certain fees to be paid from time to time to the Bank Parties and the Collateral
Administrator Parties and their respective Affiliates in connection with the
transactions contemplated by the Transaction Documents.

 

"Bankruptcy" means, with respect to a Collateral Obligation, a "Bankruptcy" (as
defined in the Credit Definitions) with respect to the related underlying
obligor.

 

"Bankruptcy Code" means Title 11 of the United States Code entitled
"Bankruptcy".

 

"Base Rate" means, for any day, a rate per annum equal to the greatest of (i)
the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate in
effect on such day plus ½ of 1% and (iii) the sum of (a) the applicable Floating
Rate (after giving effect to any Floating Rate "floor") that would be payable on
such day for a Loan bearing interest based on such Floating Rate with a
one-month interest period plus (b) 1.0%. Any change in the Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
on the effective day of such change in the Prime Rate or the Federal Funds
Effective Rate, respectively. The Agents or Lenders may make commercial loans or
other loans at rates of interest at, above or below the Base Rate or any rate
referred to in the definition thereof.

 

"Basel III" means, collectively, those certain agreements on capital and
liquidity standards contained in "Basel III: A Global Regulatory Framework for
More Resilient Banks and Banking Systems", "Basel III: International Framework
for Liquidity Risk Measurement, Standards and Monitoring", and "Guidance for
National Authorities Operating the Countercyclical Capital Buffer", each as
published by the Basel Committee on Banking Supervision in December 2010 (as
revised from time to time), and "Basel III: The Liquidity Coverage Ratio and
Liquidity Risk Monitoring Tools", as published by the Basel Committee on Banking
Supervision in January 2013 (as revised from time to time), and, in each case,
as implemented by such Lender's primary U.S. bank regulatory authority.

 

"Bid Disqualification Condition" means, with respect to any bid submitted by any
third party on any date, in the Calculation Agent's commercially reasonable
judgment:

 

(a)       either (x) such third party is ineligible to accept assignment or
transfer of the relevant Collateral Obligation or any portion thereof, as
applicable, substantially in accordance with the then-current market practice in
the principal market for such relevant Collateral Obligation, as reasonably
determined by the Calculation Agent, or (y) such third party would not, through
the exercise of its commercially reasonable efforts, be able to obtain any
consent required under any agreement or instrument governing or otherwise
relating to such Collateral Obligation to the assignment or transfer of such
Collateral Obligation or such portion thereof, as applicable, to it; or

 

(b)       such bid is not bona fide, including due to (x) the insolvency of the
bidder, (y) the inability, failure or refusal of the bidder to settle the
purchase of such Collateral Obligation or any portion thereof, as applicable, or
otherwise settle transactions in the relevant market or perform its obligations
generally or (z) with respect to the component of such bid in synthetic form,
such bid not accurately reflecting the transfer of the credit risk of such
Collateral Obligation through its maturity.

 

"Board of Directors" means, with respect to each Borrower Entity, the directors
or managers of such Borrower Entity duly appointed by the members of such
Borrower Entity.

 



8 

 

 

"Board of Governors" means the Board of Governors of the United States Federal
Reserve System.

 

"Borrower" is defined in the preamble.

 

"Borrower Entity" means each of the Borrower and each Permitted Additional
Subsidiary.

 

"Borrower Order" means a written order or request (which may be a standing
order) dated and signed in the name of a Borrower Entity by an Authorized
Officer of such Borrower Entity or by an Authorized Officer of the Investment
Manager, as the context may require or permit. An order or request provided in
an email or other electronic communication by an Authorized Officer of a
Borrower Entity or by an Authorized Officer of the Investment Manager shall
constitute a Borrower Order, except in each case to the extent the Collateral
Agent requests otherwise in writing.

 

"Borrower Sale and Contribution Agreement" means the Sale and Contribution
Agreement dated on or around the Initial Credit Date between the Seller and the
Borrower.

 

"Borrowing Base" means, on any date, an amount equal to:

 

(a)       the aggregate Borrowing Base Values of the Collateral Obligations
(including Unsettled Purchase Assets but excluding Unsettled Sale Assets); plus

 

(b)       an amount equal to the Dollar Equivalent of the aggregate amount of
cash standing to the credit of the Principal Collection Account and the Future
Funding Reserve Account as of such date; minus

 

(c)       the Dollar Equivalent of the aggregate purchase prices (at their
then-current Expected Settlement Prices) for all Unsettled Purchase Assets as at
such date (if any); plus

 

(d)       for Unsettled Sale Assets on such date, the lower of:

 

(1)       the sum of the Dollar Equivalent of the Expected Settlement Price for
all Unsettled Sale Assets on such date; and

 

(2)       25% of the aggregate principal amount of the Loans outstanding on such
date; minus

 

(e)       for each Collateral Obligation (including Unsettled Purchase Assets
and Unsettled Sale Assets) as to which an Excess Concentration Amount exists as
of such date, the product of:

 

(1)       such Excess Concentration Amount; and

 

(2)       the Advance Rate for such Collateral Obligation as of such date,

 

all as determined by the Administrative Agent.

 

"Borrowing Base Deficiency" means, at any time, the amount (if any) by which the
aggregate principal amount of the Loans outstanding exceeds the Borrowing Base
at such time.

 

"Borrowing Base Deficiency Trigger Event" is defined in the Margining Agreement.

 

"Borrowing Base Value" means, for each Collateral Obligation on any date, an
amount equal to the product of:

 



9 

 

 

(a) the Advance Rate for such Collateral Obligation as of such date;

 

(b)       the Adjusted Balance of such Collateral Obligation as of such date;
and

 

(c)       the Initial FX Rate for such Collateral Obligation as of such date.

 

"Breakage Event" is defined in Section 2.13(c).

 

"BSL" means a Loan Obligation that:

 

(a)       (i) is Acquired by the relevant Borrower Entity at a price (calculated
as of the date of acquisition or commitment to acquire by such Borrower Entity)
equal to or greater than 93.0% (expressed as a percentage of par of the related
Collateral Obligation Notional Amount but excluding any accrued interest) and
(ii) at the time of determination, (1) is a broadly syndicated commercial loan;
(2) is secured by a pledge of collateral, which security interest is validly
perfected and either (x) first priority under applicable law or (y) as
determined by the Administrative Agent in its sole and absolute discretion,
second priority under applicable law to another loan of the same obligor that is
secured by assets whose value does not constitute a material portion of the
value of all assets of such obligor (subject to liens permitted under the
applicable credit agreement that are reasonable and customary for similar loans,
and liens accorded priority by law in favor of the United States or any state or
agency); (3) has a collateral value or enterprise value securing such Loan
Obligation (as determined in good faith by the Investment Manager on or about
the time of origination) that is equal to or in excess of (x) the outstanding
principal balance of such Loan Obligation plus (y) the aggregate outstanding
balances of all other loans of equal or higher seniority secured by the same
collateral; (4) has a senior facility size of $200,000,000 or greater and has an
EBITDA for the prior twelve calendar months of $50,000,000 or greater (after
giving pro forma effect to any acquisition in connection therewith); (5) is
rated by either S&P or Moody's (or the obligor is rated by S&P or Moody's) at
the time of Acquisition by the applicable Borrower Entity; (6) at least two
Pricing Sources are available; and (7) has a LoanX Depth of 2 or more at such
time; or

 

(b)       is otherwise deemed to be a BSL by the Administrative Agent.

 

"Buffer Asset Value" is defined in the Margining Agreement.

 

"Business Day" means:

 

(a)       for all purposes other than as covered by clause (b) below, any day
except Saturday, Sunday and any day which shall be in New York, New York or
London, England or the location of the Corporate Trust Office (initially
Chicago, Illinois), a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close; and

 

(b)       with respect to all notices and determinations in connection with, and
payments of principal and interest on, Loans, any day that is a Business Day
described in clause (a) above and that is also a day for trading by and between
banks in U.S. Dollar deposits in the interbank LIBOR market.

 

"Calculation Agent" means the Administrative Agent. Unless otherwise expressly
stated herein, all determinations by the Calculation Agent hereunder shall be
made in its sole and absolute discretion.

 

"Cash" means (a) such coin or currency of the United States of America as at the
time shall be legal tender for payment of all public and private debts and (b)
funds denominated in any other Specified Currencies.

 



10 

 

 

"Cash Trap Event" means an event that will be deemed to occur at any time if
both of the following conditions are satisfied at such time:

 

(a)       a Borrowing Base Deficiency exists at such time; and

 

(b)       such Borrowing Base Deficiency is greater than the sum of:

 

(1)       7.5% of the aggregate principal amount of the Loans outstanding at
such time; and

 

(2)       the aggregate Buffer Asset Value (if any) at such time.

 

For the avoidance of doubt, more than one Cash Trap Event may occur hereunder.

 

"Cause Event" is defined in Section 13(g).

 

"Change in Law" means the occurrence, after the date hereof, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a "Change in Law", regardless of the date enacted,
adopted or issued.

 

"Clean-Up Call Event" means an event that will be deemed to occur if either:

 

(a)       the aggregate principal amount of the Loans outstanding at such time
is less than 20% of the Total Facility Amount at such time; or

 

(b)       the number of unique Collateral Obligations in the Collateral
Portfolio is less than 10.

 

"Clean-Up Call Prepayment" is defined in Section 2.9(b).

 

"Clearing Agency" means an organization registered as a "clearing agency"
pursuant to Section 17A of the Exchange Act.

 

"Closing Date" means October 4, 2017.

 

"Code" means the United States Internal Revenue Code of 1986, as amended.

 

"Collateral" means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted to the
Collateral Agent pursuant to the Transaction Documents as security for the
Obligations.

 

"Collateral Account" means a segregated trust account maintained pursuant to
Section 6.3(d), and "Collateral Accounts" means all of such accounts,
collectively.

 

"Collateral Administration Agreement" means a collateral administration
agreement dated on or around the Initial Credit Date among the Borrower
Entities, the Investment Manager and the Collateral Administrator Parties.

 



11 

 

 

"Collateral Administrator" means the Bank, solely in its capacity as Collateral
Administrator under the Collateral Administration Agreement, until a successor
Person shall have become the Collateral Administrator pursuant to the applicable
provisions of the Collateral Administration Agreement, and thereafter
"Collateral Administrator" shall mean such successor Person.

 

"Collateral Administrator Parties" means the Collateral Administrator.

 

"Collateral Agent" is defined in the preamble.

 

"Collateral Agent Exchange Rate" means, on any day, with respect to any
Specified Currency, the rate at which another Specified Currency may be
exchanged into such Specified Currency at the prevailing spot rate of exchange
determined by the Collateral Agent to be available to it in a commercially
reasonable manner, in accordance with the Collateral Agent's customary
commercial practice from time to time, in the London interbank exchange market,
at the time specified by the Collateral Agent on such date.

 

"Collateral Custodian" is defined in the preamble.

 

"Collateral Custodian Termination Notice" is defined in Section 14.

 

"Collateral Deficit" is defined in the Margining Agreement.

 

"Collateral Documents" means the Pledge and Security Agreement, the Securities
Account Control Agreements, the Margining Agreement, the Power of Attorney and
all other instruments, documents and agreements delivered by or on behalf of any
Credit Party pursuant to this Agreement or any of the other Transaction
Documents in order to grant to, or perfect in favor of, the Collateral Agent,
for the benefit of Secured Parties, a Lien on any real, personal or mixed
property of that Credit Party as security for the Obligations.

 

"Collateral Obligation" means any Loan Obligation that, at the time a Commitment
is made to Acquire such obligation by a Borrower Entity, and at all times
thereafter, satisfies each of the Collateral Obligation Criteria (except in each
case to the extent any one or more of such criteria are expressly waived in
writing in the manner and to the extent expressly set forth in this Agreement),
as determined from time to time by the Administrative Agent; provided that any
Future Funding Collateral Obligation need not satisfy clause (dd) of the
Collateral Obligation Criteria to be considered a "Collateral Obligation" for
all purposes hereunder.

 

"Collateral Obligation Criteria" means, with respect to any obligation, each of
the following:

 

(a)       such obligation has been approved by the Administrative Agent in
accordance with the procedures set forth in Section 8;

 

(b)       the required Documentation Package has been delivered or will be to
the Collateral Custodian to the extent required herein;

 

(c)       [reserved];

 

(d)       such obligation is one as to which the applicable Borrower Entity has
good and marketable title, free and clear of all Liens other than Permitted
Liens;

 

(e)       such obligation is denominated in a Specified Currency and is neither
convertible by the issuer thereof into, nor payable in, any currency other than
a Specified Currency;

 

(f)       as at its Acquisition date, such obligation is not one as to which a
Bankruptcy has occurred;

 



12 

 

 

(g)       as at its Acquisition date, such obligation is not one as to which a
Failure to Pay has occurred (giving effect to any applicable cure periods under
the Underlying Instruments);

 

(h)       no portion of such obligation has been Originated, documented, sold or
contributed to a Borrower Entity or charged-off, in each case other than in
accordance with all applicable policies and procedures of the Investment Manager
as in effect on the related Acquisition date;

 

(i)       at the time of its Acquisition, such obligation is not subject to a
Restructuring in which all or a portion of the principal balance due has been
reduced or forgiven;

 

(j)       such obligation does not mature more than eight years after the date
on which it was Acquired;

 

(k)       [reserved];

 

(l)       such obligation is governed by the law of the United States or of any
state thereof, by English law or by Australian law;

 

(m)       such obligation is issued by an obligor that is Domiciled in (1) the
United States; (2) Australia; (3) the United Kingdom; (4) a member state of
either the European Union or the European Free Trade Association (other than
France, Greece, Iceland, Italy, Portugal or Spain); or (5) any other
jurisdiction approved by the Administrative Agent;

 

(n)       its Acquisition will not result in the imposition of stamp duty or
stamp duty reserve tax payable by any Borrower Entity, unless such stamp duty or
stamp duty reserve tax has been included in the purchase price of such
obligation;

 

(o)       upon Acquisition, the obligation is capable of being, and will be, the
subject of a first fixed charge, a first priority security interest or other
arrangement having a similar commercial effect in favor of the Collateral Agent
for the benefit of the Secured Parties;

 

(p)       (A) it is capable of being sold or assigned to or held by such
Borrower Entity, together with any associated security, without any breach of
applicable selling restrictions or of any contractual provisions and (B) it must
permit assignments without the consent of any obligor, or any other restriction,
following an event of default thereunder;

 

(q)       it must require the consent of at least 66 ⅔ percent of the lenders to
the obligor thereunder for any change that extends the time for, or reduces,
waives or forgives the amount of, any payment of principal or interest on such
obligation (for the avoidance of doubt, excluding any changes originally
envisaged in the loan documentation);

 

(r)       such obligation is an Assignable Loan or a Consent Required Loan and,
in each case, no rights of first refusal, rights of first offer, last looks,
drag along rights or tag along rights (in each case however designated or
defined, and whether in the underlying instruments governing such obligation, in
any intercreditor agreement or agreement among lenders relating to such
obligation or otherwise) exist in favor of any other holder of such obligation
or any other Person;

 

(s)       such obligation is Registered, unless it is not a
"registration-required obligation" as defined in Section 163(f)(2)(A) of the
Code;

 

(t)       such obligation is an obligation with respect to which the relevant
Borrower Entity will receive payments due under the terms of such obligation and
proceeds from disposing of such asset free and clear of withholding tax, other
than withholding tax as to which the obligor or issuer must make additional
payments so that the net amount received by such Borrower Entity after
satisfaction of such tax is the amount due to such Borrower Entity before the
imposition of any withholding tax;

 



13 

 

 

(u)       such obligation is not an obligation of Goldman Sachs & Co. or any of
its Affiliates;

 

(v)       at the time of its Acquisition, such obligation does not represent
more than 75% of the Total Indebtedness available under the related Underlying
Instruments;

 

(w)       at the time of its Acquisition, such obligation is not a Credit Risk
Obligation;

 

(x)       such obligation is not a lease (including a finance lease);

 

(y)       such obligation is either Originated by a Borrower Entity or, if not
so Originated, is Acquired by a Borrower Entity by assignment, and such
obligation is not a Participation;

 

(z)       such obligation (if acquired from the Seller) has been acquired by the
related Borrower Entity pursuant to the terms of the Sale and Contribution
Agreement (or other agreements between such Borrower Entity and the Seller
satisfactory to the Agent in its sole and absolute discretion) and the Borrower
Entities shall have complied with all terms and conditions for Affiliate
transactions with respect thereto set forth herein;

 

(aa)       such obligation is not an Interest Only Security;

 

(bb)       such obligation provides for a fixed amount of principal payable in
Cash on scheduled payment dates and/or at maturity and does not by its terms
provide for earlier amortization or prepayment at a price of less than par;

 

(cc)       such obligation does not constitute Margin Stock;

 

(dd)       except in the case of a Future Funding Collateral Obligation acquired
in accordance with Section 1.5, such obligation is not an obligation pursuant to
which any future advances or payments to the borrower or the obligor thereof may
be required to be made by any Borrower Entity (other than to indemnify an agent
or representative for lenders pursuant to the Underlying Instruments), unless
appropriate arrangements (acceptable to the Administrative Agent in its sole and
absolute discretion, which arrangements may be made by amendment to this
Agreement or any other Transaction Documents) are made by the Borrower to
provide a reserve to cover the full amount of all such future advances or
payments;

 

(ee)       such obligation is not, by its terms, convertible into or
exchangeable for an equity security at any time over its life;

 

(ff)       such obligation is not a Structured Finance Obligation;

 

(gg)       such obligation is not a Synthetic Security;

 

(hh)       such obligation does not include or support a letter of credit;

 

(ii)       such obligation is not an interest in a grantor trust;

 

(jj)       such obligation is not issued by an issuer (primary obligor) located
in a country, which country on the date on which the obligation is Acquired by
the relevant Borrower Entity imposed foreign exchange controls that effectively
limit the availability or use of the Specified Currency in which such obligation
is denominated to make when due the scheduled payments of principal thereof and
interest thereon;

 



14 

 

 

(kk)       no Credit Party nor any of their respective Affiliates is, or is an
Affiliate of, any obligor on such obligation; and

 

(ll)       such obligation is not subject to material non-credit related risk
(such as the occurrence of a catastrophe), as reasonably determined by the
Investment Manager.

 

provided that, if such obligation does not satisfy the criteria above, the
Administrative Agent may expressly consent to the inclusion of such obligation
in accordance with the procedures set forth in Section 8.

 

"Collateral Obligation Notional Amount" means, in respect of any Collateral
Obligation at any time, the full principal amount (together with all Exposure
Amounts) of the Collateral Obligation owned by the Borrower Entities or
Committed to be owned by the Borrower Entities at such time. Notwithstanding the
foregoing, for purposes of any calculation of the Collateral Obligation Notional
Amount of a Future Funding Collateral Obligation:

 

(a)       the determination of the Borrowing Base Value of such Future Funding
Collateral Obligation shall exclude any Exposure Amounts; and

 

(b)       where a price is expressed as a percentage of the Collateral
Obligation Notional Amount, including in the definitions of "Asset Current
Price" and "BSL", such percentage shall be calculated with respect to the
outstanding principal amount, excluding any Exposure Amounts.

 

"Collateral Portfolio" means on any date of determination, all Collateral
Obligations then owned by the Borrower Entities and all Collateral Obligations
then Committed to be Acquired by the Borrower Entities.

 

"Collateral Portfolio Calculation Base" means, on any date, an amount equal to
the aggregate Initial Adjusted Balances of all Collateral Obligations that
satisfy the Collateral Obligation Criteria at such date (determined in USD, for
each such Collateral Obligation, using its Initial FX Rate).

 

"Collateral Portfolio Requirements" means, at any time, requirements that are in
compliance at such time if and only if (except in each case to the extent any
one or more of such criteria are expressly waived in writing or are deemed to
have been waived in the manner and to the extent expressly set forth in Section
8), all as calculated by the Administrative Agent:

 

(a)       the sum of the Initial Adjusted Balances of all Junior Secured
Collateral Obligations and Unsecured Collateral Obligations does not exceed
20.0% of the Collateral Portfolio Calculation Base at such time;

 

(b)       the sum of the Initial Adjusted Balances of all Unsecured Collateral
Obligations does not exceed 0% of the Collateral Portfolio Calculation Base at
such time (unless otherwise consented to by the Lenders in their sole and
absolute discretion);

 

(c)       the sum of the Initial Adjusted Balances of all Collateral Obligations
issued by any single issuer and its Affiliates does not exceed 7.5% of the
Collateral Portfolio Calculation Base;

 

(d)       the sum of the Initial Adjusted Balances of all Collateral Obligations
in any single Bloomberg Industry Classification System Level 2 industry
classification in the Collateral Portfolio does not exceed 20% of the Collateral
Portfolio Calculation Base;

 

(e)       the sum of the Initial Adjusted Balances of all Collateral Obligations
maturing more than seven years after the date on which they were Acquired does
not exceed 25% of the Collateral Portfolio Calculation Base;

 



15 

 

 

(f)       the sum of the Initial Adjusted Balances of all Collateral Obligations
issued by the Sponsor or an Affiliate of the Sponsor does not exceed 20% of the
Collateral Portfolio Calculation Base; and

 

(g)       the sum of the Total Commitment Amounts of all Future Funding
Collateral Obligations that are revolving Collateral Obligations at such time
plus the sum of the Exposure Amounts of all Future Funding Collateral
Obligations that are delayed draw term loans at such time does not exceed 10% of
the Collateral Portfolio Calculation Base.

 

For purposes of the foregoing, the Initial Adjusted Balance of each Collateral
Obligation will be determined in USD using its Initial FX Rate.

 

"Collection Account" means each of the Interest Collection Account and the
Principal Collection Account.

 

"Commitment" means:

 

(a)       With respect to the lending facility under this Agreement, the
commitment of a Lender to make or otherwise fund a Loan, and "Commitments" means
such commitments of all Lenders in the aggregate. The amount of each Lender's
Commitment is set forth on Appendix A or in the applicable Assignment Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof (including increases pursuant to Section 2.1(d) and reductions pursuant
to Section 2.8). For the avoidance of doubt, Commitments of the Lenders
hereunder include New Commitments.

 

(b)       With respect to Collateral Obligations, means a binding commitment
pursuant to the Investment Manager's then current policies and procedures to
purchase or sell a loan or bond between the buyer and seller of such loan or
bond entered into pursuant to customary documents in the relevant market. The
terms "Commit" and "Committed" have correlative meanings. With respect to
Collateral Obligations contributed to a Borrower Entity, such Borrower Entity
will be deemed to have Committed to Acquire such Collateral Obligation on the
date on which such contribution occurs. With respect to Collateral Obligations
Originated by a Borrower Entity, such Borrower Entity will be deemed to have
Committed to Acquire such Collateral Obligation on the date on which such
Borrower Entity becomes obligated to, or if earlier in fact does, make or fund
such Collateral Obligation.

 

"Commitment Fee Rate" and "Commitment Fees" are defined in Section 2.7(c).

 

"Compliance Certificate Calculation Date" means the last day of each calendar
quarter.

 

"Confidential Information" is defined in Section 11.23.

 

"Connection Income Taxes" means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

"Consent Required Loan" means a Loan Obligation that is capable of being
assigned or novated with the consent of the borrower or the guarantor, if any,
of such Loan Obligation or any agent, but only if the related Underlying
Instruments require such consent to not be unreasonably withheld (subject to
customary and market restrictions on assignment, including a prohibition on
assignment to disqualified institutions and competitors of the related borrower
or any direct or indirect equity owner of the borrower).

 



16 

 

 

"Constitutive Documents" means, with respect to:

 

(a)       the Borrower, its amended and restated limited liability company
agreement dated October 4, 2017;

 

(b)       the Equity Holder, its Certificate of Formation dated August 15, 2016;
and

 

(c)       for each Permitted Additional Subsidiary, organizational documents in
form and substance satisfactory to the Lenders in their sole and absolute
discretion.

 

"Corporate Trust Office" means, with respect to the Collateral Agent, the
principal corporate trust office of the Collateral Agent at:

 

U.S. Bank National Association

190 South LaSalle Street

Chicago, Illinois 60603

Attn: Global Corporate Trust Service— BCSF I, LLC

Email: BCSF.1@usbank.com

 

"Counterparty" means a counterparty on a Hedge Agreement.

 

"Credit Date" means the date of a Credit Extension.

 

"Credit Definitions" means the 2003 ISDA Credit Derivatives Definitions as
published by the International Swap and Derivatives Association, Inc.

 

"Credit Extension" means the making of a Loan.

 

"Credit Party" means each Borrower Entity, the Equity Holder, the Limited
Guarantor and the Sponsor.

 

"Credit Risk Obligation" means any Collateral Obligation that, in the Investment
Manager's judgment exercised in accordance with the Investment Management
Agreement, has a significant risk of declining in credit quality or price.

 

"Currency Shortfall" is defined in Section 7(d).

 

"Current FX Rate" means:

 

(a) with respect to a Specified Currency as of any date, the prevailing spot
rate of exchange between the Specified Currency and USD as of such date,
determined in good faith by the Calculation Agent in a commercially reasonable
manner; provided that if the Specified Currency is USD, the Current FX Rate will
be equal to 1; and

 

(b) with respect to a Collateral Obligation at any time, the Current FX Rate for
the Specified Currency in which such Collateral Obligation is denominated and
payable.

 

"Custodial Office" is defined in Section 14.

 

"Custody Documents" means, for each Collateral Obligation:

 

(a)       all Escrowed Assignment Agreement Documents in relation to such
Collateral Obligation delivered to the Collateral Custodian pursuant to Section
6.7(e), (f) and (g); and

 

(b)       all Underlying Instruments in relation to such Collateral Obligation
and other Diligence Information delivered to the Collateral Custodian pursuant
to Section 6.7(e), (f) and (g) and Section 8.2(a) and (b) (in each case, except
as otherwise provided in such sections).

 

17 

 



 

 

"Daily Commitment Fee Calculation Amount" is defined in Section 2.7(c).

 

"Daily Report" means the daily report provided to the Collateral Agent pursuant
to Section 6.5(a).

 

"Debtor Relief Laws" means, collectively:

 

(a)       the Bankruptcy Code; and

 

(b)       all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States, any state
thereof or any other applicable jurisdictions from time to time in effect.

 

"Default" means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

 

"Defaulted Asset Sale Failure" mean the failure by a Borrower Entity to use
commercially reasonable efforts to Commit to sell any Defaulted Obligation
within 45 days of such Collateral Obligation becoming a Defaulted Obligation
(unless such Defaulted Obligation has ceased to be a Defaulted Obligation as set
forth in the definition thereof, in which case no Defaulted Asset Sale Failure
shall occur with respect to such Collateral Obligation), provided that:

 

(1)       the failure to Commit to sell any Defaulted Obligation shall not
result in a Defaulted Asset Sale Failure for so long as the relevant Borrower
Entity continues to use commercially reasonable efforts to Commit to sell such
Defaulted Obligation after such 45 day period; and

 

(2)       a Commitment to sell a Defaulted Obligation to an affiliate of a
Borrower Entity shall not constitute a failure by a Borrower Entity to Commit to
sell such Defaulted Obligation.

 

"Defaulted Obligation" means any Collateral Obligation as to which a Bankruptcy
or a Failure to Pay shall have occurred.

 

"Defaulting Lender" means, subject to Section 2.17(b), any Lender that:

 

(a)       during the Availability Period, has failed to (1) fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder, unless such Lender notifies the Administrative
Agent and the Borrower Entities in writing that such failure is the result of
such Lender's determination that one or more conditions precedent to funding
(which conditions precedent, together with the applicable default, if any, shall
be specifically identified in such writing) has not been satisfied or waived, or
(2) pay to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within two Business Days of the date when
due; or

 

(b)       the Administrative Agent has received notification during the
Availability Period that such Lender is (1) insolvent, or is generally unable to
pay its debts as they become due, or admits in writing its inability to pay its
debts as they become due, or makes a general assignment for the benefit of its
creditors or (2) the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for such Lender, or
such Lender has taken any action in furtherance of or indicating its consent to
or acquiescence in any such proceeding or appointment; provided that a Lender
shall not be a Defaulting Lender under this clause (b) solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

 



18 

 

 

"Deposit Account" means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

 

"Derivative Transaction" means (a) any transaction (including an agreement with
respect to any such transaction) (i) that is a rate swap transaction, swap
option, basis swap, forward rate transaction, commodity swap, commodity option,
equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option, credit protection transaction, credit swap,
credit default swap, credit default option, total return swap, credit spread
transaction, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, weather index
transaction or forward purchase or sale of a security, commodity or other
financial instrument or interest (including any option with respect to any of
these transactions) or (ii) that is a type of transaction that is similar to any
transaction referred to in clause (i) above that is currently, or in the future
becomes, entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and that is a forward, swap,
future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other benchmarks against which payments or deliveries are to be made or (b)
any combination of the transactions referred to in clause (a).

 

"Designated Principal Proceeds" is defined in the proviso to the definition of
"Interest Proceeds" herein.

 

"Determination Date" means, with respect to a Payment Date, the last Business
Day of the immediately preceding Due Period.

 

"Diligence Information" is defined in Section 8.2(a)(iii).

 

"Disposition" means the sale, transfer, assignment or other disposition of an
asset. "Dispose" has a corresponding meaning.

 

"Dispute" is defined in the Margining Agreement.

 

"Distribution" means any payment of principal or interest or any dividend,
premium or fee payment made on, or any other distribution in respect of, a
security or obligation.

 

"Document Checklist" means, for any Collateral Obligation, an electronic or hard
copy list delivered by the Investment Manager to the Collateral Agent that
identifies such Collateral Obligation, the applicable obligor and each of the
documents that shall be delivered to the Collateral Custodian by the Investment
Manager hereunder (including the identification of each item of Diligence
Information and Financial and Other Information to be delivered), and whether
each such document is an original or a copy and whether a hard copy will be
delivered to the Collateral Custodian or whether such item will be posted in the
Transaction Data Room in lieu of physical delivery to the Collateral Custodian,
and whether an Administrative Agent Cooperation Agreement is required to be
provided.

 

"Documentation Package" means, for each Collateral Obligation, the Preliminary
Documentation Package and the Additional Documentation for such Collateral
Obligation.

 

"Dollar Equivalent" means, as to any amount in any Specified Currency at any
time, such amount converted to USD at the Current FX Rate for such Specified
Currency at such time.

 



19 

 

 

"Dollars", "USD", "U.S.$" and the sign "$" mean the lawful money of the United
States of America.

 

"Domicile" means, with respect to any issuer of, or obligor with respect to, a
Collateral Obligation:

 

(a)       except as provided in clause (b) below, its country of organization;
or

 

(b)       if it is organized in a Tax Jurisdiction, each of such jurisdiction
and the country in which, in the Investment Manager's good faith estimate, a
substantial portion of its operations are located or from which a substantial
portion of its revenue or value is derived, in each case directly or through
Subsidiaries (which shall be any jurisdiction and country known at the time of
designation by the Investment Manager to be the source of the majority of
revenues, if any, of such issuer or obligor).

 

The term "Domiciled" has a correlative meaning.

 

"Draft Amendment Package" is defined in Section 8.5.

 

"Draft Instrument" means, with respect to any Originated Collateral Obligation,
a substantially final draft of the related loan agreement (or other principal
document under which such Originated Collateral Obligation will be made).

 

"Due Period" means, with respect to any Payment Date, the period commencing on
the day immediately following the eighth Business Day prior to the preceding
Payment Date (or in the case of the Due Period relating to the First Payment
Date, beginning on the Closing Date) and ending on (and including) the eighth
Business Day prior to such Payment Date (or, (a) in the case of the Due Period
relating to the First Payment Date, ending on the eighth Business Day prior to
such First Payment Date and (b) in the case of a Due Period that is applicable
to the Payment Date relating to the Maturity Date ending on (and including) the
Business Day immediately preceding such Payment Date).

 

"Effective Date" means August 14, 2020.

 

"Eligible Assignee" means any Person other than a Natural Person that is (a) a
Lender or an Affiliate of such Lender, or (b) a commercial bank, insurance
company, investment or mutual fund or other entity that is an "accredited
investor" (as defined in Regulation D under the Securities Act) and that extends
credit or buys loans in the ordinary course of business; provided that no
Defaulting Lender, Credit Party or Affiliate of a Credit Party shall be an
Eligible Assignee.

 

"Eligible Investment" means any investment that, at the time it, or evidence of
it, is acquired by a Borrower Entity (directly or through an intermediary or
bailee), is either cash or one or more of the following obligations or
securities (in each case denominated in a Specified Currency):

 

(a)       direct debt obligations of, and debt obligations the timely payment of
principal and interest on which is fully and expressly guaranteed by, the United
States of America, the United Kingdom or Australia or any agency or
instrumentality of the United States of America the obligations of which are
expressly backed by the full faith and credit of the United States of America
that satisfies the Eligible Investment Required Ratings at the time of such
investment or contractual commitment providing for such investment;

 

(b)       demand and time deposits in, certificates of deposit of, trust
accounts with, bankers' acceptances issued by, or federal funds sold by any
depository institution or trust company (x) incorporated under the laws of the
United States of America (including the Bank) or any state thereof and subject
to supervision and examination by federal and/or state banking authorities, or
(y) organized under the laws of a jurisdiction the legal currency of which is a
Specified Currency (other than USD) or any province or state thereof and subject
to supervision and examination by banking authorities of such jurisdiction or
such province or state, in each case payable within 183 days of issuance, so
long as the commercial paper and/or the debt obligations of such depository
institution or trust company (or, in the case of the principal depository
institution in a holding company system, the commercial paper or debt
obligations of such holding company) at the time of such investment or
contractual commitment providing for such investment have the Eligible
Investment Required Ratings; and

 



20 

 

 

(c)       money market funds domiciled outside of the United States which funds
have, at all times, credit ratings "AAAm" by S&P;

 

subject, in each case, to such obligations or securities having a maturity date
not later than the earlier of (A) the date that is 60 days after the date of
delivery thereof and (B) the Business Day immediately preceding the Payment Date
immediately following the date of delivery thereof; provided that Eligible
Investments shall not include (1) any interest-only security, any security
purchased at a price in excess of 100% of the par value thereof or any security
whose repayment is subject to substantial non-credit related risk as determined
in the sole judgment of the Investment Manager, (2) any security whose rating
assigned by S&P includes the subscript "f", "p", "q", "pi", "r", "sf" or "t" (3)
any security that is subject to an Offer or (4) any security secured by real
property. Eligible Investments may include those investments with respect to
which the Bank or an Affiliate of the Bank is an obligor or provides services.

 

"Eligible Investment Required Ratings" means a long-term senior unsecured debt
rating of at least "A" and a short-term credit rating of at least "A-1" by S&P
(or, if such institution has no short-term credit rating, a long-term senior
unsecured debt rating of at least "A+" by S&P).

 

"Employee Benefit Plan" means any "employee benefit plan" is defined in Section
3(3) of ERISA which is or was sponsored, maintained or contributed to by, or
required to be contributed by, any Credit Party or any of their respective ERISA
Affiliates.

 

"EMU Legislation" means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
Currency.

 

"Enforcement Priority of Payments" is defined in Section 7(c).

 

"Equity Distribution" means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of Equity Interests of the
Borrower now or hereafter outstanding; (b) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any shares of any class of Equity Interests of the Borrower now or
hereafter outstanding; and (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of Equity Interests of the Borrower.

 

"Equity Distribution Test" means, with respect to (a) any Equity Distribution at
any time pursuant to the terms set forth herein, (b) any deferred purchase price
payments to the Seller in respect of Collateral Obligations previously
contributed by the Seller to the Borrower or (c) any application under subclause
(10)(z) of the Principal Priority of Payments on any Payment Date, a test
satisfied if, after giving effect thereto:

 

(1)       no Default, Event of Default or Collateral Deficit shall have occurred
and be continuing or would result or increase therefrom; and

 

(2)       no Borrowing Base Deficiency shall have occurred and be continuing or
would result or increase therefrom.

 

"Equity Exposure Amount" means, with respect to any Future Funding Collateral
Obligation in any Specified Currency at any time, the sum of:

 

(a)       the product of:

 

(1)       the Exposure Amount thereof at such time in such Specified Currency;
and

 

(2)       100% minus the Assigned Price thereof; and

 



21 

 

 

(b)       the product of:

 

(1)       the Exposure Amount thereof at such time in such Specified Currency;

 

(2)       100% minus the Advance Rate thereof; and

 

(3)       the Assigned Price thereof;

 

provided that, on and after the last day of the Availability Period, and on any
date on which a Cash Trap Event has occurred and is then continuing, the Equity
Exposure Amount for such Future Funding Collateral Obligation shall be equal to
the Exposure Amount thereof at such time.

 

"Equity Holder" means the Fund.

 

"Equity Interests" means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

 

"ERISA" means the Employee Retirement Income Security Act of 1974.

 

"ERISA Affiliate" means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Code of which that Person is a member; (b) any trade or business
(whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which that Person is a member; and (c) solely for purposes of Section 302 of
ERISA and Section 412 of the Code, any member of an affiliated service group
within the meaning of Section 414(m) or (o) of the Code of which that Person,
any corporation described in clause (a) above or any trade or business described
in clause (b) above is a member. Any former ERISA Affiliate of any Person shall
continue to be considered an ERISA Affiliate of such Person within the meaning
of this definition with respect to the period such entity was an ERISA Affiliate
of such Person and with respect to liabilities arising after such period for
which such Person could be liable under the Code or ERISA.

 

"ERISA Event" means (a) a "reportable event" within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (b) the failure to meet the minimum funding standard of
Section 412 of the Code with respect to any Pension Plan (whether or not waived
in accordance with Section 412(c) of the Code) or the failure to make by its due
date a required installment under Section 430(j) of the Code with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan; (c) the provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (d) the withdrawal
by a Borrower Entity, any of its Subsidiaries or any of their respective ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability to such Borrower
Entity, any of its Subsidiaries or any of their respective Affiliates pursuant
to Section 4063 or 4064 of ERISA; (e) the institution by the PBGC of proceedings
to terminate any Pension Plan, or the occurrence of any event or condition which
might constitute grounds under ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (f) the imposition of liability on
a Borrower Entity, any of its Subsidiaries or any of their respective ERISA
Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA; (g) the withdrawal of a Borrower
Entity, any of its Subsidiaries or any of their respective ERISA Affiliates in a
complete or partial withdrawal (within the meaning of Sections 4203 and 4205 of
ERISA) from any Multiemployer Plan if there is any potential liability
therefore, or the receipt by a Borrower Entity, any of its Subsidiaries or any
of their respective ERISA Affiliates of notice from any Multiemployer Plan that
it is in insolvency pursuant to Section 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; (h) the
assertion of a material claim (other than routine claims for benefits) against
any Employee Benefit Plan other than a Multiemployer Plan or the assets thereof,
or against a Borrower Entity, any of its Subsidiaries or any of their respective
ERISA Affiliates in connection with any Employee Benefit Plan; (i) receipt from
the IRS of notice of the failure of any Pension Plan (or any other Employee
Benefit Plan intended to be qualified under Section 401(a) of the Code) to
qualify under Section 401(a) of the Code, or the failure of any trust forming
part of any Pension Plan to qualify for exemption from taxation under Section
501(a) of the Code; or (j) the imposition of a Lien pursuant to Section 430(k)
of the Code or ERISA or a violation of Section 436 of the Code.

 



22 

 

 

"Escrowed Assignment Agreement Documents" means, with respect to each Collateral
Obligation, three Assignment Agreements, each executed in blank by (a) the
relevant Borrower Entity, as assignor, and (b) if the consent or signature of
any affiliate of a Borrower Entity (whether as administrative agent, servicer,
registrar or in any other capacity) is or could be required for the transfer of
all or any portion of such Collateral Obligation by such Borrower Entity, each
such affiliate.

 

"EUR" and "€" mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

"Event of Default" is defined in Section 9.

 

"Excess Concentration Amount" shall mean, with respect to any Collateral
Obligation, the amount by which such Collateral Obligation causes any Collateral
Portfolio Requirement to be out of compliance, all as determined by the
Administrative Agent. If any Collateral Portfolio Requirement is out of
compliance and two or more Collateral Obligations contribute to such
non-compliance, then the Excess Concentration Amount shall be calculated in the
way that results in the lowest aggregate Excess Concentration Amounts for all
Collateral Obligations.

 

"Excess Exposure Amount" means, with respect to any Future Funding Collateral
Obligation in any Specified Currency at any time, the excess (if any) of (a) the
Exposure Amount thereof in such Specified Currency at such time over (b) the
Equity Exposure Amount thereof in such Specified Currency at such time.

 

"Exchange Act" means the Securities Exchange Act of 1934.

 

"Excluded Asset Refinancing" means, as to any Collateral Obligation, that the
Sponsor, any Credit Party, any of their respective Affiliates or any funds or
accounts managed or advised by them (in each case other than a Borrower Entity),
(a) initiates, directs or otherwise causes a repayment or other refinancing
(whether with funds provided by any of them or with the proceeds of any
financing provided by any banking or other financial institution) of such
Collateral Obligation or (b) acquires or otherwise funds a material portion of
any such refinancing, in each case without the written consent of the Requisite
Lenders.

 

"Excluded Payments" means all Administrative Expenses payable to a Bank Party or
Collateral Administrator Party constituting indemnities, but only to the extent
such indemnities became payable to such Person as a result of or arising out of
such Person's gross negligence, bad faith or willful misconduct in the
performance of its obligations under the Transaction Documents to which it is a
party.

 

"Excluded Taxes" means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, U.S.
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date of which: (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by a
Borrower Entity under Section 2.18) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.15(b),
amounts with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office; (c) Taxes attributable to such
Recipient's failure to comply with Section 2.15(c); and (d) any U.S. withholding
Taxes imposed pursuant to FATCA.

 



23 

 

 

"Existing Credit Agreement" is defined in the recitals.

 

"Existing Loans" means the Loans (as defined in the Existing Credit Agreement)
made under the Existing Credit Agreement and outstanding as of the Effective
Date.

 

"Expected Settlement Price" means, as of any date:

 

(a)       in respect of any Unsettled Sale Asset, the contractual sale price for
such Unsettled Sale Asset to be received by the Borrower Entities from the
purchaser of such Collateral Obligation; provided that, if the sale of such
Unsettled Sale Asset remains unsettled for more than 30 calendar days, then the
"Expected Settlement Price" for such Unsettled Sale Asset will be determined
from time to time by the Calculation Agent; and

 

(b)       in respect of any Unsettled Purchase Asset, the expected purchase
price to be paid by a Borrower Entity (based on the applicable Commitment) for
such Unsettled Purchase Asset.

 

"Expense Reserve Account" means the trust account maintained pursuant to Section
6.3(b).

 

"Expense Reserve Amount" means $50,000.

 

"Exposure Amount" means, with respect to any Future Funding Collateral
Obligation in any Specified Currency at any time, the excess (if any) of (a) the
Total Commitment Amount thereof in such Specified Currency at such time over (b)
the funded principal amount of such Future Funding Collateral Obligation in such
Specified Currency at such time.

 

"Extension Request" is defined in Section 2.1(e).

 

"Extraordinary Event" means an event that will occur if (for any reason due to
the structure and activities of the Credit Parties and the affiliates thereof
involved in the Transactions under the Transaction Documents):

 

(a)       any portion of any payment due from any obligor under any Collateral
Obligation becoming properly subject to the imposition of U.S., U.K. or other
withholding tax, which withholding tax is not compensated for by a provision
under the terms of such Collateral Obligation that would result in the net
amount actually received by the Borrower Entities (free and clear of taxes,
whether assessed against the obligor thereof or a Borrower Entity) being equal
to the full amount that the Borrower Entities would have received had no such
deduction or withholding been required; or

 



24 

 

 

(b)       any jurisdiction's properly imposing a corporate income tax, municipal
business tax, net income, profits, net worth or similar tax on a Borrower Entity
(including any such tax required to be withheld by such person); or

 

(c)       any jurisdiction's properly imposing a withholding tax on payments by
a Subsidiary of a Borrower Entity to such Borrower Entity;

 

(d)       any Borrower Entity incurs or pays any employee-related liabilities of
any Person; or

 

(e)       any amount is remitted from the Collection Account pursuant to Section
7(d)(5),

 

provided that either:

 

(x)       (1) the Dollar Equivalent of an amount equal to (A) the sum of all
Extraordinary Expense Amounts (and, for the avoidance of doubt, whether
withheld, paid, incurred or outstanding), minus (B) the sum of (x) all amounts
applied to the payment thereof under the Specified Payment Waterfall Provisions
and (y) the aggregate amount of all cash contributions received by the Borrower
Entities after the Initial Credit Date that are applied to the payment of such
amounts, exceeds (2) USD 25,000,000; or

 

(y)       the Dollar Equivalent of the sum of all Extraordinary Expense Amounts
that are outstanding at any time exceeds USD 50,000,000 in the aggregate.

 

"Extraordinary Expense Amounts" means each of the following:

 

(a)       amounts withheld (or required to be withheld) from payments to the
Borrower Entities that is not compensated for by a "gross-up" provision as
described in clause (a) of the definition of "Extraordinary Event";

 

(b)       the amount of taxes imposed on a Borrower Entity as described in
clause (b) of the definition of "Extraordinary Event";

 

(c)       amounts withheld (or required to be withheld) from payments to a
Borrower Entity by a Subsidiary of such Borrower Entity as described in clause
(c) of the definition of "Extraordinary Event";

 

(d)       the amounts payable in respect of employees as described in clause (d)
of the definition of "Extraordinary Event"; and

 

(e)       amounts remitted from the Collection Accounts pursuant to Section
7(d)(5).

 

"Failure to Pay" with respect to a Collateral Obligation shall mean, after the
expiration of any applicable grace period (however defined under the terms of
the Collateral Obligation), the occurrence of a non-payment of a payment of
interest Scheduled to be Due or principal on the Collateral Obligation when due,
in accordance with the terms of the Collateral Obligation at the time of such
failure. As used herein, "Scheduled to be Due" means, in the case of an interest
payment, that such interest payment would be due and payable during the related
calculation period for the Collateral Obligation.

 

"FATCA" means Sections 1471 through 1474 of the Code, as of the date hereof (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof.

 

"Federal Funds Effective Rate" means for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.

 



25 

 

 

"Fee Letter" means each of (a) the Agent Fee Letters and (b) the GS Fee Letter.

 

"Final Funding Date" means the date that is 24 months after the end of the Phase
I Funding Period, as such date may be extended as provided herein.

 

"Financial and Other Information" means, with respect to each Collateral
Obligation, all reports, written financial information, requests for amendments,
waivers, supplements or other similar requests and other written information
made available by or on behalf of the related obligors or any administrative
agents or servicers (or analogous representatives) to lenders under the related
Underlying Instruments.

 

"Financial Asset" is defined in Section 8-102(a)(9) of the UCC.

 

"Financing Statements" is defined in Section 9-102(a)(39) of the UCC.

 

"Firm Bid" means, as to any Collateral Obligation, a good, irrevocable and
actionable bid for value given by a creditworthy purchaser to purchase the
Collateral Obligation Notional Amount of such Collateral Obligation (both on a
cash basis and synthetically), expressed as a percentage of such Collateral
Obligation Notional Amount, and exclusive of accrued interest, for scheduled
settlement substantially in accordance with the then-current market practice in
the principal cash and synthetic markets for such Collateral Obligation,
provided that:

 

(a)       such bid is accompanied by appropriate contact information for the
provider of such bid, including the name of the individual responsible for such
bid together with his or her telephone number, email address or other analogous
contact details; and

 

(b)       such bid is not subject to any Bid Disqualification Condition (and, if
any such bid is subject to any Bid Disqualification Condition, the Calculation
Agent shall be entitled to disregard such bid as invalid).

 

All determinations of whether a bid constitutes a Firm Bid shall be made by the
Calculation Agent in its commercially reasonable discretion. No Lender or Agent
shall have any obligation to provide a Firm Bid at any time. No Borrower Entity
nor any their Affiliates may provide Firm Bids at any time, unless the Requisite
Lenders shall otherwise expressly agree.

 

"First Lien Floor" means, at any time, an amount equal to 25.0% of the
Collateral Portfolio Calculation Base at such time.

 

"First Lien Floor Toggle Period" means a period:

 

(a)       that shall commence if (1) the sum of the Adjusted Balances of all
First Lien Obligations at such time is less than the First Lien Floor at such
time and (2) the Administrative Agent shall have notified the Borrower and the
Collateral Agent thereof; and

 

(b)       that shall end if (1) the sum of the Adjusted Balances of all First
Lien Obligations at such time is greater than or equal to the First Lien Floor
at such time and (2) the Administrative Agent shall have notified the Borrower
and the Collateral Agent thereof (and the Administrative Agent shall so notify
the Borrower and the Collateral Agent thereof promptly upon the condition set
forth in clause (b)(1) being satisfied).

 



26 

 

 

For the avoidance of doubt, more than one First Lien Floor Toggle Periods may
occur under this Agreement.

 

"First Lien Obligation" means, as determined by the Administrative Agent in its
commercially reasonable discretion, a Collateral Obligation that, as of the date
such Collateral Obligation is Acquired by a Borrower Entity, is a Loan
Obligation secured by a first priority perfected lien and which (a) is senior to
one or more second lien obligations securing the same collateral of the related
underlying obligors or (b) if there is no such second lien obligation included
in the capital structure with respect to such Collateral Obligation, then such
Collateral Obligation shall be deemed to be a Senior Unitranche Obligation
unless it satisfies two or more of the following criteria: (1) the Senior Net
Leverage Ratio with respect to such Collateral Obligation is less than 4.5, (2)
the loan-to-value ratio (as such term or other similar term is defined in the
related Underlying Instruments) of such Collateral Obligation is less than 45%
and (3) the related Underlying Instruments for such Collateral Obligation
provide that such Collateral Obligation bear interest at a spread equal to less
than 5.0% (excluding any increase in such interest rate arising by operation of
a default or penalty interest clause, and any reduction or increase pursuant to
a contractual pricing grid set forth in, the related Underlying Instruments)
over the applicable index or benchmark rate.

 

"First Payment Date" means December 15, 2017.

 

"Floating Rate" means, with respect to any Loan for any Interest Period, an
interest rate per annum equal to the Adjusted USD LIBOR Rate for such Interest
Period.

 

Notwithstanding the foregoing, if, in the determination of any Floating Rate for
any Loan for any Interest Period, no rate having a duration equal to such
Interest Period is available on the relevant Screen Page, then the Floating Rate
for such Interest Period shall be determined by the Administrative Agent by
interpolating on a linear basis between (1) the applicable rate for the longest
period (for which an interest rate is available on such Screen Page) that is
shorter than the Interest Period of that Loan; and (2) the applicable rate for
the shortest period (for which an interest rate is available on such Screen
Page) that is longer than the Interest Period of that Loan.

 

The Floating Rate for each Loan will be adjusted automatically with respect to
all Loans then outstanding as of the effective date of any change in the
Applicable Reserve Requirement.

 

"Foreign Lender" is defined in Section 2.15(c).

 

"Fund" means Bain Capital Specialty Finance, Inc.

 

"Funding Notice" means a notice substantially in the form of Exhibit A.

 

"Future Funding Collateral Obligation" means an obligation or interest pursuant
to which any future advances, payments or capital contributions to the borrower,
obligor or issuer thereof may be required to be made by any Borrower Entity
(other than to indemnify an agent or representative for lenders pursuant to the
Underlying Instruments), pursuant to the related Underlying Instruments.

 

"Future Funding Reserve Account" means the segregated trust account maintained
pursuant to Section 6.3(g).

 

"GAAP" means, subject to the provisions of Section 1.2, United States generally
accepted accounting principles in effect as of the date of determination
thereof.

 

"GBP" or "£" mean the lawful currency of the United Kingdom of Great Britain and
Northern Ireland.

 

"general intangibles" is defined in the UCC.

 



27 

 

 

"Goldman Sachs" is defined in the preamble.

 

"Governmental Authority" means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity, officer or
examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, the United Kingdom, the European Union or any other foreign entity or
government (including any successor to any of the foregoing).

 

"Grant" means to grant, bargain, sell, warrant, alienate, remise, demise,
release, convey, assign, transfer, mortgage, pledge, create and grant a security
interest in and right of set-off against, deposit, set over or confirm. A Grant
of the Collateral, or of any other instrument, shall include all rights, powers
and options (but none of the obligations) of the granting party thereunder,
including the immediate continuing right to claim for, collect, receive and
receipt for principal and interest payments in respect of the Collateral, and
all other monies payable thereunder, to give and receive notices and other
communications, to make waivers or other agreements, to exercise all rights and
options, to bring Proceedings in the name of the granting party or otherwise,
and generally to do and receive anything that the granting party is or may be
entitled to do or receive thereunder or with respect thereto. The term "Granted"
has a correlative meaning.

 

"Grantor" is defined in the Pledge and Security Agreement.

 

"GS Fee Letter" means the Fee Letter dated on or around the Initial Credit Date
between Goldman Sachs and the Borrower Entities with respect to certain fees to
be paid from time to time to the Lenders.

 

"Hedge Advance Amount" is defined in Section 5.16(a)(9).

 

"Hedge Agreement" means a Derivative Transaction (a) that in the judgment of the
Administrative Agent is a customary foreign exchange derivative product
(including a forward agreement, a swap or a cross-currency hedge); (b) that is
entered into by a Borrower Entity on market terms as of the related trade date
for such transaction; (c) under which a Borrower Entity hedges actual foreign
currency risks (including cross-currency risks); (d) under which the timing of
payments and deliveries, and their respective currencies, are reasonably
designed to match the timing and currencies of expected cash flows on one or
more Collateral Obligations (and that is reasonably designed not to require
payments by the Borrower Entities of non-USD currencies in amounts exceeding the
expected cash flows in those currencies from the related Collateral
Obligations); and (e) is not entered into by a Borrower Entity for speculative
purposes.

 

"Hedge Borrower Collateral Account" means a segregated trust account established
by a Borrower Entity in respect of a Hedge Agreement pursuant to Section 6.3(e),
into which the Borrower Entities shall from time to time deposit collateral to
secure the obligations of the Borrower Entities to the related Counterparty with
respect to such Hedge Agreement.

 

"Hedge Counterparty Collateral Account" means a segregated trust account
established by a Borrower Entity in respect of a Hedge Agreement pursuant to
Section 6.3(f), into which the related Counterparty shall from time to time
deposit collateral to secure the obligations of such Counterparty to the
Borrower Entities with respect to such Hedge Agreement.

 

"Hedge Unwind" and "Hedge Unwind Condition" are each defined in Section 5.16(g).

 

"Highest Lawful Rate" means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum non-usurious interest rate than
applicable laws now allow.

 



28 

 

 

"Historical Borrowing Base Amount" means, for any Collateral Obligation at any
time, an amount (in U.S. Dollars) equal to the product of:

 

(a)       the Advance Rate for such Collateral Obligation as of the date on
which such Collateral Obligation was Acquired by a Borrower Entity;

 

(b)       the Collateral Obligation Notional Amount of such Collateral
Obligation as at the first day of the Amortization Period (or, if later, the
date on which such Collateral Obligation is first Acquired by a Borrower
Entity);

 

(c)       the Assigned Price of such Collateral Obligation; and

 

(d)       the Initial FX Rate for such Collateral Obligation.

 

The Historical Borrowing Base Amount for a Collateral Obligation shall be a
static number that shall not change during the term of this Agreement,
regardless of any Dispositions (in whole or in part) of or other realization or
recoveries on such Collateral Obligation or any changes in the Advance Rate or
the Assigned Price therefor.

 

"IC Memorandum" means, with respect to any Originated Collateral Obligation, the
investment committee memorandum (or similar document) prepared by or on behalf
of the Investment Manager that supports the applicable Borrower Entity's
investment decision to originate such Originated Collateral Obligation.

 

"Increased Amount Date" is defined in Section 2.1(d).

 

"Increased-Cost Lenders" is defined in Section 2.18.

 

"Indemnification Agreement" means the Indemnification Agreement dated on or
around the Initial Credit Date between the Equity Holder, the Collateral Agent
and Goldman Sachs.

 

"Indemnified Liabilities" means, collectively, any and all liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, suits,
fees, costs, expenses and disbursements of any kind or nature whatsoever
(including the reasonable fees and out-of-pocket disbursements of outside
counsel for Indemnitees, including in connection with any investigative,
administrative or judicial proceeding or hearing commenced or threatened by any
Person, whether or not any such Indemnitee shall be designated as a party or a
potential party thereto, and any reasonable out-of-pocket fees or expenses
incurred by Indemnitees in enforcing this indemnity), whether direct or special
and whether based on any federal, state or foreign laws, statutes, rules or
regulations, on common law or equitable cause or on contract or otherwise, that
may be imposed on, incurred by, or asserted against any such Indemnitee, in any
manner relating to or arising out of (a) this Agreement or the other Transaction
Documents or the transactions contemplated hereby or thereby (including the
Lenders' agreement to make Credit Extensions or the use or intended use of the
proceeds thereof), the performance of the Indemnitees of their respective
obligations hereunder or thereunder or the consummation of any transactions
contemplated hereby or thereby, any enforcement of any of the Transaction
Documents (including any sale of, collection from, or other realization upon any
of the Collateral) and any reasonable attorneys' fees and expenses of outside
counsel for the Indemnitees and court costs and any losses incurred directly as
a result of a successful defense, in whole or in part, of any claim that an
Agent breached its standard of care; or (b) any Fee Letter or any other fee
letter delivered by any Agent or any Lender to the Borrower Entities with
respect to the transactions contemplated by this Agreement or any other
Transaction Document; provided that "Indemnified Liabilities" shall not include
(i) in the case of any party other than a Bank Party or an Indemnitee related to
a Bank Party, (x) any liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, suits, fees, costs, expenses or disbursements to the
extent the same have resulted from the bad faith, gross negligence or willful
misconduct of such Indemnitee or a breach of this Agreement or any other
Transaction Document by such Indemnitee, (y) any indirect, consequential,
incidental, exemplary or punitive damages, opportunity cost or lost profits
(other than as expressly set forth in this Agreement or in any other Transaction
Document), or (z) fees and out-of-pocket disbursements for more than one outside
counsel for each relevant jurisdiction for each Indemnitee as to any matter for
which indemnification is sought or (ii) in the case of a Bank Party or an
Indemnitee related to a Bank Party, (x) any liabilities, obligations, losses,
damages, penalties, claims, actions, judgments, suits, fees, costs, expenses or
disbursements to the extent the same have resulted from the bad faith, gross
negligence or willful misconduct of such Indemnitee in the performance of its
duties under the Transaction Documents or (y) any indirect, consequential,
incidental, exemplary or punitive damages, opportunity cost or lost profits
(other than as expressly set forth in this Agreement or in any other Transaction
Document), provided that, for the avoidance of doubt, this clause (y) shall not
limit the Borrower's indemnity obligations herein in respect of any such types
of damages described above which are successfully asserted against a Bank Party
by third parties and are otherwise Indemnified Liabilities.

 



29 

 

 

"Indemnified Taxes" means: (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower Entities under any Transaction Document; and (b) to the extent not
otherwise described in clause (a), Other Taxes.

 

"Indemnitee" is defined in Section 11.3(a).

 

"Independent" means as to any Person, any other Person (including a firm of
accountants or lawyers and any member thereof or an investment bank and any
member thereof) who (a) does not have and is not committed to acquire any
material direct or any material indirect financial interest in such Person or in
any Affiliate of such Person, (b) is not connected with such Person as an
officer, employee, promoter, underwriter, voting trustee, partner, director or
Person performing similar functions and (c) is not Affiliated with a firm that
fails to satisfy the criteria set forth in clauses (a) and (b). "Independent"
when used with respect to any accountant may include an accountant who audits
the books of any Person if in addition to satisfying the criteria set forth
above the accountant is independent with respect to such Person within the
meaning of Rule 101 of the Code of Ethics of the American Institute of Certified
Public Accountants.

 

"Independent Manager" means a natural person who (a) for the five-year period
prior to his or her appointment as an Independent Manager has not been, and
during the continuation of his or her service as such Independent Manager is
not: (1) an employee, director, stockholder, member, manager, partner or officer
of a Borrower Entity or any of its Affiliates (other than his or her service as
an independent director or independent manager of Affiliates of such Borrower
Entity that are structured to be "bankruptcy remote" in a manner substantially
similar to such Borrower Entity); (2) a customer or supplier of a Borrower
Entity or any of its Affiliates (other than a supplier of his or her service as
an independent director or independent manager of a Borrower Entity or such
Affiliate); or (3) any member of the immediate family of a person described in
clause (1) or (2) above; and (b) has (1) prior experience as an independent
director or independent manager for a corporation, limited liability company or
limited partnership whose charter documents required the unanimous consent of
all independent directors or independent managers thereof before such
corporation, limited liability company, or limited partnership could consent to
the institution of bankruptcy or insolvency proceedings against it or could file
a petition seeking relief under any applicable federal or state law relating to
bankruptcy; and (2) at least three years of employment experience with one or
more entities that provide, in the ordinary course of their respective
businesses, advisory, management or placement services to issuers of
securitization or structured finance instruments, agreements or securities.

 

"Individual Realization Application Amounts" means, for each Collateral
Obligation that is the subject of a Disposition or other realization of
Principal Proceeds (in whole or in part) during the Amortization Period, an
amount (in U.S. Dollars) equal to the product of:

 

(a)       the Agreed Release Value for such Collateral Obligation; and

 



30 

 

 

(b)       the portion of the Original Asset Amount for such Collateral
Obligation (expressed as a percentage) that is the subject of such Disposition
or realization.

 

For the avoidance of doubt, the Individual Realization Application Amount for
any Collateral Obligation in connection with a Disposition or realization of
Principal Proceeds may exceed the proceeds from such Disposition or realization.

 

"Ineligible Asset" means (a) any equity security or any other interest or
security that is not eligible for purchase by a Borrower Entity under the
Transaction Documents, whether or not received with respect to a Collateral
Obligation, or (b) any interest or security purchased as part of a "unit" with a
Collateral Obligation and that itself is not eligible for purchase by a Borrower
Entity under the Transaction Documents.

 

"Initial Adjusted Balance" means, for any Collateral Obligation at any time, the
lower of:

 

(a)        the product of:

 

(1) the Collateral Obligation Notional Amount of such Collateral Obligation at
such time; and

 

(2) the Assigned Price of such Collateral Obligation; and

 

(b)        the Initial Specified Balance (if any) for such Collateral
Obligation),

 

provided that the Initial Adjusted Balance of any Collateral Obligation that
does not satisfy the Collateral Obligation Criteria at such time, or that has an
Asset Current Price of less than 60% at such time, shall be zero.

 

"Initial Credit Date" means October 4, 2017 or such other date as may be agreed
by the Administrative Agent and the Borrower Entities.

 

"Initial FX Rate" means, with respect to any Collateral Obligation, the Current
FX Rate for such Collateral Obligation as at the date on which the Acquisition
of such Collateral Obligation has been approved pursuant to the provisions set
forth in the Transaction Documents.

 

If a Borrower Entity has Committed to Acquire a Collateral Obligation in more
than one lot and/or a Collateral Obligation has been added to the Underlying
Portfolio in more than one lot (for example, by Commitments or Acquisitions on
separate days), then each lot of such a Collateral Obligation shall be treated
as separate Collateral Obligations for purposes of determining the Initial FX
Rates therefor.

 

"Initial Specified Balance" is defined in the definition of "Adjusted Balance"
herein.

 

"instruments" is defined in the UCC.

 

"Interest Collection Account" the trust account maintained pursuant to Section
6.2(a).

 

"Interest Only Security" means any obligation or security that does not provide
in the related Underlying Instruments for the payment or repayment of a stated
principal amount in one or more installments on or prior to its Stated Maturity.

 



31 

 

 

"Interest Period" means, with respect to each Credit Extension:

 

(a)       the period from (and including) the related Credit Date to but
excluding the immediately following Payment Date, and

 

(b)       each successive period from and including each Payment Date to but
excluding the immediately following Payment Date until the Obligations (other
than contingent obligations for which no claim has been asserted) are repaid in
full.

 

"Interest Priority of Payments" is defined in Section 7(a).

 

"Interest Proceeds" means, with respect to any Payment Date, without
duplication:

 

(a)       all payments of interest and dividends, commitment fees and facility
fees received during the related Due Period on the Pledged Obligations
(including any Reinvestment Income) and any compensation on account of delayed
settlement of any Pledged Obligation, other than (x) any payment of interest
received on any Defaulted Obligation if the outstanding principal amount thereof
then due and payable has not been received by the Borrower Entities after giving
effect to the receipt of such payments of interest and (y) the amounts as
specified in clause (f) of the definition of Principal Proceeds;

 

(b)       to the extent not included in the definition of "Sale Proceeds", if so
designated by the Investment Manager and notice thereof is conveyed in writing
to the Collateral Agent, the Administrative Agent and the Collateral
Administrator Parties, any portion of the accrued interest received during the
related Due Period in connection with the sale of any Pledged Obligations
(excluding accrued interest received in connection with the sale of (x)
Defaulted Obligations if the outstanding principal amount thereof has not been
received by the Borrower after giving effect to such sale or (y) an asset that
was Acquired with Principal Proceeds);

 

(c)       unless otherwise designated by the Investment Manager as Principal
Proceeds and notice thereof is conveyed in writing to the Collateral Agent, the
Administrative Agent and the Collateral Administrator Parties, all amendment and
waiver fees, all late payment fees and all other fees received during such Due
Period in connection with the Pledged Obligations, excluding (A) fees received
in connection with Defaulted Obligations (but only to the extent that the
outstanding principal amount thereof has not been received by the Borrower
Entities); (B) premiums (including prepayment premiums) constituting Principal
Proceeds in accordance with subclause (c) of the definition thereof; and (C)
fees received in connection with the lengthening of the maturity of the related
Collateral Obligation or the reduction of the par of the related Collateral
Obligation, in each case, as determined by the Investment Manager with notice to
the Collateral Agent, the Administrative Agent and the Collateral Administrator
Parties;

 

(d)       any recoveries on Defaulted Obligations during the related Due Period
in excess of the outstanding principal amount thereof;

 

(e)       (x) any amounts remaining on deposit in the Interest Collection
Account from the immediately preceding Payment Date and (y) any Principal
Proceeds transferred to the Interest Collection Account for application as
Interest Proceeds as expressly provided for herein;

 

(f)       all amounts received by the Borrower Entities under Hedge Agreements,
to the extent deemed to be "Interest Proceeds" as provided in Section 5.16; and

 

(g)       all payments of principal and interest on Eligible Investments
purchased with the proceeds of any of subclauses (a) through (f) of this
definition (without duplication),

 

provided that:

 



32 

 

 

 

(1)          in connection with the final Payment Date, Interest Proceeds shall
include any amount referred to in subclauses (a) through (g) above that is
received from the sale of Collateral Obligations on or prior to the day
immediately preceding the final Payment Date; and

 

(2)          the Investment Manager, by written notice to the Collateral Agent
and the Administrative Agent, may from time to time designate amounts that would
otherwise constitute "Interest Proceeds" hereunder to, instead, constitute
Principal Proceeds hereunder ("Designated Principal Proceeds"), provided that,
at the time of such designation and after giving effect thereto, sufficient
Interest Proceeds are then on deposit in the Interest Collection Account in the
relevant currencies to cover (x) the full amount of interest that will have
accrued on and be payable hereunder in respect of the Loans on the next
succeeding Payment Date in accordance with the Priority of Payments and (y) the
aggregate amount of Administrative Expenses will have accrued on and be payable
hereunder on the next succeeding Payment Date in accordance with the Priority of
Payments.

 

"Interest Rate Determination Date" means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

 

"Intermediary" is defined in Section 6.1.

 

"Investment Company Act" means the U.S. Investment Company Act of 1940 and the
rules, regulations and orders issued by the Securities and Exchange Commission
thereunder.

 

"Investment Management Agreement" means an investment management agreement dated
on or around the Initial Credit Date between the Borrower Entities and the
Investment Manager relating to the Investment Manager's performance on behalf of
the Borrower Entities of certain investment management duties with respect to
the Collateral.

 

"Investment Manager" means Bain Capital Specialty Finance, Inc., in its capacity
as "Investment Manager" under the Investment Management Agreement. Each
reference herein to the Investment Manager shall be deemed to constitute a
reference as well to (a) any agent of the Investment Manager and to any other
Person to whom the Investment Manager has delegated any of its duties hereunder
in accordance with the terms of the Investment Management Agreement, in each
case during such time as and to the extent that such agent or other Person is
performing such duties and (b) to a successor investment manager appointed in
accordance with the Investment Management Agreement.

 

"investment property" and "investments" are defined in the UCC.

 

"IRS" means the United States Internal Revenue Service.

 

"Judgment Currency" and "Judgment Currency Conversion Date" are defined in
Section 11.22.

 

"Junior Priority Termination Event" means, with respect to any Hedge Agreement,
any event of default or termination event with respect to which the related
Counterparty is the sole defaulting party or sole affected party, as applicable.

 

"Junior Secured Collateral Obligation" means a Collateral Obligation that is (a)
a secured Loan Obligation secured by a junior lien on substantially all of the
collateral of the underlying obligors or (b) is a Unitranche With Subordinating
First-in-First-Out Obligation, all as determined by the Administrative Agent.

 

"knowledge" of a Person means the actual knowledge of an Authorized Officer of
such Person.

 



33 

 

 

"Lender" means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement.

 

"Lien" means (a) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(b) in the case of Securities, any purchase option, call or similar right of a
third party with respect to such Securities.

 

"Limited Guarantor" means the Fund.

 

"Limited Guaranty" means the Amended and Restated Non-Recourse Carveout Guaranty
Agreement dated as of January 8, 2020 between the Limited Guarantor, the
Collateral Agent and Goldman Sachs.

 

"Loan" is defined in Section 2.1(a).

 

"Loan Obligation" means a commercial loan.

 

"Make-Whole Amount" means, in connection with any Make-Whole Event:

 

(a)          if such Make-Whole Event occurs on or prior to the Make-Whole
Toggle Date, the aggregate amount of Spread that would have accrued on a
principal amount of Loans equal to the related Make-Whole Calculation Amount for
each day during the period from and including the date on which such Make-Whole
Event occurs to but excluding the Scheduled Maturity Date (the "Make-Whole
Spread Amount" for such Make-Whole Event), discounted to present value, all as
calculated in good faith by the Administrative Agent; and

 

(b)         if such Make-Whole Event occurs after the Make-Whole Toggle Date,
the Make-Whole Premium Percentage (as at the date of such Make-Whole Event) of
the related Make-Whole Calculation Amount, all as calculated in good faith by
the Administrative Agent.

 

"Make-Whole Calculation Amount" means, for an Make-Whole Event:

 

(a)          in connection with any Voluntary Prepayment made after the Phase I
Funding Period, the principal amount of Loans prepaid in such Make-Whole Event;

 

(b)         in connection with any other payment of principal on the Loans out
of proceeds of Excluded Asset Refinancings, the principal amount of the Loans
prepaid in such Make-Whole Event;

 

(c)          in connection with any Voluntary Commitment Reduction, the amount
thereof;

 

(d)         in connection with the acceleration of the Loans and other
Obligations, the aggregate principal amount of the Loans outstanding as at the
time of acceleration.

 

"Make-Whole Event" means:

 

(a)          each Voluntary Prepayment made after the Phase I Funding Period;

 

(b)         each other payment of principal on the Loans out of proceeds of
Excluded Asset Refinancings;

 

(c)          each Voluntary Commitment Reduction; and

 

(d)         the acceleration of the Loans and other Obligations pursuant to
Section 9,

 



34 

 

 

in each case other than:

 

(1)          a repayment or prepayment following (x) the imposition of increased
costs or other amounts by any Lender under Section 2.14 or 2.15 or (y) the
occurrence any event described in Section 2.13(a) (other than the selection of
an Alternate Rate under Section 2.13(a)(2)) or Section 2.13(b);

 

(2)          repayment of Loans in a Clean-Up Call Prepayment;

 

(3)          repayment of Required Principal Amortization Amounts and Individual
Realization Application Amounts on the Loans; and

 

(4)          the repayment of principal of the Loans pursuant to Section 7(a)(7)
or 7(b)(4) of the Priority of Payments.

 

"Make-Whole Premium Percentage" means, as at any time in any period, the
percentage set forth in the table below opposite the reference to such period:

 

Period  Make-Whole Premium
Percentage  From (but excluding)  To (and including)      Closing Date 
Make-Whole Toggle Date   N.A.  Make-Whole Toggle Date  Second anniversary of the
Initial Credit Date   2.00% Second anniversary of the Initial Credit Date  April
30, 2021   1.00% April 30, 2021  Scheduled Maturity Date   0.00%

  

"Make-Whole Spread Amount" is defined in the definition of Make-Whole Amount.

 

"Make-Whole Toggle Date" means the first anniversary of the Initial Credit Date.

 

"Margin Account" means the trust account maintained pursuant to Section 6.3(c).

 

"Margin Stock" means Margin stock as defined under Regulation U, including any
debt security which is by its terms convertible into "Margin Stock".

 

"Margining Agreement" means the Third Amended and Restated Margining Agreement
dated on or around the Effective Date (and as may be further amended, restated,
supplemented or otherwise modified from time to time) between the Borrowers and
the Administrative Agent.

 

"Market Value" means, with respect to any Collateral Obligation, the Asset
Current Price thereof. With respect to any Eligible Investment, "Market Value"
means (a) the average of at least three firm bids obtained by the Investment
Manager from nationally recognized dealers (that are Independent of the
Investment Manager and Independent of each other) that the Investment Manager
determines (in its sole discretion) to be reasonably representative of the
Eligible Investment's current market value and reasonably reflective of current
market conditions; (b) if only two such bids can be obtained, the lower of such
two bids shall be the Market Value of the Eligible Investment; (c) if only one
such bid can be obtained, such bid shall be the Market Value of the Eligible
Investment; and (d) if no such bids can be obtained, then, the Market Value of
such the Eligible Investment shall be zero.

 

"Material Action" means to: (a) file or consent to the filing of any bankruptcy,
insolvency or reorganization petition under any applicable federal, state or
other law relating to a bankruptcy naming a Borrower Entity as debtor or other
initiation of bankruptcy or insolvency proceedings by or against a Borrower
Entity, or otherwise seek, with respect to a Borrower Entity, relief under any
laws relating to the relief from debts or the protection of debtors generally;
(b) seek or consent to the appointment of a receiver, liquidator, conservator,
assignee, trustee, sequestrator, custodian or any similar official for a
Borrower Entity or all or any portion of its properties; (c) make or consent to
any assignment for the benefit of a Borrower Entity's creditors generally; (d)
admit in writing the inability of a Borrower Entity to pay its debts generally
as they become due; (e) petition for or consent to substantive consolidation of
a Borrower Entity with any other person; (f) amend or alter or otherwise modify
or remove all or any part of Section 1.7 of the Constitutive Documents of the
Borrower or any similar provision of the Constituent Documents of any other
Borrower Entity; or (g) amend, alter or otherwise modify or remove all or any
part of the definition of "Independent Manager" or the definition of "Material
Action" (or any similar or analogous term or provision) in the Constitutive
Documents of any Borrower Entity.

 



35 

 

 

"Material Adverse Effect" means a material adverse effect on and/or material
adverse developments with respect to (a) the business, operations, properties,
assets or financial condition of the Borrower and its Subsidiaries taken as a
whole; (b) the ability of any Credit Party to fully and timely perform its
Obligations; (c) the legality, validity, binding effect or enforceability
against a Credit Party of a Transaction Document to which it is a party; or (d)
the rights, remedies and benefits available to, or conferred upon, any Agent,
any Lender or any other Secured Party under any Transaction Document.

 

"Material Amendment" means an Amendment that the Administrative Agent believes
(after receipt of the related Draft Amendment Package), in its sole and absolute
discretion, to be material. Notwithstanding the foregoing, an Amendment that
solely extends the delivery dates for underlying deliverables (i.e. financial
statements, officer certificates and similar documentary items) under the
Underlying Instruments for each Collateral Obligation, in each case up to a
maximum of five days, shall not constitute a "Material Amendment" for purposes
hereof.

 

"Material Amendment Information" means, with respect to each Collateral
Obligation:

 

(a)       all written information related to amendments, waivers, modifications
or supplements to any Underlying Instrument governing such Collateral
Obligation, including any written requests or written communications related
thereto; provided that requests or communications relating thereto will not
constitute "Material Amendment Information" to the extent that such request or
communication consists solely of informal discussions relating to amendments,
waivers, modifications or supplements or of administrative matters in connection
therewith; and

 

(b)       copies of each executed amendment, waiver, modification and supplement
to such Underlying Instruments.

 

"maturity" means, with respect to any Collateral Obligation, the date on which
such obligation shall be deemed to mature (or its maturity date), which shall be
the earlier of (a) the Stated Maturity of such obligation and (b) if a Borrower
Entity has a right to require the issuer or obligor of such Collateral
Obligation to purchase, redeem or retire such Collateral Obligation (at par) on
any one or more dates prior to its Stated Maturity (a "put right") and the
Investment Manager determines that it shall exercise such put right on any such
date, the maturity date shall be the date specified in a certification provided
to the Collateral Agent, the Administrative Agent and Collateral Administrator
Parties.

 

"Maturity Date" means the earlier of (a) the Scheduled Maturity Date and (b) the
date on which all Loans shall become due and payable in full hereunder, whether
by acceleration or otherwise.

 

"Maximum Facility Amount" means, at any time, an amount equal to (a) the Total
Facility Amount at such time; minus (b) the aggregate amount of Voluntary
Commitment Reductions made during the Phase I Funding Period after the Effective
Date but prior to such time; minus (c) the aggregate amount necessary to give
effect to any Phase II Commitment Reduction; minus (d) the aggregate principal
amount of the Loans repaid during the Phase II Funding Period but prior to such
time.

 



36 

 

 

"Minimum Spread Payment" and "Minimum Spread Payment Date" are defined in
Section 2.7(d).

 

"money" is defined in the UCC.

 

"Monthly Report" means the monthly report provided to the Collateral Agent
pursuant to Section 6.5(b).

 

"Moody's" means Moody's Investors Service, Inc.

 

"Multiemployer Plan" means any Employee Benefit Plan which is a "multiemployer
plan" is defined in Section 3(37) of ERISA.

 

"Natural Person" means a natural person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person.

 

"Net Purchased Loan Balance" means, as of any date of determination, an amount
equal to the Dollar Equivalent of (a) the Aggregate Principal Amount of all
Collateral Obligations Acquired by the Borrower Entities prior to such date
minus (b) the Aggregate Principal Amount of all Warranty Transferred Assets
repurchased by the Sellers.

 

"New Commitments" and "New Loan" are defined in Section 2.1(d).

 

"Non-Consenting Lender" is defined in Section 2.18.

 

"Non-Defaulting Lender" means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

"Non-Private Asset" means a Collateral Obligation designated as such pursuant to
Section 8.2(a).

 

"Non-USD Currency" means any currency (other than USD).

 

"Note" means a promissory note in form and substance satisfactory to the
Borrower Entities, the Administrative Agent and the Requisite Lenders.

 

"Obligation Currency" is defined in Section 11.22.

 

"Obligations" means all obligations (whether now existing or hereafter arising,
absolute or contingent, joint, several or independent) of every nature of each
Credit Party, including obligations from time to time owed to the Agents
(including former Agents), the Bank Parties, the Collateral Administrator
Parties, the Lenders or any of them, under any Transaction Document, whether for
principal (including all obligations to pay Required Principal Amortization
Amounts), interest (including interest which, but for the filing of a petition
in bankruptcy with respect to such Credit Party, would have accrued on any
Obligation, whether or not a claim is allowed against such Credit Party for such
interest in the related bankruptcy proceeding), Commitment Fees, Minimum Spread
Payments, Make-Whole Amounts, Hedge Advance Amounts, other fees, expenses,
indemnification or otherwise.

 

"OFAC" means the United States Department of the Treasury's Office of Foreign
Assets Control.

 

"Offer" means, with respect to any Collateral Obligation or Eligible Investment,
any offer by the issuer or borrower thereof or by any other Person made to all
of the holders thereof to purchase or otherwise Acquire such Collateral
Obligation or Eligible Investment; to exchange such Collateral Obligation or
Eligible Investment for any other security, debt obligation, Cash or other
property (other than, in any case, pursuant to any redemption in accordance with
the terms of any related Underlying Instrument or for the purpose of registering
the security or debt obligation); or, with respect to any Collateral Obligation
that constitutes a bond, any solicitation by the issuer or borrower thereof or
any other Person to amend, modify or waive any provision of such bond.

 



37 

 

 

"Officer" means, (a) with respect to a Borrower Entity, any officer of such
Borrower Entity or any other Person authorized thereby to take any and all
actions necessary to consummate the transactions contemplated by the Transaction
Documents; (b) with respect to any other entity that is a partnership, any
general partner thereof or any Person authorized by such entity; (c) with
respect to any other entity that is a limited liability company, any member
thereof or any Person authorized by such entity; and (d) with respect to the
Collateral Agent, a Trust Officer.

 

"Officer's Certificate" means, with respect to any Person, a certificate signed
by an Authorized Officer of such Person.

 

"Opinion of Counsel" means a written opinion addressed to the Administrative
Agent and the Collateral Agent, in form and substance reasonably satisfactory to
the Administrative Agent, of a nationally or internationally recognized law firm
or an attorney admitted to practice (or law firm, one or more of the partners of
which are admitted to practice) before the highest court of any State of the
United States or the District of Columbia (or of any other relevant
jurisdiction, in the case of an opinion relating to the laws of such other
jurisdiction) in the relevant jurisdiction, which attorney may, except as
otherwise expressly provided in this Agreement, be counsel for the Borrower
Entities or the Investment Manager and which attorney or firm shall be
reasonably satisfactory to the Administrative Agent. Whenever an Opinion of
Counsel is required hereunder, such Opinion of Counsel may rely on opinions of
other counsel who are so admitted and otherwise satisfactory which opinions of
other counsel shall accompany such Opinion of Counsel and shall be addressed to
the Administrative Agent and Collateral Agent (or shall state that the
Administrative Agent and the Collateral Agent shall be entitled to rely
thereon).

 

"Organizational Documents" means (a) with respect to any corporation or company,
its certificate, memorandum or articles of incorporation, organization or
association and its by-laws; (b) with respect to any limited partnership, its
certificate or declaration of limited partnership and its partnership agreement;
(c) with respect to any general partnership, its partnership agreement and (d)
with respect to any limited liability company, its articles of organization and
its operating agreement. If any term or condition of this Agreement or any other
Transaction Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
Organizational Document shall only be to a document of a type customarily
certified by such governmental official. Without limiting the foregoing, the
Constitutive Documents of any Person shall constitute Organizational Documents
for such Person.

 

"Original Asset Amount" means, for any Collateral Obligation, the par amount of
such Collateral Obligation Acquired by the Borrower Entities (stated in the
Specified Currency in which such Collateral Obligation is denominated). The
Original Asset Amount for a Collateral Obligation shall be a static number that
shall not change during the term of this Agreement, regardless of any
Dispositions (in whole or in part) of or other realization or recoveries on such
Collateral Obligation.

 

"Originate" includes direct primary origination as well as purchase in
connection with the distribution by syndication of a Collateral Obligation,
participation in a "club" deal or similar arrangement. The terms "Originated"
and "Origination" have correlative meanings.

 

"Originated Collateral Obligation" means a Collateral Obligation that a Borrower
Entity Commits to Originate.

 

"Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Transaction Document, or sold or assigned an interest in any Loan or Transaction
Document).

 



38 

 

 

"Other Taxes" means any and all present or future stamp, court, documentary,
intangible, recording, filing or similar Taxes or any other excise or property
Taxes, charges or similar levies arising from any payment made hereunder or from
the execution, delivery, performance, or enforcement or registration of, from
the receipt of perfection of a security interest under, or otherwise with
respect to, this Agreement or any other Transaction Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.18).

 

"Participant Register" is defined in Section 11.6(g)(1).

 

"Participation" means an interest in a loan or other debt obligation Acquired
indirectly by way of participation from a Selling Institution.

 

"Participation Agreement" has the meaning assigned to such term in the Margining
Agreement.

 

"PATRIOT Act" is defined in Section 3.1.

 

"Payment Account" the trust account maintained pursuant to Section 6.3(a).

 

"Payment Date" means each of the following, as applicable:

 

(a)          the First Payment Date;

 

(b)         thereafter, each three-month anniversary of the First Payment Date
to, but excluding, the Maturity Date; and

 

(c)          the Maturity Date.

 

If any such date is not a Business Day, the Payment Date shall be the next
following Business Day.

 

"PBGC" means the Pension Benefit Guaranty Corporation.

 

"Pension Plan" means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Code or Section 302 of ERISA.

 

"Permitted Additional Subsidiary" means a direct wholly owned Subsidiary of a
Borrower Entity that is formed with the express consent of the Requisite Lenders
(which consent the Requisite Lenders may give, withhold or condition in their
sole and absolute discretion).

 

"Permitted Lien" means, with respect to the Collateral: (a) security interests,
liens and other encumbrances created pursuant to the Transaction Documents; (b)
with respect to agented Collateral Obligations, customary security interests,
liens and other encumbrances in favor of the lead agent, the collateral agent or
the paying agent on behalf of all holders of indebtedness of such obligor under
the related facility; (c) any lien on a Collateral Obligation granted by a
Borrower Entity to a Person that acquired a Collateral Obligation from such
Borrower Entity pursuant to participation to secure the payment obligations
related to such Collateral Obligation, provided that the granting of such
participation interest is expressly permitted hereunder and under the other
Transaction Documents; (d) the restrictions on transferability imposed by any
Underlying Instrument; and (e) with respect to any Counterparty, liens on the
subaccount of the Hedge Borrower Collateral Account created for such
Counterparty pursuant hereto in connection with the Hedge Agreements to which
such Counterparty is a party.

 



39 

 

 

"Permitted Repurchases" is defined in Section 8.3.

 

"Person" means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

 

"Phase I Funding Period" means the period from and including the Initial Credit
Date to but excluding June 30, 2021, as such period may be extended as provided
herein.

 

"Phase II Commitment Reduction" is defined in Section 2.8(b).

 

"Phase II Funding Period" means the period from the last day of the Phase I
Funding Period to the Final Funding Date, as such period may be extended as
provided herein.

 

"Platform" means Debt Domain, Intralinks, SyndTrak or another relevant website
or other information platform.

 

"Pledge and Security Agreement" means the Pledge and Security Agreement dated on
or around the Initial Credit Date between the Borrower Entities, the Equity
Holder, the other Grantors (if any) and the Collateral Agent.

 

"Pledged Obligations" means, on any date of determination, the Collateral
Obligations and the Eligible Investments owned by the Borrower Entities that
have been Granted to the Collateral Agent under the Transaction Documents.

 

"Power of Attorney" means the power of attorney dated on or around the Initial
Credit Date by the Borrower Entities in favor of the Collateral Agent for the
benefit of the Secured Parties, in substantially the form of Exhibit E hereto.

 

"Preliminary Documentation Package" means, for each Collateral Obligation, (a)
the original executed note (if any) or a faxed copy thereof along with a
certificate from the closing attorney certifying possession of the required
Underlying Instruments (for Collateral Obligations) closed in escrow; (b) in the
case of Collateral Obligations acquired by assignment, a copy of each executed
document or instrument evidencing the assignment of such Collateral Obligation
to the relevant Borrower Entity; (c) in the case of Collateral Obligations
Originated by the relevant Borrower Entity, a copy of the principal Underlying
Instruments governing such Collateral Obligation; (d) the applicable Escrowed
Assignment Agreement Documents; and (e) any applicable Administrative Agent
Cooperation Agreements.

 

"Pricing Source" means, for any Proposed Collateral Obligation, a market maker
in the relevant market, LoanX, LPC or other pricing sources reasonably
acceptable to the Requisite Lenders.

 

"Prime Rate" means the rate of interest quoted in the print edition of The Wall
Street Journal, Money Rates Section as the Prime Rate (currently defined as the
base rate on corporate loans posted by at least 75% of the nation's thirty
largest banks), as in effect from time to time. The Prime Rate is a reference
rate and does not necessarily represent the lowest or best rate actually charged
to any customer. The Administrative Agent or any other Lender may make
commercial loans or other loans at rates of interest at, above or below the
Prime Rate.

 

"Principal Balance" means as of any date of determination, with respect to (a)
any Collateral Obligation, the outstanding principal amount (excluding any
deferred or capitalized interest thereon) of such Collateral Obligation on such
date; and (b) any Eligible Investment or Cash, the Balance of such Eligible
Investment or Cash.

 

"Principal Collection Account" means the trust account maintained pursuant to
Section 6.2(b).

 



40 

 

 

"Principal Office" means, for each Agent, such Person's office as set forth on
Appendix B, or such other office or office of a third party or sub-agent, as
appropriate, as such Person may from time to time designate in writing to the
Borrower Entities, the Administrative Agent, the Collateral Agent and each
Lender.

 

"Principal Payments" means, with respect to any Payment Date, an amount equal to
the sum of any cash payments of principal (including optional or mandatory
redemptions or prepayments) received on the Pledged Obligations during the
related Due Period, including payments of principal received in respect of
exchange offers and tender offers and recoveries on Defaulted Obligations up to
the outstanding principal amount thereof, but not including Sale Proceeds.

 

"Principal Priority of Payments" is defined in Section 7(b).

 

"Principal Proceeds" means, with respect to any Payment Date, without
duplication:

 

(a)          all Principal Payments received during the related Due Period on
the Pledged Obligations;

 

(b)          any amounts, distributions or proceeds (including resulting from
any sale) received in cash on any Defaulted Obligations (other than proceeds
that constitute Interest Proceeds under subclause (b) or (e) of the definition
thereof) during the related Due Period to the extent the outstanding principal
amount thereof then at the time such obligation became a Defaulted Obligation
has not been received by a Borrower Entity after giving effect to the receipt of
such amounts, distributions or proceeds, as the case may be;

 

(c)          all premiums (including prepayment premiums) received during the
related Due Period on the Collateral Obligations;

 

(d)         (A) all amounts transferred to the Principal Collection Account from
the Expense Reserve Account during the related Due Period and (B) any Principal
Proceeds and unused proceeds designated for application as Principal Proceeds as
expressly provided for herein;

 

(e)          Sale Proceeds received during the related Due Period;

 

(f)          any accrued interest purchased after the Closing Date with
Principal Proceeds that is received after the First Payment Date;

 

(g)         all other payments received during the related Due Period on the
Collateral not included in Interest Proceeds;

 

(h)         all Designated Principal Proceeds; and

 

(i)           all amounts received by the Borrower Entities under Hedge
Agreements, to the extent deemed to be "Principal Proceeds" as provided in
Section 5.16.

 

"Priority of Payments" is defined in Section 7.

 

"Private Asset" means a Collateral Obligation designated as such pursuant to
Section 8.2(a).

 

"Proceeding" means any suit in equity, action at law or other judicial or
administrative proceeding.

 

"Proceeds" means (a) any property (including but not limited to Cash and
securities) received as a Distribution on the Collateral or any portion thereof,
(b) any property (including but not limited to Cash and securities) received in
connection with the sale, liquidation, exchange or other disposition of the
Collateral or any portion thereof and (c) all proceeds (as such term is defined
in the UCC) of the Collateral or any portion thereof.

 



41 

 

 

"Process Agent" is defined in Section 11.15.

 

"Proposed Collateral Obligation" means a Collateral Obligation that the
Investment Manager has proposed to be Acquired by a Borrower Entity that:

 

(a)       satisfies the Reinvestment Criteria at the time of such proposal
(other than obtaining the consent of the holders of the Administrative Agent);
and

 

(b)       has credit, subordination, collateralization and repayment
characteristics that are substantially consistent with the overall credit,
subordination, collateralization and repayment characteristics of the Underlying
Portfolio.

 

"Pro Rata Share" means, with respect to all payments, computations and other
matters relating to the Loans of any Lender at any time, the percentage obtained
by dividing (a) the outstanding principal amount of the Loans plus the aggregate
unused Commitments of that Lender at such time by (b) the aggregate outstanding
principal amount of the Loans plus the aggregate unused Commitments of all
Lenders at such time.

 

"Recipient" means Administrative Agent, any Lender or any other recipient of any
payment to be made by or on account of any obligation of the Borrower Entities
hereunder.

 

"Register" is defined in Section 2.4(b).

 

"Registered" means a debt obligation that is in registered form within the
meaning of Section 881(c)(2)(B)(i) of the Code and the United States Treasury
regulations promulgated thereunder.

 

"Regulation A", "Regulation D", "Regulation T", "Regulation U" and "Regulation
X" mean Regulations A, D, T, U and X, respectively, of the Board of Governors
and all official rulings and interpretations thereunder or thereof.

 

"Reinvestment Criteria" means (a) the criteria set forth in the definitions of
"Collateral Obligation" and "Collateral Obligation Criteria" and (b) the terms
and conditions set forth in Sections 8.2 and 8.4.

 

"Reinvestment Income" means any interest or other earnings on unused proceeds
deposited in the Principal Collection Account.

 

"Replacement Lender" is defined in Section 2.18.

 

"Required Hedge Collateral" is defined in Section 6.2(c)(2).

 

"Required Principal Amortization Amount" means, for any Payment Date during the
Amortization Period, the Aggregate Realization Application Amount for all
Dispositions and realizations of Principal Proceeds on Collateral Obligations
that occurred during the related Due Period; provided that the Required
Principal Amortization Amount for the final Payment Date shall be equal to the
aggregate principal amount of the Loans then outstanding.

 

"Requisite Lenders" means, at any time, Lenders holding more than 50% of the sum
of (a) the aggregate principal amount of the Loans outstanding at such time and
(b) the aggregate unused Commitments at such time (but, to the extent there is
more than one Lender at such time, "Requisite Lenders" will not include any
Defaulting Lender).

 



42 

 

 

"Reserved Expenses" is defined in Section 6.3(b).

 

"Restructuring" means, with respect to a Collateral Obligation, a
"Restructuring" (as defined in Section 4.7 of the Credit Definitions) has
occurred in respect of the Collateral Obligation except that, for such purposes,
Section 4.7(a)(iv) of the Credit Definitions shall be amended to include the
following at the end thereof: "; or a release of liens or other credit support
for the Obligation; or any other change that materially reduces the level of
subordination enhancing the Obligation". For purposes of this Agreement, the
"Multiple Holder Obligation" provisions of the Credit Definitions will not be
applicable in determining whether any such Restructuring occurs.

 

"Sale and Contribution Agreement" means the Borrower Sale and Contribution
Agreement.

 

"Sale Proceeds" means all amounts representing:

 

(a)          proceeds from the sale or other disposition of any Collateral
Obligation or any other property received by a Borrower Entity;

 

(b)         at the Investment Manager's sole discretion (with notice to the
Collateral Agent, the Administrative Agent and the Collateral Administrator
Parties), any accrued interest received in connection with any Eligible
Investment purchased with any proceeds described in subclause (a) above; and

 

(c)          any proceeds of the foregoing, including from the sale of Eligible
Investments purchased with any proceeds described in subclause (a) above
(including any accrued interest thereon, but only to the extent so provided in
subclause (b) above).

 

In the case of each of subclauses (a) through (c), Sale Proceeds (1) shall only
include proceeds received on or prior to the last day of the relevant Due Period
(or with respect to the final Payment Date, the day immediately preceding the
final Payment Date) and (2) shall be net of any reasonable fees, expenses or
indemnities incurred by the Investment Manager, the Administrative Agent, the
Collateral Administrator Parties, the Bank Parties, the Collateral Agent in
connection with such sale or other disposition.

 

"Sanctions" and "Sanctions Laws" are defined in Section 4.18.

 

"Scheduled Maturity Date" means October 5, 2022 (as such date may be extended
pursuant to Section 2.1(f)).

 

"Scheduled Maturity Date Extension Request" is defined in Section 2.1(f).

 

"Schedule of Collateral Obligations" means the schedule of Collateral
Obligations, which shall list each Collateral Obligation Acquired by the
Borrower Entities, delivered pursuant to Section 3 on the Initial Credit Date,
or any other schedule substantially in the same form, and supplemented, in
either case, by additional information regarding Collateral Obligations Acquired
by the Borrower Entities, in each case as amended from time to time to reflect
the release of Collateral Obligations and the inclusion of Collateral
Obligations pursuant to the terms and conditions hereof.

 

"Screen Page" means the LIBOR01 page of the Thompson Reuters Screen (or any
replacement Thomson Reuters page which displays that rate) (or on the
appropriate page of such other information service which publishes that rate
from time to time in place of Thompson Reuters).

 

If any such page or service ceases to be available, the Administrative Agent may
specify another page or service displaying the relevant rate after consultation
with the Investment Manager.

 



43 

 

 

"Secured Parties" means the Agents and the Lenders and each other Person (if
any) identified as a "Secured Party" in any of the Collateral Documents.

 

"Securities" means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as "securities" or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

"securities" is defined in the UCC.

 

"Securities Account Control Agreement" means the Amended and Restated Securities
Account Control Agreement dated on or around the Effective Date between the
Borrower Entities and the Bank, as Collateral Agent, the Bank, as Securities
Intermediary, and the Administrative Agent.

 

"Securities Intermediary" is defined in Section 8-102(a)(14) of the UCC.

 

"Security Entitlement" is defined in Section 8-102(a)(17) of the UCC.

 

"Seller" means, under the Borrower Sale and Contribution Agreement, the Fund.

 

"Selling Institution" means an institution from which a Participation would be
Acquired.

 

"Senior Net Leverage Ratio" means, with respect to a First Lien Obligation, as
of the date such Collateral Obligation is Acquired by a Borrower Entity, (x) the
"Senior Net Leverage Ratio" or comparable term set forth in the Underlying
Instruments for such First Lien Obligation or (y) if the Underlying Instruments
for such First Lien Obligation do not define (or otherwise provide a means of
calculating) the "Senior Net Leverage Ratio" or comparable term, then the ratio
obtained by dividing (1) the funded first lien senior secured indebtedness which
is senior to, or pari passu with, such obligation (less cash and cash
equivalents) over (2) the EBITDA of the related obligors on such First Lien
Obligation as calculated by the Investment Manager using information from and
calculations consistent with the relevant compliance statements and financial
reporting packages provided by the related obligors pursuant to the related
Underlying Instruments for such Collateral Obligation.

 

"Senior Unitranche Obligation" means a unitranche obligation for which the
first-in-first out portion (or any analogous arrangement among lenders that
creates a contractual subordination) comprises an amount less than or equal to
25% of the aggregate principal amount of such obligation as of its issue date
(or at any time thereafter). For the avoidance of doubt, a Unitranche With
Subordinating First-in-First-Out Obligation shall not be a Senior Unitranche
Obligation.

 

"Solvent" means, with respect to any Credit Party, that as of the date of
determination, (a) the sum of such Credit Party's debt (including contingent
liabilities) does not exceed the value (both at fair value and present fair
saleable value) of such Credit Party's present assets; (b) such Credit Party's
capital is not unreasonably small in relation to its business as contemplated on
the Closing Date or with respect to any transaction contemplated to be
undertaken after the Closing Date; (c) such Credit Party is able to pay its
debts as such debts mature; and such Person is "solvent" within the meaning
given that term and similar terms under the Bankruptcy Code and other Debtor
Relief Laws. For purposes of this definition, the amount of any contingent or
unliquidated debt at any time, such debt shall be computed at the amount that,
in light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability (irrespective of whether such contingent liabilities meet the criteria
for accrual under FASB Accounting Standards Codification Topic 450-20).

 

"S&P" means Standard & Poor's Financial Services LLC.

 



44 

 

 

"Specified Change" means any Amendment with respect to a Collateral Obligation
that has the effect of:

 

(a)          deferring the payment of cash interest;

 

(b)         delaying or extending the stated maturity of such Collateral
Obligation by more than 24 months; or delaying or extending the date of any
scheduled principal payment that (A) reduces such scheduled distribution by more
than the greater of (x) 20% and (y) $250,000; (B) postpones such scheduled
distribution by more than two payment periods or eliminates such scheduled
distribution; or (C) causes the weighted average life of such Collateral
Obligation to increase by more than 10% (each as determined by the
Administrative Agent);

 

(c)          increasing or reducing the interest rate by more than 1.0%
(excluding any increase in an interest rate arising by operation of a default or
penalty interest clause under a Collateral Obligation and any reduction or
increase pursuant to a contractual pricing grid set forth in the related
Underlying Instruments as in effect on the date on which such Collateral
Obligation was Acquired by a Borrower Entity);

 

(d)          releasing collateral or any guarantor or other obligor thereon,
other than as may be expressly permitted in the Underlying Instruments (as set
forth therein at the time the Borrower Entities first Acquired such Collateral
Obligation);

 

(e)          changing any financial covenant; changing any defined term used in
the calculation of any financial covenant; or changing any other defined term
that is materially adverse to the rights and remedies of the Lenders (as
determined by the Administrative Agent in its sole and absolute discretion);

 

(f)           reducing or forgiving any principal thereof;

 

(g)         subordinating the payment obligations of an obligor on such
Collateral Obligation to any other indebtedness, or subordinating the liens on a
material portion of the collateral securing such Collateral Obligation, or
making any other change (including through a change in the capital structure of
the obligors on such Collateral Obligation or the transfer of assets from an
obligor on such Collateral Obligation) that has the effect of structurally
subordinating such Collateral Obligation to other indebtedness or liabilities,
in each case other than as expressly permitted in the related Underlying
Instruments (as set forth therein at the time the Borrower Entities first
Acquired such Collateral Obligation);

 

(h)         altering the pro rata allocation, sharing of distributions or
waterfall of payment required by the Underlying Instruments of a Collateral
Obligation as between the term lenders and any revolving lenders with respect
thereto;

 

(i)           changing any of the provisions of an Underlying Instrument
specifying the number or percentage of lenders required to effect any of the
foregoing; or

 

(j)           otherwise having a material adverse impact on the value of such
Collateral Obligation as determined in good faith by the Administrative Agent.

 

"Specified Credit Party" means a Credit Party other than the Limited Guarantor.

 

"Specified Currency" means (1) each of AUD, EUR, GBP and USD and (2) such other
currencies offered by the Accounts Securities Intermediary as the Borrower and
the Administrative Agent may agree in writing with written notice to the
Collateral Agent and the Account Securities Intermediary. The "Specified
Currency" applicable to any obligation, payment or Collateral Obligation means:

 



45 

 

 

(a)          in respect of any obligation or payment to be made hereunder or
under any of the other Transaction Documents or in connection herewith or
therewith, the currency in which such obligation or payment is denominated as
may be approved by the Collateral Agent; and

 

(b)         in respect of any Collateral Obligation, the currency (if any) in
which such Collateral Obligation is denominated and payable as may be approved
by the Collateral Agent.

 

"Specified Information" is defined in Section 5.14.

 

"Specified Payment Amounts" means, with respect to any Payment Date, all
Extraordinary Expense Amounts that the Investment Manager has designated in
writing to the Collateral Agent and the Administrative Agent, prior to the
related Determination Date, as the "Specified Payment Amounts" (if any) for such
Payment Date.

 

"Specified Payment Waterfall Provisions" means subclause (15) of the Interest
Priority of Payments and subclause (12) of the Principal Priority of Payments.

 

"Specified Person" is defined in Section 10.7(b).

 

"Sponsor" means Bain Capital Specialty Finance, Inc.

 

"Sponsor Administrative Agent" means the Borrower or any of its affiliates,
including the Sponsor or any of their respective affiliates, in each case that
has any right (however designated) to consent to, approve, reject, register or
otherwise impose conditions on the assignment or other transfer of any
Collateral Obligation or other asset included in the Collateral, whether as
administrative agent, servicer, registrar, principal or in any other capacity
(in each case other than as the registered owner of such Collateral Obligation,
in its capacity as such owner); provided that in each case that the Sponsor has
control, directly or indirectly, over such entity.

 

"Sponsor Affiliate" means each Credit Party and each other Affiliate of the
Sponsor.

 

"Spread" means, for each day:

 

(a)          prior to March 22, 2020, 2.50% per annum;

 

(b)         on and after March 22, 2020 but prior to the Effective Date, 3.25%
per annum; and

 

(c)          on and after the Effective Date, 3.00% per annum.

 

"Stated Maturity" means, with respect to any security or debt obligation, the
date specified in such security or debt obligation as the fixed date on which
the final payment of principal of such security or debt obligation is due and
payable or, if such date is not a Business Day, the next following Business Day.

 

"Structured Finance Obligation" means any obligation secured directly by,
referenced to, or representing ownership of, a pool of receivables or other
financial assets of any obligor, including collateralized debt obligations and
mortgage-backed securities.

 

"Subordinate Interests" means the rights of the Borrower Entities and the Equity
Holder in and to the Collateral.

 

"Subsidiary" means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided that, in determining the percentage of ownership interests of
any Person controlled by another Person, no ownership interest in the nature of
a "qualifying share" of the former Person shall be deemed to be outstanding.

 



46 

 

 

"Successor Investment Manager" means a replacement Investment Manager appointed
in the manner and to the extent provided in the Investment Management Agreement.

 

"Successor Management Fees" means any management fees payable to a successor
Investment Manager as agreed between the Borrower Entities, the Administrative
Agent and any such successor Investment Manager.

 

"Syndication Agent" is defined in the preamble.

 

"Synthetic Security" means a security or swap transaction that has payments
associated with either payments of interest on and/or principal of a reference
obligation or the credit performance of a reference obligation.

 

"Tangible Net Worth Certificate" means a certificate duly executed by the
Borrower and the Sponsor in the form of Exhibit F.

 

"Tax" means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding (together with interest, penalties and other
additions thereto) of any nature and whatever called, imposed, levied,
collected, withheld or assessed by any Governmental Authority.

 

"Tax Jurisdiction" means the Bahamas, Bermuda, the British Virgin Islands, the
Cayman Islands, the Channel Islands, Curaçao or Ireland.

 

"Terminated Lender" is defined in Section 2.18.

 

"Total Commitment Amount" means, with respect to any Future Funding Collateral
Obligation in any Specified Currency at any time, the sum of each relevant
Borrower Entity's maximum funding commitment thereunder in such Specified
Currency (funded and unfunded).

 

"Total Facility Amount" means, at any date, (a) $425,000,000 plus (b) the
aggregate amount of New Commitments that have become effective after the
Effective Date but on or prior to such date.

 

"Total Indebtedness" means, in respect of any Collateral Obligation, the
aggregate principal amount of all of the borrowing facilities available to the
obligor under the terms of the relevant Underlying Instruments, all as
determined by the Administrative Agent. For purposes of determining the Total
Indebtedness available in respect of any Collateral Obligation: (1) for
Collateral Obligations that are, in accordance with then-prevailing market
practice, typically bought and sold together, the respective aggregate principal
amount of the borrowing facilities available to the obligor under the facilities
evidenced by the relevant Underlying Instruments shall be aggregated (and, for
the avoidance of doubt, the respective aggregate principal amounts of all
revolving facilities, term loan "A" tranches, term loan "B" tranches and similar
loan tranches issued under a single credit agreement shall be aggregated); (2)
the respective principal amounts of lines of credit and delayed draws that, in
accordance with then-prevailing market practice, trade with any Collateral
Obligation shall be aggregated; and (3) the respective principal amount of any
borrowing facilities that are, under then prevailing market practice, considered
add-on facilities in respect of any Collateral Obligation shall be aggregated
with the principal amount of such Collateral Obligation (regardless of whether
such facilities are "tax fungible" with such Collateral Obligation); provided
that, in the case of clauses (1), (2) and (3) above, such facilities are pari
passu in terms of repayment seniority and, with respect to appropriate price
adjustments, buyers are typically indifferent between such facilities.

 



47 

 

 

 

"Transaction Accounts" means (a) the Interest Collection Account, the Payment
Account, the Collateral Account, the Principal Collection Account, the Expense
Reserve Account, the Margin Account and the Future Funding Reserve Account; and
(b) with respect to each Borrower Entity other than the Borrower, such other
accounts in the name of such Borrower Entity, in each case subject to the lien
of the Collateral Agent and subject to the Securities Account Control Agreement
in favor of the Collateral Agent, as may be necessary or advisable for the
operations of such Borrower Entity, in each case subject to the consent of the
Administrative Agent in its sole and absolute discretion.

 

"Transaction Data Room" means a password-protected electronic data room
established by the Borrower Entities or the Investment Manager on its behalf,
access to which shall be available and provided at all times to the Collateral
Agent, on behalf of the Secured Parties, and the Administrative Agent.

 

"Transaction Document" means any of this Agreement, the Notes (if any), the Fee
Letters, the Collateral Administration Agreement, the Sale and Contribution
Agreement and Transfer Supplements, the Administrative Agent Cooperation
Agreements, the Limited Guaranty, the Indemnification Agreement, the Collateral
Documents, the Investment Management Agreement, the Hedge Agreements and all
other documents, certificates, instruments or agreements executed and delivered
by or on behalf of a Credit Party for the benefit of any Agent or any Lender in
connection herewith on or after the Closing Date.

 

"Transfer Date" means each Conveyance Date under the Sale and Contribution
Agreements.

 

"Transfer Supplement" means the supplement to the Schedule of Collateral
Obligations, as defined in accordance with the Sale and Contribution Agreements,
delivered on each Transfer Date.

 

"Trust Officer" means, when used with respect to the Collateral Agent, any
officer within the Global Corporate Trust Services Division (or any successor
group of the Collateral Agent) including any director, managing director, vice
president, assistant vice president, associate or officer of the Collateral
Agent customarily performing functions similar to those performed by the persons
who at the time shall be such officers, or to whom any corporate trust matter is
referred at the Corporate Trust Office because of his or her knowledge of and
familiarity with the particular subject, in each case having direct
responsibility for the administration of this Agreement.

 

"UCC" means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.

 

"Underlying Instruments" means, with respect to any Collateral Obligation, (a)
the indenture, credit agreement or other agreement pursuant to which such
Collateral Obligation has been issued or created, (b) each other agreement that
governs the terms of or secures the obligations represented by such Collateral
Obligation or of which the holders of such Collateral Obligation are the
beneficiaries and (c) all related closing documents.

 

"Underlying Portfolio" means the portfolio of Collateral Obligations (including
Unsettled Sale Assets) or Unsettled Purchase Assets, as applicable, owned by the
Borrower Entities or Committed to be owned by the Borrower Entities from time to
time.

 

"Unitranche With Subordinating First-in-First-Out Obligation" means a unitranche
obligation for which the first-in-first out portion (or any analogous
arrangement among lenders that creates a contractual subordination) comprises
more than 25% of the aggregate principal amount of such obligation as of its
issue date (or at any time thereafter). For the avoidance of doubt, a Senior
Unitranche Obligation shall not be a Unitranche With Subordinating
First-in-First-Out Obligation.

 



48 

 

 

"Unsecured Collateral Obligation" means a Collateral Obligation that is
unsecured.

 

"Unsettled Purchase Asset" means, as of any date, an asset that a Borrower
Entity has Committed to Acquire and in respect of which the Acquisition by such
Borrower Entity has not yet settled.

 

"Unsettled Sale Asset" means, as of any date, a Collateral Obligation that a
Borrower Entity has Committed to sell and in respect of which the sale by such
Borrower Entity has not yet settled.

 

"Upfront Fee" is defined in Section 2.7(b).

 

"U.S. Lender" is defined in Section 2.15(c).

 

"U.S. Person" is defined in Regulation S under the Securities Act.

 

"U.S. Tax Compliance Certificate" is defined in Section 2.15(c).

 

"Valuation Report" is defined in Section 6.5(c).

 

"Warranty Transferred Assets" is defined in Section 6.1 of the Borrower Sale and
Contribution Agreement.

 

1.2.         Accounting Terms.

 

Except as otherwise expressly provided herein, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP. Financial statements and other information required to be delivered
by the Borrower Entities to Lenders pursuant to Schedule A shall be prepared in
accordance with GAAP as in effect at the time of such preparation.

 

1.3.         Interpretation, Etc.

 

(a)       Any of the terms defined herein may, unless the context otherwise
requires, be used in the singular or the plural, depending on the reference.
References herein to any Section, Appendix, Schedule or Exhibit shall be to a
Section, an Appendix, a Schedule or an Exhibit, as the case may be, hereof
unless otherwise specifically provided. The use herein of the word "include" or
"including", when following any general statement, term or matter, shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not non-limiting language (such as "without limitation" or
"but not limited to" or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.

 

(b)       References to any statute or code shall, unless otherwise specified,
be deemed to refer to such statute or code and all rules and regulations
promulgated thereunder, all as amended, modified, supplemented, waived,
restated, amended and restated, replaced or otherwise modified from time to
time.

 

(c)       References to:

 

(1)       any agreements shall, unless otherwise specified, be deemed to refer
to such agreements as amended, modified, supplemented, waived, restated, amended
and restated, replaced or otherwise modified from time to time;

 

(2)       any Person shall, unless otherwise specified, include references to
such Person's successors and assigns; and

 



49 

 

 

(3)       any Person acting in any particular capacity shall, unless otherwise
specified, include references to such Person's successors and assigns in such
capacity,

 

provided that the foregoing is without prejudice to the rights or remedies
available to a party herein or in any of the other Transaction Documents that
restricts, limits or imposes conditions upon, or provides consequences for, any
amendments, successions or assignments.

 

1.4.         Assumptions as to Collateral Obligations, Etc.

 

(a)       In connection with all calculations required to be made pursuant to
this Agreement with respect to Distributions on any Pledged Obligations, or any
payments on any other assets included in the Collateral, and with respect to the
income that can be earned on Distributions on such Pledged Obligations and on
any other amounts that may be received for deposit in the Transaction Accounts,
the provisions set forth in this Section 1.4 shall be applied.

 

(b)       All calculations with respect to Distributions on the Pledged
Obligations shall be made by the Investment Manager on the basis of information
as to the terms of each such Pledged Obligation and upon report of payments, if
any, received on such Pledged Obligation that are furnished by or on behalf of
the issuer of or borrower with respect to such Pledged Obligation and, to the
extent they are not manifestly in error, such information or report may be
conclusively relied upon in making such calculations. To the extent they are not
manifestly in error, any information or report received by the Investment
Manager (other than those prepared by the Investment Manager), the Collateral
Administrator Parties, the Collateral Agent or the Administrative Agent with
respect to the Collateral Obligations may be conclusively relied upon in making
such calculations.

 

(c)       For each Due Period, the Distribution on any Pledged Obligation (other
than a Defaulted Obligation, which shall be, until any Distribution is actually
received by a Borrower Entity from such Defaulted Obligation, assumed to have a
Distribution of zero) shall be the minimum amount, including coupon payments,
accrued interest, scheduled Principal Payments, if any, by way of sinking fund
payments which are assumed to be on a pro rata basis or other scheduled
amortization of principal, return of principal, and redemption premium, if any,
assuming that any index applicable to any payments on a Pledged Obligation that
is subject to change is not changed, that, if paid as scheduled, will be
available in the Interest Collection Account or the Principal Collection
Account, at the end of the Due Period net of withholding or similar taxes to be
withheld from such payments (but taking into account payments made in respect of
such taxes that result in the net amount actually received by a Borrower Entity
(free and clear of taxes, whether assessed against such obligor thereof, the
counterparty with respect thereto, or such Borrower Entity) being equal to the
full amount that such Borrower Entity would have received had no such deduction
or withholding been required).

 

(d)       All calculations under this Agreement shall be in U.S. Dollars unless
otherwise specified. For purposes of this Agreement, unless otherwise specified,
calculations with respect to all amounts or assets received, held or required to
be paid in a currency other than U.S. Dollars shall be made on the basis of the
Dollar Equivalent thereof.

 

(e)       No Agent warrants, nor accepts responsibility, nor shall have any
liability with respect to, in each case in the absence of its gross negligence,
bad faith or willful misconduct of its duties hereunder, the administration,
submission or any other matter related to (1) the Floating Rates, the Base
Rates, the Prime Rate or, in each case, any comparable or successor rate thereto
or (2) the Screen Pages or any successors or replacements thereto, it being
understood that the Administrative Agent shall determine the interest rates
applicable hereunder as expressly provided herein, in each case in the absence
of its bad faith, gross negligence or willful misconduct of its duties
hereunder.

 

(f)       To the extent of any ambiguity in the interpretation of any definition
or term contained in this Agreement or to the extent more than one methodology
can be used to make any of the determinations or calculations set forth therein,
the Collateral Administrator Parties shall be entitled to request direction from
the Investment Manager (which shall be subject to confirmation by the
Administrative Agent) as to the interpretation and/or methodology to be used,
and the Collateral Administrator Parties shall follow such direction, and
together with the Collateral Agent, shall be entitled to conclusively rely
thereon without any responsibility or liability therefor.

 



50 

 

 

(g)       Any direction or Borrower Order required hereunder relating to the
Acquisition, sale, disposition or other transfer of Collateral may be in the
form of a trade ticket, confirmation of trade, instruction to post or to commit
to the trade or similar instrument or document or other written instruction
(including by email or other electronic communication or file transfer protocol)
from the Borrower Entities (or the Investment Manager) on which the Collateral
Agent may rely.

 

(h)       For purposes of (1) the Schedule of Collateral Obligations or a list
of Collateral Obligations prepared in accordance with this Agreement, (2) the
Daily Reports, (3) the Valuation Reports, (4) the Monthly Reports, (5) the
Additional Reports prepared in accordance with this Agreement and (6) preparing
any other reports hereunder, Collateral Obligations Committed to be Acquired by
a Borrower Entity shall be treated as owned or Acquired by such Borrower Entity
(with the Collateral Agent deemed to have a perfected security interest or
charge in such Collateral Obligation) and Collateral Obligations Committed to be
sold by a Borrower Entity shall be treated as having been sold by such Borrower
Entity and shall not be treated as owned by such Borrower Entity.

 

(i)       Unless otherwise stated herein or in the other Transaction Documents
or the context otherwise requires, all determinations and calculations of the
Borrowing Base (and any component thereof), as of each date of determination
thereof shall be made by the Calculation Agent in its sole and absolute
discretion, subject to the Borrower's Dispute rights as set forth in the
Margining Agreement.

 

1.5.         Future Funding Collateral Obligations.

 

Notwithstanding anything herein to the contrary, each Acquisition and holding by
the Borrower Entities of Future Funding Collateral Obligations otherwise
permitted hereunder shall be subject to the following terms and conditions:

 

(a)       The Advance Rate for each Future Funding Collateral Obligation shall
be 50% (and no Future Funding Collateral Obligation shall be a second lien
Collateral Obligation or a Junior Secured Collateral Obligation).

 

(b)       At the time a Borrower Entity Acquires a Future Funding Collateral
Obligation:

 

(1)       cash shall be on deposit in the Future Funding Reserve Account in the
relevant Specified Currency in an amount equal to the Aggregate Equity Exposure
Amount at such time (determined on a pro forma basis after giving effect to such
Acquisition);

 

(2)       after giving effect to such Acquisition, the remaining amount of Loans
available to be borrowed under this Agreement shall not be less than the Dollar
Equivalent of the Aggregate Excess Exposure Amounts of all such Future Funding
Collateral Obligations (including all Future Funding Collateral Obligations that
the Borrower Entities have Committed to Acquire but which Acquisitions have not
yet settled) at such time;

 

(3)       such Acquisition shall otherwise comply with all of the terms and
conditions set forth in this Agreement and the other Transaction Documents; and

 

(4)       after giving effect to such Acquisition, clause (g) of the Collateral
Portfolio Requirements will be satisfied (or, if any such requirement was not
satisfied immediately prior to such Acquisition, no additional Excess
Concentration Amounts with respect to any Future Funding Collateral Obligations
will arise after giving effect to the Acquisition).

 



51 

 

 

(c)       On the last day of the Availability Period, the Borrower shall cause
to be on deposit in the Future Funding Reserve Account an amount equal to the
Aggregate Exposure Amount at such time (in the relevant Specified Currencies).

 

(d)       If at any time the Borrower makes a borrowing of Loans or makes a
withdrawal from the Future Funding Reserve Account and in each case the proceeds
thereof will be used to fund Exposure Amounts under a Future Funding Collateral
Obligation, the Borrower shall, as a condition to such borrowing or such
withdrawal, deliver to the Administrative Agent and the Collateral Agent a duly
executed funding notice delivered by or on behalf of the obligors on such Future
Funding Collateral Obligation.

 

SECTION 2. LOANS AND COMMITMENTS

 

2.1.         Loans and Commitments.

 

(a)       Loans.

 

(1)       During the Phase I Funding Period, subject to the terms and conditions
hereof, each Lender severally agrees to make revolving loans to the Borrower in
an aggregate amount up to but not exceeding such Lender's Commitment as then in
effect; provided that, after giving effect to the making of any such Loan, the
aggregate outstanding principal amount of the Loans does not exceed the lesser
of (x) the Maximum Facility Amount at such time and (y) the Borrowing Base at
such time. Amounts borrowed pursuant to this Section 2.1(a)(1) may be repaid and
reborrowed during the Phase I Funding Period.

 

(2)       During the Phase II Funding Period, subject to the terms and
conditions hereof, each Lender severally agrees to make loans on a delayed draw
basis to the Borrower in an aggregate amount up to but not exceeding such
Lender's Commitment as then in effect; provided that, after giving effect to the
making of any such Loan, the aggregate outstanding principal amount of the Loans
does not exceed the lesser of (x) the Maximum Facility Amount at such time and
(y) the Borrowing Base at such time. Amounts borrowed pursuant to this Section
2.1(a)(2), once repaid, may not be reborrowed.

 

(3)       Each loan made under clauses (1) and (2) above is referred to herein
as a "Loan". Unless otherwise consented to by the Administrative Agent, Loans
shall not occur more frequently than five times per calendar month. All Existing
Loans shall remain outstanding as of the Effective Date and shall be Loans for
all purposes of this Agreement and the other Transaction Documents.

 

(4)       Notwithstanding the other provisions of this Section 2.1, no Loan may
be borrowed hereunder (unless the proceeds thereof will be used exclusively to
fund Exposure Amounts under a Future Funding Collateral Obligation) unless,
after giving effect to such borrowing, the remaining amount of Loans available
to be borrowed under this Agreement shall not be less than the Dollar Equivalent
of the Aggregate Excess Exposure Amounts of all such Future Funding Collateral
Obligations (including all Future Funding Collateral Obligations that the
Borrower Entities have Committed to Acquire but which Acquisitions have not yet
settled) at such time.

 

(b)       Borrowing Mechanics for Loans.

 

(1)       Loans shall be in an aggregate minimum amount equal to the Applicable
Minimum Amount and integral multiples equal to the Applicable Integral Multiple
in excess of that amount (or such lesser amount as shall constitute the entire
Commitment then available).

 

(2)       Subject to Section 2.1(c), whenever the Borrower desires that Lenders
make Credit Extensions, the Borrower shall deliver to the Administrative Agent
(with a copy to the Collateral Agent and the Collateral Administrator) a fully
executed Funding Notice no later than 10:00 a.m. (New York City time) at least
three Business Days in advance of the proposed Credit Date or in each case such
period shorter as may be agreed by the Requisite Lenders and the Administrative
Agent.

 



52 

 

 

(3)      For each Credit Extension, the Administrative Agent shall notify the
Borrower, the Collateral Agent, the Collateral Administrator and each Lender of
the principal amount of the Loans to be made, along with each Lender's
respective Pro Rata Shares thereof (which Pro Rata Shares shall be equal to the
Loan amount that each Lender will be obligated to fund to the Borrower on the
related Credit Date). Such notice shall be provided by the Administrative Agent
with reasonable promptness, but not later than 10:00 a.m. (New York City time)
on such Credit Date.

 

(4)      For each Credit Extension, each Lender shall make the amount of its
Loans available to the Administrative Agent not later than 12:00 p.m. (New York
City time) on the related Credit Date by wire transfer of same day funds in USD
at the principal office designated by the Administrative Agent. Upon
satisfaction or waiver of the conditions precedent specified herein, the
Administrative Agent shall make the proceeds of the Loans available to the
Borrower on such Credit Date by causing an amount of same day funds (in the same
currency received from the Lenders) to be deposited in the Principal Collection
Account for application of such proceeds in accordance with Section 2.3 or as
otherwise agreed between the Administrative Agent and the Borrower.

 

(5)      If a funding does not occur on any Credit Date because any condition
precedent to such requested borrowing herein specified has not been met or not
all Lenders have made their respective Loans on such date, then the
Administrative Agent shall return any amounts received to the respective Lenders
without interest.

 

(c)       Notices. Each Funding Notice shall be executed by an Authorized
Officer of the Borrower in a writing delivered to the Administrative Agent. In
lieu of delivering a Funding Notice, the Borrower may give Administrative Agent
telephonic notice by the required time of any proposed borrowing; provided that
each such notice shall be promptly confirmed in writing by delivery of the
applicable Funding Notice to the Administrative Agent on or before the close of
business on the date that the telephonic notice is given; provided that a
Funding Notice for all Loans made on the Initial Credit Date may, in the
Administrative Agent's sole and absolute discretion, be deemed to have been
provided by other documentation satisfactory to the Administrative Agent. In the
event of a discrepancy between the telephone notice and the written Funding
Notice, the written Funding Notice shall govern. Neither the Administrative
Agent nor any Lender shall incur any liability to the Borrower in acting upon
any telephonic notice referred to above that the Administrative Agent believes
in good faith to have been given by a duly authorized officer or other person
authorized on behalf of the Borrower or for otherwise acting in good faith.

 

(d)       Commitment Increases.

 

(1)       The Borrower may, by written notice to the Administrative Agent given
during the Phase I Funding Period, from time to time request an increase to the
existing Commitments (any such increase, "New Commitments") by an amount not in
excess of $250,000,000 in the aggregate and not less than U.S.$50,000,000 in the
case of each such increase (or such lesser amount which shall be approved by
Administrative Agent or such lesser amount that shall constitute the difference
between U.S.$250,000,000 and all such New Commitments obtained prior to such
date), and integral multiples of U.S.$1,000,000 in excess of that amount. Each
such notice shall specify the date (each, an "Increased Amount Date") on which
the Borrower proposes that the New Commitments shall be effective, which shall
be a date not less than 10 Business Days after the date on which such notice is
delivered to the Administrative Agent or such shorter period of time as
consented to by the Administrative Agent. Each such New Commitment shall be
subject to consent of the Administrative Agent and the Lenders in their sole and
absolute discretion.

 



53 

 

 

(2)       Such New Commitments shall become effective as of such Increased
Amount Date, provided that (A) the Administrative Agent and the Lenders shall
have consented to such New Commitments in their sole and absolute discretion;
(B) no Default or Event of Default shall exist on such Increased Amount Date
before or after giving effect to such New Commitments; (C) each of the
conditions set forth in Section 3.2 shall be satisfied as if such Increased
Amount Date were a Credit Date; (D) the Borrower shall make any payments
required pursuant to Section 2.7 and the Fee Letters in connection with such New
Commitments; and (E) the Borrower shall deliver or cause to be delivered any
legal opinions or other documents reasonably requested by the Administrative
Agent in connection with any such transaction.

 

(3)       On any Increased Amount Date on which New Commitments are effected,
subject to the satisfaction of the foregoing terms and conditions, (A) each New
Commitment shall be deemed for all purposes a "Commitment" and each Loan made
thereunder (a "New Loan") shall be deemed, for all purposes, a "Loan". The terms
and provisions of the New Commitments shall be identical to the terms and
conditions of the Commitments, and the terms and conditions of the New Loans
shall be identical to the terms and conditions of the Loans.

 

(e)       Extension of Funding Period, Etc. At any time, so long as no Event of
Default has occurred and is continuing, upon not less than 10 Business Days'
written notice to the Administrative Agent (a "Extension Request"), the Borrower
may request that the Lenders extend the Phase I Funding Period, the Phase II
Funding Period, the Availability Period and the Amortization Period, each to a
date no later than one year after the last day of such period as in effect on
the Closing Date. Upon receipt of any such Extension Request, the Administrative
Agent will promptly notify the Lenders thereof. If and only if each Lender
agrees to the extension requested by the Borrower in such Extension Request
(which each Lender may grant or withhold in its sole and absolute discretion),
the applicable periods shall be so extended.

 

(f)       Extension of Scheduled Maturity Date. At any time, so long as no Event
of Default has occurred and is continuing, upon not less than 10 Business Days'
written notice to the Administrative Agent (a "Scheduled Maturity Date Extension
Request"), the Borrower may request that the Lenders extend the Scheduled
Maturity Date as the in effect to no later than October 5, 2023. Upon receipt of
any such Scheduled Maturity Date Extension Request, the Administrative Agent
will promptly notify the Lenders thereof. If and only if each Lender agrees to
the extension requested by the Borrower in such Scheduled Maturity Date
Extension Request (which each Lender may grant or withhold in its sole and
absolute discretion), the Scheduled Maturity Date shall be so extended.

 

2.2.         Pro Rata Shares; Availability of Funds

 

(a)       Pro Rata Shares. All Loans shall be made by Lenders simultaneously and
proportionately to their respective Pro Rata Shares, it being understood that no
Lender shall be responsible for any default by any other Lender in such other
Lender's obligation to make a Loan requested hereunder.

 

(b)       Availability of Funds. Unless the Administrative Agent shall have been
notified by any Lender prior to the applicable Credit Date that such Lender does
not intend to make available to the Administrative Agent the amount of such
Lender's Loan requested on such Credit Date, the Administrative Agent may assume
that such Lender has made such amount available to the Administrative Agent on
such Credit Date and the Administrative Agent may, in its sole discretion, but
shall not be obligated to, make available to the Borrower a corresponding amount
on such Credit Date. If the Administrative Agent has made such corresponding
amount available to the Borrower but such corresponding amount is not in fact
made available to the Administrative Agent by such Lender, then the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest thereon, for each day from such
Credit Date until the date such amount is paid to the Administrative Agent, at
the customary rate set by the Administrative Agent for the correction of errors
among banks for three Business Days and thereafter at the Base Rate. If such
Lender does not pay such corresponding amount forthwith upon the Administrative
Agent's demand therefor, the Administrative Agent shall promptly notify the
Borrower and the Borrower shall on or prior to the next Payment Date pay such
corresponding amount to the Administrative Agent together with interest thereon,
for each day from such Credit Date until the date such amount is paid to the
Administrative Agent, at the interest rate otherwise payable hereunder. If (1)
the Administrative Agent declines to make a requested amount available to the
Borrower until such time as all applicable Lenders have made payment to the
Administrative Agent, (2) a Lender fails to fund to the Administrative Agent all
or any portion of the Loans required to be funded by such Lender hereunder prior
to the time specified in this Agreement and (3) such Lender's failure results in
the Administrative Agent failing to make a corresponding amount available to the
Borrower on the applicable Credit Date, then such Lender shall not receive
interest hereunder with respect to the requested amount of such Lender's Loans
for the period commencing with the time specified in this Agreement for receipt
of payment by the Borrower through and including the time of the Borrower's
receipt of the requested amount and the Borrower shall have no obligation to pay
interest on any amounts not so advanced. Nothing in this Section 2.2(b) shall be
deemed to relieve any Lender from its obligation to fulfill its Commitments
hereunder or to prejudice any rights that the Borrower may have against any
Lender as a result of any default by such Lender hereunder.

 



54 

 

 

2.3.         Use of Proceeds.

 

The proceeds of the Loans made hereunder shall be used solely:

 

(a)       to Acquire Collateral Obligations (and, pending such Acquisitions, to
deposit funds into the Principal Collection Account) and to fund Exposure
Amounts under a Future Funding Collateral Obligation;

 

(b)       to fund the Borrower's payment of the costs and expenses payable
hereunder and under the Fee Letters (including the Upfront Fees payable on the
Initial Credit Date);

 

(c)       on the Initial Credit Date, to deposit an amount equal to the Expense
Reserve Amount into the Expense Reserve Account;

 

(d)       to make deposits in one or more of the Transaction Accounts as
separately agreed by the Borrower and the Administrative Agent (notice of which
shall be provided to the Collateral Agent); and

 

(e)       to make Equity Distributions to the Equity Holder or to make deferred
purchase price payments to the Seller in respect of Collateral Obligations
previously contributed by the Seller to the Borrower, provided in each case
that:

 

(1)       the Borrower and the Administrative Agent have mutually determined, in
their respective commercially reasonable judgment, that the Equity Distribution
Test is satisfied with respect to each such Equity Distribution or other
payments; and

 

(2)       to the extent such Equity Distribution or payment would otherwise be
made out of proceeds of Loans made hereunder, and at such time the Borrower
Entity is Committed to Acquire one or more Collateral Obligations but such
Collateral Obligations have not yet settled, then such Equity Distribution or
payment shall be deferred until the settlement of such Collateral Obligations or
such Equity Distribution or payment is otherwise agreed between the Borrower and
the Administrative Agent.

 



55 

 

 

2.4.         Evidence of Debt; Register; Lenders' Books and Records; Notes.

 

(a)       Lenders' Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of the Borrower to
such Lender, including the amounts and currencies of the Loans made by it and
each repayment and prepayment in respect thereof. Any such recordation shall be
conclusive and binding on the Borrower, absent manifest error; provided that (1)
the failure to make any such recordation, or any error in such recordation,
shall not affect the Borrower's Obligations in respect of any applicable Loans;
and (2) in the event of any inconsistency between the Register and any Lender's
records, the recordations in the Register shall govern.

 

(b)       Register. The Administrative Agent (or its agent or sub-agent
appointed by it) shall maintain at its Principal Office a register for the
recordation of the names and addresses of the Lenders, and principal amounts
(and stated interest) of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the "Register"). The Register shall be available for
inspection by the Borrower or any Lender (with respect to (1) any entry relating
to such Lender's Loans and (2) the identity of the other Lender's (but not any
information with respect to such other Lenders' Loans)) at any reasonable time
and from time to time upon reasonable prior notice. The Administrative Agent
shall record, or shall cause to be recorded, in the Register the Loans in
accordance with the provisions of Section 11.6, and each repayment or prepayment
in respect of the principal amount of the Loans, and any such recordation shall
be conclusive and binding on the Borrower and each Lender, absent manifest
error; provided that failure to make any such recordation, or any error in such
recordation, shall not affect any Lender's Commitments or the Borrower's
Obligations in respect of any Loan. The Borrower hereby designates the
Administrative Agent to serve as the Borrower's non-fiduciary agent solely for
purposes of maintaining the Register as provided in this Section 2.4, and the
Borrower hereby agrees that, to the extent the Administrative Agent serves in
such capacity, the Administrative Agent and its officers, directors, employees,
agents, sub-agents and affiliates shall constitute "Indemnitees".

 

(c)       Notes. If so requested by any Lender by written notice to the Borrower
(with a copy to the Administrative Agent) at least two Business Days prior to
the Initial Credit Date, or at any time thereafter, the Borrower shall execute
and deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to Section
11.6) on the Initial Credit Date (or, if such notice is delivered after the
Initial Credit Date, promptly after the Borrower's receipt of such notice) a
Note or Notes to evidence such Lender's Loans. If Notes are delivered to any
Lender, the Borrower may establish commercially reasonable procedures for
replacing lost or stolen Notes.

 

2.5.         Interest on Loans.

 

(a)       Interest Accruals. Except as otherwise set forth herein, each Loan
shall bear interest on the unpaid principal amount thereof from the date made
through repayment (whether by acceleration or otherwise) thereof at the Floating
Rate applicable such Interest Period for such Loan plus the Spread.

 

(b)       Interest Rate Determinations. As soon as practicable after 10:00 a.m.
(New York City time) on each Interest Rate Determination Date, the
Administrative Agent shall determine (which determination shall, absent manifest
error, be final, conclusive and binding upon all parties) the interest rates
that shall apply to the Loans for which an interest rate is then being
determined for the applicable Interest Period, and shall promptly give notice
thereof to the Borrower, the Collateral Agent, the Collateral Administrator and
each Lender.

 

(c)       Day-Count Fractions, Etc.

 

(1)       Interest payable pursuant to Section 2.5(a) shall be computed on the
basis of a 360-day year, in each case for the actual number of days elapsed in
the period during which it accrues, except that any interest accruing at a Base
Rate shall be computed on the basis of a 365-day year. In computing interest on
any Loan, the date of the making of such Loan or the first day of an Interest
Period applicable to such Loan shall be included, and the date of payment of
such Loan or the expiration date of an Interest Period applicable to such Loan
shall be excluded; provided that, if a Loan is repaid on the same day on which
it is made, one day's interest shall be paid on that Loan.

 



56 

 

 

(2)       Except as otherwise set forth herein, interest on each Loan shall
accrue on a daily basis and shall be payable in arrears on each Payment Date,
upon any prepayment of that Loan, whether voluntary or mandatory, to the extent
accrued on the amount being prepaid and at maturity of the Loans, including
final maturity of the Loans, in each case in accordance with the Priority of
Payments or otherwise as expressly provided herein.

 

2.6.         Default Interest.

 

Upon the occurrence and during the continuance of an Event of Default, the
principal amount of all Loans then outstanding and, to the extent permitted by
applicable law, any interest thereon, Commitment Fees, Minimum Spread Payment
and Make-Whole Amounts owing hereunder, shall bear interest (including
post-petition interest in any proceeding under Debtor Relief Laws) payable on
demand at a rate that is 2.0% per annum in excess of the interest rate otherwise
payable hereunder with respect to the Loans. Payment or acceptance of the
increased rates of interest provided for in this Section 2.6 is not a permitted
alternative to timely payment and shall not in and of itself constitute a waiver
of any Event of Default or otherwise prejudice or limit any rights or remedies
of any Secured Party.

 

2.7.         Fees; Etc.

 

(a)       Agent Fees. The Borrower has agreed to pay to the Agents such fees
(the "Agent Fees"), in the amounts and on the dates, as are set forth in the
Agent Fee Letters.

 

(b)       Upfront Fees. The Borrower shall pay to each Lender, on the Initial
Credit Date, a fee (the "Upfront Fee") in the amount set forth in the GS Fee
Letter as the "Upfront Fee". Such Upfront Fee will be in all respects fully
earned, due and payable on the Initial Credit Date and non-refundable and
non-creditable thereafter.

 

(c)       Commitment Fees. The Borrower agrees to pay to Lenders commitment fees
(the "Commitment Fees") on the Daily Commitment Fee Calculation Amount as in
effect from time to time for the period from and including the Closing Date to
but excluding the last day of the Availability Period at a rate per annum equal
to the Commitment Fee Rate as in effect from time to time. Commitment Fees shall
be calculated on the basis of a 360-day year and the actual number of days
elapsed and shall be payable in arrears pursuant to the Priority of Payments or
as otherwise expressly stated herein. As used herein:

 

"Commitment Fee Rate" means:

 

(x)       on each day during the Phase I Funding Period, 0.30% per annum; and

 

(y)      on each day during the Phase II Funding Period, the Spread per annum.

 

"Daily Commitment Fee Calculation Amount" means, for each day, an amount equal
to the aggregate undrawn amount of the Commitments on such day.

 

(d)       Minimum Spread Payments. On the date of each Voluntary Commitment
Reduction, on the last day of the Phase I Funding Period and (if it occurs
during the Phase I Funding Period) the Maturity Date (each such date, a "Minimum
Spread Payment Date"), the Borrower shall pay to the Administrative Agent for
the account of the Lenders a fee (each such fee, a "Minimum Spread Payment") in
an amount equal to the excess (if any) of:

 



57 

 

 

(1)       the product of:

 

(A)       the Spread as in effect from time to time during such period;

 

(B)       the Minimum Spread Calculation Percentage as in effect from time to
time during such period

 

(C)       the Total Facility Amount as in effect at such time; and

 

(D)       the number of days elapsed between the Closing Date and such Minimum
Spread Payment Date divided by 360; over

 

(2)       the sum of:

 

(A)       the aggregate amount of interest paid on the Loans (determined as if
the Floating Rate were equal to zero) from the Closing Date to but excluding the
related Minimum Spread Payment Date;

 

(B)       all Minimum Spread Payments theretofore paid hereunder; and

 

(C)       all Make-Whole Spread Amounts theretofore paid hereunder.

 

"Minimum Spread Calculation Percentage" means, for each day:

 

(a)       prior to the Effective Date, 75%; and

 

(b)       on and after the Effective Date, 80%.

 

Minimum Spread Payments shall not be subject to the Priority of Payments but
instead shall be made solely out of (first) Interest Proceeds and (if Interest
Proceeds are insufficient) Principal Proceeds then on deposit in the Collection
Accounts, with any remaining unpaid amounts to be paid out of Interest Proceeds
and Principal Proceeds thereafter received in the Transaction Accounts until
paid in full, and all amounts that continue to be owing on and after the next
Payment Date shall be payable under the Priority of Payments.

 

(e)       Make-Whole Payments. On each date on which a Make-Whole Event occurs,
the Borrower shall pay to the Lenders the related Make-Whole Amount. Make-Whole
Amounts shall be payable pursuant to the Priority of Payments or as otherwise
expressly stated herein.

 

2.8.         Prepayments; Commitment Reductions.

 

(a)       Voluntary Prepayments.

 

(1)       Any time and from time to time, the Borrower may prepay any Loans on
any Business Day in whole or in part (each, a "Voluntary Prepayment"), in an
aggregate minimum amount not less than the Applicable Minimum Amount and
integral multiples in excess of that amount equal to the related Applicable
Integral Multiple; provided that:

 

(x)       no Default or Event of Default has occurred and is continuing or would
result therefrom; and

 

(y)       sufficient amounts are on deposit in the Principal Collection Account
in USD to pay the principal of the Loans to be prepaid together with the other
amounts that will be owing in connection therewith (including any related
Minimum Spread Payments and Make-Whole Amount).

 



58 

 

 

(2)       All such prepayments shall be made, upon not less than three Business
Days prior written or telephonic notice in advance of the proposed Voluntary
Prepayment date (or such shorter period of time as agreed to by the
Administrative Agent and the Borrower), in each case given to the Administrative
Agent (with a copy to the Collateral Agent and the Collateral Administrator) by
12:00 p.m. (New York City time) on the date required and, if given by telephone,
promptly confirmed by delivery of written notice thereof to the Administrative
Agent (and the Administrative Agent will promptly transmit a copy of such
written notice to each Lender). Each notice of a Voluntary Prepayment shall
specify the Loans to be prepaid, the principal amount to be prepaid and the
related prepayment date (which shall be a Business Day). Upon the giving of any
such notice, the principal amount of the Loans specified in such notice shall
become due and payable on the prepayment date specified therein, unless such
notice is conditional in accordance with its terms or is revoked by the Business
Day prior to the prepayment date specified therein.

 

(b)       Commitment Reductions.

 

(1)      On the last day of the Phase I Funding Period (and determined after
giving effect to borrowings, if any, made on such date), the Commitments shall
immediately and without further action be reduced (the "Phase II Commitment
Reduction") to the lesser of:

 

(x)       125% of the aggregate principal amount of the Loans outstanding on the
last day of the Phase I Funding Period; and

 

(y)       the Maximum Facility Amount as in effect at the end of the Phase I
Funding Period.

 

(2)      Each Lender's Commitment shall terminate immediately and without
further action on the last day of the Availability Period.

 

(3)      The Borrower may, upon not less than three Business Days' prior written
notice to the Administrative Agent (which written notice the Administrative
Agent will promptly transmit by electronic means to each applicable Lender), at
any time and from time to time during the Availability Period, terminate in
whole or permanently reduce in part the Commitments in an amount up to the
amount by which the Commitments exceed the aggregate outstanding principal
amount of the Loans at the time of such proposed termination or reduction (each,
a "Voluntary Commitment Reduction"); provided that

 

(x)       any such partial reduction of the Commitments shall be in an aggregate
minimum amount of $5,000,000 and integral multiples of $1,000,000 in excess of
that amount (or such lesser amount as agreed to by the Administrative Agent and
the Borrower);

 

(y)       no Default or Event of Default has occurred and is continuing or would
result therefrom; and

 

(z)       sufficient amounts are on deposit in the Principal Collection Account
in USD to pay the other amounts that will be owing in connection therewith
(including any related Minimum Spread Payments and Make-Whole Amount).

 

(4)      The Borrower's notice to the Administrative Agent under clause (3)
above shall designate the date (which shall be a Business Day) of such
termination or reduction and the amount of any partial reduction, and such
termination or reduction of the Commitments shall be effective on the date
specified in the Borrower's notice and shall reduce the Commitment of each
Lender proportionately to its pro rata share thereof.

 



59 

 

 

(c)       Other Amounts. Each payment of principal of the Loans in connection
with a Voluntary Prepayment shall be accompanied the related Make-Whole Amount,
the amount of accrued interest on the portion of the Loans so prepaid and (if
such payment is made other than on the last day of an interest period) any
related breakage costs payable under Section 2.13(c). Each Voluntary Commitment
Reduction shall be accompanied by payment of the related Minimum Spread Payment,
the related Make-Whole Amount and the amount of Commitment Fees accrued on the
portion of the Commitments so reduced.

 

(d)       Non-Waterfall Payments. Voluntary Prepayments and payment of amounts
under clause (c) above shall not be subject to the Priority of Payments but
instead shall be made solely out of Principal Proceeds or Interest Proceeds then
on deposit in the Collection Account; provided that Interest Proceeds shall not
be applied to make Voluntary Prepayments or pay amounts under clause (c) above
unless, after giving effect to such payment, there shall be sufficient Interest
Proceeds available in the Interest Collection Account to make all payments of
interest in accordance with the Priority of Payments on the next Payment Date,
with any remaining unpaid amounts to be paid out of Principal Proceeds and
Interest Proceeds thereafter received in the Transaction Accounts until paid in
full, and all amounts that continue to be owing on and after the next Payment
Date shall be payable under the Priority of Payments.

 

2.9.         Required Principal Payments.

 

(a)       Scheduled Amortization.

 

(1)      Principal of the Loans will be repayable on each Payment Date in
accordance with the Priority of Payments (including, for each Payment Date
during the Amortization Period, the related Required Principal Amortization
Amounts).

 

(2)      Without limiting clause (1) above, during the Amortization Period, at
the time of each Disposition of or other realization of Principal Proceeds on a
Collateral Obligation, the Borrower shall repay principal of the Loans in an
aggregate amount equal to the related Individual Realization Application Amount.

 

(3)      On the Maturity Date the Borrower shall repay the aggregate principal
amount of the Loans that are then outstanding.

 

(b)       Clean-Up. Upon the occurrence of a Clean-Up Call Event, the Borrower
shall pay all outstanding Administrative Expenses and prepay the Loans in full
(a "Clean-Up Call Prepayment").

 

(c)       Non-Waterfall Payments. Payments of Individual Realization Application
Amounts under clause (a)(2) above and the Clean-Up Call Prepayment under clause
(b) above shall not be subject to the Priority of Payments but instead shall be
made solely out of Principal Proceeds or Interest Proceeds then on deposit in
the Collection Account; provided that Interest Proceeds shall not be applied to
pay such amounts unless, after giving effect to such payment, there shall be
sufficient Interest Proceeds available in the Interest Collection Account to
make all payments of interest in accordance with the Priority of Payments on the
next Payment Date, with any remaining unpaid amounts to be paid out of Principal
Proceeds and Interest Proceeds thereafter received in the Transaction Accounts
until paid in full, and all amounts that continue to be owing on and after the
next Payment Date shall be payable under the Priority of Payments.

 



60 

 

 

2.10.      [Reserved].

 

2.11.      General Provisions Regarding Payments.

 

(a)       All payments by the Borrower shall be made in USD, in same day funds,
without defense, recoupment, setoff or counterclaim, free of any restriction or
condition not later than 12:00 p.m. (New York City time) on the date due
therefor. For purposes of computing interest and fees, funds deposited after
that time on such due date shall be deemed to have been paid by the Borrower on
the next succeeding Business Day.

 

(b)       Whenever any payment to be made hereunder shall be stated to be due on
a day that is not a Business Day, such payment shall be due on the next
succeeding Business Day, and such extension of time shall be included in the
computation of the payment of interest hereunder or of Commitment Fees
hereunder.

 

(c)       Except as otherwise provided herein, all payments under this Agreement
shall be made on the Payment Dates in accordance with the Priority of Payments.

 

(d)       If an Event of Default shall have occurred and not otherwise been
waived or cured, and the maturity of the Obligations shall have been accelerated
pursuant to Section 9 or pursuant to any sale of, any collection from, or other
realization upon all or any part of the Collateral, all payments or proceeds
received by Agents in respect of any of the Obligations shall be applied in
accordance with the Enforcement Priority of Payments.

 

2.12.      Ratable Sharing.

 

The Lenders hereby agree among themselves that if any of them shall, whether by
voluntary payment (other than a Voluntary Prepayment of Loans made and applied
in accordance with the terms hereof), through the exercise of any right of
set-off or banker's lien, by counterclaim or cross action or by the enforcement
of any right under the Transaction Documents or otherwise, or as adequate
protection of a deposit treated as cash collateral under the Bankruptcy Code or
under analogous provisions of any other Debtor Relief Law, receive payment or
reduction of a proportion of the aggregate amount of principal, interest,
amounts payable in respect of fees and other amounts then due and owing to such
Lender hereunder or under the other Transaction Documents (collectively, the
"Aggregate Amounts Due" to such Lender) that is greater than the proportion
received by any other Lender in respect of the Aggregate Amounts Due to such
other Lender, then the Lender receiving such proportionately greater payment
shall (a) notify the Administrative Agent and each other Lender of the receipt
of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Lenders so that all such
recoveries of Aggregate Amounts Due shall be shared by all Lenders in proportion
to the Aggregate Amounts Due to them; provided that, if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of the Borrower
or otherwise, those purchases shall be rescinded and the purchase prices paid
for such participations shall be returned to such purchasing Lender ratably to
the extent of such recovery, but without interest. The Borrower expressly
consents to the foregoing arrangement and agrees that any holder of a
participation so purchased may exercise any and all rights of banker's lien,
consolidation, set-off or counterclaim with respect to any and all monies owing
by the Borrower to that holder with respect thereto as fully as if that holder
were owed the amount of the participation held by that holder. The provisions of
this Section 2.12 shall not be construed to apply to (1) any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender) or (2) any payment obtained by any Lender as consideration for the
assignment or sale of a participation in any of its Loans or other Obligations
owed to it.

 



61 

 

 

2.13.      Making or Maintaining Floating Rate Loans.

 

(a)       Inability to Determine Applicable Interest Rate.

 

(1)       If the Administrative Agent or any Lender shall have determined (which
determination shall be final and conclusive and binding upon all parties
hereto), on any Interest Rate Determination Date with respect to any Loans, that
by reason of circumstances affecting the relevant interbank market, adequate and
fair means do not exist for ascertaining the interest rate applicable to such
Loans on the basis provided for in the definition of "Floating Rate", the
Administrative Agent shall on such date give notice to the Borrower and each
Lender of such determination, whereupon (i) such Loans shall bear interest at
the applicable Base Rate plus the Spread per annum until such time as the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, and (ii) any Funding
Notice given by the Borrower with respect to such Loans shall be deemed to be
rescinded by the Borrower or, at the election of the Borrower, a request that
such Loans be made bearing interest based on the applicable Base Rate instead of
such Floating Rate.

 

(2)       If at any time the Administrative Agent determines (which
determination shall be final and conclusive and binding upon all parties hereto)
that (i) the circumstances set forth in clause (a)(1) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (a)(1) have not arisen but the supervisor for the administrator of the
U.S. Dollar London interbank offered rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the U.S. Dollar London interbank offered
rate shall no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to determine an alternate
rate of interest to U.S. Dollar London interbank offered rate that is materially
economically similar to U.S. Dollar London interbank offered rate and that gives
due consideration to the then prevailing market convention for determining a
rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest ("Alternate Rate") and such other related changes to this Agreement
as may be applicable. Until (x) an Alternate Rate shall be determined in
accordance with this clause (2) or (y) if the Administrative Agent and the
Borrower are unable to determine an alternate rate within six months of the
determination pursuant to (a)(1) or a(2), as applicable, (i) such Loans shall
bear interest at the applicable Base Rate plus the Spread per annum until such
time as the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, and (ii) any Funding
Notice given by the Borrower with respect to such Loans shall be deemed to be
rescinded by the Borrower or, at the election of the Borrower, a request that
such Loans be made bearing interest based on the applicable Base Rate instead of
such Floating Rate.

 

(b)       Illegality or Impracticability of Floating Rate Loans. If on any date
(i) any Lender shall have determined (which determination shall be final and
conclusive and binding upon all parties hereto) that the making, maintaining,
converting to or continuation of its Loans has become unlawful as a result of
compliance by such Lender in good faith with any law, treaty, governmental rule,
regulation, guideline or order (or would conflict with any such treaty,
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful), or
(ii) Administrative Agent is advised in writing by the Requisite Lenders (which
determination shall be final and conclusive and binding upon all parties hereto)
that the making, maintaining, converting to or continuation of their Loans has
become impracticable, as a result of contingencies occurring after the date
hereof which materially and adversely affect the relevant interbank market or
the position of the Lenders in that interbank market, then, and in any such
event, such Lenders (or in the case of the preceding clause (i), such Lender)
shall be an "Affected Lender" and such Affected Lender shall on that day give
notice (by e-mail or by telephone confirmed in writing) to the Borrower and the
Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each other Lender). If the Administrative Agent
receives a notice from (x) any Lender pursuant to clause (i) of the preceding
sentence or (y) a notice from Lenders constituting Requisite Lenders pursuant to
clause (ii) of the preceding sentence, then (A) the obligation of the Lenders
(or, in the case of any notice pursuant to clause (i) of the preceding sentence,
such Lender) to make additional Loans shall be suspended until such time as such
circumstances cease to exist (at which time such notice shall be withdrawn by
each Affected Lender); (B) to the extent such determination by the Affected
Lender relates to a Loan then being requested by the Borrower pursuant to a
Funding Notice, such Funding Notice shall be deemed to be rescinded by the
Borrower (or, at the election of the Borrower, be deemed to be a request that
such Loan be made bearing interest based on the applicable Base Rate); (C) the
Lenders' (or in the case of any notice pursuant to clause (i) of the preceding
sentence, such Lender's) obligations to maintain their respective outstanding
Loans that bear interest based on the applicable Floating Rate (the "Affected
Loans") shall be terminated at the earlier to occur of the expiration of the
Interest Period then in effect with respect to the Affected Loans or when
required by law, and (D) the Affected Loans shall automatically convert into
Loans that bear interest at the applicable Base Rate plus the Spread per annum
on the date of such termination. Notwithstanding the foregoing, to the extent a
determination by an Affected Lender as described above relates to a Loan then
being requested by the Borrower pursuant to a Funding Notice, the Borrower shall
have the option, subject to the provisions of Section 2.13(c), to rescind such
Funding Notice as to all Lenders by giving written or telephonic notice
(promptly confirmed by delivery of written notice thereof) to the Administrative
Agent of such rescission on the date on which the Affected Lender gives notice
of its determination as described above (which notice of rescission the
Administrative Agent shall promptly transmit to each other Lender).

 



62 

 

 

 

(c)       Compensation for Breakage or Non-Commencement of Interest Periods. The
Borrower shall compensate each Lender, upon written request by such Lender
(which request shall set forth the basis for requesting such amounts), for all
reasonable losses, expenses and liabilities (including any interest paid or
payable by such Lender to Lenders of funds borrowed by it to make or carry its
Loans and any loss, expense or liability sustained by such Lender in connection
with the liquidation or re-employment of such funds but excluding loss of
anticipated profits), which such Lender may sustain as a result of any of the
following (each, a "Breakage Event"):

 

(1)       if for any reason (other than a default by such Lender) a borrowing of
any Loan does not occur on a date specified therefor in a Funding Notice or a
telephonic request for borrowing;

 

(2)       if any prepayment or other principal payment of any of the Loans on a
date prior to the last day of an Interest Period applicable to that Loan; or

 

(3)       if any prepayment of any of its Loans is not made on any date
specified in a notice of prepayment given by the Borrower.

 

(d)       Booking of Loans. Any Lender may make, carry or transfer Loans at, to,
or for the account of any of its branch offices or the office of an Affiliate of
such Lender.

 

(e)       Assumptions Concerning Funding of Loans. Calculation of all amounts
payable to a Lender under this Section 2.13 and under Section 2.14 shall be made
as though such Lender had actually funded each of its relevant Loans through the
purchase of a deposit in USD relating to such Loans bearing interest at the
applicable Floating Rate in an amount equal to the amount of such Loan and
having a maturity comparable to the relevant Interest Period and through the
transfer of such deposit from an offshore office of such Lender to a domestic
office of such Lender in the United States of America; provided that each Lender
may fund each of its Loans in any manner it sees fit and the foregoing
assumptions shall be utilized only for the purposes of calculating amounts
payable under this Section 2.13 and under Section 2.14.

 

2.14.      Increased Costs; Capital Adequacy.

 

(a)       Compensation for Increased Costs and Taxes. Subject to the provisions
of Section 2.15 (which shall be controlling with respect to the matters covered
thereby), if any Lender shall determine (which determination shall, absent
manifest error, be final and conclusive and binding upon all parties hereto)
that any Change in Law: (1) subjects such Lender (or its applicable lending
office) or any company controlling such Lender to any additional Tax (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; (2)
imposes, modifies or holds applicable any reserve (including any marginal,
emergency, supplemental, special or other reserve), special deposit, liquidity,
compulsory loan, FDIC insurance or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, or advances or loans
by, or other credit extended by, or any other acquisition of funds by, any
office of such Lender (other than any such reserve or other requirements with
respect to Loans that are reflected in the determination of the Floating Rates)
or any company controlling such Lender; or (3) imposes any other condition
(other than with respect to a Tax matter) on or affecting such Lender (or its
applicable lending office) or any company controlling such Lender or such
Lender's obligations hereunder or the London interbank market; and the result of
any of the foregoing is to increase the cost to such Lender of agreeing to make,
making or maintaining Loans hereunder or to reduce any amount received or
receivable by such Lender (or its applicable lending office) with respect
thereto; then, in any such case, the Borrower shall promptly pay to such Lender,
upon receipt of the statement referred to in the next sentence, such additional
amount or amounts (in the form of an increased rate of, or a different method of
calculating, interest or in a lump sum or otherwise as such Lender in its sole
discretion shall determine) as may be necessary to compensate such Lender for
any such increased cost or reduction in amounts received or receivable
hereunder. Such Lender shall deliver to the Borrower (with a copy to the
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to such Lender under this
Section 2.14(a), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.

 



63 

 

 

(b)       Capital Adequacy and Liquidity Adjustment. If any Lender shall have
determined (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that (1) any Change in Law
regarding capital adequacy or liquidity or (2) compliance by any Lender (or its
applicable lending office) or any company controlling such Lender with any
Change in Law regarding capital adequacy or liquidity, has or would have the
effect of reducing the rate of return on the capital of such Lender or any
company controlling such Lender as a consequence of, or with reference to, such
Lender's Loans, or participations therein or other obligations hereunder with
respect to the Loans to a level below that which such Lender or such controlling
company could have achieved but for such Change in Law (taking into
consideration the policies of such Lender or such controlling company with
regard to capital adequacy and liquidity), then from time to time, within five
Business Days after receipt by the Borrower from such Lender of the statement
referred to in the next sentence, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such controlling
company on an after-tax basis for such reduction. Such Lender shall deliver to
the Borrower (with a copy to the Administrative Agent) a written statement,
setting forth in reasonable detail the basis for calculating the additional
amounts owed to Lender under this Section 2.14(b), which statement shall be
conclusive and binding upon all parties hereto absent manifest error.

 

(c)       Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender's right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than six months prior to
the date that such Lender notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions, and of such Lender's intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

 

2.15.      Taxes; Withholding, Etc.

 

(a)       Payments to Be Free and Clear. All sums payable by or on behalf of any
Credit Party hereunder and under the other Transaction Documents shall be paid
free and clear of, and without any deduction or withholding on account of, any
Tax, unless such deduction or withholding is required by law.

 



64 

 

 

(b)       Withholding of Taxes. If any Credit Party or any other Person (acting
as a withholding agent) is (in such withholding agent's reasonable good faith
discretion) required by law to make any deduction or withholding on account of
any such Tax from any sum paid or payable by any Credit Party to the
Administrative Agent or any Lender under any of the Transaction Documents: (1)
the Borrower shall notify the Administrative Agent of any such requirement or
any change in any such requirement as soon as the Borrower becomes aware of it;
(2) the Borrower shall pay, or cause to be paid, any such Tax before the date on
which penalties attach thereto, such payment to be made (if the liability to pay
is imposed on any Credit Party) for its own account or (if that liability is
imposed on the Administrative Agent or such Lender, as the case may be) on
behalf of and in the name of the Administrative Agent or such Lender; (3) and,
if such Tax is an Indemnified Tax, unless otherwise provided in this Section
2.15, the sum payable by such Credit Party in respect of which the relevant
deduction, withholding or payment is required shall be increased to the extent
necessary to ensure that, after the making of that deduction, withholding or
payment (including any such Taxes or Other Taxes imposed or asserted on or
attributable to additional amounts payable under this Section 2.15), the
Administrative Agent or such Lender, as the case may be, receives on the due
date a net sum equal to what it would have received had no such deduction,
withholding or payment been required or made; and (4) within thirty days after
the due date of payment of any Tax which it is required by clause (2) above to
pay, the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by the relevant taxing authority evidencing
such payment, a copy or the return reporting such payment or other evidence of
such deduction, withholding or payment and of the remittance thereof to the
relevant taxing or other authority reasonably satisfactory to the Administrative
Agent.

 

(c)       Evidence of Exemption from U.S. Withholding Tax. Each Lender that is a
"United States person" (as such term is defined in Section 7701(a)(30) of the
Code) (a "U.S. Lender") shall deliver to the Administrative Agent and the
Borrower on or prior to the Initial Credit Date (or, if later, on or prior to
the date on which such Lender becomes a party to this Agreement) two copies of
IRS Form W-9 (or any successor form), properly completed and duly executed by
such Lender, certifying that such U.S. Lender is entitled to an exemption from
United States backup withholding tax, or otherwise prove that it is entitled to
such an exemption. Each Lender that is not a "United States person" (as such
term is defined in Section 7701(a)(30) of the Code) (a "Foreign Lender") shall,
to the extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable: (1) in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Transaction Document, two executed
copies of IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the "interest"
article of such tax treaty and (y) with respect to any other applicable payments
under any Transaction Document, two executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the "business profits" or "other income"
article of such tax treaty; (2) two executed copies of IRS Form W-8ECI; (3) in
the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit B-1 to the effect that such Foreign Lender
is not a "bank" within the meaning of Section 881(c)(3)(A) of the Code, a "10
percent shareholder" of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a "controlled foreign corporation" described in Section
881(c)(3)(C) of the Code (a "U.S. Tax Compliance Certificate") and (y) two
executed copies of IRS Form W-8BEN or W-8BEN-E, as applicable; or (4) to the
extent a Foreign Lender is not the beneficial owner, two executed copies of IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, as
applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit B-2 or Exhibit B-3, two executed copies of IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit B-4 on behalf of each such direct and indirect partner.
Each Lender required to deliver any forms, certificates or other evidence with
respect to United States federal income tax withholding matters pursuant to this
Section 2.15(c) hereby agrees, from time to time after the initial delivery by
such Lender of such forms, certificates or other evidence, whenever a lapse in
time or change in circumstances renders such forms, certificates or other
evidence obsolete or inaccurate in any material respect, that such Lender shall
promptly deliver to the Administrative Agent for transmission to the Borrower
two new copies of IRS Form W-9 (or any successor form) properly completed and
duly executed by such Lender, and such other documentation required under the
Code and reasonably requested by the Borrower to confirm or establish that such
Lender is not subject to deduction or withholding of United States federal
income tax or backup withholding tax with respect to payments to such Lender
under the Transaction Documents, or notify the Administrative Agent and the
Borrower of its inability to deliver any such forms, certificates or other
evidence.

 



65 

 

 

(d)       FATCA. Each Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender's
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.

 

(e)       Payment of Other Taxes. Without limiting the provisions of Section
2.15(b), the Borrower shall timely pay all Other Taxes to the relevant
Governmental Authorities in accordance with applicable law. The Borrower shall
deliver to the Administrative Agent official receipts or other evidence of such
payment reasonably satisfactory to the Administrative Agent in respect of any
Other Taxes payable hereunder promptly after payment of such Other Taxes.

 

(f)       Borrower Indemnity. The Borrower shall indemnify the Agents and any
Lender for the full amount of Taxes for which additional amounts are required to
be paid pursuant to Section 2.15(b) arising in connection with payments made
under this Agreement or any other Transaction Document (including any such Taxes
imposed or asserted on or attributable to amounts payable under this Section
2.15) paid or payable by the Administrative Agent or Lender or any of their
respective Affiliates and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to such Credit Party shall be conclusive
absent manifest error. Such payment shall be due within ten days of such Credit
Party's receipt of such certificate.

 

(g)       Lender Indemnity. Each Lender shall severally indemnify each Agent for
(1) Taxes for which additional amounts are required to be paid pursuant to
Section 2.15(b) arising in connection with payments made under this Agreement or
any other Transaction Document (including any such Taxes imposed or asserted on
or attributable to amounts payable under this Section 2.15) attributable to such
Lender (but only to the extent that the Borrower has not already indemnified
such Agent therefor and without limiting the obligation of the Borrower to do
so); (2) any Taxes attributable to such Lender's failure to comply with the
provisions of Section 11.6(g)(1) relating to the maintenance of a Participant
Register and (3) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Transaction Document and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Such payment shall be due within ten
days of such Lender's receipt of such certificate. Each Lender hereby authorizes
the Collateral Agent or the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender under any Transaction Document or
otherwise payable by such Agent to such Lender from any other source against any
amount due to an Agent under this paragraph (g).

 

(h)       Refunds. If any party determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.15 (including additional amounts pursuant
to this Section 2.15), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section 2.15 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) if such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (h), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 



66 

 

 

2.16.      Obligation to Mitigate.

 

Each Lender agrees that, if such Lender requests payment under Section 2.13,
2.14 or 2.15, then such Lender will, to the extent not inconsistent with the
internal policies of such Lender (in which case such Lender shall certify to
Borrower that such efforts would be inconsistent with an internal policy) and
any applicable legal or regulatory restrictions, use reasonable efforts to make,
issue, fund or maintain its Credit Extensions or Commitments, including any
Affected Loans, through another office of such Lender if, as a result thereof,
the additional amounts payable to such Lender pursuant to Section 2.13, 2.14 or
2.15, as the case may be, in the future would be eliminated or reduced and if,
as determined by such Lender in its sole discretion, the making, issuing,
funding or maintaining of such Loans through such other office or in accordance
with such other measures, as the case may be, would not otherwise adversely
affect such Loans or the interests of such Lender; provided that such Lender
will not be obligated to utilize such other office pursuant to this Section 2.16
unless the Borrower agrees to pay all reasonable incremental expenses incurred
by such Lender as a result of utilizing such other office as described above. A
certificate as to the amount of any such expenses payable by the Borrower
pursuant to this Section 2.16 (setting forth in reasonable detail the basis for
requesting such amount) submitted by such Lender to the Borrower (with a copy to
the Administrative Agent) shall be conclusive absent manifest error.

 



67 

 

 

2.17.      Defaulting Lenders.

 

(a)       Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law, any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 9 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Event of
Default shall have occurred and be continuing, other than an Event of Default
that has arisen due to such Lender becoming a Defaulting Lender), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a Deposit Account and released pro rata in order to
satisfy such Defaulting Lender's potential future funding obligations with
respect to Loans under this Agreement; fourth, so long as no Event of Default
shall have occurred and be continuing (other than any Event of Default that has
arisen due to such Lender becoming a Defaulting Lender), to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender's breach of its obligations under this
Agreement; and fifth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans and (y) such Loans were made at a time when
the conditions set forth in Section 3.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans are held by the Lenders pro rata in
accordance with the applicable Commitments. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.

 

(b)       Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held pro rata by the Lenders in accordance with the applicable Commitments,
whereupon such Lender will cease to be a Defaulting Lender; provided that,
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.

 

2.18.      Removal or Replacement of a Lender.

 

Anything contained herein to the contrary notwithstanding, if:

 

(a)       (1) any Lender (an "Increased-Cost Lender") shall give notice to the
Borrower that such Lender is an Affected Lender or that such Lender is entitled
to receive payments under Section 2.13, 2.14 or 2.15, (2) the circumstances
which have caused such Lender to be an Affected Lender or which entitle such
Lender to receive such payments shall remain in effect, and (3) such Lender
shall fail to withdraw such notice within five Business Days after the
Borrower's request for such withdrawal; or

 

(b)       during the Availability Period, any Lender shall become a Defaulting
Lender, and such Defaulting Lender shall fail to cure the default pursuant to
Section 2.17(b) within five Business Days after the Borrower's request that it
cure such default; or

 



68 

 

 

(c)       in connection with any proposed amendment, modification, termination,
waiver or consent with respect to any of the provisions hereof as contemplated
by Section 11.5(b), the consent of the Requisite Lenders shall have been
obtained but the consent of one or more of such other Lenders (each a
"Non-Consenting Lender") whose consent is required shall not have been obtained,

 

then, with respect to each such Increased-Cost Lender, Defaulting Lender or
Non-Consenting Lender (the "Terminated Lender"), the Borrower may, by giving
written notice to the Administrative Agent and any Terminated Lender of its
election to do so, elect to cause such Terminated Lender (and such Terminated
Lender hereby irrevocably agrees) to assign its outstanding Loans in full to one
or more Eligible Assignees (each a "Replacement Lender") in accordance with the
provisions of Section 11.6 and the Borrower shall pay the fees, if any, payable
thereunder in connection with any such assignment from an Increased-Cost Lender,
a Non-Consenting Lender or a Defaulting Lender; provided that:

 

(1)       on the date of such assignment, the Replacement Lender shall pay to
the Terminated Lender an amount equal to the sum of (A) an amount equal to the
principal of, and all accrued interest on, all outstanding Loans of such
Terminated Lender and (B) an amount equal to all accrued, but theretofore unpaid
fees owing to such Terminated Lender hereunder;

 

(2)       on the date of such assignment, the Borrower shall pay any amounts
payable to such Terminated Lender (unless such Terminated Lender is a Defaulting
Lender) pursuant to Section 2.13(c), 2.14 or 2.15; or otherwise as if it were a
prepayment;

 

(3)       such assignment does not conflict with applicable law;

 

(4)       in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.15, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(5)       if such Terminated Lender is a Non-Consenting Lender, each Replacement
Lender shall consent, at the time of such assignment, to each matter in respect
of which such Terminated Lender was a Non-Consenting Lender.

 

Upon the prepayment of all amounts owing to any Terminated Lender, such
Terminated Lender shall no longer constitute a "Lender" for purposes hereof;
provided that any rights of such Terminated Lender to indemnification hereunder
shall survive as to such Terminated Lender. Each Lender agrees that if the
Borrower exercises its option hereunder to cause an assignment by such Lender as
a Non-Consenting Lender or Terminated Lender, such Lender shall, promptly after
receipt of written notice of such election, execute and deliver all
documentation necessary to effectuate such assignment in accordance with Section
11.6. If a Lender does not comply with the requirements of the immediately
preceding sentence within one Business Day after receipt of such notice, each
Lender hereby authorizes and directs the Administrative Agent to execute and
deliver such documentation as may be required to give effect to an assignment in
accordance with Section 11.6 on behalf of a Non-Consenting Lender or Terminated
Lender and any such documentation so executed by the Administrative Agent shall
be effective for purposes of documenting an assignment pursuant to Section 11.6.
Any removal of Goldman Sachs or its successor as a Defaulting Lender pursuant to
this Section shall also constitute the removal of Goldman Sachs or its successor
as the Administrative Agent pursuant to Section 11.7.

 



69 

 

 

SECTION 3. CONDITIONS PRECEDENT

 

3.1.         [Reserved].

 

3.2.         Conditions to Each Credit Extension.

 

(a)       Conditions Precedent. The obligation of each Lender to make any Loan
on any Credit Date, including the Initial Credit Date, are subject to the
satisfaction, or waiver in accordance with Section 11.5, of the following
conditions precedent:

 

(1)       the Administrative Agent and the Lenders shall have received a fully
executed and delivered Funding Notice relating thereto;

 

(2)       the principal amount of the Loans to be made in such Credit Extension
shall not exceed the undrawn Commitments as at the related Credit Date; and,
after giving effect to such Credit Extension, the aggregate outstanding
principal amount of the Loans does not exceed the lesser of (x) the Maximum
Facility Amount and (y) the Borrowing Base at such time;

 

(3)       as of such Credit Date, the representations and warranties contained
herein and in the other Transaction Documents shall be true and correct in all
material respects on and as of that Credit Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date; provided that, in each case, such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and

 

(4)       as of such Credit Date, no event shall have occurred and be continuing
or would result from the consummation of the applicable Credit Extension that
would constitute a Default, an Event of Default or a Cash Trap Event.

 

Any Agent or the Requisite Lenders shall be entitled, but not obligated to,
request and receive, prior to the making of any Credit Extension, additional
information reasonably satisfactory to the requesting party confirming the
satisfaction of any of the foregoing if, in the good faith judgment of such
Agent or the Requisite Lender such request is warranted under the circumstances
and such information is requested from the Borrower in writing (an "Additional
Information Request") no later than 5:00 p.m. (New York City time) on the date
the applicable Funding Notice is received.

 

(b)       Deemed Representations. Each borrowing of a Loan hereunder shall
constitute a representation and warranty by the Borrower as of the applicable
Credit Date that the conditions contained in Section 3.2(a) have been satisfied
except as otherwise acknowledged by the Administrative Agent.

 

3.3.         Effective Date.

 

The obligation of each Lender to enter into this Agreement (and the amendment
and restatement of the Existing Credit Agreement to be effected hereby) is
subject to the satisfaction, or waiver in accordance with Section 11.5, of the
following conditions on or before the Effective Date:

 

(a)           Executed Counterparts. The Administrative Agent shall have
received counterparts of this Agreement, the Margining Agreement and the
Securities Account Control Agreement executed by the parties thereto.

 

(b)           Future Funding Reserve Account. The Administrative Agent shall
have received evidence of the establishment of the Future Funding Reserve
Account.

 

(c)           Deposit of Aggregate Equity Exposure Amount. The Administrative
Agent shall have received evidence that the Collateral Agent, at the direction
of the Borrower (or the Investment Manager) has transferred to the Future
Funding Reserve Account, from the Principal Collection Account, Cash in the
relevant Specified Currencies in an amount equal to the Aggregate Equity
Exposure Amount at such time.

 



70 

 

 

(d)       Legal Fees. The Borrower shall have paid all fees, charges and
disbursements due under the Transaction Documents, together with the fees and
expenses of Milbank LLP, special New York counsel for the Administrative Agent
and the fees and expenses of Alston & Bird LLP, counsel to the Collateral Agent,
incurred in connection with the preparation and execution of this Agreement and
the transactions contemplated hereby.

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

 

In order to induce the Agents and the Lenders to enter into this Agreement and
to induce the Lenders to make each Credit Extension to be made thereby, the
Borrower represents and warrants to each Agent and Lender, on the Closing Date,
on the Effective Date and on each Credit Date, that the following statements are
true and correct:

 

4.1.         Organization; Requisite Power and Authority; Qualification.

 

Each Credit Party (a) is duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization, (b) has all requisite power
and authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Transaction
Documents to which it is a party and to carry out the transactions contemplated
thereby, and (c) is qualified to do business and in good standing in every
jurisdiction where its assets are located and wherever necessary to carry out
its business and operations, except in jurisdictions where the failure to be so
qualified or in good standing has not had, and could not be reasonably expected
to have, a Material Adverse Effect.

 

4.2.         Equity Interests; Ownership; Collateral Obligations

 

(a)       The Equity Interests of each Borrower Entity have been duly authorized
and validly issued and are fully paid and non-assessable. As of the Closing
Date, other than any capital commitments or other rights of a member or other
equity holder as of the Closing Date to make capital contributions to the
Borrower, there is no existing option, warrant, call, right, commitment or other
agreement to which any Borrower Entity is a party requiring, and there is no
membership interest or other Equity Interests of any Borrower Entity outstanding
which upon conversion or exchange would require, the issuance by such Borrower
Entity of any additional membership interests or other Equity Interests of it or
other Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Equity Interests of
such Person.

 

(b)       Appendix C-1 correctly sets forth the ownership interest of the
Borrower in its Subsidiaries as of the Effective Date.

 

(c)       Appendix C-2 correctly sets forth a true, correct and complete list of
all Collateral Obligations owned by the Borrower Entities as of the Effective
Date.

 

4.3.         Due Authorization

 

The execution, delivery and performance of the Transaction Documents have been
duly authorized by all necessary action on the part of each of Credit Party that
is a party thereto.

 



71 

 

 

4.4.         No Conflict

 

The execution, delivery and performance by each Credit Party of the Transaction
Documents to which it is a party and the consummation of the transactions
contemplated by the Transaction Documents do not and will not (a) violate (1) in
any material respect, any provision of any law or any governmental rule or
regulation applicable to it, (2) any of its Organizational Documents or (3) in
any material respect any order, judgment or decree of any court or other agency
of government binding on it or its properties; (b) conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any of its material contractual obligations; (c) result in or require the
creation or imposition of any Lien upon any of its properties or assets (other
than Permitted Liens); or (d) require any approval of stockholders, members or
partners or any approval or consent of any Person under any contractual
obligation, except for such approvals or consents which will be obtained on or
before the Initial Credit Date and disclosed in writing to Lenders.

 

4.5.         Governmental Consents

 

The execution, delivery and performance by each Credit Party of the Transaction
Documents to which it is a party and the consummation of the transactions
contemplated by the Transaction Documents do not and will not require any
registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority, except for filings and recordings with
respect to the Collateral to be made, or otherwise delivered to Collateral Agent
for filing and/or recordation, as of the Initial Credit Date or those the
failure of which to obtain would not reasonably be expected to have a Material
Adverse Effect.

 

4.6.         Binding Obligation

 

Each Transaction Document to which each Credit Party is a party has been duly
executed and delivered by such Credit Party and is the legally valid and binding
obligation of such Credit Party, enforceable against such Credit Party in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors'
rights generally or by equitable principles relating to enforceability.

 

4.7.         Adverse Proceedings, Etc.

 

There are no Adverse Proceedings, individually or in the aggregate, that could
reasonably be expected to have a Material Adverse Effect.

 

4.8.         Payment of Taxes.

 

Except as otherwise permitted hereunder, all U.S. federal and other material Tax
returns and reports covering the Credit Parties required to be filed by any of
them have been timely filed, and all U.S. federal and other material Taxes which
are due and payable and all assessments, fees and other governmental charges
upon the Credit Parties and upon their respective properties, assets, income,
businesses and franchises which are due and payable have been paid when due and
payable. There is no proposed material Tax assessment against any Credit Party
that is not being actively contested by such Credit Party in good faith and by
appropriate proceedings.

 

4.9.         Properties

 

Each Grantor has good, sufficient and legal title to its properties and assets.
Except as permitted by this Agreement, all such properties and assets are free
and clear of Liens other than Permitted Liens. No Grantor owns or leases any
real estate.

 



72 

 

 

4.10.      No Defaults

 

No Credit Party is in default in the performance, observance or fulfillment of
any of the obligations, covenants or conditions contained in any of its material
contractual obligations, and no condition exists which, with the giving of
notice or the lapse of time or both, could constitute such a default, except
where the consequences, direct or indirect, of such default or defaults, if any,
could not reasonably be expected to have a Material Adverse Effect.

 

4.11.      [Reserved].

 

4.12.      Investment Company Act

 

(a)       The Fund has elected to be regulated as a "business development
company" within the meaning of the Investment Company Act.

 

(b)       Except as set forth in Section 4.12(a) with respect to the Fund, no
Credit Party is required to be registered as an investment company under the
Investment Company Act.

 

(c)       The business and other activities of the Credit Parties, including the
making of the Loans hereunder, the application of the proceeds thereof and
repayment thereof by the Borrower Entities and the consummation of the
transactions contemplated by the Transaction Documents, do not result in a
violation or breach in any material respect of the provisions of the Investment
Company Act or any rules, regulations or orders issued by the Securities and
Exchange Commission thereunder, in each case that are applicable to the Credit
Parties.

 

4.13.      Federal Reserve Regulations; Exchange Act

 

No Credit Party is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of buying or carrying Margin
Stock. No portion of the proceeds of any Credit Extension shall be used in any
manner, whether directly or indirectly, that causes or could reasonably be
expected to cause, such Credit Extension or the application of such proceeds to
violate Regulation T, Regulation U or Regulation X or any other regulation of
the Board of Governors or to violate the Exchange Act.

 

4.14.      Employee Benefit Plans

 

Neither the Equity Holder, the Borrower nor any of its Subsidiaries maintains or
contributes to any Employee Benefit Plan, and no ERISA Event has occurred that
reasonably would be expected to result in material liability to the Credit
Parties. The assets of Credit Parties are not treated as "plan assets" for
purposes of Section 3(42) of ERISA.

 

4.15.      Solvency

 

Each Credit Party is and, upon the incurrence of any Obligation by any Credit
Party on any date on which this representation and warranty is made, will be, on
a consolidated basis with its consolidated group (if applicable), Solvent.

 

4.16.      Compliance with Statutes, Etc.

 

No Credit Party (a) is in violation of any applicable laws that, individually or
in the aggregate, could reasonably be expected to have a Material Adverse Effect
or (b) is subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

 



73 

 

 

4.17.      Disclosure

 

No representation or warranty of any Credit Party contained in any Transaction
Document or in any other documents, certificates or written statements (other
than projections, forward-looking information, general economic data, industry
information or information relating to third parties) furnished to any Agent or
Lender by or on behalf of any Credit Party for use in connection with the
transactions contemplated hereby contains (after taking into account all
updates, modifications and supplements to such information) any untrue statement
of a material fact or omits to state a material fact (known to the Borrower, in
the case of any document not furnished by it) necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances in which the same were made. There are no facts actually known to
any Credit Party (other than matters of a general economic nature) that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect and that have not been disclosed herein or in such other
documents, certificates and statements furnished to the Administrative Agent or
the Lenders for use in connection with the transactions contemplated hereby,
after giving effect to the delivery of any Financial and Other Information and
any and all updates and deliveries to the Administrative Agent or Lenders from
time to time.

 

4.18.      Sanctioned Persons; Anti-Corruption Laws; PATRIOT Act

 

No Credit Party nor any of its directors, officers or, to the knowledge of the
Borrower, employees, agents, advisors or Affiliates is subject to any sanctions
or economic embargoes administered or enforced by the U.S. Department of State
or the U.S. Department of Treasury (including the Office of Foreign Assets
Control) or any other applicable sanctions authority (collectively, "Sanctions",
and the associated laws, rules, regulations and orders, collectively, "Sanctions
Laws"). Each Credit Party and their respective directors, officers and, to the
knowledge of the Borrower, employees, agents, advisors and Affiliates is in
compliance, in all material respects, with (a) all Sanctions Laws, (b) the
United States Foreign Corrupt Practices Act of 1977 and any other applicable
anti-bribery or anti-corruption laws, rules, regulations and orders
(collectively, "Anti-Corruption Laws") and (c) the PATRIOT Act and any other
applicable terrorism and money laundering laws, rules, regulations and orders.

 

No part of the proceeds of the Loans will be used, directly or, to the knowledge
of the Borrower, indirectly, (A) or the purpose of financing any activities or
business of or with any Person or in any country or territory that at such time
is the subject of any Sanctions or (B) for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of any Anti-Corruption Law.

 

SECTION 5. COVENANTS

 

The Borrower covenants and agrees that, so long as any Commitment is in effect
and until payment in full of all Obligations (other than contingent obligations
for which no claim has been asserted), the Borrower shall perform, and shall
cause each of its Subsidiaries to perform, all covenants set forth in this
Section 5.

 

5.1.         Compliance with Laws, Etc.

 

The Borrower will (and will cause its Subsidiaries to) comply in all material
respects with applicable laws, rules, regulations, writs, judgments,
injunctions, decrees, awards and orders with respect to it, its business and its
properties. The Borrower will (and will cause its Subsidiaries to) comply in all
material respects with all material contracts and all other material contractual
and other obligations. Without limiting the generality of the foregoing, the
Borrower will (and will cause each of its Subsidiaries to) conduct its business
and other activities (x) in compliance in all material respects with all
provisions of the Investment Company Act and the rules, regulations or orders
issued by the Securities and Exchange Commission thereunder that apply to the
Borrower (or such Subsidiary, as the case may be) and (y) so as not to cause a
violation in any material respect by the Fund or any other Credit Party of the
Investment Company Act or the rules, regulations or orders issued by the
Securities and Exchange Commission thereunder.

 



74 

 

 

5.2.         Maintenance of Books and Records.

 

Each Borrower Entity shall maintain and implement administrative and operating
procedures reasonably necessary in the performance of its obligations under the
Transaction Documents to which it is a party, and each Borrower Entity shall
keep and maintain, or cause its Board of Directors to keep or maintain at all
times, or cause to be kept and maintained at all times in the registered office
of such Borrower Entity specified in its respective Constitutive Documents, all
documents, books, records, accounts and other information as are required under
applicable law.

 

5.3.         Existence of Borrower, Etc.

 

(a)       Each Borrower Entity shall take all reasonable steps to maintain its
identity as a separate legal entity from that of its members. Each Borrower
Entity shall keep its principal place of business at the address specified on
Appendix B. Each Borrower Entity will always maintain at least one Independent
Manager.

 

(b)       Each Borrower Entity shall:

 

(1)       be member managed;

 

(2)       file its own tax returns, if any, as may be required under applicable
law (to the extent (x) not part of a consolidated group filing a consolidated
return or returns or (y) not treated as a division for tax purposes of another
taxpayer) and pay any taxes so required to be paid under applicable law;

 

(3)       not commingle its assets with assets of any other person;

 

(4)       conduct its business in its own name and strictly comply with all
organizational formalities necessary to maintain its separate existence (and the
Borrower hereby represents that all such formalities have been complied with
since the Borrower's formation);

 

(5)       maintain books and records separate from any other Person;

 

(6)       maintain separate financial statements (it being understood that, if a
Borrower Entity's financial statements are part of a consolidated group with its
Affiliates, then any such consolidated statements shall contain a note
indicating the Borrower Entity's separateness from any such Affiliates and that
its assets are not available to pay the debts of such Affiliate);

 

(7)       pay its own liabilities only out of its own funds;

 

(8)       maintain an arm's-length relationship with its Affiliates;

 

(9)       hold itself out as a separate Person (except to the extent treated as
a disregarded entity for U.S. tax purposes), and not hold out its credit or
assets as being available to satisfy the obligations of others;

 

(10)       pay its fair and reasonable share of overhead for shared office
space, if any;

 

(11)       use separate stationery, invoices and checks and not of any other
entity (unless such entity is clearly designated as being the such Borrower
Entity's agent);

 

(12)       not pledge its assets as security for the obligations of any other
person;

 



75 

 

 

(13)       correct any known misunderstanding regarding its separate identity;

 

(14)       maintain adequate capital in light of its contemplated business
purpose, transactions and liabilities and pay its operating expenses and
liabilities from its own assets;

 

(15)       not take any Material Action without the written consent of the
Independent Manager; and

 

(16)       not have any employees.

 

(c)       Each Borrower Entity shall cause each of its Subsidiaries to adhere to
the requirements of paragraphs (a) and (b) above, mutatis mutandis.

 

5.4.         Protection of Collateral.

 

(a)       Each Borrower Entity shall from time to time execute and deliver all
such supplements and amendments hereto and all such Financing Statements,
continuation statements, instruments of further assurance and other instruments,
and shall take such other action as may be reasonably necessary to secure the
rights and remedies of the Secured Parties hereunder and under the other
Transaction Documents (provided that the Borrower Entities shall be entitled to
rely on any Opinion of Counsel delivered pursuant to Section 5.5 and any Opinion
of Counsel with respect to the same subject matter delivered pursuant to Section
3 (each such Opinion of Counsel, a "Lien Opinion") to determine what actions are
reasonably necessary, and shall be fully protected in so relying on such a Lien
Opinion, unless the Borrower Entities have knowledge that the procedures
described in any such Lien Opinion are no longer adequate to maintain such
perfection and priority) and to:

 

(1)       Grant more effectively all or any portion of the Collateral;

 

(2)       maintain or preserve the lien (and the priority thereof) under the
Collateral Documents and the other Transaction Documents to which it is a party
or to carry out more effectively the purposes hereof and thereof;

 

(3)       perfect, publish notice of or protect the validity of any Grant made
or to be made by the Collateral Documents;

 

(4)       enforce any of the Pledged Obligations or other instruments or
property included in the Collateral;

 

(5)       preserve and defend title to the Collateral and the rights therein of
the Collateral Agent and the Secured Parties in the Collateral and the
Collateral Agent against the claims of all persons and parties;

 

(6)       pay any and all taxes levied or assessed upon all or any part of the
Collateral and use its commercially reasonable efforts to minimize taxes and any
other costs arising in connection with its activities; and

 

(7)       give, execute, deliver, file and/or record any Financing Statement,
notice, instrument, document, agreement or other papers that may be necessary or
desirable to create, preserve, perfect or validate the security interest granted
pursuant to the Collateral Documents or under the other Transaction Documents or
to enable the Collateral Agent to exercise and enforce its rights hereunder and
thereunder with respect to such pledge and security interest, and hereby
authorizes the Collateral Agent to file Financing Statements listing 'all
assets' of the debtor in the collateral description of such Financing
Statements.

 



76 

 

 

The Borrower Entities hereby designate the Collateral Agent as the agent and
attorney-in-fact for the Borrower Entities to file, upon Borrower Order, any
Financing Statement, continuation statement or other instrument required
pursuant to this Section 5.4; provided that such appointment shall not impose
upon the Collateral Agent any of the Borrower Entities' obligations under this
Section 5.4. The Borrower Entities shall cause to be filed one or more
continuation statements under the applicable UCC (it being understood that the
Borrower Entities (and to the extent the Collateral Agent takes any action, the
Collateral Agent) shall be entitled to rely upon an Opinion of Counsel,
including a Lien Opinion, as to the need to file such Financing Statements and
continuation statements, the dates by which such filings are required to be made
and the jurisdictions in which such filings are required to be made).

 

(b)       The Collateral Agent shall not (1) except in accordance with Section
6.8(a), (b) or (c), as applicable, remove any portion of the Collateral that
consists of Cash or is evidenced by an instrument, certificate or other writing
(A) from the jurisdiction in which it was held at the date the most recent Lien
Opinion was delivered pursuant hereto or (B) from the possession of the Person
who held it on such date or (2) cause or permit ownership or the pledge of any
portion of the Collateral that consists of book entry securities to be recorded
on the books of a Person (A) located in a different jurisdiction from the
jurisdiction in which such ownership or pledge was recorded at such date or (B)
other than the Person on whose books such ownership or pledge was recorded at
such date, unless the Collateral Agent shall have first received an Opinion of
Counsel to the effect that the lien and security interest created by this
Agreement with respect to such property will continue to be maintained after
giving effect to such action or actions.

 

5.5.         Opinions as to Collateral.

 

On or before September 15 in each calendar year, commencing in the calendar year
following the Closing Date, the Borrower Entities shall furnish to the
Collateral Agent and the Administrative Agent a New York law opinion (and a law
opinion for each other jurisdiction that is relevant to the Collateral Agent's
security interest in the Collateral) relating to the security interests granted
by the Grantors to the Collateral Agent under the Transaction Documents, stating
that, as of the date of each such opinion, the lien and security interest
created by the Transaction Documents with respect to the Collateral remain in
effect and that no further action (other than as specified in any such opinion)
needs to be taken to ensure the continued effectiveness of such lien over the
next year.

 

5.6.         Performance of Obligations.

 

(a)       If an Event of Default shall have occurred and be continuing, no
Borrower Entity nor the Investment Manager shall take any action that would
release any principal obligor from any of such principal obligor's covenants or
obligations under any Underlying Instrument, except in connection with the
restructuring, default, waiver or amendment of any Collateral; provided that the
Requisite Lenders shall have consented to such action.

 

(b)       The Borrower Entities may contract with other Persons, including the
Investment Manager and the Collateral Administrator Parties, for the performance
of actions and obligations to be performed by the Borrower Entities hereunder by
such Persons and the performance of the actions and other obligations with
respect to the Collateral of the nature set forth in the Investment Management
Agreement by the Investment Manager and the Collateral Administration Agreement
by the Collateral Administrator Parties. Notwithstanding any such arrangement,
the Borrower Entities shall remain primarily liable with respect thereto. In the
event of any such contract, the performance of such actions and obligations by
such Persons shall be deemed to be performance of such actions and obligations
by the relevant Borrower Entities; and each Borrower Entity will punctually
perform, and use its commercially reasonable efforts to cause the Investment
Manager or such other Person to perform, all of their obligations and agreements
contained in the Investment Management Agreement, the Collateral Administration
Agreement or such other agreement.

 



77 

 

 

 

 

(c)       Each Borrower Entity agrees to comply in all material respects with
all requirements applicable to it set forth in any Opinion of Counsel obtained
pursuant to any provision of this Agreement including satisfaction of any event
identified in any Opinion of Counsel as a prerequisite for the obtaining or
maintaining by the Collateral Obligation of a perfected security interest in any
Collateral Obligation, Eligible Investment or other Collateral that is of first
priority, free of any adverse claim or the legal equivalent thereof, as
applicable.

 

5.7.         Negative Covenants.

 

(a)       No Borrower Entity will:

 

(1)       sell, transfer, assign, participate, exchange or otherwise dispose of,
or pledge, mortgage, hypothecate or otherwise encumber (by security interest,
lien (statutory or otherwise), preference, priority or other security agreement
or preferential arrangement of any kind or nature whatsoever or otherwise) (or
permit such to occur or suffer such to exist), any part of the Collateral,
except for Permitted Liens or as otherwise expressly permitted by the
Transaction Documents;

 

(2)       claim any credit on, or make any deduction from, the principal or
interest payable or amounts distributable in respect of the Loans (other than
amounts withheld in accordance with the Code or any other applicable law) or
assert any claim against any present or future Lender by reason of the payment
of any taxes levied or assessed upon any part of the Collateral (other than
taxes levied or assessed in respect of amounts required to be deducted or
withheld from the principal or interest payable in respect of the Obligations);

 

(3)       (A) incur or assume or guarantee any indebtedness or any contingent
obligations, other than the Obligations and the other agreements and
transactions expressly contemplated hereby and thereby or (B) issue any
additional securities (other than the issuance of its equity on the Closing
Date), it being understood that receipt of additional capital contributions by
the Borrower from the Equity Holder (without issuance of additional securities
or interests in the Borrower) is not prohibited by this clause (B);

 

(4)       (A) permit the validity or effectiveness of the Collateral Documents
or any other Transaction Document or any Grant thereunder to be impaired, or
permit the liens under the Transaction Documents to be amended, hypothecated,
subordinated, terminated or discharged, or permit any Person to be released from
any covenants or obligations with respect to the Transaction Document, except as
may be expressly permitted hereby, (B) permit any lien, charge, adverse claim,
security interest, mortgage or other encumbrance (including any preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever or otherwise, other than the liens under any the Transaction
Documents) to be created on or extend to or otherwise arise upon or burden the
Collateral or any part thereof, any interest therein or the Proceeds thereof, in
each case other than Permitted Liens or (C) take any action that would cause the
liens under the Transaction Documents not to constitute a valid perfected
security interest in the Collateral that is of first priority, free of any
adverse claim or the legal equivalent thereof, as applicable, except for
Permitted Liens or as otherwise may be expressly permitted hereby (or in
connection with a disposition of Collateral required hereby);

 

(5)       make or incur any capital expenditures, except as reasonably required
to perform its functions in accordance with the terms of the Transaction
Documents;

 

(6)       become liable in any way, whether directly or by assignment or as a
guarantor or other surety, for the obligations of the lessee under any lease
(other than in accordance with the Transaction Documents);

 

(7)       enter into any transaction with any Affiliate other than (A) the
Transaction Documents and (B) transactions on terms that are no less favorable
than those obtainable in an arm's length transaction with a wholly unaffiliated
Person and on terms that are fair and equitable to the Borrower Entities under
all the facts or circumstances under applicable law;

 



78 

 

 

(8)       maintain any bank accounts or securities accounts other than the
Transaction Accounts;

 

(9)       change its name without (A) receiving the prior written consent of
Requisite Lenders, (B) delivering to the Collateral Agent and Administrative
Agent notice thereof and (C) receiving an Opinion of Counsel that such name
change will not adversely affect the Collateral Agent's lien or the interest
under the Collateral Documents of the Secured Parties or the Collateral Agent;

 

(10)     fail to pay any tax, assessment, charge or fee with respect to the
Collateral, or fail to defend any action, if such failure to pay or defend will
adversely affect the priority or enforceability of the lien over the Collateral
created by the Transaction Documents;

 

(11)     other than the Transaction Documents and agreements involving
Acquisitions and sales relating to the Collateral Portfolio having customary
purchase and sale terms, enter into any agreement or contract with any Person
unless such contract or agreement contains "limited recourse" and "non-petition"
provisions, (x) which limited recourse provisions provide that the obligations
of the Borrower Entities are limited recourse obligations, payable solely from
the Collateral in accordance with the terms of this Agreement and the other
Transaction Documents and (y) which non-petition provisions provide that, prior
to the date that is one year and one day after all Obligations have been paid in
full (or, if longer, the applicable preference period under applicable
insolvency law), such Person shall not take any action or institute any
proceeding against any Borrower Entity under any insolvency law applicable to it
or which would be reasonably likely to cause it to be subject to, or seek
protection of, any such insolvency law; provided that such Person shall be
permitted to become a party to and to participate in any Proceeding or action
under any such insolvency law that is initiated by any other Person other than
one of its Affiliates;

 

(12)     amend any Transaction Document without the prior written consent of the
Requisite Lenders;

 

(13)     amend any limited recourse or non-petition provisions of any agreement;

 

(14)     register as, or Acquire any assets or business or take any action that
shall cause it or the pool of Collateral to be required to be registered as, an
investment company under the Investment Company Act;

 

(15)     enter into any transaction other than on arm's length terms and at
market rates other than as expressly permitted pursuant to this Agreement and
the other Transaction Documents;

 

(16)     have any Subsidiaries, other than wholly owned Subsidiaries that are
(x) other Borrower Entities and (y) Permitted Additional Subsidiaries;

 

(17)     without, in each instance, the disclosure thereof in reasonable detail
to the Administrative Agent and the consent of the Requisite Lenders thereto,
engage in any transaction with any Person that would constitute a conflict of
interest between the interests of the Borrower Entities (and the rights and
interests of the Lenders with respect to the Borrower Entities), on one hand,
and such Person, on the other hand (provided that the Borrower Entities' entry
into and performance of their obligations under the Transaction Documents shall
not be deemed to be a transaction that would constitute a conflict of interest
with the other parties to the Transaction Documents); or

 



79 

 

 

(18)     pay distributions on its equity interests other than in accordance with
the terms of this Agreement and its Constitutive Documents.

 

(b)       No Borrower Entity nor the Investment Manager on their behalf shall
sell, transfer, exchange or otherwise dispose of Collateral, or enter into or
engage in any business with respect to any part of the Collateral except as
expressly permitted or required by the Transaction Documents.

 

5.8.         No Consolidation.

 

No Borrower Entity shall consolidate or merge with or into any other Person or,
other than the security interest Granted to the Collateral Agent pursuant to the
Transaction Documents, convey or transfer its properties and assets
substantially as an entirety to any Person.

 

5.9.         No Other Business; Etc.

 

The Borrower shall not engage in any business or activity other than borrowing
the Loans pursuant to this Agreement and Acquiring, owning, holding, selling,
pledging, contracting for the management of and otherwise dealing with
Collateral Obligations and other Collateral in connection therewith and such
other activities which are necessary, required or advisable to accomplish the
foregoing; provided that the Borrower shall be permitted to enter into any
additional agreements expressly permitted by this Agreement, including Hedge
Agreements. No other Borrower Entity shall engage in any business or activity
other than holding Collateral Obligations, pledging such Collateral Obligations
under the Collateral Documents and entering into, performing its obligations
under, the Transaction Documents to which it is a party and other documents and
agreements contemplated thereby and/or incidental thereto. No Borrower Entity
shall amend, or permit the amendment of, its Constitutive Documents without
prior written consent of the Requisite Lenders.

 

5.10.      Compliance with Investment Management Agreement.

 

Each Borrower Entity agrees to perform all actions required to be performed by
it, and to refrain from performing any actions prohibited under, the Investment
Management Agreement. Each Borrower Entity also agrees to take all actions as
may be necessary to ensure that all of such Borrower Entity's representations
and warranties made pursuant to the Investment Management Agreement are true and
correct in all material respects as of the date thereof and continue to be true
and correct in all material respects for so long as any Loans are outstanding.
Each Borrower Entity further agrees not to authorize or otherwise to permit the
Investment Manager to act in contravention of the representations, warranties
and agreements of the Investment Manager under the Investment Management
Agreement. No Borrower Entity nor the Investment Manager shall terminate the
Investment Management Agreement or select a replacement investment manager, in
each case without the prior consent of the Administrative Agent (which the
Administrative Agent may withhold in its sole and absolute discretion), provided
that the Investment Manager may resign its role as Investment Manager in
accordance with the terms and conditions expressly set forth in the Investment
Management Agreement.

 

5.11.      Certain Tax Matters.

 

(a)       Each Borrower Entity will pay all U.S. federal income and other
material Taxes imposed upon it or any of its properties or assets or in respect
of any of its income before any penalty or fine accrues thereon, and all claims
for sums that have become due and payable and that by law have or may become a
Lien upon any of its properties or assets, prior to the time when any penalty or
fine shall be incurred with respect thereto unless the same are being contested
in good faith by appropriate proceedings which stay the enforcement of such Lien
and for which adequate reserves in accordance with GAAP are being maintained by
such Borrower Entity.

 

(b)       For so long as the Borrower is treated as a partnership for U.S.
federal income tax purposes, it shall not allow (and not recognize the validity
of) any transfers of its membership interests (or any other interest treated as
equity in the Borrower for U.S. federal income tax purposes) to a person that is
not a "United States person" within the meaning of Section 7701(a)(30) of the
Code.

 



80 

 

 

5.12.      Certain Regulations.

 

Each of the Borrower Entities and the Investment Manager understands that
Executive Orders issued by the President of the United States of America,
Federal regulations administered by OFAC and other federal laws prohibit, among
other things, U.S. persons or persons under jurisdiction of the United States
from engaging in certain transactions with, the provision of certain services
to, and making certain investments in, certain foreign countries, territories,
entities and individuals, and that the lists of prohibited countries,
territories, entities and individuals can be found on, among other places, the
OFAC website at www.treas.gov/ofac. Accordingly, each of the Borrower Entities
and the Investment Manager covenant that it has, and each of the Borrower
Entities and the Investment Manager represents that it has, policies and
procedures designed to comply with the prohibitions and restrictions mandated by
OFAC and all other sanctions laws and regulations in the jurisdictions in which
the Investment Manager operates. None of the Borrower Entities, any of their
Affiliates, the Investment Manager, any of its Subsidiaries or, to the best of
the Investment Manager's knowledge, any of their respective owners, directors or
officers over which the Investment Manager has control is, or is acting on
behalf of, a country, territory, entity or individual named on such lists; and
none of the Borrower Entities, any of their Affiliates, the Investment Manager,
any of its Subsidiaries or, to the best of the Investment Manager's knowledge,
owners, directors or officers over which the Investment Manager has control is a
natural person or entity with whom dealings with U.S. persons or persons under
the jurisdiction of the United States are prohibited under any OFAC regulation
or other applicable federal law or acting on behalf of such a person or entity.
To the best of the Investment Manager's knowledge, no Borrower Entity owns, and
the Investment Manager will not knowingly cause any Borrower Entity to own or
Acquire, any security issued by, or interest in, any country, territory, or
entity whose direct ownership by U.S. persons or persons under the jurisdiction
of the U.S. would be or is prohibited under any OFAC regulation or other
applicable federal law.

 

5.13.      Transaction Data Room

 

The Borrower Entities shall at all times maintain a Transaction Data Room, and
shall cause to be maintained therein electronic copies of all documents and
other information required by this Agreement and other Transaction Documents to
be maintained therein.

 

5.14.      Financial and Other Information; Notices.

 

(a)       Specified Information. The Borrower Entities shall deliver the
documents and information detailed in Schedule A (the "Specified Information")
to the Administrative Agent and the Lenders on or prior to the date required
pursuant to Schedule A.

 

(b)       Notice of Default. Promptly upon any Borrower Entity obtaining
knowledge (1) of any condition or event that constitutes a Default or an Event
of Default or that notice has been given to a Borrower Entity with respect
thereto; or (2) of the occurrence of any event or change that has caused or
evidences, either in any case or in the aggregate, a Material Adverse Effect, a
certificate of an Authorized Officer specifying the nature and period of
existence of such condition, event or change, or specifying the notice given and
action taken by any such Person and the nature of such claimed Default, Event of
Default, default, event or condition, and what action the Borrower Entities have
taken, are taking and propose to take with respect thereto.

 

(c)       Notice of Litigation. Promptly upon any Borrower Entity obtaining
knowledge of (1) any Adverse Proceeding not previously disclosed in writing by
the Borrower to Lenders, or (2) any material development in any such Adverse
Proceeding that, in the case of either clause (1) or (2), if adversely
determined could be reasonably expected to have a Material Adverse Effect, or
seeks to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the transactions contemplated hereby,
written notice thereof together with such other information as may be reasonably
available to the Borrower Entities to enable Lenders and their counsel to
evaluate such matters.

 



81 

 

 

5.15.      Inspections, Etc.

 

(a)       Each Credit Party will permit any authorized representatives
designated by the Administrative Agent or any Lender to visit and inspect any of
the properties of any Credit Party to inspect, copy and take extracts from its
financial and accounting records, and to discuss its affairs, finances and
accounts with its officers and independent public accountants, all upon
reasonable advance notice and at such reasonable times during normal business
hours and as often as may reasonably be requested; provided that, in the absence
of an Event of Default, (x) the Credit Parties shall not be required to
reimburse the Administrative Agent and Lenders for more than one inspection in
any period of twelve consecutive fiscal months and (y) there shall be no more
than one inspection in any period of twelve consecutive fiscal months.

 

(b)       Without limiting paragraph (a) above, each Credit Party will permit
the Administrative Agent and any designee thereof from time to time to inspect
the Collateral Obligations and related Underlying Instruments selected by the
Requisite Lenders in their sole and absolute discretion and, in connection
therewith, to investigate any or all of the following with respect to any
Collateral Obligation:

 

(1)    all matters relating to the title of Borrower Entities with respect to
such Collateral Obligations;

 

(2)       the perfection of the Collateral Agent's security interest in the
Collateral under the Collateral Documents; and

 

(3)       the existence of any litigation or other similar proceeding relating
to the Collateral Obligations to which a Credit Party is a party, either as
plaintiff or defendant,

 

in each case at such times during normal business hours, upon reasonable advance
notice to the Borrower and subject to applicable law and the rights of the
relevant Credit Party under the applicable Underlying Instruments.

 

(c)       Each Credit Party will, upon the request of the Requisite Lenders,
participate in a meeting of the Administrative Agent and the Lenders:

 

(1)       once during each calendar year, to be held at the Investment Manager's
corporate offices (or at such other location as may be requested by the
Administrative Agent or the Requisite Lenders that is reasonably acceptable to
the Borrower) at such time as may be agreed to by the Borrower, the
Administrative Agent and the Requisite Lenders; and

 

(2)       if an Event of Default has occurred and is then continuing, at such
other times as may be reasonably requested by any Lender, to be held at the
Investment Manager's corporate offices (or at such other location as may be
requested by such Lender that is reasonably acceptable to the Borrower).

 

(d)       Each inspection, investigation, visitation or other meeting referred
to in clause (b) and (c) above shall be at the Lenders' own cost and expense;
provided that, if an Event of Default has occurred and is continuing, then each
such inspection, investigation, visitation or other meeting will be at the
expense of the Borrower.

 

5.16.      Foreign Currency Hedges.

 

(a)       So long as no Default or Event of Default shall have occurred and then
be continuing, the Borrower Entities may from time to time enter into one or
more Hedge Agreements to hedge actual foreign currency exposures of the Borrower
Entities (and not for speculative purposes) on Collateral Obligations
denominated in Non-USD Currencies, in each case having a notional amount
(determined as of the date on which such Hedge Agreements are entered into) up
to but not exceeding the Collateral Obligation Notional Amount of such Non-USD
Currency Collateral Obligations, provided that (x) the Borrower identifies to
the Administrative Agent, at the time each such Hedge Agreement is entered into,
the Collateral Obligation or Collateral Obligations being hedged thereby and
(y), unless Goldman Sachs Bank USA is the Counterparty:

 



82 

 

 

(1)    each Hedge Agreement must be pursuant to documentation (including, for
the avoidance of doubt, all master agreements, schedules, credit support
documents, confirmations of transactions and any related agreements) and
otherwise be on terms, satisfactory to the Administrative Agent in its sole and
absolute judgment;

 

(2)    the Administrative Agent shall have consented in writing to the entry
into such Hedge Agreement (which consent the Administrative Agent may withhold
in its sole and absolute discretion);

 

(3)    without limiting the foregoing, each Hedge Agreement (if not entered into
with Goldman Sachs or an affiliate thereof) must permit the novation of such
Hedge Agreement at any time (and in no event later than three Business Days
after written notice requesting such novation from the Administrative Agent)
from the related Counterparty to Goldman Sachs or a designee thereof for a
novation price equal to the amount that would be payable by, or to, the relevant
Borrower Entity if such Hedge Agreement were terminated due to an event of
default or termination event for which such Borrower Entity were the sole
defaulting party or sole affected party, as applicable;

 

(4)       each Hedge Agreement shall require that copies of all notices and
demands (including notices of the occurrence of any event of default or
termination event for which a Borrower Entity is a defaulting party or an
affected party) given by each Counterparty under each Hedge Agreement be
provided to the Administrative Agent at the same time such notices and demands
are given to the Borrower Entities;

 

(5)       each Hedge Agreement shall require that copies of all notices and
demands (including notices of the occurrence of any event of default or
termination event for which a Counterparty is a defaulting party or an affected
party) given by each Borrower Entity under each Hedge Agreement be provided to
the Administrative Agent at the same time such notices and demands are given to
the relevant Counterparties;

 

(6)       each Hedge Agreement shall prohibit the termination thereof by the
Counterparty thereunder unless such Counterparty shall have given to the
Administrative Agent not less than five Business Days' prior written notice of
its intent to terminate, which notice shall provide a description in reasonable
detail of the event(s) of default and/or termination event(s) giving rise to
such termination right;

 

(7)       each Counterparty shall be irrevocably instructed to make all payments
on all Hedge Agreements to the Transaction Accounts as more fully provided for
herein;

 

(8)   each Hedge Agreement shall contain "limited recourse" and "non-petition"
provisions, (x) which limited recourse provisions provide that the obligations
of the Borrower Entities thereunder are limited recourse obligations, payable
solely from (A) amounts on deposit in the applicable subaccount of the Hedge
Borrower Collateral Account with respect to such Hedge Agreement and (B) the
Collateral in accordance with the terms of this Agreement and the other
Transaction Documents and (y) which non-petition provisions provide that, prior
to the date that is one year and one day after all Obligations have been paid in
full (or, if longer, the applicable preference period under applicable
insolvency law), the related Counterparty shall not take any action or institute
any proceeding against any Borrower Entity under any insolvency law applicable
to it or which would be reasonably likely to cause it to be subject to, or seek
protection of, any such insolvency law; provided that such Person shall be
permitted to become a party to and to participate in any Proceeding or action
under any such insolvency law that is initiated by any other Person other than
one of its Affiliates;

 



83 

 

 

(9)    no Hedge Agreement shall contain any defaults or termination events (in
each case however described) that would permit the termination thereof at the
option of the related Counterparty at will, or based on or triggered off of
changes in market conditions or on the level of, or changes in, the mark to
market value of such Hedge Agreement; and

 

(10)     each Hedge Agreement shall permit (but shall not require) the
Administrative Agent or any designee thereof to meet all or any portion of any
margin call or other obligation to post collateral, or any other payment
obligation, under such Hedge Agreement, all on behalf of the Borrower Entities
(any amount so paid by the Administrative Agent or its designee, a "Hedge
Advance Amount").

 

Each Hedge Advance Amount shall be payable on demand, and each Hedge Advance
Amount and, to the extent permitted by applicable law, any interest thereon
shall bear interest (including post-petition interest in any proceeding under
Debtor Relief Laws) payable on demand at a rate that is 2.0% per annum in excess
of the interest rate otherwise payable hereunder with respect to the Loans. For
the avoidance of doubt, the Borrower and Goldman Sachs Bank USA may enter into
Hedge Agreements that do not require the posting of margin (to the extent
permitted by applicable law).

 

(b)       Each Borrower Entity shall at all times enforce all Hedge Agreements
in accordance with their respective terms, and no Borrower Entity shall enter
into any amendments, modifications or supplements to, or waivers of, any Hedge
Agreement without in each instance the prior written consent of the
Administrative Agent (which the Administrative Agent may withhold in its sole
and absolute discretion). Notwithstanding the foregoing, no Borrower Entity may
terminate a Hedge Agreement at any time without the prior written consent of the
Administrative Agent.

 

(c)       Amounts received by the Borrower Entities on the Hedge Agreements from
time to time shall be deemed to be "Interest Proceeds" or "Principal Proceeds"
(or otherwise allocated) as follows:

 

(1)       all ordinary course receipts shall be deemed to be "Interest Proceeds"
or "Principal Proceeds" as determined in good faith and in a commercially
reasonable manner by the Borrower (or, if an Event of Default has occurred and
is continuing, by the Administrative Agent in its sole and absolute judgment)
and notified to the Collateral Agent, the Collateral Administrator and the
Administrative Agent;

 

(2)       all termination payments shall be deemed to be "Principal Proceeds"
unless otherwise determined by the Administrative Agent in its sole and absolute
judgment;

 

(3)       all interest on overdue amounts (including on overdue termination
payments) shall be deemed to be "Interest Proceeds";

 

(4)       amounts received from Counterparties as collateral under Hedge
Agreements will not constitute Interest Proceeds or Principal Proceeds as and
when deposited in the relevant Hedge Counterparty Collateral Account, provided
that any such collateral will constitute Interest Proceeds or Principal
Proceeds, as provided above, upon the Borrower Entities' application of such
collateral to ordinary course payments, termination payments or interest in
accordance with the terms of such Hedge Agreements; and

 

(5)       any other amounts received by the Borrower Entities under the Hedge
Agreements shall be deemed to be "Interest Proceeds" unless otherwise agreed by
the Borrower and the Administrative Agent.

 



84 

 

 

(d)       So long as no Default, Event of Default, Collateral Deficit or
Borrowing Base Deficiency shall have occurred and then be continuing or would
result or increase therefrom, ordinary course payments by the Borrower Entities
may be made out of the Collection Accounts on the dates on which such payments
are due under the terms of the Hedge Agreements (to the extent of amounts then
on deposit in the Collection Accounts) as expressly provided herein.

 

(e)       Termination payments (and payments of interest thereon) by the
Borrower Entities may be made only (1) out of amounts on deposit in the Hedge
Borrower Collateral Account with respect to such Hedge Agreement as expressly
provided herein and (2) otherwise on Payment Dates pursuant to the Priority of
Payments.

 

(f)       So long as no Default, Event of Default, Collateral Deficit or
Borrowing Base Deficiency shall have occurred and then be continuing or would
result or increase therefrom, the Borrower Entities may from time to time
collateralize Hedge Agreements (to the extent required under the terms of the
Hedge Agreements) by transferring amounts on deposit in the Collection Accounts
to the applicable Hedge Borrower Collateral Accounts (in each case to the extent
of amounts then on deposit in the Collection Accounts) as expressly provided
herein.

 

(g)       The Borrower Entities may unwind Hedge Agreements on terms agreed
between the Borrower and the applicable Counterparty (each, a "Hedge Unwind") at
any time and from time to time to the extent that the Borrower determines that
the then outstanding Hedge Agreements (1) do not provide a commercially
reasonable hedge against foreign currency-related exposures of the Borrower
Entities or (2) have notional amounts that exceed the Collateral Obligation
Notional Amounts of the respective Collateral Obligations then hedged thereby
(each of clause (1) and clause (2), a "Hedge Unwind Condition"); and, if the
Administrative Agent determines that a Hedge Unwind Condition exists, notifies
the Borrower thereof and requests that the Borrower Entities effect Hedge
Unwinds to lessen or cure such Hedge Unwind Condition, then the Borrower
Entities shall effect such Hedge Unwinds promptly.

 

SECTION 6. ACCOUNTS; ACCOUNTINGS AND RELEASES.

 

6.1.         Collection of Money.

 

Except as otherwise expressly provided herein, the Collateral Agent may demand
payment or delivery of, and shall receive and collect, directly and without
intervention or assistance of any fiscal agent or other intermediary, all money
and other property payable to or receivable by the Collateral Agent pursuant to
this Agreement and the other Transaction Documents, including all payments due
on the Collateral, in accordance with the terms and conditions of such
Collateral. The Collateral Agent shall segregate and hold all such money and
property received by it in the Transaction Accounts in trust for the Secured
Parties and shall apply it as provided in this Agreement and the other
Transaction Documents.

 

The accounts established by the Collateral Agent pursuant to this Agreement may
include any number of subaccounts deemed necessary by the Collateral Agent or
requested by the Investment Manager for convenience in administering the
Transaction Accounts and the Collateral Obligations (including, for the
avoidance of doubt, separate subaccounts for each Specified Currency).

 

Each Transaction Account shall be established and maintained (a) with a federal
or state-chartered depository institution with a short-term rating of at least
"A-1" by S&P (or a long-term rating of at least "A+" by S&P if such institution
has no short-term rating) and if such institution's short-term rating falls
below "A-1" by S&P (or its long-term rating falls below "A+" by S&P if such
institution has no short-term rating), the assets held in such Transaction
Account shall be transferred within 60 calendar days to another institution that
has a short-term rating of at least "A-1" by S&P (or which has a long-term
rating of at least "A+" by S&P if such institution has no short-term rating) or
(b) with respect to securities accounts, in segregated trust accounts with the
corporate trust department of a federal or state-chartered deposit institution
subject to regulations regarding fiduciary funds on deposit similar to Title 12
of the Code of Federal Regulation Section 9.10(b). Such institution shall have a
combined capital and surplus of at least U.S.$200,000,000.

 



85 

 

 

The Accounts Securities Intermediary may employ, as subcustodians for any
Pledged Obligations (and Interest Proceeds and Principal Proceeds thereon)
denominated in a non-USD Specified Currency, subcustodians and other securities
depositories, clearing agencies and clearing systems (each, an "Intermediary"
and, collectively, "Intermediaries"). The Accounts Securities Intermediary shall
identify on its books as belonging to the applicable Borrower Entity (subject to
the lien of U.S. Bank National Association, as Collateral Agent on behalf of the
Secured Parties) any of the Pledged Obligations of such Borrower Entity held by
an Intermediary. The Accounts Securities Intermediary may hold any such Pledged
Obligations (and related Interest Proceeds and Principal Proceeds) with one or
more Intermediaries in each case in a single account with such Intermediary that
is identified as belonging to the Accounts Securities Intermediary for the
benefit of its customers; provided that the records of the Accounts Securities
Intermediary with respect to any such Pledged Obligations and related Interest
Proceeds and Principal Proceeds which are property of a Borrower Entity
maintained in such account shall identify by book-entry those Pledged
Obligations and proceeds thereof as belonging to such Borrower Entity. On the
Closing Date, the Accounts Securities Intermediary is hereby directed to open
sub-accounts of the Collateral Account, the Interest Collection Account and the
Principal Collection Account in respect of AUD, EUR and GBP. Upon notice by the
Borrower that the Administrative Agent and the Borrower have agreed in writing
to a non-USD Specified Currency other than AUD, EUR and GBP, the Collateral
Agent and the Accounts Securities Intermediary shall open and are hereby
directed to open any necessary accounts or sub-accounts in such currency and, if
necessary or advisable, enter into amendments to the Securities Account Control
Agreement to perfect the security interest of the Collateral Agent in such other
non-USD accounts (or sub-accounts). Neither the Collateral Agent or the Accounts
Securities Intermediary shall be required to open any Transaction Account (or
receive any Interest Proceeds or Principal Proceeds) in any Non-USD Currencies
other than AUD, EUR and GBP.

 

All investment or application of funds in accordance with Section 6.3 shall be
made pursuant to a Borrower Order (which may be in the form of standing
instructions) provided by an Authorized Officer of the Investment Manager. The
Borrower shall at all times direct the Collateral Agent or the Accounts
Securities Intermediary, as applicable to, and, upon receipt of such Borrower
Order, the Collateral Agent or the Accounts Securities Intermediary shall,
invest or cause the investment of, pending application in accordance with
Section 6.3, all funds received into the Transaction Accounts (other than the
Payment Account and the Collateral Account) during a Due Period (except when
such funds shall be required to be disbursed hereunder), and amounts received in
prior Due Periods and retained in any Transaction Account, as so directed, in
Eligible Investments. If, prior to the occurrence of an Event of Default, the
Borrower shall not have given any such investment directions, the Collateral
Agent shall seek instructions from the Borrower within three Business Days after
transfer of such funds to the applicable Transaction Account. If the Collateral
Agent does not thereupon receive written instructions from the Borrower within
five Business Days after transfer of such funds to such Transaction Account, it
shall invest and reinvest the funds held in such Transaction Account, as fully
as practicable, but only in one or more Eligible Investments maturing (as
selected by the Investment Manager in a writing delivered to the Collateral
Agent) no later than (x) in the case of a Transaction Account other than the
Future Funding Reserve Account, the third Business Day prior to the next Payment
Date unless such Eligible Investments are issued by the Bank, in which event
such Eligible Investments may mature up to the Business Day preceding such
Payment Date and (y) in the case of the Future Funding Reserve Account, the
Business Day immediately following the date of investment. After the occurrence
and during the continuance of an Event of Default, the Collateral Agent shall
invest and reinvest, or cause the investment or reinvestment of, such monies as
fully as practicable in Eligible Investments (as selected by the Investment
Manager in a writing delivered to the Collateral Agent) maturing not later than
the earlier of (1) 30 days after the date of such investment or (2) the third
Business Day prior to the next Payment Date unless such Eligible Investments are
issued by the Bank, in which event such Eligible Investments may mature up to
the Business Day preceding such Payment Date. In the absence of any direction
from the Investment Manager the Collateral Agent shall invest amounts held as
USD and on deposit in each Transaction Account in the "U.S. Bank Money Market
Deposit Account" (or other standing Eligible Investments selected by the
Investment Manager). All interest and other income from such Eligible
Investments shall be deposited into the applicable Transaction Accounts and
transferred to the Interest Collection Account, and any gain realized from such
investments or any loss shall be credited to the Interest Collection Account,
and any loss resulting from such investments or any loss resulting from a
negative interest rate for a Specified Currency shall be charged to the Interest
Collection Account. Except as otherwise provided herein, the Collateral Agent
shall not in any way be held liable by reason of any insufficiency of funds in
any Transaction Account resulting from any loss relating to any such investment
or any loss resulting from a negative interest rate for a Specified Currency;
and the Collateral Agent shall not be under any obligation to invest any funds
held hereunder except as otherwise expressly set forth herein.

 



86 

 

 

If any amounts received by any Borrower Entity (other than the Borrower) are to
be included as Interest Proceeds or Principal Proceeds for distribution on a
Payment Date or other application by the Collateral Agent permitted by this
Agreement and the other Transaction Documents, the Borrower shall cause such
other Borrower Entities to remit to the Collateral Agent on the Borrower's
behalf any such Interest Proceeds or Principal Proceeds received by such entity,
which remittance shall, for amounts intended to be distributed on a Payment
Date, occur not later than the Business Day immediately succeeding the end of
the related Due Period (or, to the extent that any such amounts are intended for
any other application under this Agreement and the other Transaction Documents,
such remittance shall occur sufficiently in advance of such anticipated
application as may be reasonably necessary). For the avoidance of doubt, any
such amounts received by such other Borrower Entities on or prior to the
Determination Date shall be treated as having been received during the related
Due Period, notwithstanding the remittance to the Collateral Agent as instructed
by and in consultation with the Investment Manager of such amounts occurs
following such Determination Date as described above. The Collateral Agent shall
not have any liability for any failure to remit Interest Proceeds or Principal
Proceeds on a Payment Date (or otherwise apply any such amounts in accordance
with this Agreement and the other Transaction Documents) due to a failure or
delay on the part of any such other Borrower Entity to timely remit such amounts
to the Collateral Agent on behalf of the Borrower.

 

If a Borrower Entity receives Cash denominated in currency that is not a
Specified Currency (regardless of source), the Collateral Agent, when and as
directed by the Borrower (or the Investment Manager on its behalf), shall
convert such amounts into USD at the prevailing spot rate of exchange at the
time of such conversion. The Borrower Entities shall bear all risks of investing
in Pledged Obligations denominated in a foreign currency. It is understood and
agreed that any foreign exchange transaction effected by the Collateral Agent
may be entered with the Bank or its affiliates acting as principal or otherwise
through customary banking channels. The Collateral Agent shall be entitled at
all times to comply with any legal or regulatory requirements applicable to
currency or foreign exchange transactions. The Borrower acknowledges that the
Collateral Agent or any affiliates of the Collateral Agent involved in any such
foreign exchange transactions may make a margin or banking income from foreign
exchange transactions entered into pursuant to this section for which they shall
not be required to account to the Borrower or any of its Affiliates. The
Collateral Agent shall have no liability for any losses included in or resulting
from the rates obtained in any such exchange transaction in the absence of its
gross negligence, willful misconduct or bad faith of its duties hereunder.

 

The Collateral Agent, within one Business Day after becoming aware of the
receipt of any Distribution or other Proceeds that is not Cash, shall so notify
the Investment Manager on behalf of the Borrower Entities and the Borrower
Entities shall, within 10 Business Days of receipt of such notice from the
Collateral Agent, sell such Distributions or other Proceeds for Cash in an arm's
length transaction and deposit the Proceeds thereof in the Interest Collection
Account or Principal Collection Account, as relevant, for investment pursuant to
Section 6.2; provided that no Borrower Entity need sell such Distributions or
other Proceeds if it delivers an Officer's Certificate to the Collateral Agent
certifying that such Distributions or other Proceeds constitute Collateral
Obligations or Eligible Investments and that all steps necessary to cause the
Collateral Agent to have a perfected lien therein that is of first priority,
free of any adverse claim or the legal equivalent thereof (subject to Permitted
Liens), as applicable, have been taken.

 

The Collateral Agent shall give the Borrower and the Administrative Agent notice
as soon as practicable under the circumstances if it becomes aware that any
Transaction Account or any funds on deposit therein, or otherwise to the credit
of any Transaction Account, shall become subject to any writ, order, judgment,
warrant of attachment, execution or similar process. The Borrower Entities shall
not have any legal, equitable or beneficial interest in any Transaction Account
other than in accordance with the provisions of this Agreement and the
Securities Account Control Agreement. At all times, all Transaction Accounts
shall remain at an institution that satisfies the requirements of Section 6.1.

 



87 

 

 

6.2.         Collection Accounts.

 

(a)       Interest Collection Account. The Borrower shall, on or prior to the
Initial Credit Date, establish at the Accounts Securities Intermediary a
segregated trust account in the name "BCSF I, LLC, subject to the lien of U.S.
Bank National Association, as Collateral Agent on behalf of the Secured
Parties", which shall be designated as the Interest Collection Account, which
shall be held by the Accounts Securities Intermediary in accordance with the
Securities Account Control Agreement into which the Borrower shall, from time to
time, deposit all Interest Proceeds except as otherwise provided in this Section
6. In addition, the Borrower may, but under no circumstances shall be required
to, deposit or cause to be deposited from time to time such monies in the
Interest Collection Account as it deems, in its sole discretion, to be
advisable.

 

To the extent that any Interest Proceeds are received in a Specified Currency
other than USD, the Collateral Agent will cause such Interest Proceeds to be
deposited in the subaccount of the Interest Collection Account established for
such currency (or in such other account as the Collateral Agent may have
established to hold such currency for purposes of this Agreement and the other
Transaction Documents); provided that, it is understood and agreed that,
notwithstanding the establishment of such subaccounts on or prior to the Initial
Credit Date, such subaccounts shall not be available for the receipt of Interest
Proceeds until such time as the Accounts Securities Intermediary notifies the
Borrower and the Collateral Agent that such subaccounts are operational and
available to receive such funds (and neither the Account Securities Intermediary
nor the Collateral Agent shall have any liability for any failure or delay in
the receipt of such funds). On the Determination Date preceding each Payment
Date (or at any time at the direction of the Administrative Agent, if an Event
of Default has occurred and is continuing), the Collateral Agent shall cause, at
the direction of the Investment Manager, (or if no such direction is provided by
the Investment Manager, at the direction of the Administrative Agent) all
amounts in each Specified Currency in the Interest Collection Account and such
subaccounts (and in each other such account) received during the related Due
Period to be converted to USD, and shall cause the USD proceeds of such
conversion to be deposited in the Interest Collection Account for application on
such Payment Date pursuant to the terms and conditions set forth herein. For the
avoidance of doubt, Interest Proceeds received during a Due Period and committed
to be converted by the related Determination Date as described above shall
continue to be treated as having been received in such Due Period,
notwithstanding that the settlement of the currency exchange may occur after
such Determination Date (provided that such settlement occurs no later than the
Business Day immediately preceding the related Payment Date).

 

All monies deposited from time to time in the Interest Collection Account
pursuant to this Agreement shall be held in trust by the Collateral Agent as
part of the Collateral and shall be applied to the purposes provided herein.

 

Subject to 6.3(a), all property in the Interest Collection Account, together
with any securities in which funds included in such property are or will be
invested or reinvested during the term of this Agreement, and any income or
other gain realized from such investments, shall be held by the Accounts
Securities Intermediary in the Interest Collection Account as part of the
Collateral subject to disbursement and withdrawal solely as provided in this
Section 6.2 and Section 6.3(a).

 

(b)       Principal Collection Account. The Borrower shall, prior to the Initial
Credit Date, establish at the Accounts Securities Intermediary a segregated
trust account in the name "BCSF I, LLC, subject to the lien of U.S. Bank
National Association, as Collateral Agent on behalf of the Secured Parties",
which shall be designated as the Principal Collection Account, which shall be
held by the Accounts Securities Intermediary in accordance with the Securities
Account Control Agreement. Any and all funds at any time on deposit in, or
otherwise to the credit of, the Principal Collection Account shall be held in
trust by the Collateral Agent for the benefit of the Secured Parties.

 



88 

 

 

The proceeds of all Loans made hereunder (unless expressly permitted to be
otherwise applied in accordance with the terms and conditions of this
Agreement), all Principal Proceeds and amounts transferred from the Margin
Account pursuant to Section 6.3(c) shall be deposited into the Principal
Collection Account. All such funds, together with any Eligible Investments made
with such funds, shall be held by the Accounts Securities Intermediary in the
Principal Collection Account as part of the Collateral subject to disbursement
and withdrawal solely as provided in this Section 6.2(b) and Section 6.3(a)
below. Any income or other gain realized from Eligible Investments in the
Principal Collection Account shall be transferred to the Interest Collection
Account and disbursed and withdrawn in accordance with Section 6.2.

 

So long as no Event of Default shall have occurred and be continuing hereunder,
upon the receipt of a Borrower Order, the Accounts Securities Intermediary shall
reinvest funds on deposit in the Principal Collection Account in Collateral
Obligations as permitted under and in accordance with the requirements of
Section 8 and such Borrower Order.

 

In addition, the Borrower may, so long as (i) each Collateral Portfolio
Requirement would be satisfied on a pro forma basis after giving effect to such
transfer, (ii) no Default or Event of Default has occurred or would result
therefrom, (iii) there is no Borrowing Base Deficiency at such time and after
giving effect thereto and (iv) the Administrative Agent has consented to (which
the Administrative Agent may grant or withhold in its sole and absolute
judgement), provide a Borrower Order to the Accounts Securities Intermediary to
transfer U.S. Dollars on deposit in the Principal Collection Account to the
Margin Account in accordance with such Borrower Order (it being understood that
funds may not be converted from a non-U.S. Dollar Specified Currency to U.S.
Dollars in connection with any such transfer to the Margin Account).

 

To the extent that any Principal Proceeds are received in AUD, EUR or GBP, the
Collateral Agent will cause such Principal Proceeds to be deposited in the
subaccount of the Principal Collection Account established for such currency (or
in such other account as the Collateral Agent may have established to hold such
currency for purposes of this Agreement and the other Transaction Documents);
provided that, it is understood and agreed that, notwithstanding the
establishment of such subaccounts on or prior to the Initial Credit Date, such
subaccounts shall not be available for the receipt of Principal Proceeds until
such time as the Accounts Securities Intermediary notifies the Borrower and the
Collateral Agent that such subaccounts are operational and available to receive
such funds (and neither the Account Securities Intermediary nor the Collateral
Agent shall have any liability for any failure or delay in the receipt of such
funds). On the Determination Date preceding each Payment Date (or at any time at
the direction of the Administrative Agent, if an Event of Default has occurred
and is continuing), the Collateral Agent shall cause, at the direction of the
Investment Manager (or if no such direction is provided by the Administrative
Agent, at the direction of the Administrative Agent) all amounts in each
Specified Currency in the Principal Collection Account and such subaccounts (and
in each other such account) received during the related Due Period to be
converted to USD, and shall cause the USD proceeds of such conversion to be
deposited in the Principal Collection Account for application on such Payment
Date pursuant to the terms and conditions set forth herein. For the avoidance of
doubt, Principal Proceeds received during a Due Period and committed to be
converted by the related Determination Date as described above shall continue to
be treated as having been received in such Due Period, notwithstanding that the
settlement of the currency exchange may occur after such Determination Date
(provided that such settlement occurs no later than the Business Day immediately
preceding the related Payment Date). Pursuant to a Borrower Order, the
Investment Manager may from time to time direct the Collateral Agent to convert
any such non-USD amounts into USD and for the proceeds of such conversion to be
deposited in the Principal Collection Account for application pursuant to the
terms and conditions set forth herein, and at any time, if an Event of Default
has occurred and is continuing, the Collateral Agent may (at the direction of
the Administrative Agent) convert any or all of such non-USD amounts into USD
for application hereunder.

 



89 

 

 

(c)       Hedge Agreement Payments. So long as no Default, Event of Default,
Collateral Deficit or Borrowing Base Deficiency shall have occurred and then be
continuing or would result or increase therefrom, the Investment Manager on
behalf of a Borrower Entity may by Borrower Order direct the Collateral Agent
to, and upon receipt of such Borrower Order the Collateral Agent shall, on any
Business Day during any Interest Period:

 

(1)       pay from amounts on deposit in the Collection Accounts ordinary course
payments (but not termination payments or interest thereon) then due and payable
by the Borrower Entities under the terms of the Hedge Agreements; and

 

(2)       transfer from amounts on deposit in the Collection Accounts to the
applicable Hedge Borrower Collateral Accounts such amounts as may be then
required under the terms of the Hedge Agreements ("Required Hedge Collateral")
to collateralize the Borrower Entities' obligations thereunder.

 

6.3.         Other Transaction Accounts.

 

(a)       Payment Account. The Borrower shall, on or prior to the Initial Credit
Date, establish at the Accounts Securities Intermediary a segregated trust
account in the name "BCSF I, LLC, subject to the lien of U.S. Bank National
Association, as Collateral Agent on behalf of the Secured Parties", which shall
be designated as the Payment Account, which shall be held by the Accounts
Securities Intermediary in accordance with the Securities Account Control
Agreement. Any and all funds at any time on deposit in, or otherwise to the
credit of, the Payment Account shall be held in trust by the Collateral Agent
for the benefit of the Secured Parties.

 

Except as provided in the Priority of Payments and in this Section 6.3, the only
permitted withdrawal from or application of funds on deposit in, or otherwise to
the credit of, the Payment Account shall be to pay the interest on and the
principal of and other amounts owing in respect of the Loans in accordance with
the provisions of this Agreement and, upon Borrower Order to pay Administrative
Expenses (which Borrower Order shall be deemed to be provided for Administrative
Expenses identified in the Valuation Report) and other amounts specified in the
Priority of Payments in accordance with the Priority of Payments and Section 12.

 

The Collateral Agent shall cause the transfer to the Payment Account, for
application pursuant to the Priority of Payments, on the first Business Day
preceding each Payment Date, or, if such funds are permitted to be available in
the Interest Collection Account or the Principal Collection Account, as the case
may be, on the Business Day preceding each Payment Date pursuant to Section 6.1
of any amounts then held in Cash as in (1) the Interest Collection Account and
(2) the Principal Collection Account (other than Cash that the Investment
Manager is permitted to and elects to retain in such account for subsequent
reinvestment in Collateral Obligations) and any Reinvestment Income on amounts
in the Principal Collection Account, other than Proceeds received after the end
of the Due Period with respect to such Payment Date.

 

(b)       Expense Reserve Account. The Borrower shall, on or prior to the
Initial Credit Date, establish at the Accounts Securities Intermediary a
segregated trust account in the name "BCSF I, LLC, subject to the lien of U.S.
Bank National Association, as Collateral Agent on behalf of the Secured
Parties", which shall be designated as the Expense Reserve Account, which shall
be held by the Accounts Securities Intermediary in accordance with the
Securities Account Control Agreement, into which the Borrower shall deposit the
Expense Reserve Amount as required pursuant to Section 2.3 and any funds
required to be deposited therein pursuant to the Priority of Payments. Any and
all funds at any time on deposit in, or otherwise to the credit of, the Expense
Reserve Account shall be held in trust by the Collateral Agent for the benefit
of the Secured Parties. Pursuant to Borrower Order, the Collateral Agent may at
any time withdraw funds deposited in the Expense Reserve Account (x) to pay for
any fees or expenses incurred by or on behalf of the Borrower Entities in
connection with the structuring and consummation of the transactions
contemplated hereby (the "Reserved Expenses") and (y) to pay for accrued and
unpaid Administrative Expenses. Amounts in the Expense Reserve Account will be
invested in overnight funds that are Eligible Investments in accordance with the
written instructions of the Investment Manager (which may be in the form of
standing instructions). On the Business Day prior to the Maturity Date, the
Collateral Agent shall remit the balance on deposit in the Expense Reserve
Account to the Principal Collection Account for application as Principal
Proceeds.

 



90 

 

 

(c)       Margin Account. The Borrower shall, on or prior to the Initial Credit
Date, establish at the Accounts Securities Intermediary a segregated trust
account in the name "BCSF I, LLC, subject to the lien of U.S. Bank National
Association, as Collateral Agent on behalf of the Secured Parties", which shall
be designated as the Margin Account, which shall be held by the Accounts
Securities Intermediary in accordance with the Securities Account Control
Agreement, into which the Borrower shall deposit cash in U.S. dollars from time
to time as required pursuant to the Margining Agreement. Any and all funds at
any time on deposit in, or otherwise to the credit of, the Margin Account shall
be held in trust by the Collateral Agent for the benefit of the Secured Parties.
The only withdrawals from the Margin Account shall be (1) if at any time any
Event of Default has occurred and is continuing, for application under the
Enforcement Priority of Payments at the direction of the Requisite Lenders and
(2) if no Default, Event of Default, Collateral Deficit or Borrowing Base
Deficiency has occurred and is then continuing or would result or increase
therefrom, for transfer to the Principal Collection Account or remittance to the
Equity Holder as provided in the Margining Agreement. On the Business Day prior
to the Maturity Date, the Collateral Agent shall remit the balance on deposit in
the Margin Account to the Principal Collection Account for application as
Principal Proceeds.

 

(d)       Collateral Account. The Borrower shall, on or prior to the Initial
Credit Date, establish at the Accounts Securities Intermediary a segregated
trust account in the name "BCSF I, LLC, subject to the lien of U.S. Bank
National Association, as Collateral Agent on behalf of the Secured Parties",
which shall be designated as the Collateral Account, which shall be held by the
Accounts Securities Intermediary in accordance with the Securities Account
Control Agreement into which the Borrower shall from time to time deposit
Collateral. All Collateral deposited from time to time in the Collateral Account
pursuant to this Agreement shall be held in trust by the Collateral Agent as
part of the Collateral and shall be applied to the purposes provided herein
provided that, it is understood and agreed that, notwithstanding the
establishment of such subaccounts on or prior to the Initial Credit Date, any
subaccounts for a Specified Currency other than USD shall not be available for
the receipt of Collateral until such time as the Accounts Securities
Intermediary notifies the Borrower and the Collateral Agent that such
subaccounts are operational and available to receive such funds (and neither the
Account Securities Intermediary nor the Collateral Agent shall have any
liability for any failure or delay in the receipt of such Collateral). Funds in
the Collateral Account will remain uninvested.

 

(e)       Hedge Borrower Collateral Account. The Borrower shall, on or prior to
the Initial Credit Date, establish at the Accounts Securities Intermediary a
segregated trust account in the name "BCSF I, LLC, subject to the lien of U.S.
Bank National Association, as Collateral Agent on behalf of the Secured
Parties", which shall be designated as the Hedge Borrower Collateral Account and
which shall be held by the Accounts Securities Intermediary in accordance with
the Securities Account Control Agreement. At the time a Borrower Entity enters
into any Hedge Agreement, the Collateral Agent shall, upon Borrower Order,
create a subaccount of the Hedge Borrower Collateral Account with respect to the
related Counterparty. The only deposits of funds into any subaccount of the
Hedge Borrower Collateral Account shall be (1) deposits of Required Hedge
Collateral from time to time pursuant to Section 6.2(b) with respect to the
related Hedge Agreements and (2) deposits therein expressly required pursuant to
the Priority of Payments. Any and all funds at any time on deposit in, or
otherwise to the credit of, the Margin Account shall be held in trust by the
Collateral Agent for the benefit of the related Counterparties and the Secured
Parties.

 

The only withdrawals from the subaccount of the Hedge Borrower Collateral
Account with respect to a Counterparty shall be:

 

(1)       if the amount on deposit in such subaccount exceeds the amount
required to be on deposit therein pursuant to the terms of the related Hedge
Agreement, to be transferred to the Principal Collection Account for application
as Principal Proceeds;

 



91 

 

 

(2)       if a related Hedge Agreement is terminated (in whole or in part),
other than pursuant to a Junior Priority Termination Event, and an amount is
owing by a Borrower Entity to such Counterparty under such Hedge Agreement, for
payment of the related termination claim (and interest thereon) to such
Counterparty; and

 

(3)       if a related Hedge Agreement is terminated (in whole or in part)
pursuant to a Junior Priority Termination Event, to be transferred to the
Principal Collection Account for application as Principal Proceeds on the next
succeeding Payment Date.

 

(f)       Hedge Counterparty Collateral Accounts. The Borrower shall, on or
prior to the Initial Credit Date, establish at the Accounts Securities
Intermediary a segregated trust account in the name "BCSF I, LLC, subject to the
lien of U.S. Bank National Association, as Collateral Agent on behalf of the
Secured Parties", which shall be designated as the Hedge Counterparty Collateral
Account and which shall be held by the Accounts Securities Intermediary in
accordance with the Securities Account Control Agreement. At the time a Borrower
Entity enters into any Hedge Agreement, the Collateral Agent shall, upon
Borrower Order, create a subaccount of the Hedge Counterparty Collateral Account
with respect to the related Counterparty. The only deposits of funds into any
subaccount of the Hedge Counterparty Collateral Account shall be deposits of
collateral from time to time posted by the related Counterparty with respect to
the its Hedge Agreements. Any and all funds at any time on deposit in, or
otherwise to the credit of, the Margin Account shall be held in trust by the
Collateral Agent for the benefit of the related Counterparties and the Secured
Parties.

 

The only withdrawals from the subaccount of the Hedge Counterparty Collateral
Account with respect to a Counterparty shall be:

 

(1)       if the amount on deposit in such subaccount exceeds the amount
required to be on deposit therein pursuant to the terms of the related Hedge
Agreement, to be transferred to the related Counterparty;

 

(2)       if a related Hedge Agreement is terminated (in whole or in part) and
an amount is owing by such Counterparty to a Borrower Entity under such Hedge
Agreement, for payment (by transfer to the Principal Collection Account) of the
related termination claim (and interest thereon) to such Borrower Entity; and

 

(3)       if a related Hedge Agreement is terminated in whole (but not in part)
and no amount is owing by such Counterparty to a Borrower Entity under such
Hedge Agreement, to be transferred to the related Counterparty.

 

(g)       Future Funding Reserve Account. The Borrower shall, on or prior to the
Effective Date, establish at the Accounts Securities Intermediary a segregated
trust account in the name "BCSF I, LLC, subject to the lien of U.S. Bank
National Association, as Collateral Agent on behalf of the Secured Parties",
which shall be designated as the Future Funding Reserve Account, which shall be
held by the Accounts Securities Intermediary in accordance with the Securities
Account Control Agreement. At or prior to the Acquisition of a Future Funding
Collateral Obligation, funds in an amount equal to the Equity Exposure Amount of
such obligation shall be deposited by or on behalf of the Borrower pursuant to a
Borrower Order into the Future Funding Reserve Account in the relevant Specified
Currency. All Principal Proceeds in each Specified Currency in respect of Future
Funding Collateral Obligations received upon the receipt of such Principal
Proceeds shall be deposited into the Future Funding Reserve Account.

 

The only permitted withdrawals from or applications of funds on deposit in, or
otherwise to the credit of, the Future Funding Reserve Account in any Specified
Currency shall be (i) at the direction of the Investment Manager, to fund or pay
Exposure Amounts on the Future Funding Collateral Obligations in such Specified
Currency as and when required under the terms of such Future Funding Collateral
Obligations (after, or concurrently upon, providing to the Administrative Agent
the related funding notice received under the Underlying Instrument of such
Future Funding Collateral Obligation) (ii) to the extent of any excess of the
funds on deposit in the Future Funding Reserve Account in such Specified
Currency over the sum of the Exposure Amounts under all Future Funding
Collateral Obligations in such Specified Currency, transfer such excess, upon
Borrower Order, either (x) to the Principal Collection Account for application
as Principal Proceeds in such Specified Currency to be applied in accordance
with the Priority of Payments (or as otherwise required hereunder, including for
application as Individual Realization Application Amounts) or (y) so long as (A)
there is no Borrowing Base Deficiency or Collateral Deficit at such time and
after giving effect thereto and (B) the Equity Distribution Test shall be
satisfied on a pro forma basis after giving effect thereto, to be applied as
directed by the Borrower in such Borrower Order and (iii) if an Event of Default
shall have occurred and then be continuing, to be applied under the Enforcement
Priority of Payments.

 



92 

 

 

To the extent that any amounts to be deposited in the Future Funding Reserve
Account are denominated in AUD, EUR or GBP, the Collateral Agent will cause such
amounts to be deposited in the subaccount of the Future Funding Reserve Account
established for such currency (or in such other account as the Collateral Agent
may have established to hold such currency for purposes of this Agreement and
the other Transaction Documents). The Borrower shall not convert (or cause to be
converted) amounts on deposit in the Future Funding Reserve Account (or any
subaccount or other such account) from one Specified Currency into another
Specified Currency without the consent of the Administrative Agent. If an Event
of Default has occurred and is continuing at any time, the Collateral Agent may
(at the direction of the Administrative Agent but not otherwise) convert any or
all of such non-USD amounts into USD for application hereunder.

 

6.4.         Reports by Collateral Agent.

 

The Collateral Agent shall make available in a timely fashion to the Borrower
and the Investment Manager any information regularly maintained by the
Collateral Agent and the Collateral Administrator that the Borrower or the
Investment Manager may from time to time reasonably request with respect to the
Pledged Obligations or the Transaction Accounts reasonably needed to complete
the Valuation Report and the Monthly Report or to provide any other information
reasonably available to the Collateral Agent by reason of its acting as
Collateral Agent hereunder and required to be provided by Section 6.5 or to
permit the Investment Manager to perform its obligations under the Investment
Management Agreement. The Collateral Agent or the Collateral Administrator
shall, in a timely fashion, forward to the Investment Manager copies of notices
and other writings received by it, in its capacity as Collateral Agent or the
Collateral Administrator, as applicable, hereunder, from the obligor or other
Person with respect to any Collateral Obligation or from any Clearing Agency
with respect to any Collateral Obligation advising the holders of such
obligation of any rights that the holders might have with respect thereto
(including notices of calls and redemptions thereof) as well as all periodic
financial reports received from such obligor or other Person with respect to
such obligation and Clearing Agencies with respect to such obligor. The Borrower
and the Investment Manager shall likewise cooperate by providing in a timely
fashion to the Collateral Agent and the Collateral Administrator such
information in such party's possession as maintained or reasonably available to
it hereunder in respect of the Pledged Obligations or otherwise reasonably
necessary to permit the Collateral Agent or the Collateral Administrator, as
applicable, to perform its duties hereunder and, with respect to the Collateral
Administrator, under the Collateral Administration Agreement.

 

The Collateral Administrator shall, based upon information provided by the
Investment Manager, prepare and deliver to the Administrative Agent on each
Business Day a trade reconciliation statement setting forth a list of each
Commitment by a Borrower Entity to Acquire or Dispose of any Collateral
Obligation that has not yet settled, including for each such Commitment the
identity of the seller or purchaser of such Collateral Obligation, the date of
the related trade ticket, the expected settlement date and such other
information relating thereto as the Administrative Agent may reasonably request.

 

Nothing in this Section 6.4 shall be construed to impose upon the Collateral
Agent or the Collateral Administrator any duty to prepare any report or
statement required under Section 6.5 or to calculate or compute information
required to be set forth in any such report or statement other than information
regularly maintained by the Collateral Agent by reason of its acting as
Collateral Agent hereunder.

 



93 

 

 

6.5.         Accountings.

 

(a)           Daily. On each Business Day, commencing on the second Business Day
following the Initial Credit Date (including each day on which a Monthly Report
or a Valuation Report is delivered), the Borrower shall compile, or cause to be
compiled, a report (the "Daily Report") and then provide or make available such
Daily Report by or electronic mail to the Collateral Agent, the Collateral
Administrator Parties, the Investment Manager, the Administrative Agent and the
Lenders, provided that a Daily Report may be provided to any such party by
posting such Daily Report on the Collateral Agent's website and providing access
thereto to such parties. Each Daily Report shall contain the following
information and instructions with respect to the Collateral, determined as of
the close of business on the immediately preceding Business Day:

 

(i)           the Aggregate Principal Amount of the Collateral Obligations and
the Eligible Investments then owned by the Borrower Entities;

 

(ii)          for each Collateral Obligation and Eligible Investment then owned
by the Borrower Entities:

 

(1)       the owner of such Collateral Obligation or Eligible Investment;

 

(2)       the Principal Balance; currency; the annual interest rate (including
the basis for such rate); maturity date (including the later date if such
maturity date is extended); issuer; where such issuer is organized; and the
CUSIP, LIN or other security identifier, if any, thereof; and

 

(3)       whether such Collateral Obligation is a Future Funding Collateral
Obligation and, if so, the related Equity Exposure Amount and Exposure Amount;

 

(iii)         a list of each Collateral Obligation that each Borrower Entity has
Committed to Acquire but for which the related settlement has not yet occurred
(and, for each, the purchase price to be payable by such Borrower Entity for
such Collateral Obligation);

 

(iv)         a list of each Collateral Obligation that each Borrower Entity has
Committed to sell but for which the related settlement has not yet occurred
(and, for each, the purchase price to be received by such Borrower Entity for
such Collateral Obligation);

 

(v)          the Balance on deposit in each Specified Currency in each
Transaction Account (and, for the avoidance of doubt, each sub-account thereof);

 

(vi)         for each Hedge Agreement then outstanding:

 

(1)       the related Counterparty;

 

(2)       each payment or exchange made thereunder during the then current or
immediately prior Due Period;

 

(3)       each payment or exchange required to be made thereunder thereafter;

 

(4)       all overdue amounts (if any) thereunder;

 

(5)       the notional amount(s) thereof, the scheduled payment or exchange
dates thereunder and the formulas for calculating payments thereunder; and

 



94 

 

 

(6)       all amounts on then deposit (if any) in the related Hedge Counterparty
Collateral Account and the related Hedge Borrower Collateral Account; and

 

(vii)        such other information as the Administrative Agent may reasonably
request regarding the Collateral.

 

(b)          Monthly. Commencing in November 2017, (i) in the case of a month in
which there is no Payment Date, not later than the 15th day of such month (or,
if such day is not a Business Day, the next succeeding Business Day) and (ii) in
the case of a month in which there is a Payment Date, one Business Day prior to
such Payment Date, the Borrower shall compile, or cause to be compiled, a report
(the "Monthly Report") and the Borrower shall then provide or make available
such Monthly Report to the Collateral Agent, the Collateral Administrator
Parties, the Investment Manager, the Administrative Agent and each Lender,
provided that a Monthly Report may be provided to any such party by posting such
Monthly Report on the Collateral Agent's website and providing access thereto to
such parties. For the avoidance of doubt, any Monthly Report to be provided in a
month in which there is a Payment Date may be combined with the related
Valuation Report. The Monthly Report shall contain the following information and
instructions with respect to the Collateral, determined as of (1) in the case of
a month in which there is no Payment Date, the last Business Day of the
immediately preceding month and (2) in the case of a month in which there is a
Payment Date, the Determination Date for such Payment Date:

 

With respect to the Collateral Portfolio:

 

(i)           the Aggregate Principal Amount of the Collateral Obligations and
the Eligible Investments;

 

(ii)          the Principal Balance, currency, annual interest rate (including
the basis for such rate), maturity date (including the later date if such
maturity date is extended), issuer of each Collateral Obligation and Eligible
Investment and where the issuer of each Collateral Obligation and Eligible
Investment is organized, as the case may be; the CUSIP, LIN or any other
security identifier, if any, of each Collateral Obligation and Eligible
Investment, as the case may be;

 

(iii)          an indication as to the classification of such Collateral
Obligation (i.e., first lien, etc.); and whether such Collateral Obligation has
been designated as a "Private Asset" or a "Non-Private Asset" pursuant to the
terms of this Agreement;

 

(iv)         the owner of such Collateral Obligation;

 

(v)          the nature, source and amount of any Proceeds in each of the
Transaction Accounts including the Interest Proceeds and Principal Proceeds
(stating separately the amount of Sale Proceeds), received since the date of
determination of the last Monthly Report, all in the Specified Currencies in
which such amounts are denominated;

 

(vi)         the number, identity and, if applicable, principal amount of any
Collateral that was released for sale or other disposition (specifying the
category of permitted sales under which it falls) and the number, identity and,
if applicable, par value of Collateral Acquired by the Borrower Entities since
the date of determination of the last Monthly Report (or, in the case of the
first Monthly Report, since the Initial Credit Date);

 

(vii)        [reserved];

 

(viii)       the Acquisition or sale price of each item of Collateral Acquired
by each Borrower Entity, in each case since the date of determination of the
last Monthly Report (or, in the case of the first Monthly Report, since the
Initial Credit Date) and the identity of the purchasers or sellers thereof, if
any, which are Affiliated with the Borrower or the Investment Manager;

 



95 

 

 

(ix)          (A) the identity and Principal Balance of each Collateral
Obligation that was upgraded or downgraded since the most recent Monthly Report
(or, in the case of the first Monthly Report, since the Initial Credit Date) and
(B) the Aggregate Principal Amount of Collateral Obligations that were (1)
upgraded and (2) downgraded, respectively since the most recent Monthly Report
(or, in the case of the first Monthly Report, since the Initial Credit Date);

 

(x)           for each Hedge Agreement then outstanding:

 

(1)       the related Counterparty;

 

(2)       each payment or exchange made thereunder during the then current or
immediately prior Due Period;

 

(3)       each payment or exchange required to be made thereunder thereafter;

 

(4)       all overdue amounts (if any) thereunder;

 

(5)       the notional amount(s) thereof, the scheduled payment or exchange
dates thereunder and the formulas for calculating payments thereunder; and

 

(6)       all amounts on then deposit (if any) in the related Hedge Counterparty
Collateral Account and the related Hedge Borrower Collateral Account;

 

(xi)          whether such Collateral Obligation is a Future Funding Collateral
Obligation and, if so, the related Equity Exposure Amount and Exposure Amount;
and

 

(xii)         such other information as the Collateral Agent, Investment
Manager, the Administrative Agent or the Requisite Lenders may reasonably
request regarding the Loans and the Collateral therefor.

 

Upon receipt of each Monthly Report, the Collateral Agent shall compare the
information contained therein to the information contained in its records with
respect to the Collateral and shall, within three Business Days after receipt of
such Monthly Report, notify the Borrower and the Investment Manager if the
information contained in the Monthly Report does not conform to the information
maintained by the Collateral Agent in its records and detail any discrepancies.
If any discrepancy exists, the Collateral Agent and the Borrower, or the
Investment Manager on behalf of the Borrower, shall attempt to resolve the
discrepancy. If such discrepancy cannot be promptly resolved, the Borrower shall
appoint, within five Business Days, an Independent accountant to review such
Monthly Report and the Collateral Agent's records to determine the cause of such
discrepancy. If such review reveals an error in the Monthly Report or the
Collateral Agent's records, the Monthly Report or the Collateral Agent's records
shall be revised accordingly and, as so revised, shall be utilized in making all
calculations pursuant to this Agreement.

 

(c)           Payment Date Accounting. The Borrower shall compile or cause to be
compiled a report (the "Valuation Report") and the Borrower shall then provide,
or cause to be provided, such Valuation Report by facsimile, overnight courier
or electronic mail to the Collateral Agent (who shall make such Valuation Report
available to the Administrative Agent and the Lenders by access to its website
or by first class mail upon written request therefor) not later than one
Business Day prior to the related Payment Date (or, with respect to the Maturity
Date, on the Payment Date). The Valuation Report shall contain the following
information:

 

(i)            the Aggregate Principal Amount of the Collateral Obligations as
of the close of business on such Determination Date, after giving effect to (A)
Proceeds received on the Collateral Obligations with respect to the related Due
Period and the reinvestment of such Proceeds in substitute Collateral
Obligations or Eligible Investments during such Due Period and (B) the release
of any Collateral Obligations during such Due Period;

 

96 

 



 

(ii)          the aggregate outstanding principal balance of the Loans (in
Dollars and as a percentage of the original aggregate outstanding principal
balance of the Loans at the beginning of the Due Period), the amount of
principal payments to be made on the Loans on the next Payment Date, the amount
of any overdue interest and the aggregate outstanding principal balance of the
Loans as a Dollar figure and as a percentage of the original aggregate
outstanding principal balance, in each case after giving effect to the principal
payments, if any, for such Payment Date;

 

(iii)         the amount of interest payable to the Lenders for such Payment
Date and the amount of Interest Proceeds and Principal Proceeds payable to the
Equity Holder (in each case determined as of the related Determination Date);

 

(iv)         the amount of Principal Proceeds (in USD terms) to be applied
pursuant to clause (1) of the Principal Priority of Payments (in each case
determined as of the related Determination Date);

 

(v)          the Administrative Expenses payable for such Payment Date on an
itemized basis (determined as of the related Determination Date);

 

(vi)         for the Interest Collection Account:

 

(1)       the Balance on deposit in the Interest Collection Account at the end
of the related Due Period, in each Specified Currency and the Balance in Dollars
after the conversion under Section 6.2(a);

 

(2)       the amounts payable from the Interest Collection Account (through a
transfer to the Payment Account) pursuant to subclauses (1) through (16) of the
Interest Priority of Payments and subclauses (1) through (13) of the Principal
Priority of Payments for such Payment Date; and

 

(3)       the Balance remaining in the Interest Collection Account immediately
after all payments and deposits to be made on such Payment Date (determined as
of the related Determination Date);

 

(vii)        for the Principal Collection Account:

 

(1)       the Balance on deposit in the Principal Collection Account at the end
of the related Due Period, in each Specified Currency and the Balance in Dollars
after the conversion under Section 6.2(b);

 

(2)       the amounts, if any, payable from the Principal Collection Account
(through a transfer to the Payment Account) as Interest Proceeds pursuant to the
Interest Priority of Payments and as Principal Proceeds pursuant to the
Principal Priority of Payments for such Payment Date (in each case determined as
of the related Determination Date); and

 

(3)       the Balance remaining in the Principal Collection Account immediately
after all payments and deposits to be made on such Payment Date (determined as
of the related Determination Date), in each Specified Currency;

 

(viii)       the amount of unpaid interest, if any, with respect to any Loans
(in each case determined as of the related Determination Date);

 

(ix)          the Principal Payments received during the related Due Period, in
each Specified Currency;

 



97 

 

 

(x)           the Principal Proceeds received during the related Due Period, in
each Specified Currency;

 

(xi)          the Interest Proceeds received during the related Due Period, in
each Specified Currency;

 

(xii)         the amounts payable pursuant to each subclause of the Interest
Priority of Payments and the Principal Priority of Payments on the related
Payment Date (in each case determined as of the related Determination Date);

 

(xiii)        [reserved];

 

(xiv)       the identity of any Collateral Obligations and other properties that
were released for sale or other disposition, indicating whether such Collateral
Obligation or other property is an Ineligible Asset and whether such Collateral
Obligation or Ineligible Asset was sold or disposed of since the last Valuation
Report;

 

(xv)         for each Hedge Agreement then outstanding:

 

(1)       the related Counterparty;

 

(2)       each payment or exchange made thereunder during the then current or
immediately prior Due Period;

 

(3)       each payment or exchange required to be made thereunder thereafter;

 

(4)       all overdue amounts (if any) thereunder;

 

(5)       the notional amount(s) thereof, the scheduled payment or exchange
dates thereunder and the formulas for calculating payments thereunder; and

 

(6)       all amounts on then deposit (if any) in the related Hedge Counterparty
Collateral Account and the related Hedge Borrower Collateral Account; and

 

(xvi)       such other information as the Collateral Agent, Investment Manager
or the Administrative Agent may reasonably request regarding the Loans and the
Collateral therefor.

 

(d)          Payment Date Instructions. Each Valuation Report shall constitute
instructions to the Collateral Agent to withdraw on the related Payment Date
from the Payment Account and pay or transfer the amounts set forth in such
report in the manner specified, and in accordance with the priorities
established, in the Priority of Payments.

 

(e)           Valuation Report/Monthly Report/Daily Report. Notwithstanding any
provision to the contrary contained in this Agreement, (i) the Borrower may
prepare (or cause to be prepared) a separate Daily Report for each of the
Collateral Obligations and Eligible Investments owned by the Borrower and each
other Borrower Entity, and any such reports provided for any Business Day shall
collectively constitute the "Daily Report" for such day; and (ii) in the case of
a month in which there is a Payment Date, the Borrower, or the Collateral
Administrator on behalf of the Borrower, need not compile a separate Monthly
Report and Valuation Report but may in lieu thereof compile a combined report
that contains the information, determined as of the Determination Date, required
by Section 6.5(b) and Section 6.5(c). Such combined report shall otherwise be
subject to all of the requirements set forth in the first paragraphs of Section
6.5(b) and Section 6.5(c). Except as otherwise expressly stated, information in
such reports (i) as to any asset shall be in the Specified Currency of such
asset and (ii) in respect of any test or other reporting item relating to assets
in the aggregate, shall be reported in USD (and converted as necessary at the
Collateral Agent Exchange Rate on the related determination date for such
report).

 



98 

 

 

(f)           Distribution of Reports. The Collateral Agent will make the
Monthly Report and the Valuation Report available via its internet website. In
addition, the Collateral Agent shall provide information in respect of cash
balances to the Administrative Agent via SWIFT. The Collateral Agent's internet
website shall initially be located at "www.usbank.com/cdo". Assistance in using
the website can be obtained by contacting the Collateral Agent's Corporate Trust
Office. Parties that are unable to use the above distribution options are
entitled to have a paper copy mailed to them via first class mail by calling the
customer service desk and indicating such. The Collateral Agent shall have the
right to change the way such statements are distributed in order to make such
distribution more convenient and/or more accessible to the above parties and the
Collateral Agent shall provide timely and adequate notification to all above
parties regarding any such changes. As a condition to access to the Collateral
Agent's internet website, the Collateral Agent may require registration and the
acceptance of a disclaimer. The Collateral Agent shall be entitled to rely on
but shall not be responsible for the content or accuracy of any information
provided in the Monthly Report and the Valuation Report which the Collateral
Agent disseminates in accordance with this Agreement and may affix thereto any
disclaimer it deems appropriate in its reasonable discretion.

 

6.6.         Additional Reports.

 

In addition to the information and reports specifically required to be provided
pursuant to the terms of this Agreement, the Borrower (at its expense), or the
Investment Manager on behalf of the Borrower, shall compile and the Borrower
shall then provide the Administrative Agent and the Lenders (upon request of the
Requisite Lenders), with all information or reports delivered to the Collateral
Agent hereunder, and such additional information as the Administrative Agent or
the Requisite Lenders may from time to time reasonably request and the Borrower
shall reasonably determine may be obtained and provided without unreasonable
burden or expense (the "Additional Reports"). Such a request from a Lender (or
its designee) may be submitted directly to the Collateral Agent and then such
request shall be forwarded to the Borrower for processing.

 

6.7.         Delivery of Pledged Obligations; Custody Documents; Etc.

 

(a)          The Collateral Agent shall credit all Collateral Obligations and
Eligible Investments Acquired by the Borrower in accordance with this Agreement
and Cash to the relevant Transaction Account established and maintained pursuant
to this Section 6, as to which in each case the Collateral Agent and the
Borrower shall have entered into the Securities Account Control Agreement.

 

(b)          Each time that a Borrower Entity, or the Investment Manager on
behalf of such Borrower Entity, shall direct or cause the Acquisition of any
Collateral Obligation or Eligible Investment, such Borrower Entity or the
Investment Manager on behalf of such Borrower Entity shall, if such Collateral
Obligation or Eligible Investment has not already been transferred to the
relevant Transaction Account, cause such Collateral Obligation or Eligible
Investment to be delivered. The security interest of the Collateral Agent in the
funds or other property utilized in connection with such Acquisition shall,
immediately and without further action on the part of the Collateral Agent,
thereupon be released. The security interest of the Collateral Agent shall
nevertheless come into existence and continue in such Collateral Obligation or
Eligible Investment so Acquired, including all rights of the Borrower Entities
in and to any contracts related to and proceeds of such Collateral Obligation or
Eligible Investment.

 

(c)          Without limiting the foregoing, each Borrower Entity, or the
Investment Manager on behalf of such Borrower Entity, will use its commercially
reasonable efforts to direct the Accounts Securities Intermediary to take such
different or additional action as may be necessary in order to maintain the
perfection or priority of the security interest in the event of any change in
applicable law or regulation, including Articles 8 and 9 of the UCC.

 



99 

 

 

(d)          In addition to the steps specified in subclauses (b) and (c) above,
each Borrower Entity or the Investment Manager (at the sole cost and expense of
the Borrower Entities) on behalf of the such Borrower Entity will use
commercially reasonable efforts to take all actions necessary or advisable under
the laws of the applicable jurisdiction of organization of such Borrower Entity
to protect the security interest of the Collateral Agent.

 

(e)           For each Collateral Obligation owned by a Borrower Entity on the
Initial Credit Date, such Borrower Entity shall:

 

(1)           prepare, execute and deliver (and procure execution by the other
parties required to execute and deliver the same) to the Collateral Custodian,
on the Initial Credit Date, the Escrowed Assignment Agreement Documents for such
Collateral Obligation, to be held by the Collateral Custodian pending the
assignment of Collateral Obligation in connection with the exercise of remedies
by the Collateral Agent or the Requisite Lenders under the Transaction
Documents; provided that such Escrowed Assignment Agreement Documents shall be
provided in electronic form (to the Transaction Data Room) on the Initial Credit
Date with originals to be sent to the Collateral Custodian within 10 days after
the Initial Credit Date.

 

(2)          direct all the obligors and agents, as applicable, on all
Collateral Obligations to make all payments under the relevant Underlying
Instruments in respect of such Collateral Obligations directly to the applicable
Transaction Accounts;

 

(3)          deliver copies of a Document Checklist for such Collateral
Obligation, all related Underlying Instruments and other related Custody
Documents to the Collateral Custodian on behalf of the Secured Parties; provided
that:

 

(i)        (x) with respect to Collateral Obligations other than Originated
Collateral Obligations, items referenced in clause (a) of the definition of
"Underlying Instruments" shall be delivered on the Initial Credit Date and (y)
with respect to Originated Collateral Obligations, items in clause (a) of the
definition of "Underlying Instruments" shall be delivered within five Business
Days of the Initial Credit Date;

 

(ii)       items referenced in clause (b) of the definition of "Underlying
Instruments" shall be delivered promptly upon receipt by the Investment Manager;
and

 

(iii)      items referenced in clause (c) of the definition of "Underlying
Instruments" shall be delivered upon request by the Requisite Lenders to the
extent that the Investment Manager has received such items.

 

To the extent not otherwise provided in clause (3) above, the Preliminary
Documentation Package for each Collateral Obligation shall be delivered on or
prior to the date on which the Borrower Entities fund the Acquisition of such
Collateral Obligation (whether with funds on deposit in the Transaction Accounts
or with the proceeds of any borrowing under the Transaction Documents); and the
Additional Documentation shall be delivered within five Business Days after the
date on which the Borrower Entities fund the Acquisition of such Collateral
Obligation.

 

For all purposes hereof and the other Transaction Documents, the Borrower
Entities and the Investment Manager will be deemed to have satisfied their
obligations to deliver such Document Checklists, all Underlying Instruments and
other related Custody Documents under this clause (e) to the Collateral
Custodian to the extent such material has been made available to the Collateral
Agent in the Transaction Data Room, except that any original executed note as
described in clause (a) of the definition of Preliminary Documentation Package
and Escrowed Assignment Agreement Documents shall be physically delivered to the
Collateral Agent.

 

(f)       For each Collateral Obligation Acquired by a Borrower Entity after the
Initial Credit Date, such Borrower Entity shall:

 



100 

 

 

(1)           prepare, execute and deliver (and procure execution by the other
parties required to execute and deliver the same) to the Collateral Custodian,
on the date on which such Borrower Entity Acquires such Collateral Obligation:

 

(x)       the Escrowed Assignment Agreement Documents for such Collateral
Obligation, to be held by the Collateral Custodian pending the assignment of
Collateral Obligation in connection with the exercise of remedies by the
Collateral Agent or the Requisite Lenders under the Transaction Documents;
provided that:

 

(i)            except as set forth in clause (ii) below, such Escrowed
Assignment Agreement Documents shall be provided in electronic form on the date
on which such Borrower Entity Acquires such Collateral Obligation with originals
to be sent to the Collateral Custodian within 10 days after the date of such
Acquisition; and

 

(ii)           such Escrowed Assignment Agreement Documents may be provided (in
both electronic and original form) within 30 Business days after the Acquisition
of such Collateral Obligation if:

 

(A)       at the time of such Acquisition, the aggregate Asset Amortized Amount
of all Collateral Obligations (including such Acquired Collateral Obligation)
for which Escrowed Assignment Agreement Documents are being delivered, but have
not yet been delivered, under this clause (ii) (the "In Transit Collateral
Obligations" at such time) is less than or equal to 2% of the Total Facility
Amount at such time; and

 

(B)       the Borrower provides to the Administrative Agent, the Collateral
Agent and the Collateral Custodian, at the time of such Acquisition, a list of
each In Transit Collateral Obligation at such time, setting forth for each such
Collateral Obligation its date of Acquisition and the Asset Amortized Amount
thereof; and

 

(y)       if any Sponsor Administrative Agent is party to the related Underlying
Instruments and such Sponsor Administrative Agent has not theretofore executed
and delivered an Administrative Agent Cooperation Agreement that covers such
Collateral Obligation, an Administrative Agent Cooperation Agreement executed
and delivered by such Sponsor Administrative Agent and the other parties
thereto;

 

(2)          direct all the obligors and agents, as applicable, on all
Collateral Obligations to make all payments under the relevant Underlying
Instruments in respect of such Collateral Obligations directly to the applicable
Transaction Accounts;

 

(3)           make available a Document Checklist for such Collateral
Obligation, copies of all related Underlying Instruments and other related
Custody Documents to the Collateral Custodian on behalf of the Secured Parties;
provided that:

 

(i)        (x) with respect to Collateral Obligations other than Originated
Collateral Obligations, items referenced in clause (a) of the definition of
"Underlying Instruments" shall be delivered on the date on which such Borrower
Entity Acquires such Collateral Obligation and (y) with respect to Originated
Collateral Obligations, items referenced in clause (a) of the definition of
"Underlying Instruments" shall be delivered within five Business Days after the
date on which such Borrower Entity Acquires such Collateral Obligation;

 



101 

 

 

(ii)       items referenced in clause (b) of the definition of "Underlying
Instruments" shall be delivered promptly upon receipt by the Investment Manager;
and

 

(iii)      items referenced in clause (c) of the definition of "Underlying
Instruments" shall be delivered upon request by the Requisite Lenders to the
extent that the Investment Manager has received such items;

 

(4)           no later than thirty days after the date of Acquisition of such
Collateral Obligation, deliver copies of (x) with respect to an Originated
Collateral Obligation, a copy of the executed principal Underlying Instruments
governing such Collateral Obligation showing the relevant Borrower Entity as the
lender of record on the Collateral Obligation and (y) with respect to a
Collateral Obligation Acquired by Participation, a copy of each executed
document or instrument evidencing the assignment of such Collateral Obligation
to the Selling Institution or a copy of the executed principal Underlying
Instruments governing such Collateral Obligation, as applicable, in each case
showing the relevant Selling Institution as the lender of record on such
Collateral Obligation; and

 

(5)           from time to time, upon the reasonable request therefor from the
Administrative Agent, the relevant Borrower Entity shall use commercially
reasonable efforts to provide copies of a trade ticket, confirmation of trade,
instruction to commit to the trade or similar instrument or document, or other
relevant document evidencing such Borrower Entity's Commitment to Acquire an
Unsettled Purchase Asset.

 

To the extent not otherwise provided in clause (3) above, the Preliminary
Documentation Package for each Collateral Obligation shall be delivered on or
prior to the date on which the Borrower Entities fund the Acquisition of such
Collateral Obligation (whether with funds on deposit in the Transaction Accounts
or with the proceeds of any borrowing under the Transaction Documents); and the
Additional Documentation shall be delivered within five Business Days after the
date on which the Borrower Entities fund the Acquisition of such Collateral
Obligation.

 

For all purposes hereof and the other Transaction Documents, the Borrower
Entities and the Investment Manager will be deemed to have satisfied their
obligations to deliver such Document Checklists, all Underlying Instruments and
other related Custody Documents under this clause (f) to the Collateral
Custodian to the extent such material has been made available to the Collateral
Agent in the Transaction Data Room, except that any original executed note as
described in clause (a) of the definition of Preliminary Documentation Package
and Escrowed Assignment Agreement Documents shall be physically delivered to the
Collateral Agent.

 

(g)          From time to time at the reasonable request of the Requisite
Lenders, each Borrower Entity agree to execute and deliver to the Collateral
Custodian new or refreshed Escrowed Assignment Agreement Documents for all or
such portion of the Collateral Obligations as the Requisite Lenders may specify
in such request (it being understood that no more than one request may be made
in any calendar year unless an Event of Default shall have occurred and be
continuing at the time of such request).

 

6.8.         Custodianship and Release of Collateral.

 

(a)           Subject to Section 8, each Borrower Entity may, by Borrower Order
delivered to the Collateral Agent at least two Business Days prior to the
settlement date for any sale of a Collateral Obligation or Ineligible Asset,
direct the Collateral Agent to release such Collateral Obligation and, upon
receipt of such Borrower Order, if the Borrower has certified that the sale of
such Collateral Obligation or Ineligible Asset is in compliance with the
restrictions on sale and the other terms in Section 8 (which certification shall
be deemed to have been provided upon delivery of the related Borrower Order) and
the Administrative Agent has consented to such sale pursuant to Section 8, the
Collateral Agent shall deliver (or cause the delivery of) any such Collateral
Obligation, if in physical form, duly endorsed to the broker or purchaser
designated in such Borrower Order or against receipt of the sales price therefor
as set forth in such Borrower Order; provided that the Collateral Agent may
deliver (or cause the delivery of) any such Collateral Obligation in physical
form for examination in accordance with street delivery custom, and the Lien of
the Collateral Agent shall be automatically released from such Collateral
Obligation or Ineligible Asset without further action upon receipt of the Sale
Proceeds.

 



102 

 

 

(b)          Subject to Section 8, each Borrower Entity may, by Borrower Order
delivered to the Collateral Agent at least two Business Days prior to the date
set for redemption or payment in full of a Pledged Obligation or other item of
Collateral and certifying that such Collateral Obligation is being redeemed or
paid in full, direct the Collateral Agent, or at the Collateral Agent's
instructions, the Accounts Securities Intermediary, to deliver such Collateral
Obligation, if in physical form, duly endorsed, to cause it to be presented, or
otherwise appropriately deliver or present such security or debt obligation, to
the appropriate paying agent therefor or other Person responsible for payment
thereon on or before the date set for redemption or payment, in each case
against receipt of the redemption price or payment in full thereof. If an Event
of Default has occurred and is continuing at the time of such direction, the
Collateral Agent, if so directed by the Requisite Lenders, shall disregard such
direction.

 

(c)           Subject to Section 8, each Borrower Entity may, by Borrower Order,
delivered to the Collateral Agent at least two Business Days prior to the date
set for an exchange, tender or sale, certifying that a Collateral Obligation is
subject to an Offer and setting forth in reasonable detail the procedure for
response to such Offer, direct the Collateral Agent or, at the Collateral
Agent's instructions, the Accounts Securities Intermediary, to deliver such
security or debt obligation, if in physical form, duly endorsed, or, if such
security is a Collateral Obligation for which a Security Entitlement has been
created in a Transaction Account, to cause it to be delivered, or otherwise
appropriately deliver or present such security or debt obligation, in accordance
with such Borrower Order, in each case against receipt of payment therefor, and
the Lien of the Collateral Agent shall be automatically released from such
Collateral Obligation without further action upon receipt of the applicable
exchange, tender or Sale Proceeds. If an Event of Default has occurred and is
continuing at the time of such direction, the Collateral Agent, if so directed
by the Requisite Lenders, shall disregard such direction.

 

(d)          The Collateral Agent shall deposit any proceeds received from the
disposition of a Pledged Obligation of the Borrower in the Principal Collection
Account and/or the Interest Collection Account, as the case may be, unless
directed to simultaneously applied to the purchase of substitute Collateral
Obligations or Eligible Investments as permitted under and in accordance with
this Section 6 and Section 8.

 

(e)          Upon satisfaction of any of the conditions set forth in this
Section 6.8 for the sale or release of a Collateral Obligation in whole, the
Investment Manager shall, by delivery to the Collateral Agent of a request for
release substantially in the form of Exhibit D (with a copy to the Lenders)
(which may be delivered concurrently with the Borrower Order delivered pursuant
to Section 6.7(a)), direct the release of the related Custody Documents for such
Collateral Obligation which are held by the Collateral Agent in physical custody
pursuant to Section 6.6. Upon receipt of such direction, the Collateral Agent
shall release the related Custody Documents to the Investment Manager (or as
otherwise provided in the related release request) and the Investment Manager
will not be required to return the related Custody Documents to the Collateral
Agent. Written instructions as to the method of shipment and shipper(s) the
Collateral Agent is directed to utilize in connection with the transmission of
Custody Documents in the performance of the Collateral Agent's duties hereunder
shall be delivered by the Investment Manager to the Collateral Agent prior to
any shipment of any Custody Documents hereunder. If the Collateral Agent does
not receive such written instruction from the Investment Manager, the Collateral
Agent shall be authorized and indemnified as provided herein to utilize a
nationally recognized courier service. The Investment Manager shall arrange for
the provision of such services at the sole cost and expense of the Borrower and
shall maintain such insurance against loss or damage to the Custody Documents as
the Investment Manager deems appropriate.

 



103 

 

 

6.9.         Procedures Relating to the Establishment of Transaction Accounts
Controlled by the Collateral Agent.

 

(a)           Notwithstanding the terms of Part 5 of Article 8 of the UCC but
subject to Section 6.7 and Section 14, to the extent applicable, with respect to
Collateral Obligations delivered to the Collateral Agent, any custodian acting
on its behalf, or the Bank acting as Accounts Securities Intermediary pursuant
to the provisions of this Agreement, such Person shall be obligated to receive
and hold until released pursuant to the terms of this Agreement and the
Collateral Documents the items delivered or caused to be delivered to it by the
Borrower Entities or the Investment Manager, and to hold the same in its custody
in accordance with the terms of this Agreement and the Collateral Documents but
shall have no further obligation with respect to, or be obligated to take (or to
determine whether there has been taken) any action in connection with the
delivery of such Collateral Obligations. Without limiting the foregoing, in no
instance shall the Collateral Agent, any such custodian or the Bank acting as
Accounts Securities Intermediary be under any duty or obligation to examine the
underlying credit agreement, loan agreement, participation agreement, indenture,
trust agreement or similar instrument that may be applicable to any Collateral
Obligation in order to determine (or otherwise to determine under applicable
law) whether sufficient actions have been taken and documents delivered
(including any requisite obligor or agent bank consents, notices or filings) in
order to properly assign, transfer, or otherwise convey title to such Collateral
Obligations.

 

In connection with the delivery of any Collateral Obligation, the Borrower
Entities or the Investment Manager shall send to the Collateral Agent and the
Collateral Administrator Parties a trade ticket or transmittal letter (in form
and content mutually reasonably acceptable to them), which shall, at a minimum
(in addition to other appropriate information with regard to the subject
Collateral Obligation as may be mutually agreed upon between the Collateral
Administrator Parties and the Investment Manager), (i) specify the Acquisition
price for such Collateral Obligation, and (ii) identify the Collateral
Obligation and its material amount, payment and interest rate terms. Each of the
Collateral Agent, any custodian acting on its behalf, the Collateral
Administrator Parties and the Bank acting as Accounts Securities Intermediary
shall be entitled to assume the genuineness, validity and enforceability of each
such note, certificate, instrument and agreement delivered to it in connection
with the delivery of a Collateral Obligation, and to assume that each is what it
purports on its face to be, and to assume the genuineness and due authority of
all signatures appearing thereon.

 

(b)          Nothing in this Section 6 shall impose upon the Accounts Securities
Intermediary the duties, obligations or liabilities of the Collateral Agent; and
nothing herein shall impose upon the Collateral Agent the duties, obligations or
liabilities of the Accounts Securities Intermediary.

 

SECTION 7. APPLICATION OF MONIES

 

Notwithstanding any other provision in this Agreement, but subject to the other
subsections of this Section 7 and Section 12, on each Payment Date, the
Collateral Agent shall disburse amounts transferred to the Payment Account from
the applicable Transaction Accounts as follows and for application by the
Collateral Agent in accordance with the following priorities (collectively, the
"Priority of Payments"):

 

(a)           Interest Priority of Payments. On each Payment Date (unless an
Event of Default has occurred and is then continuing) the Collateral Agent shall
disburse amounts transferred to the Payment Account pursuant to Sections 6.3(a)
constituting Interest Proceeds (as set forth on the Valuation Report for such
Payment Date) for application (in the currencies in which such payments are
denominated) in accordance with the following priorities (the "Interest Priority
of Payments"):

 

(1)           to the payment of taxes of any Borrower Entity, if any, and any
governmental fee, including all filing, registration and annual return fees
payable by them (in each case, excluding any Specified Payment Amounts for such
Payment Date);

 

(2)           to the payment of accrued and unpaid Administrative Expenses
constituting fees of the Bank Parties under the Transaction Documents and
reimbursement of expenses (including indemnity payments) of the Bank Parties
pursuant to the terms of the Transaction Documents; provided that total payments
pursuant to this subclause (2) shall not exceed, on any Payment Date, an amount
equal to a percentage of the Aggregate Principal Amount of the Collateral
Portfolio equal to an annual rate of 0.025% per annum, measured as of the
beginning of the Due Period preceding such Payment Date;

 



104 

 

 

(3)           to the payment (in the order set forth in the definition of
Administrative Expenses), of (a) first, remaining accrued and unpaid
Administrative Expenses (other than indemnity payments) of the Borrower Entities
including other amounts payable by the Borrower Entities to the Investment
Manager under the Investment Management Agreement (excluding any Successor
Management Fees), and to the Bank Parties constituting Administrative Expenses
(including indemnity payments) not paid pursuant to subclause (2) above, and (b)
second, remaining accrued and unpaid Administrative Expenses of the Borrower
Entities constituting indemnity payments; provided that such payments pursuant
to this subclause (3) shall not exceed an amount equal on any Payment Date (when
taken together with any Administrative Expenses (other than those paid and
applied to the cap amount specified in clause (2) above) paid during the period
since the preceding Payment Date or, in the case of the First Payment Date, the
Initial Credit Date) to the Administrative Expense Cap for such Payment Date;

 

(4)           to pay any Successor Management Fees to any Successor Investment
Manager;

 

(5)          (a) first, to the payment of Hedge Advance Amounts and interest
thereon; and second (b) pari passu, to the payment of accrued and unpaid
interest, Commitment Fees, Minimum Spread Payments, Make-Whole Amounts (if any)
and other amounts due and payable on the Loans (in each case other than
principal of the Loans) and to the payment of any amounts due to any
Counterparty under any Hedge Agreement other than amounts due as a result of the
termination (or partial termination) of such Hedge Agreement;

 

(6)          so long as no Default, Event of Default, Collateral Deficit or
Borrowing Base Deficiency shall have occurred and then be continuing or would
result or increase therefrom, to deposit funds in the Hedge Borrower Collateral
Accounts to the extent then required under the terms of the Hedge Agreements;

 

(7)           if a Borrowing Base Deficiency Trigger Event has occurred, to the
repayment of principal of the Loans until the related Borrowing Base Deficiency
is eliminated;

 

(8)           if a Cash Trap Event has occurred and is continuing, (x) during
the Availability Period, all remaining amounts to the Principal Collection
Account until such Cash Trap Event is no longer continuing; and (y) during the
Amortization Period, to the outstanding principal of the Loans and the other
Obligations until the Obligations are paid in full;

 

(9)           if a Clean-Up Call Event has occurred and is continuing, pari
passu to the outstanding principal of the Loans and the other Obligations until
the Obligations are repaid in full and to the payment of any amounts due to any
Counterparty under any Hedge Agreement pursuant to an early termination (or
partial termination) (in each case other than pursuant to a Junior Priority
Termination Event) of such Hedge Agreement;

 

(10)         if a Collateral Deficit exists, to the Margin Account until such
Collateral Deficit has been cured;

 

(11)         if a Borrowing Base Deficiency exists on such Payment Date, an
amount equal to the Borrowing Base Deficiency (x) during the Availability
Period, to the Principal Collection Account until such Borrowing Base Deficiency
no longer exists; and (y) during the Amortization Period, to the outstanding
principal of the Loans and the other Obligations until the Obligations are paid
in full;

 



105 

 

 

(12)         to the payment of any amounts due to any Counterparty under any
Hedge Agreement pursuant to an early termination (or partial termination) (in
each case other than pursuant to a Junior Priority Termination Event) of such
Hedge Agreement;

 

(13)         to the payment, first, pari passu, of any accrued and unpaid fees
and expenses of the Bank Parties; second, in the order set forth in the
definition of Administrative Expenses, of any accrued and unpaid Administrative
Expenses of the Borrower Entities (including, for the avoidance of doubt, (a)
indemnities and amounts payable by the Borrower Entities to the Bank Parties and
(b) indemnities and amounts payable by the Borrower Entities to the Investment
Manager under the Investment Management Agreement (other than any Successor
Management Fee)), in each case to the extent not paid pursuant to subclauses
(2), (3) and (4) above; and third, to a deposit to the Expense Reserve Account
until the amount on deposit therein is equal to the Expense Reserve Amount;

 

(14)         first, to the payment of any amounts due to any Counterparty under
any Hedge Agreement not otherwise paid pursuant to subclause (5), (8) or (12)
above; and second to deposit funds in the Hedge Borrower Collateral Accounts to
the extent required under the terms of the Hedge Agreements and not otherwise
deposited pursuant to subclause (6) above;

 

(15)         to the payment of the Specified Payment Amounts (if any) for such
Payment Date; and

 

(16)         the balance of Interest Proceeds to the Borrower for distribution
to the Equity Holder as a dividend payment thereon or as a final distribution in
redemption thereof, as applicable or, if the Investment Manager so directs, to
be treated as Designated Principal Proceeds hereunder.

 

(b)          Principal Priority of Payments. On each Payment Date (unless an
Event of Default has occurred and is then continuing), in each case after giving
effect to the application of the Interest Priority of Payments on such Payment
Date, the Collateral Agent shall disburse amounts transferred to the Payment
Account pursuant to Section 6.3(a) constituting Principal Proceeds (as set forth
on the Valuation Report for such Payment Date) for application (in the
currencies in which such payments are denominated) in accordance with the
following priorities (the "Principal Priority of Payments"):

 

(1)           to the payment of the amounts referred to in subclauses (1)
through (6) of the Interest Priority of Payments (in the order of priority set
forth therein), but only to the extent not paid in full thereunder;

 

(2)           if such Payment Date is during the Amortization Period, pari passu
to the payment of principal of the Loans in an amount equal to the Required
Principal Amortization Amount for such Payment Date and to the payment of any
amounts due to any Counterparty under any Hedge Agreement pursuant to an early
termination (or partial termination) (in each case other than pursuant to a
Junior Priority Termination Event) of such Hedge Agreement;

 

(3)           if such Payment Date is on the Maturity Date, pari passu to the
payment of principal of the Loans until the Loans are repaid in full and to the
payment of any amounts due to any Counterparty under any Hedge Agreement
pursuant to an early termination (or partial termination) (in each case other
than pursuant to a Junior Priority Termination Event) of such Hedge Agreement;

 

(4)           if a Borrowing Base Deficiency Trigger Event has occurred, to the
repayment of principal of the Loans until the related Borrowing Base Deficiency
is eliminated;

 

(5)           if a Cash Trap Event has occurred and is continuing, (x) during
the Availability Period, all remaining amounts to the Principal Collection
Account (for application on subsequent dates); and (y) during the Amortization
Period, to the outstanding principal of the Loans and the other Obligations
until the Obligations are paid in full;

 



106 

 

 

(6)           if a Clean-Up Call Event has occurred and is continuing, pari
passu to the outstanding principal of the Loans and the other Obligations until
the Obligations are repaid in full and to the payment of any amounts due to any
Counterparty under any Hedge Agreement pursuant to an early termination (or
partial termination) (in each case other than pursuant to a Junior Priority
Termination Event) of such Hedge Agreement;

 

(7)           if a Collateral Deficit exists, to the Margin Account until such
Collateral Deficit has been cured;

 

(8)           if a Borrowing Base Deficiency exists on such Payment Date
(determined on a pro forma basis after giving effect to the application of
amounts on deposit in the Principal Collection Account under the remaining
provisions of the Principal Priority of Payment on such Payment Date), an amount
equal to such Borrowing Base Deficiency (x) during the Availability Period, to
the Principal Collection Account (for application on subsequent dates); and (y)
during the Amortization Period, to the outstanding principal of the Loans and
the other Obligations until the Obligations are paid in full;

 

(9)           to the payment of any amounts due to any Counterparty under any
Hedge Agreement pursuant to an early termination (or partial termination) (in
each case other than pursuant to a Junior Priority Termination Event) of such
Hedge Agreement;

 

(10)         if such Payment Date is prior to the Maturity Date, all remaining
Principal Proceeds to (as determined by the Investment Manager) (x) the
Acquisition of Collateral Obligations or to the Principal Collection Account for
investment in Eligible Investments pending Acquisition of Collateral Obligations
at a later date, in each case in accordance with this Agreement; (y) to the
repayment of the Loans in a Voluntary Prepayment pursuant to Section 2.8; and
(z) if the Equity Distribution Test is satisfied, for further application under
subclauses (11) through (13) below;

 

(11)         to the amounts referred to in subclauses (13) and (14) of the
Interest Priority of Payments (in the order of priority set forth therein), but
only to the extent not paid in full thereunder;

 

(12)         to the payment of the Specified Payment Amounts (if any) for such
Payment Date, in each case to the extent not paid pursuant to the Interest
Priority of Payments; and

 

(13)         to the Borrower for distribution to the Equity Holder as a dividend
payment thereon or as a final distribution in redemption thereof, as applicable.

 

(c)           Enforcement Priority of Payments. If an Event of Default has
occurred and is continuing, all Interest Proceeds, Principal Proceeds and any
other available funds in the Transaction Accounts will be distributed in the
following order of priority (the "Enforcement Priority of Payments"):

 

(1)           to the payment (a) first, of the amounts referred to in subclauses
(1) through (4) of the Interest Priority of Payments (in the order of priority
set forth therein); and (b) second to the Bank Parties constituting
Administrative Expenses (including indemnity payments, but excluding Excluded
Payments) not paid pursuant to subclause (a) above due to the application of the
caps set forth in subclauses (2) and (3) of the Interest Priority of Payments;

 

(2)           to the payment (a) first, pari passu, of accrued and unpaid
interest, Commitment Fees, Minimum Spread Payments, Make-Whole Amounts (if any),
Hedge Advance Amounts and interest thereon and other amounts due and payable on
the Loans (in each case other than principal of the Loans) and of any amounts
due to any Counterparty under any Hedge Agreement other than amounts due as a
result of the termination (or partial termination) of such Hedge Agreement, (b)
second, pari passu, of principal of the Loans, until the Loans have been repaid
in full, and of any amounts due to any Counterparty under any Hedge Agreement
pursuant to an early termination (or partial termination) (in each case other
than pursuant to a Junior Priority Termination Event) of such Hedge Agreement,
(c) third, to the payment of any other Obligations the outstanding, and (d)
fourth, to the amounts referred to in subclauses (6) and (12) of the Interest
Priority of Payments (in the order of priority set forth therein);

 



107 

 

 

(3)           to the payment of all Extraordinary Expense Amounts (if any) not
theretofore paid; and

 

(4)          the balance of such funds, if any, to the Borrower for distribution
to the Equity Holder as a final distribution in redemption thereof, as
applicable.

 

(d)          Other Provisions. Without limiting the foregoing:

 

(1)           Not later than 12:00 p.m., (New York City time), on the Business
Day preceding each Payment Date, the Borrower shall, pursuant to Section 6.3(a),
direct the Collateral Agent to transfer into the Payment Account Cash (to the
extent of funds then on deposit in the other Transaction Accounts) an amount
sufficient to pay the amounts described in the Priority of Payments required to
be paid on such Payment Date.

 

(2)           If on any Payment Date the amount available in the Payment Account
from amounts received in the related Due Period is insufficient to make the full
amount of the disbursements required by the statements furnished by the Borrower
pursuant to Section 6.6, the Collateral Agent shall make the disbursements
called for in the order and according to the priority set forth under the
Priority of Payments, subject to Section 12 of the Agreement, to the extent
funds are available therefor and such failure to pay shall not be an Event of
Default unless specifically set forth herein.

 

(3)           If the Borrower does not have a sufficient amount of funds in USD
on deposit in the applicable Transaction Accounts that will be needed (1) to pay
to the Lenders all of the amounts required to be paid on such Payment Date
and/or (2) to pay any Administrative Expenses or other amounts required to be
paid on such Payment Date (a "Currency Shortfall"), then, so long as no Default
or Event of Default shall have occurred and be continuing, the Borrower shall
convert (or shall direct the Collateral Agent to convert) amounts held in the
Transaction Accounts in other Specified Currencies into USD in an amount
necessary to cure such Currency Shortfall. Each such conversion shall occur no
later than one Business Day prior to such Payment Date and shall be made at the
relevant Collateral Agent Exchange Rate for such Specified Currency on such
date. If for any reason the Borrower shall have failed to effect any such
currency conversion by the Business Day prior to such Payment Date, then the
Administrative Agent shall be entitled to effect such currency conversions on
behalf of the Borrower.

 

(4)          Notwithstanding anything to the contrary contained herein, amounts
on deposit in the Expense Reserve Account may be applied to the payment of
Administrative Expenses of the Borrower Entities on days other than Payment
Dates; and other payments expressly permitted to be made hereunder on dates
other than Payment Dates, or otherwise than in accordance with the Priority of
Payments, may be made to the extent so expressly provided herein.

 

(5)           Notwithstanding anything to the contrary contained herein, the
Borrower shall be permitted to make payments to the Borrower's member in or with
respect to any taxable year of the member (or any calendar year, as relevant) in
amounts not to exceed 115% of the amounts that are required to be distributed by
such member to its shareholders to: (i) allow such member (or its direct or
indirect owner) to satisfy the minimum distribution requirements imposed by
Section 852(a) of the Code to maintain its eligibility to be taxed as a
regulated investment company for any such taxable year, (ii) reduce to zero for
any such taxable year such member's (or its direct or indirect owner's)
liability for federal income taxes imposed on (y) such member's (or its direct
or indirect owner's) investment company taxable income pursuant to Section
852(b)(1) of the Code and (z) such member's (or its direct or indirect owner's)
net capital gain pursuant to Section 852(b)(3) of the Code, or (iii) reduce to
zero such member's (or its direct or indirect owner's) liability for federal
excise taxes for any taxable year imposed pursuant to Section 4982 of the Code;
provided that:

 



108 

 

 

(x)       the Borrower shall have given not less than 10 Business Days' prior
written notice thereof to the Collateral Agent and the Administrative Agent,
specifying in such notice the proposed date of such distribution and the amount
thereof, which notice shall specify the relevant Transaction Account from which
such funds are to be withdrawn and shall include a direction to the Collateral
Agent to release and remit such amounts on the relevant date; and

 

(y)       before and after giving effect to such distribution, no Default, Event
of Default, Extraordinary Event, Collateral Deficit or Borrowing Base Deficiency
shall be have occurred and then be continuing or shall result therefrom; and

 

(z)       the aggregate Dollar Equivalent of the amount of all distributions
made under this clause (5):

 

(A)          in any single Due Period does not exceed U.S.$6,250,000; and

 

(B)          in the aggregate after the Closing Date does not exceed
U.S.$13,500,000.

 

SECTION 8. SALE OF COLLATERAL OBLIGATIONS; SUBSTITUTION; AMENDMENTS

 

8.1.         Sales of Collateral Obligations.

 

(a)           Sales. No Borrower Entity nor the Investment Manager on their
behalf may Dispose (or direct the Collateral Agent, on behalf of any Borrower
Entity, to Dispose) of any Collateral Obligation unless:

 

(1)           the sale transaction is on arm's length terms and the sale price
is at least 80% of the aggregate outstanding principal amount of the portion of
such Collateral Obligation that is being sold; or

 

(2)           the Administrative Agent has consented thereto (in its sole and
absolute discretion).

 

(b)          Limit on Affiliate Sales. Notwithstanding the foregoing, unless
otherwise consented to by the Requisite Lenders, the Aggregate Principal Amount
of all Collateral Obligations (other than Warranty Transferred Assets) sold
pursuant hereto to the Equity Holder or an Affiliate thereof shall not in
aggregate exceed 20% of the Net Purchased Loan Balance measured as of the date
of such sale; provided that the Aggregate Principal Amount of all Revalued
Assets (other than Warranty Transferred Assets) sold pursuant to Section 8.1(b)
to the Equity Holder or an Affiliate thereof shall not in any twelve-month
period exceed 15% of the Net Purchased Loan Balance measured as of the date of
such sale or dividend.

 

(c)           Application of Sale Proceeds and Principal Proceeds. During and
after the Availability Period, all Sale Proceeds and Principal Proceeds shall be
applied in accordance with the Priority of Payments applicable thereto on the
next succeeding Payment Date. During the Availability Period, amounts received
in the Principal Collection Account, or deposited in the Principal Collection
Account under the Principal Priority of Payments, may be applied to the
Acquisition of Collateral Obligations (or may be deposited in or retained in the
Principal Collection Account for investment in Eligible Investments pending
Acquisition of Collateral Obligations) in each case in accordance with this
Agreement. After the Availability Period, no Principal Proceeds may be
reinvested by a Borrower Entity in Collateral Obligations at any time.

 



109 

 

 

(d)          Sales of Eligible Investments. Except as otherwise expressly
provided herein, none of the Borrower Entities or the Investment Manager may at
any time sell or permit the sale of (or direct the Collateral Agent to sell) any
Eligible Investment (other than an Rule 2a7 money market fund) if the applicable
Borrower Entity or the Investment Manager determines that such Eligible
Investment will sell at a price that is below such Borrower Entity's purchase
price of such Eligible Investment.

 

(e)           Collateral Acquisition and Disposition Terms. Any transaction
involving the Acquisition or sale of Collateral effected under this Agreement
shall be conducted on terms no less favorable to a Borrower Entity than terms
prevailing in the market (as determined by the Investment Manager in its
business judgment, such judgment not to be called into questions by the
occurrence of subsequent events). All sales of Collateral Obligations or any
portion thereof pursuant to this Section 8.1 shall be for Cash on a non-recourse
basis to the relevant Borrower Entity.

 

(f)           Sales Prior to Stated Maturity. On or prior to the date that is
two Business Days prior to the Scheduled Maturity Date, but no earlier than the
date that is 90 Business Days prior to the Scheduled Maturity Date, the
Investment Manager shall direct the Collateral Agent in writing to sell, and the
Collateral Agent shall sell, all Collateral Obligations and other securities to
the extent necessary such that no Collateral Obligations or other securities
will be expected to be held by a Borrower Entity on or after such date, and the
Collateral Agent shall sell such Collateral Obligations and such other
securities in accordance with the direction of the Investment Manager. The
settlement dates for any such sales of Collateral Obligations and other
securities shall be no later than two Business Days prior to the Scheduled
Maturity Date.

 

(g)          Reinvestment in Collateral Obligations. Whenever the Investment
Manager is required to use commercially reasonable efforts to direct the
reinvestment of Sale Proceeds or Principal Proceeds on behalf of a Borrower
Entity under this Section 8.1, such reinvestment shall be subject to market
conditions and the availability and suitability of available investments.

 

(h)          Certain Lender Consents after Event of Default, Etc. Following the
occurrence and continuation of an Event of Default or the occurrence and
continuation of Cause under the Investment Management Agreement (and after the
application of any cure or grace periods), the Investment Manager shall obtain
the written consent of the Requisite Lenders before acting on behalf of, or
otherwise directing, any Borrower Entity, the Collateral Agent or any other
person in connection with a sale of Collateral Obligations pursuant to any
provision of this Agreement.

 

8.2.         Trading Restrictions.

 

(a)           In connection with the Acquisition of a Collateral Obligation
(whether by purchase, origination, receipt of contribution thereof (including
from the Sponsor or the Fund) or otherwise) and prior to entering into a
Commitment to Acquire such Collateral Obligation, each Borrower Entity (and the
Investment Manager on behalf of such Borrower Entity), shall comply with the
following procedure:

 

(i)           each proposed Acquisition of a Collateral Obligation shall be
submitted in writing for approval to the Administrative Agent, and each such
submission shall either:

 

(x)       certify that such Collateral Obligation will upon its Acquisition
satisfy each of the elements in the definition of such term and satisfies each
of the Collateral Portfolio Requirements; or

 

(y)       identify each the element in the definition of "Collateral Obligation"
that is not met (with a description in reasonable detail of each such deviation)
and each of the Collateral Portfolio Requirements that would not be met after
giving effect to such Acquisition;

 



110 

 

 

(ii)           (x)        the Administrative Agent shall specify whether, as to
the Lenders, such Collateral Obligation is a "Private Asset" or a "Non-Private
Asset" (in the Lenders' sole and absolute discretion); (y) the Investment
Manager shall specify whether, as to the Borrower Entities and its Affiliates,
such Collateral Obligation is a "Private Asset" or a "Non-Private Asset" (in its
sole and absolute discretion); and (z) if and only if both the Lenders and the
Investment Manager have designated such Collateral Obligation as a "Private
Asset", then such Collateral Obligation shall be designated as a "Private Asset"
hereunder (and, in all other cases, such Collateral Obligation shall be
designated as a "Non-Private Asset" hereunder);

 

(iii)          the following information with respect to such Collateral
Obligation (collectively, the "Diligence Information"), together with a Document
Checklist for such Collateral Obligation, shall have been delivered to the
Collateral Custodian and made available to the Lenders (it being understood that
compliance with any applicable confidentiality restrictions will be required
before such delivery, and the Investment Manager will use its best efforts to
enable the Lenders to deliver applicable confidentiality agreements or otherwise
to comply with such restrictions):

 

(w)      (1) with respect to Collateral Obligations that are not Originated
Collateral Obligations, copies of all related documents referenced in clause (a)
of the definition of "Underlying Instrument" relating to such Collateral
Obligation and (2) with respect to Originated Collateral Obligations, copies of
all related Draft Instruments and the IC Memorandum relating to such Collateral
Obligations;

 

(x)       solely to the extent in the Investment Manager's possession, with
respect to Collateral Obligations that are not Originated Collateral
Obligations, copies of all related documents referenced in clauses (b) and (c)
of the definition of "Underlying Instrument" relating to such Collateral
Obligation (provided that such documents shall not be deemed to be Custody
Documents hereunder);

 

(y)       solely to the extent in the Investment Manager's possession, all
appraisal or valuation reports conducted by third parties as may be reasonably
requested by the Requisite Lenders (provided that such documents shall not be
deemed to be Custody Documents hereunder); and

 

(z)       solely to the extent in the Investment Manager's possession, all other
information customary and typical in performing a detailed credit analysis and
as may be reasonably requested by the Requisite Lenders, including corporate
organization charts of the obligors (to the extent available to the Investment
Manager) and information concerning the relationship of such obligor to the
Borrower Entities and the Investment Manager and their respective Affiliates
(provided that such documents shall not be deemed to be Custody Documents
hereunder);

 

(iv)         upon receipt of the request for approval and all Diligence
Information, within five Business Days, the Administrative Agent (with the
consent of the Requisite Lenders) shall either (x) approve the Acquisition of
such Collateral Obligation (and, in connection with such approval, determine the
Market Value, Assigned Price, Advance Rate, Original Asset Amount and Initial FX
Rate for such Collateral Obligation as of the approval date for such Collateral
Obligation), or (y) reject the Acquisition of such Collateral Obligation;

 

(v)          at the time of such Acquisition, the Borrower Entities shall comply
with their respective obligations under Section 6.7(e) or (f), as applicable;

 

(vi)         solely in the case of a Collateral Obligation Acquired by the
Borrower in the form of a capital contribution from the Fund to the Borrower
(but where no cash purchase price is exchanged in consideration thereof), the
Borrower shall deliver to the Administrative Agent a copy of the Purchase Notice
with respect to such Collateral Obligation duly completed and executed by the
Borrower and the Fund, as Seller, in accordance with the Sale and Contribution
Agreement;

 



111 

 

 

(vii)       unless otherwise expressly consented to by the Requisite Lenders,
each Collateral Portfolio Requirement will be satisfied (of, if any such
requirement was not satisfied immediately prior to such Acquisition or
Commitment to be Acquired, such requirement or test will be maintained or
improved after giving effect to the Acquisition); and

 

(viii)       if such Collateral Obligation is a Future Funding Collateral
Obligation, the Borrower shall have deposited into the Future Funding Reserve
Account an amount equal to the Equity Exposure Amount for such Collateral
Obligation, in each case in the relevant Specified Currency.

 

For all purposes hereof and the other Transaction Documents, the Borrower
Entities and the Investment Manager will be deemed to have satisfied their
obligations to deliver Diligence Information to the Collateral Custodian under
clause (iv) above to the extent such material has been made available to the
Collateral Agent in the Transaction Data Room.

 

Upon reasonable request by the Borrower, the Calculation Agent shall from time
to time provide to the Borrower its good faith estimate of the expected Assigned
Price of any potential Collateral Obligation.

 

The Requisite Lenders will be deemed to have waived any of the requirements in
the definition of "Collateral Obligation", any deviation from the Collateral
Portfolio Requirements and the Advance Rate applicable to Senior Unitranche
Obligations in the event the First Lien Floor is not satisfied, in each case, if
(and only if) (1) each such deviation or non-compliance is expressly disclosed
to the Lenders in writing pursuant to Section 8.2(a)(i) and (2) after receipt of
such writing, the Requisite Lenders have expressly consented in writing to the
Acquisition of such Collateral Obligation hereunder. For the avoidance of doubt,
no Collateral Obligations shall be Acquired by any Borrower Entity unless
consent of the Requisite Lenders (in their sole and absolute discretion) has
been obtained therefor.

 

(b)          In connection with the holding of a Collateral Obligation by a
Borrower Entity, and for as long as such Collateral Obligation remains part of
the Collateral Portfolio, such Borrower Entity, or the Investment Manager on its
behalf, shall use commercially reasonable efforts to provide:

 

(i)            upon request of the Requisite Lenders, as soon as practically
available, to the Collateral Custodian (to be held by the Collateral Custodian
hereunder on behalf of the Secured Parties as "Custody Documents") all
amendments, modifications and supplements of and all waivers in respect of each
Underlying Instrument; and

 

(ii)           in connection with the delivery of any items as described in
clause (1) above, an updated Document Checklist for such Collateral Obligation.

 

(c)           Notwithstanding anything to the contrary herein, for the avoidance
of doubt, there shall be no reinvestment in any Collateral Obligations after the
end of the Availability Period.

 

(d)          Notwithstanding anything to the contrary herein, no Borrower Entity
(nor the Investment Manager on its behalf) will at any time Commit to Acquire
any Collateral Obligation unless at the time of such Commitment the Borrower, in
its commercially reasonable judgment, believes there is or will be an amount of
funds on deposit in the Principal Collection Account in the relevant currency,
together with amounts that may be borrowed hereunder in compliance with the
terms and conditions set forth herein, that is equal to or greater than the full
amount required by the relevant Borrower Entity to Acquire such Collateral
Obligation and to fund the Future Funding Reserve Account (if applicable) with
respect thereto (and all other Collateral Obligations that the Borrower Entities
have Committed to Acquire but have not yet settled).

 



112 

 

 

(e)            In connection with the Acquisition of any Collateral Obligation
after the Initial Credit Date, the Borrower (or the Investment Manager on its
behalf) shall deliver to the Collateral Agent an Officer's Certificate
certifying that such Acquisition complies with this Section 8.2 (determined as
of the date that the applicable Borrower Entity Commits to make the purchase);
provided that such requirement shall be satisfied, and such certification shall
be deemed to have been made in respect of such Acquisition, by the delivery to
the Collateral Agent of a Borrower Order or other direction or a trade ticket in
respect thereof that is provided by an Authorized Officer of the Investment
Manager.

 

8.3.            Affiliate Transactions.

 

No Borrower Entity will have the right or ability to sell to an Affiliate any
Collateral Obligation except for (a) required repurchase obligations or other
permitted transactions pursuant to Section 8.1(a) and the Sale and Contribution
Agreement (any such repurchase, "Permitted Repurchases"), or (b) sales to
Affiliates conducted on terms and conditions consistent with those of an arm's
length transaction at fair market value, provided that (i) each such transaction
is in compliance with the Investment Advisers Act and (ii) the Borrower has
provided notice to the Lenders setting forth the price at which such Collateral
Obligation is proposed to be sold. No Borrower Entity will have the right or
ability to Acquire Collateral Obligations from any Affiliate except for
Acquisitions from Affiliates conducted on terms and conditions consistent with
those of an arm's length transaction at fair market value. The Collateral Agent
shall have no obligation to verify compliance with this Section 8.3.

 

8.4.            Purchase and Delivery of Collateral Obligations and Other
Actions.

 

(a)            Investment in Collateral Obligations. The Investment Manager on
behalf of the Borrower Entities shall seek to invest the net proceeds of
borrowings hereunder in Collateral Obligations in accordance with the provisions
hereof and of the other Transaction Documents. Subject to the provisions of this
Section 8.4, all or any portion of such net proceeds may be applied prior to the
end of the Availability Period to Acquire a Collateral Obligation or one or more
Eligible Investments for inclusion in the Collateral upon:

 

(i)            in the case of an Acquisition of a Collateral Obligation,
compliance with the conditions to Acquire such Collateral Obligation on this
Section 8; and

 

(ii)            receipt by the Collateral Agent of a Borrower Order with respect
thereto directing the Collateral Agent to pay out the amount specified therein
against delivery of the Collateral Obligations or Eligible Investments specified
therein.

 

(b)            Investment in Eligible Investments. Any portion of the net
proceeds of any Loans hereunder that is not invested in Collateral Obligations
at 3:00 p.m., New York City time, on any Business Day during the Availability
Period shall, on the next succeeding Business Day or as soon as practicable
thereafter, be invested in Eligible Investments as directed by the Investment
Manager in writing (which may be in the form of standing instructions).

 

(c)            Schedule of Collateral Obligations. The Borrower shall cause to
be delivered to the Collateral Agent, the Collateral Administrator Parties, the
Administrative Agent and the Lenders, as promptly as practicable on or after
each Acquisition of Collateral Obligations, either an amended Schedule of
Collateral Obligations or a list of Collateral Obligations setting forth all
Collateral Obligations Acquired by the Borrower Entities on or prior to such
date, which schedule or list shall supersede any prior Schedule of Collateral
Obligations delivered hereunder and which schedule or list shall include all
Collateral Obligations held as of such date.

 

8.5.            Amendments to Underlying Instruments.

 

(a)            In the performance of its obligations hereunder, so long as no
Event of Default shall have occurred and be continuing, the Borrower (or the
Investment Manager on its behalf) may enter into any amendment or waiver of, or
supplement to, any Underlying Instrument (each, an "Amendment"); provided that:

 



 113 

 

 

(1)            the Borrower shall deliver to the Administrative Agent the
then-most recent available draft documentation in connection therewith (each, a
"Draft Amendment Package") (it being understood that posting such Draft
Amendment Package to the Transaction Data Room does not constitute delivery for
such purposes); and

 

(2)            if an Event of Default has occurred and is continuing, if such
Amendment is a Material Amendment or otherwise constitutes a Specified Change,
the Administrative Agent shall have consented thereto in its sole and absolute
discretion.

 

Without limiting the other remedies that the Administrative Agent or the Lenders
may otherwise have hereunder or under the other Transaction Documents, the Asset
Current Price of each Collateral Obligation that is the subject of Material
Amendment or otherwise constitutes a Specified Change, which Amendment is
consented to by a Borrower Entity or the Investment Manager on its behalf
without the consent of the Administrative Agent, shall be zero unless the
Administrative Agent otherwise agrees in its sole and absolute discretion.

 

(b)            The Borrower shall deliver executed copies of all Amendments to
the Administrative Agent within three Business Days of execution thereof, which
executed documentation shall be consistent in all material respect with the
documentation included in the Draft Amendment Package, unless otherwise
consented to by Administrative Agent in its sole and absolute discretion.

 

SECTION 9. EVENTS OF DEFAULT

 

If any one or more of the following conditions or events shall occur (each, an
"Event of Default"):

 

(a)            Failure to Make Payments When Due. Failure by the Borrower to
pay:

 

(1)            any principal of any Loan at the Maturity Date or any Hedge
Advance Amount when made; or

 

(2)            on any Payment Date during the Amortization Period, principal of
the Loans in an amount equal to the Required Principal Amortization Amount for
such Payment Date (or, in the case of a default in payment resulting solely from
an administrative error or omission by the Collateral Agent, such default
continues for a period of two or more Business Days after the Collateral Agent
receives written notice of or a Trust Officer has knowledge of such
administrative error or omission); or

 

(3)            any amount payable in connection with a Clean-Up Call Prepayment
pursuant to Section 2.9(b) within five Business Days of the occurrence of the
related Clean-Up Call Event; or

 

(4)            when due any installment of principal of any Loan (in each case,
whether by notice of Voluntary Prepayment or otherwise, but excluding payments
referred to in clauses (1) through (3) above or prepayments for which notice of
such prepayment was conditional or notice of such prepayment was revoked by the
Borrower) within two Business Days after the notice of prepayment was submitted;
or

 

(5)            any interest on any Loan, any Commitment Fee, any Minimum Spread
Payment, any Make-Whole Amount or any fee or any other amount due hereunder
within five Business Days after the date due (or, in the case of a default in
payment resulting solely from an administrative error or omission by the
Collateral Agent, such default continues for a period of seven or more Business
Days after the Collateral Agent receives written notice of or a Trust Officer
has knowledge of such administrative error or omission); or

 



 114 

 

 

(6)            the failure on any Payment Date to disburse amounts available in
the Payment Account in excess of $1,000 in accordance with the Priority of
Payments and continuation of such failure for a period of 10 Business Days
(provided that, if such failure results solely from an administrative error or
omission by the Collateral Agent, such default continues for a period of 10 or
more Business Days after the Collateral Agent receives written notice of or a
Trust Officer has knowledge of such administrative error or omission);

 

provided that, for each of clauses (2) and (3) above, if (A) amounts on deposit
in the Transaction Accounts are not available in sufficient amounts to fund the
repayment of any amount referred to therein in accordance with the terms of this
Agreement; (B) the Borrower or the Equity Holder have the right, at such time,
under their respective organizational documents to call capital from their
members or partners in amount sufficient to fund such amounts in whole; (C) the
Borrower and the Equity Holder, as applicable, make such capital call; and
(D) the Borrower provides evidence thereof to the Administrative Agent and the
Lenders reasonably satisfactory to the Lenders (all within one Business Day
after the occurrence of the non-payment set forth in such clause, determined
without regard to any grace period expressly set forth in such clause), then (in
lieu of the grace period, if any, that would otherwise apply to such
non-payment) a grace period of ten Business Days after the occurrence of such
non-payment shall apply; or

 

(b)            Breach of Certain Obligations and Covenants. Failure of any
Credit Party:

 

(1)            to deliver cash to the Margin Account or Principal Collection
Account, or prepay Loans, or Acquire Collateral Obligations, or sell Collateral
Obligations, in each case within the time set forth in the Margining Agreement;
or

 

(2)            to perform or comply with any term or condition contained in
Section 2.3, Section 5.3, Section 5.7, Section 5.8, Section 5.9, Section 5.10,
Section 5.11 or Section 8; or

 

(c)            Breach of Representations, Etc. Any representation, warranty,
certification or other statement made in writing or deemed made by or on behalf
of any Credit Party in any Transaction Document or in any statement or
certificate at any time given by or on behalf of any Credit Party in writing
pursuant hereto or thereto or in connection herewith or therewith shall be false
in any material respect as of the date made or deemed made and such failure
shall not have been remedied or waived within 30 days after the earlier of
(1) an Authorized Officer of such Credit Party obtaining knowledge of such false
statement or (2) receipt by the Borrower and the Investment Manager of notice
from the Administrative Agent or any Lender of such false statement; or

 

(d)            Other Defaults Under Transaction Documents.

 

(1)            Any Borrower Entity shall at any time be a defaulting party or a
sole affected party under any Hedge Agreement, or any Hedge Advance Amount shall
at any time arise; or

 

(2)            Any Credit Party shall default in the performance of or
compliance with any term contained herein or any of the other Transaction
Documents, other than any such term referred to in any other paragraph of this
Section 9, and such default shall not have been remedied or waived within 10
Business Days after the earlier of (1) an Authorized Officer of such Credit
Party obtaining knowledge of such default or (2) receipt by the Borrower and the
Investment Manager of notice from the Administrative Agent or any Lender of such
default; or

 



 115 

 

 

(e)            Involuntary Bankruptcy; Appointment of Receiver, Etc. (1) A court
of competent jurisdiction shall enter a decree or order for relief in respect of
any Credit Party in an involuntary case under any Debtor Relief Laws now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law; or (2) an
involuntary case shall be commenced against any Credit Party under any Debtor
Relief Laws now or hereafter in effect; or a decree or order of a court having
jurisdiction in the premises for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over any
Credit Party, or over all or a substantial part of its property, shall have been
entered; or there shall have occurred the involuntary appointment of an interim
receiver, trustee or other custodian of any Credit Party for all or a
substantial part of its property; or a warrant of attachment, execution or
similar process shall have been issued against any substantial part of the
property of any Credit Party, and any such event described in this clause
(e) shall continue for 30 days without having been dismissed, bonded or
discharged; or

 

(f)            Voluntary Bankruptcy; Appointment of Receiver, Etc. (1) Any
Credit Party shall have an order for relief entered with respect to it or shall
commence a voluntary case under any Debtor Relief Laws now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, or shall consent to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
property; or any Credit Party shall make any assignment for the benefit of
creditors; or (2) any Credit Party shall be unable, or shall fail generally, or
shall admit in writing its inability, to pay its debts as such debts become due;
or the board of directors (or similar governing body) of any Credit Party (or
any committee thereof) shall adopt any resolution or otherwise authorize any
action to approve any of the actions referred to herein or in clause (e) above;
or

 

(g)            Dissolution. Any order, judgment or decree shall be entered
against any Credit Party decreeing the dissolution or split up of such Credit
Party and such order shall remain undischarged or unstayed for a period in
excess of 30 days; or

 

(h)            Collateral Documents, Etc. At any time after the execution and
delivery thereof, (1) any Collateral Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the satisfaction in full of the Obligations in
accordance with the terms hereof) or shall be declared null and void, or the
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any Collateral purported to be covered by the Collateral Documents with
the priority required by the relevant Collateral Document, in each case for any
reason other than the failure of the Collateral Agent or any other Secured Party
to take any action within its control; or (2) any Credit Party shall contest the
validity or enforceability of any Transaction Document in writing or deny in
writing that it has any further liability, including with respect to future
advances by Lenders, under any Transaction Document to which it is a party or
shall contest the validity or perfection of any Lien in any Collateral purported
to be covered by the Collateral Documents; or

 

(i)            Investment Company. Any Borrower Entity or the pool of Collateral
becomes an "investment company" required to be registered under the Investment
Company Act and such status remains unremedied for 45 days; or the execution,
delivery or performance of or consummation of the transactions contemplated
under the Transaction Documents constitutes a violation in any material respect
of the provisions of the Investment Company Act; or

 

(j)            ERISA. The Equity Holder, the Borrower or any of its Subsidiaries
establishes any Employee Benefit Plan or Multiemployer Plan or an ERISA Event
occurs that reasonably could be expected to result in a Material Adverse Effect
with respect to any Credit Party; or

 



 116 

 

  

(k)            Financial Covenants; Etc.

 

(1)            on and after the Effective Date, the Sponsor shall on any date
fail to have a tangible net worth (defined, for purposes of this Agreement, as
the aggregate amount of tangible assets of the Sponsor minus the aggregate
amount of liabilities of the Sponsor, in each case determined in accordance with
generally accepted accounting principles) at all times of at least $650,000,000
plus 50% of additional paid in capital received by the Sponsor; or

 

(2)            at any time after the Closing Date, the Sponsor or any Borrower
Entity changes any of its allocation policies in a manner that could reasonably
be likely to have a Material Adverse Effect or that otherwise could be
materially adverse to the rights or remedies of the Lenders or the
Administrative Agent (other than any changes that the Administrative Agent has
been notified of and consented to, in the Administrative Agent's sole and
absolute discretion); or

 

(3)            on and after the Effective Date, the net asset value (defined,
for purposes of this Agreement, as all assets of the Sponsor minus all
liabilities of the Sponsor, in each case calculated as of the relevant date of
determination and in accordance with generally accepted accounting principles)
of the Sponsor (x) calculated as of the end of any applicable calendar quarter
has declined by at least 20% as compared to the Sponsor's net asset value as of
the end of the immediately preceding calendar quarter or (y) calculated as of
the end of any applicable calendar year has declined by at least 35% as compared
to the Sponsor's net asset value as of the end of the immediately preceding
calendar year, in each case, as calculated by the Sponsor in accordance with its
internal valuation policies.

 

(l)            Investment Manager-Related Events, Etc. A Cause Event shall
occur; or the Investment Manager shall for any reason tender its resignation, or
be removed with or without cause, under the Investment Management Agreement; or

 

(m)            Information Delivery. The Borrower fails to comply with any
obligation to deliver Specified Information, and with respect to a failure that
is capable of being remedied, such failure shall continue unremedied for a
period of two or more days; or

 

(n)            Subsidiaries. Any Borrower Entity (other than the Borrower)
ceases to be a direct wholly owned Subsidiary of the Borrower; or

 

(o)            Defaulted Asset Sale Failure. A Defaulted Asset Sale Failure
shall occur; or

 

(p)            Extraordinary Event. An Extraordinary Event shall occur; or

 

(q)            Change in Control. Failure of the Equity Holder at any time to
hold, directly, 100% of the issued and outstanding equity interests of the
Borrower; or

 

(r)            Participation Default. The occurrence of a "Participation
Default" under and as defined in the Participation Agreement;

 

THEN, (1) upon the occurrence of any Event of Default described in Section 9
(e) or 9(f), automatically, and (2) upon the occurrence and during the
continuance of any other Event of Default, at the request of (or with the
consent of) the Requisite Lenders, upon notice to the Borrower by the
Administrative Agent (A) the Commitments, if any, of each Lender shall
immediately terminate and (B) each of the following shall immediately become due
and payable, in each case without presentment, demand, protest or other
requirements of any kind, all of which are hereby expressly waived by each
Credit Party:

 

(A)            the unpaid principal amount of and accrued interest on the Loans,
and

 

(B)            all other Obligations,

 



 117 

 

 

and the Administrative Agent may cause the Collateral Agent to enforce any and
all Liens and security interests created pursuant to and subject to the terms
and limitations of the Collateral Documents.

 

For the avoidance of doubt, any failure of any Reinvestment Criteria to be
satisfied on any date shall not constitute, in itself, a Default or Event of
Default under any Transaction Document.

 

SECTION 10. THE AGENTS

 

10.1.            Appointment of Agents.

 

(a)            Goldman Sachs is hereby appointed Syndication Agent hereunder,
and each Lender hereby authorizes Goldman Sachs to act as Syndication Agent in
accordance with the terms hereof and the other Transaction Documents. The
Syndication Agent, without consent of or notice to any party hereto, may assign
any and all of its rights or obligations hereunder to any of its Affiliates. As
of the Initial Credit Date, Goldman Sachs, in its capacity as Syndication Agent,
shall not have any obligations but shall be entitled to all benefits of this
Section 10. The Syndication Agent may resign from such role at any time, with
immediate effect, by giving prior written notice thereof to the Administrative
Agent and the Borrower.

 

(b)            Goldman Sachs is hereby appointed the Administrative Agent
hereunder and under the other Transaction Documents and each Lender hereby
authorizes Goldman Sachs to act as the Administrative Agent in accordance with
the terms hereof and the other Transaction Documents.

 

(c)            U.S. Bank National Association is hereby appointed the Collateral
Agent hereunder and under the other Transaction Documents to which the
Collateral Agent is a party, and each Lender hereby authorizes it to act as
Collateral Agent in accordance with the terms hereof and thereof.

 

(d)            Each Agent hereby agrees to act in its capacity as such upon the
express provisions contained herein and the other Transaction Documents to which
it is a party, as applicable. The provisions of this Section 10 are solely for
the benefit of Agents and the Lenders and no Credit Party shall have any rights
as a third party beneficiary of any of the provisions of this Section 10. In
performing its functions and duties hereunder, each Agent shall act solely as an
agent of Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for any Credit
Party. No implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into any Transaction Document or otherwise exist
against any Agent. It is understood and agreed that the use of the term "agent"
herein or in any Transaction Documents (or any other similar term) with
reference to the Administrative Agent, the Collateral Agent, the Collateral
Administrator or the Accounts Securities Intermediary is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties. The permissive authorizations, entitlements, powers
and rights granted to the Agents in the Transaction Documents shall not be
construed as duties.

 

10.2.            Powers and Duties.

 

Each Lender irrevocably authorizes each Agent to take such action on such
Lender's behalf and to exercise such powers, rights and remedies hereunder and
under the other Transaction Documents to which it is a party as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Transaction Documents to which it is a party, and
each Agent shall not be liable except for the performance of such duties and
responsibilities as are express specified herein and therein. Each Agent may
exercise such powers, rights and remedies and perform such duties by or through
its agents or employees, and no Agent shall be responsible for any misconduct or
negligence on the part of any such agent or employee appointed by it with due
care. No Agent shall have, by reason hereof or any of the other Transaction
Documents, a fiduciary relationship in respect of any Lender or any other
Person; and nothing herein or any of the other Transaction Documents, expressed
or implied, is intended to or shall be so construed as to impose upon any Agent
any obligations in respect hereof or any of the other Transaction Documents
except as expressly set forth herein or therein.

 



 118 

 

 

The Agents shall not be liable for any action taken or not taken by them (1) at
the direction of the Borrower or the Investment Manager as provided in this
Agreement or the other Transaction Documents, (2) with the consent of or at the
request or direction of the Requisite Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agents shall believe
in good faith shall be necessary, to give such request or direction hereunder),
or, solely with respect to the Collateral Agent, the Collateral Administrator or
the Collateral Custodian with the consent of or at the direction of the
Administrative Agent or (3) in the absence of their own gross negligence, bad
faith or willful misconduct in the performance of their duties, in each case as
determined by a court of competent jurisdiction by a final non-appealable
judgment.

 

The Lenders hereby direct each of the Agents, as applicable, to execute and
deliver the Transaction Documents to which they are a party, respectively, on or
prior to the Initial Credit Date and to execute and deliver additional
Transaction Documents from time to time (upon written direction by the Requisite
Lenders). It is hereby expressly acknowledged and agreed that, in taking any of
the foregoing actions, the Agents are not responsible for the terms or contents
of such agreements, or for the validity or enforceability thereof, or the
sufficiency thereof for any purpose. Whether or not so expressly stated therein,
in entering into, or taking (or forbearing from) any action under pursuant to,
the Transaction Documents, the Agents each shall have all of the rights,
immunities, indemnities and other protections granted to them under this
Agreement (in addition to those that may be granted to them under the terms of
such other agreement or agreements).

 

10.3.            General Immunity.

 

(a)            No Agent shall be responsible to any Person for the execution,
effectiveness, genuineness, validity, enforceability, collectability or
sufficiency hereof or any other Transaction Document or for any representations,
warranties, recitals or statements made herein or therein or made in any written
or oral statements or in any financial or other statements, instruments, reports
or certificates or any other documents furnished or made by any Agent to Lenders
or by or on behalf of any Credit Party to any Agent or any Lender in connection
with the Transaction Documents and the transactions contemplated thereby or for
the financial condition or business affairs of any Credit Party or any other
Person liable for the payment of any Obligations, nor shall any Agent be
required to ascertain or inquire as to the performance or observance of any of
the terms, conditions, provisions, covenants or agreements contained in any of
the Transaction Documents or as to the use of the proceeds of the Loans or as to
the existence or possible existence of any Event of Default, Default, Collateral
Deficit or Borrowing Base Deficiency or to make any disclosures with respect to
the foregoing. Anything contained herein to the contrary notwithstanding, the
Administrative Agent shall not have any liability arising from confirmations of
the amount of outstanding Loans or the component amounts thereof.

 

(b)            No Agent nor any of its officers, partners, directors, employees
or agents shall be liable for any action taken or omitted by any Agent under or
in connection with any of the Transaction Documents except to the extent caused
by such Agent's gross negligence, bad faith or willful misconduct, in each case
as determined by a final, non-appealable judgment of a court of competent
jurisdiction. Each Agent shall be entitled to refrain from any act or the taking
of any action (including the failure to take an action) in connection herewith
or any of the other Transaction Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from the
Requisite Lenders (or such other Lenders as may be required to give such
instructions hereunder) or, solely with respect to the Collateral Agent, the
Collateral Administrator or the Collateral Custodian instructions in respect
thereof from the Administrative Agent and, upon receipt of such instructions
from the Requisite Lenders (or such other Lenders, as the case may be) or the
Administrative Agent, such Agent shall be entitled to act or (where so
instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions, including for the avoidance of
doubt refraining from any action that, in its opinion or the opinion of its
counsel, may be in violation of the automatic stay under any Debtor Relief Law.
Without prejudice to the generality of the foregoing, (1) each Agent shall be
entitled to rely, and shall be fully protected in relying, upon any resolution,
officer's certificate, opinion of counsel, certificate of auditors or any other
certificate, statement, communication, instrument, opinion, report, notice,
request, consent, order, appraisal, bond or other paper or document believed by
it in good faith to be genuine and to have been signed or sent by the proper
Person or Persons, and shall be entitled to rely and shall be protected in
relying on opinions and judgments of attorneys (who may be attorneys for such
Agent or any Credit Party), accountants, experts and other professional advisors
selected by it with due care; and (2) no Lender or any other person shall have
any right of action whatsoever against any Agent as a result of such Agent
acting or (where so instructed) refraining from acting hereunder or any of the
other Transaction Documents in accordance with the instructions of the Requisite
Lenders (or such other Lenders as may be required to give such instructions
hereunder) or the Administrative Agent. For all purposes herein and the
Transaction Documents, the Collateral Agent may accept and act upon instructions
and consents provided by the Administrative Agent as if such instructions and
consents were provided by the Requisite Lenders directly.

 



 119 

 

 

(c)            Each Agent may perform any and all of its duties and exercise its
rights and powers under this Agreement or under any other Transaction Document
by or through any one or more sub-agents appointed by such Agent, provided that
the Administrative Agent may do so only with the consent of the Borrower (not to
be unreasonably withheld). Each Agent and any such sub-agent may perform any and
all of its duties and exercise its rights and powers by or through their
respective Affiliates (each also a "sub-agent"). The exculpatory,
indemnification and other provisions of this Section 10 shall apply to any
Affiliates, receivers, delegates or sub-agents of the Agents and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein (in the case of the Syndication Agent) as well as
any other activities as the Agents. All of the rights, benefits, and privileges
(including the exculpatory and indemnification provisions) of this Section 10
shall apply to any such sub-agent, receiver or delegate and to the Affiliates of
any such sub-agent, receiver or delegate, and shall apply to their respective
activities as sub-agent, receiver or delegate as if such sub-agent, receiver or
delegate and its respective Affiliates were named herein. Notwithstanding
anything herein to the contrary, with respect to each sub-agent appointed by the
Agents and each receiver and delegate, (1) such sub-agent, receiver or delegate
shall be a third party beneficiary under this Agreement with respect to all such
rights, benefits and privileges (including exculpatory rights and rights to
indemnification) and shall have all of the rights and benefits of a third party
beneficiary, including an independent right of action to enforce such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of Credit Parties and the Lenders, (2) such rights, benefits
and privileges (including exculpatory rights and rights to indemnification)
shall not be modified or amended without the consent of such sub-agent, receiver
or delegate, and (3) such sub-agent, receiver or delegate shall only have
obligations to the respective Agent and not to any Credit Party, Lender or any
other Person and no Credit Party, Lender or any other Person shall have any
rights, directly or indirectly, as a third party beneficiary or otherwise,
against such sub-agent, receiver or delegate. The Agents shall not be
responsible for the conduct of such sub-agents, receivers, delegates or
attorneys appointed by them with due care.

 

(d)            No Agent shall be deemed to have knowledge of any Default, Event
of Default or Make-Whole Event unless and until written notice describing such
circumstance or event is given to an Authorized Officer of such Agent by the
Borrower or a Lender and states that it is a notice of such circumstance or
event. In the absence of receipt of such notice, each Agent may conclusively
assume that there is no Default, Event of Default or Make-Whole Event. Upon
receipt of any such notice, the relevant Agent shall have no duty or obligation
in connection therewith unless and until directed by the Requisite Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Agents shall believe in good faith shall be necessary, to give such direction
hereunder) or, with respect to directions to the Collateral Agent, the
Collateral Administrator or the Collateral Custodian, the Administrative Agent.
No Agent shall have any duty to take any action to determine whether any such
circumstance or event has occurred. Except as expressly provided herein,
delivery of reports, documents and other information to any Agent is for
informational purposes only and such Agent's receipt of the foregoing shall not
constitute constructive knowledge of any event or circumstance or any
information contained therein or determinable from information contained therein
or any other related document. Except with respect to written notices of
Defaults and Events of Default of which an Authorized Officer of the applicable
Agent has actual knowledge, information contained in notices, reports or other
documents delivered to such Agent and other publicly available information shall
not constitute actual or constructive knowledge. In the absence of receipt of
such notice or actual knowledge, the applicable Agent may conclusively assume
that there is no Default or Event of Default. Knowledge of notices or other
documents delivered to any Agent in any capacity shall not constitute knowledge
of or delivery to (1) such Agent in any other capacity under the Transaction
Documents or to any Affiliate or other division of such Agent or (2) any other
Agent. The Collateral Agent, the Collateral Administrator and the Collateral
Custodian shall not have any duty, obligation or liability to access the
Transaction Data Room unless directed to do so by the Requisite Lenders or the
Administrative Agent. In addition, the Bank Parties shall have no obligation to
determine or verify whether a Collateral Deficit or Borrowing Base Deficiency
has occurred or is existing, and shall be entitled to conclusively rely on a
notice of the occurrence thereof from the Administrative Agent.

 



 120 

 

 

(e)            The powers conferred on the Collateral Agent under the
Transaction Documents are solely to protect the Secured Parties' interests in
the Collateral, shall not impose any duty upon the Collateral Agent to exercise
any such powers and are subject to the provisions of this Agreement. Neither the
Collateral Agent nor any of its officers, directors, employees or agents shall
be responsible for any act or failure to act, except for gross negligence, bad
faith or willful misconduct, in each case as determined by a final,
non-appealable judgment of a court of competent jurisdiction. The Collateral
Agent shall not have any responsibility for taking any necessary steps to
protect, preserve or exercise rights against any Person with respect to any of
the Collateral (except to the extent expressly required in this Agreement and
the other Transaction Documents to which it is a party) and the Collateral Agent
shall be relieved of all responsibility for the Collateral upon surrendering it
to the Borrower in accordance with the terms and conditions set forth herein and
in the other Transaction Documents.

 

(f)            Notwithstanding any provision of this Agreement or the other
Transaction Documents to the contrary, no Agent shall have any obligation to
take any discretionary action under this Agreement or any Transaction Document
and before taking or omitting any action to be taken or omitted by an Agent
under the terms of this Agreement and the other Transaction Documents, such
Agent may seek the written direction of the Requisite Lenders or, solely with
respect to direction to a Bank Party or a Collateral Administrator Party or the
Collateral Custodian, the Administrative Agent (which written direction may be
in the form of an e-mail), and such Agent shall be entitled to rely (and shall
be fully protected in so relying) upon such direction. The Agents shall not be
liable with respect to any action taken or omitted to be taken in good faith by
it in accordance with such direction. In absence of such direction with respect
to any action or inaction, such Agent shall be entitled to refrain from such
action unless and until such Agent shall have received such direction, and such
Agent shall not incur liability to any Person by reason of so refraining. In the
absence of an express statement in the Transaction Documents regarding which
Lender shall direct in any circumstance, the direction of the Requisite Lenders
shall apply and be sufficient for all purposes. Any provision of this Agreement
or the other Transaction Documents authorizing any Agent to take any action
shall not obligate such Agent to take such action.

 

(g)            No Agent shall have any obligation whatsoever to any Lender or to
any other Person to assure that the Collateral exists or is owned by the Person
purporting to own it or is cared for, protected, or insured or has been
encumbered or that the Liens granted to the Collateral Agent herein or pursuant
to the Transaction Documents have been properly or sufficiently or lawfully
created, perfected, protected, or enforced, or are entitled to any particular
priority. No Agent shall be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Collateral Agent's Lien thereon, or any certificate prepared by any Credit Party
in connection therewith, nor shall any Agent be responsible or liable for any
failure to monitor or maintain any portion of the Collateral or to protect
against any diminution in value of the Collateral.

 



 121 

 

 

(h)            No Agent shall be under any obligation to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Transaction Document, or to inspect
the properties, books or records of the Borrower, any Affiliate thereof or any
other Person. Without limiting the generality of the foregoing, in no event
shall any Agent have any responsibility or liability with respect to any
instrument, certificate or report furnished pursuant to the Transaction
Documents, or with respect to any calculations not expressly to be determined by
such Agent.

 

(i)            No Agent shall ever be required to use, risk or advance its own
funds or otherwise incur financial liability in the performance of any of its
duties or the exercise of any of its rights and powers under this Agreement or
under the other Transaction Documents (and, without limiting the foregoing, no
Agent, in its capacity as such, shall have any obligation to grant any credit
extension or to make any advance hereunder). In no event shall any Agent be
liable, directly or indirectly, for any special, punitive, indirect or
consequential damages (including lost profits), even if such Agent has been
advised of the possibility of such damages and regardless of the form of action.
No Agent shall be responsible for delays or failures in performance resulting
from acts beyond its control. Such acts shall include but not be limited to acts
of God, strikes, lockouts, riots, acts of war, epidemics, governmental
regulations superimposed after the fact, fire, communication line failures,
computer viruses, power failures, earthquakes, terrorist attacks or other
disasters.

 

(j)            Each Agent shall be fully justified in failing or refusing to
take any action under any Transaction Document unless it shall first receive
written direction of the Requisite Lenders (or such other number or percentage
of the Lenders as shall be necessary, or as the Agents shall believe in good
faith shall be necessary, to give such advice or concurrence hereunder or
thereunder) or, solely with respect to a Bank Party or a Collateral
Administrator Party, the Administrative Agent (and shall not be liable for any
loss or expense that arises as a result of its failure to act while awaiting
such advice or concurrence) and, if it so requests, it shall first be
indemnified to its satisfaction by the Requisite Lenders (or such other Lenders)
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take, or omitting to take any such action.

 

(k)            Each Agent shall be entitled to consult with and rely upon advice
of counsel concerning legal matters and such advice shall be full protection and
authorization for any action taken or omitted by such Agent in good faith
thereon.

 

(l)            In connection with the delivery of any information to any Agent
by the Investment Manager, a Borrower Entity or any other Person to be used by
such Agent in connection with the preparation or distribution of calculations or
reports or the performance or other duties under the Transaction Documents, such
Agent is entitled to conclusively rely on the accuracy of any such information
and shall not be required to investigate or reconfirm its accuracy and shall not
be liable in any manner whatsoever for any errors, inaccuracies or incorrect
information resulting from the use in good faith of such information.

 

(m)            If any Agent shall require any information to perform its duties
under the Transaction Documents, the Borrower shall provide, or shall instruct
the Investment Manager to provide, such information to such Agent promptly upon
request, in each case so long as such information is within the possession of
the Borrower or the Investment Manager and is able to be delivered without
breaching any obligations of confidentiality or other contractual or similar
restrictions.

 

(n)            At any time and from time to time, the Collateral Agent may
request information from the Administrative Agent as to the identity of the
Requisite Lenders or any other Lender, and the Administrative Agent will
endeavor to provide such information reasonably promptly. The Collateral Agent
shall be entitled to fully rely on such information from the Administrative
Agent and the Collateral Agent shall have no duty, obligation or liability with
respect to the identity or amount of Loans held by any Lender or the calculation
of the Requisite Lenders. Without limiting the foregoing, the Collateral Agent
shall be entitled to request and receive from the Administrative Agent all
necessary information in respect of each Lender for purposes of making
distributions to such Lender hereunder. The Collateral Agent shall have no
liability for any failure or delay in taking any action hereunder as a result of
a failure or delay on the part of the Administrative Agent (or the related
Lender) to provide such information to the Collateral Agent.

 



 122 

 

 

(o)            Each Agent may conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon any
certificates or opinions furnished to such Agent and conforming to the
requirements of this Agreement.

 

(p)            No Agent shall be liable for an error of judgment made in good
faith unless it shall be finally proved that the Agent was negligent in
ascertaining the pertinent facts.

 

(q)            No Agent shall have any duty (1) to see to any recording, filing,
or depositing of this Agreement or any Transaction Documents referred to herein
or any Financing Statement or continuation statement evidencing a security
interest, or to see to the maintenance of any such recording or filing or
depositing or to any rerecording, refiling or redepositing of any thereof,
(2) to see to any insurance or (3) to see to the payment or discharge of any
tax, assessment, or other governmental charge or any lien or encumbrance of any
kind owing with respect to, assessed or levied in connection with this Agreement
(except as set forth in Section 2.15).

 

(r)            No Agent nor any of its officers or employees shall be required
to ascertain whether any borrowing hereunder (or any amendment or termination of
this Agreement) has been duly authorized or is in compliance with any other
agreement to which a Borrower Entity is a party (whether or not the Agent is
also a party to such other agreement).

 

(s)            No Agent shall be required to give any bond or surety in respect
of the execution of this Agreement.

 

(t)            No Agent shall be obligated to monitor or confirm, on a
continuing basis or otherwise, any Person's compliance with the covenants
described herein or with respect to any reports or other documents filed under
this Agreement or any other related document.

 

(u)            No Agent shall be under any obligation to exercise any of the
rights vested in it by this Agreement or to enforce any remedy or realize upon
any of the Collateral unless (1) it has been directed to take such action by the
Administrative Agent or the Requisite Lenders, and (2) it has been offered
security or indemnity satisfactory to it against the costs, expenses and
liabilities (including fees and expenses of its agents and counsel) that might
be incurred by it in compliance with such request or direction. No Agent shall
be held liable for any action or inaction taken in accordance with the
directions of the Administrative Agent or the Requisite Lenders.

 

(v)            No Agent shall be liable for the actions or omissions of the
Investment Manager, and without limiting the foregoing, no Agent shall (except
to the extent expressly provided in this Agreement) be under any obligation to
monitor, evaluate or verify compliance by the Investment Manager with the terms
hereof or the Investment Management Agreement, or to verify or independently
determine the accuracy of information received by it from the Investment Manager
(or from any selling institution, agent bank, trustee or similar source) with
respect to the Collateral and no Agent shall have any additional duties
following the resignation or removal of the Investment Manager.

 

(w)            No Agent shall have any obligation to determine: (i) if a
Collateral Obligation meets the criteria or eligibility restrictions imposed by
this Agreement or other Transaction Document or (ii) whether the conditions
specified in the definition of "Delivered" under the Pledge and Security
Agreement have been complied with.

 



 123 

 

 

(x)            In making or disposing of any investment permitted by this
Agreement, the Collateral Agent is authorized to deal with itself (in its
individual capacity) or with any one or more of its Affiliates, whether it or
such Affiliate is acting as a subagent of the Collateral Agent or for any third
person or dealing as principal for its own account. If otherwise qualified an
Eligible Investment, obligations of the Bank or any of its Affiliates shall
qualify as Eligible Investments hereunder.

 

(y)            Neither the Collateral Agent nor the Collateral Administrator
shall have any obligation to determine or verify (i) whether a First Lien Floor
Toggle Period has commenced, (ii) the Senior Net Leverage Ratio of a Collateral
Obligation, (iii) the Equity Exposure Amount or Exposure Amount of a Collateral
Obligation or the Aggregate Excess Exposure Amount or (iv) whether a Borrowing
Base Deficiency Trigger Event or Cash Trap Event has occurred.

 

(z)            The Borrower (or the Investment Manager on its behalf) shall
provide notice to the Collateral Agent and Collateral Administrator of the
identity of each Future Funding Collateral Obligation and the related Equity
Exposure Amount and Exposure Amount thereof. The Administrative Agent shall
provide notice to the Collateral Agent and the Collateral Administrator of the
occurrence of a Borrowing Base Deficiency Trigger Event or Cash Trap Event. Each
of the Collateral Agent and the Collateral Administrator shall be entitled to
conclusively rely upon such notices.

 

10.4.        Agents Entitled to Act as Lender.

 

The agency hereby created shall in no way impair or affect any of the rights and
powers of, or impose any duties or obligations upon, any Agent in its individual
capacity as a Lender hereunder. With respect to its participation in the Loans
(if any), each Agent shall have the same rights and powers hereunder as any
other Lender and may exercise the same as if it were not performing the duties
and functions delegated to it hereunder, and the term "Lender" shall, unless the
context clearly otherwise indicates, include any such Agent in its individual
capacity. Any Agent and its Affiliates may accept deposits from, lend money to,
own securities of, and generally engage in any kind of banking, trust, financial
advisory or other business with any Credit Party or any of their respective
Affiliates as if it were not performing the duties specified herein, and may
accept fees and other consideration from the Borrower for services in connection
herewith and otherwise without having to account for the same to Lenders.

 

10.5.        Lenders' Representations, Warranties and Acknowledgment.

 

(a)            Each Lender represents and warrants that it has made its own
independent investigation, without reliance upon any Agent or any other Person,
of the financial condition and affairs of the Credit Parties in connection with
Credit Extensions hereunder and that it has made and shall continue to make its
own appraisal of the creditworthiness of the Credit Parties. No Agent shall have
any duty or responsibility, either initially or on a continuing basis, to make
any investigation or appraisal on behalf of Lenders or to provide any Lender
with any credit or other information with respect thereto, and no Agent shall
have any responsibility with respect to the accuracy of or the completeness of
any information provided to Lenders.

 

(b)            Each Lender, by delivering its signature page to this Agreement
or an Assignment Agreement and funding its Loans on the Initial Credit Date,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Transaction Document and each other document required to be approved by the
Requisite Lenders or Lenders or delivered to any Agent, as applicable, on the
Initial Credit Date.

 



 124 

 

 

10.6.        Right to Indemnity.

 

Each Lender, in proportion to its Pro Rata Share (or, if no Loans or Commitments
are outstanding, the Pro Rata Share most recently in effect), severally agrees
to indemnify each Agent, to the extent that such Agent shall not have been
reimbursed by any Credit Party, for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, fees, costs,
expenses (including counsel fees and disbursements) or disbursements of any kind
or nature whatsoever which may be imposed on, incurred by or asserted against
such Agent in exercising its powers, rights and remedies or performing its
duties hereunder or under the other Transaction Documents or otherwise in its
capacity as such Agent in any way relating to or arising out of this Agreement,
the other Transaction Documents or the use of proceeds thereof; provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Agent's gross negligence, bad faith or willful misconduct,
in each case as determined by a final, non-appealable judgment of a court of
competent jurisdiction. If any indemnity furnished to any Agent for any purpose
shall, in the opinion of such Agent, be insufficient or become impaired, such
Agent may call for additional indemnity and cease, or not commence, to do the
acts indemnified against until such additional indemnity is furnished; provided
that (1) in no event shall this sentence require any Lender to indemnify any
Agent against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement in excess of such Lender's Pro
Rata Share thereof; and (2) this sentence shall not be deemed to require any
Lender to indemnify any Agent against any liability, obligation, loss, damage,
penalty, action, judgment, suit, cost, expense or disbursement described in the
proviso in the immediately preceding sentence. The foregoing shall survive the
termination of this Agreement and the resignation or removal of an Agent.

 

10.7.         Successor Administrative Agent and Collateral Agent.

 

(a)            The Administrative Agent shall have the right to resign at any
time by giving prior written notice thereof to the Agents, the Lenders and the
Borrower, and the Administrative Agent may be removed at any time with or
without cause by an instrument or concurrent instruments in writing delivered to
the Agents, the Borrower and the Administrative Agent and signed by the
Requisite Lenders. The Requisite Lenders shall have the right to appoint a
financial institution to act as the Administrative Agent hereunder, subject to
(unless an Event of Default has occurred and is continuing) the consent of the
Borrower, and the Administrative Agent's resignation shall become effective, and
the Administrative Agent shall be discharged from its obligations and duties
hereunder, on the earliest of (1) 30 days after delivery of the notice of
resignation or removal (regardless of whether a successor has been appointed or
not), (2) the acceptance of appointment by such successor Administrative Agent
by the Requisite Lenders and (if so required) the Borrower or (3) such other
date, if any, agreed to by the Requisite Lenders. If the Requisite Lenders shall
not have appointed a successor Administrative Agent with the consent of the
Borrower (if so required) by the end of the period specified above, then the
Requisite Lenders shall be deemed to have succeeded to and become vested with
all the rights, powers, privileges and duties of the resigning Administrative
Agent. Upon the acceptance of any appointment as the Administrative Agent
hereunder by a successor Administrative Agent, that successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the resigning or removed Administrative Agent and the
resigning or removed Administrative Agent shall promptly transfer to such
successor Administrative Agent all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Administrative Agent under the Transaction Documents. After any resigning or
removed Administrative Agent's resignation or removal hereunder as the
Administrative Agent, the provisions of this Agreement shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Administrative Agent hereunder.

 



 125 

 

 

(b)            The Collateral Agent and the Collateral Administrator (each, a
"Specified Person") may resign at any time by giving prior written notice
thereof to the Lenders, the Administrative Agent and the Borrower, and each
Specified Person may be removed at any time upon at least 30 days' notice with
or without cause by an instrument or concurrent instruments in writing delivered
to the Borrower and such Specified Person signed by the Requisite Lenders. The
Requisite Lenders shall have the right to appoint a financial institution (or,
in the case of the Collateral Administrator, another entity acceptable to them)
as a successor Specified Person hereunder, subject to (unless an Event of
Default has occurred and is continuing) the consent of the Borrower, and each
Specified Person's resignation shall become effective, and such Specified Person
shall be discharged from its obligations and duties hereunder, on the earliest
of (1) 30 days after delivery of the notice of resignation or removal
(regardless of whether a successor been appointed or not), (2) the acceptance of
appointment by such successor Specified Person (which shall be no earlier than
30 days after delivery of such notice of resignation or removal unless agreed to
by the Requisite Lenders and the removed Specified Person) or (3) such other
date, if any, agreed to by the Requisite Lenders and the removed Specified
Person. Until a successor Specified Person is appointed, any Collateral or other
property held by a Specified Person on behalf of the Secured Parties under any
of the Transaction Documents shall continue to be held by the resigning or
removed Specified Person as bailee until such time as a successor Specified
Person is appointed (all costs and expenses incurred by such resigning or
removed Specified Person for holding such Collateral shall be paid by the
Borrower). Each Specified Person shall have the right, at the cost and expense
of the Borrower, to petition a court of competent jurisdiction regarding the
delivery of any Collateral or other property it holds as bailee. Upon the
acceptance of any appointment as Specified Person hereunder by a successor
Specified Person, such successor Specified Person shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the
resigning or removed Specified Person under this Agreement and the Transaction
Documents, and the resigning or removed Specified Person shall promptly
(x) transfer to such successor Specified Person all Collateral or other property
held hereunder or under the Transaction Documents, together with all records and
other documents necessary or appropriate in connection with the performance of
the duties of the successor Specified Person under this Agreement and the
Transaction Documents, and (y) execute and deliver to such successor Specified
Person or otherwise authorize the filing of such amendments to Financing
Statements, and take such other actions, as may be requested by the Requisite
Lenders (and at the cost and expense of the Borrower) in connection with the
assignment to such successor Specified Person of the security interests created
under the Transaction Documents. After any resigning or removed Specified
Person's resignation or removal hereunder as such Specified Person, the
provisions of this Agreement and the Transaction Documents shall inure to its
benefit as to any actions taken or omitted to be taken by it under this
Agreement or the Transaction Documents while it was such Specified Person
hereunder.

 



 

(c)            Any Person into which any Agent may be merged or converted or
with which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which such Agent shall be a party, or any Person
succeeding to all or substantially all of the corporate trust services business
of such Agent shall be the successor of such Agent hereunder without the
execution or filing of any paper with any party hereto or any further act on the
part of any of the parties hereto.

 



 126 

 

 

10.8.        Collateral Documents.

 

(a)            Agents under Collateral Documents. Each Secured Party hereby
further authorizes the Collateral Agent on behalf of and for the benefit of
Secured Parties, to be the agent for and representative of Secured Parties with
respect to the Collateral and the Collateral Documents. Subject to Section 11.5,
without further written consent or authorization from any Secured Party, the
Administrative Agent and/or the Collateral Agent (at the direction of the
Administrative Agent) is authorized to and shall execute any documents or
instruments requested by either (1) the Borrower (and at the cost and expense of
the Borrower) in connection with an Acquisition or Disposition of assets
permitted by this Agreement and the release of any Lien encumbering any item of
Collateral that is the subject of such Disposition or (2) or otherwise consented
to by the Requisite Lenders (or such other number or percentage of the Lenders
as shall be necessary, or as the Agents shall believe in good faith shall be
necessary, to give such request or direction hereunder) in connection with any
other Disposition of assets in accordance with this Agreement; provided that, in
the case of clause (1), the Borrower shall deliver a certificate signed by an
Authorized Officer of the Borrower to the Administrative Agent and the
Collateral Agent stating that such Acquisition or Disposition of assets is
permitted by this Agreement and the Transaction Documents and that the release
of the Lien on such Collateral is authorized by the Transaction Documents (which
certificate shall be deemed to have been provided upon the delivery by the
Borrower (or the Investment Manager on its behalf) of a Borrower Order in
respect of such Acquisition or Disposition), and in the case of clause (2), the
Borrower shall deliver a certificate signed by an Authorized Officer of the
Borrower to the Administrative Agent and the Collateral Agent stating that such
consent of the Requisite Lenders has been received. The Collateral Agent shall
have no obligation to review or verify whether the Borrower or the Investment
Manager on its behalf has obtained and delivered (or made available to the
Transaction Data Room) the necessary Diligence Information and other Custody
Documents required for purchases of Collateral Obligations hereunder, and the
Collateral Agent shall have no obligation to maintain the Transaction Data Room
on behalf of the Borrower.

 

(b)            Right to Realize on Collateral. Notwithstanding anything
contained in the Transaction Documents to the contrary, the Credit Parties, the
Agents and each other Secured Party hereby agree that (1) no Secured Party
(other than the Collateral Agent) shall have any right to realize upon any of
the Collateral, it being understood and agreed that all such powers, rights and
remedies hereunder and under any of the Transaction Documents may be exercised
solely by the Collateral Agent (at the written direction of the Requisite
Lenders) for the benefit of the Secured Parties in accordance with the terms
hereof and thereof, and (2) in the event of a foreclosure or similar enforcement
action by the Collateral Agent (at the written direction of the Requisite
Lenders) on any of the Collateral pursuant to a public or private sale or other
Disposition (including pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or
otherwise of the Bankruptcy Code or under any analogous provisions of any other
Debtor Relief Law), the Collateral Agent (or any Lender, except with respect to
a "credit bid" pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or
otherwise of the Bankruptcy Code or such other Debtor Relief Law) may be the
purchaser or licensor of any or all of such Collateral at any such Disposition
and the Collateral Agent, as agent for and representative of Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities)
shall be entitled, upon instructions from the Requisite Lenders, for the purpose
of bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such Disposition, to use and apply any of
the Obligations as a credit on account of the purchase price for any collateral
payable by the Collateral Agent at such Disposition.

 

(c)            Release of Collateral, Termination of Transaction Documents; Etc.
Notwithstanding anything to the contrary contained herein or any other
Transaction Document, when all Obligations (other than contingent Obligations
for which no claim has been asserted) have been paid in full and all Commitments
have terminated or expired (as evidenced by an executed payoff letter and
confirmation from the Administrative Agent of the receipt of such payoff
amounts), the security interest created hereunder and under the other Collateral
Documents and all guarantee obligations under the Transaction Documents shall
automatically terminate and the Collateral Agent shall (at the sole cost and
expense of the Borrower) take such actions as shall be requested in writing by
the Borrower to effect such release of its security interest in all Collateral
and to release all guarantee obligations provided for in any Transaction
Document. The Borrower shall prepare any such documentation at its expense and
shall be responsible for the costs and expenses of the Collateral Agent
(including legal fees and expenses) in connection with any release under this
clause (c). Any such release of guarantee obligations shall be deemed subject to
the provision that such guarantee obligations shall be reinstated if after such
release any portion of any payment in respect of the Obligations guaranteed
thereby shall be rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of any Credit
Party, or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, any Credit Party or any
substantial part of its property, or otherwise, all as though such payment had
not been made.

 



 127 

 

 

10.9.       Withholding Taxes.

 

To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. Without duplication of the provisions of Section 2.15(g), if
the IRS or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender because the appropriate form was not delivered or was
not properly executed or because such Lender failed to notify the Administrative
Agent of a change in circumstance which rendered the exemption from, or
reduction of, withholding Tax ineffective or for any other reason, or if the
Administrative Agent reasonably determines that a payment was made to a Lender
pursuant to this Agreement without deduction of applicable withholding Tax from
such payment, such Lender shall indemnify the Administrative Agent fully for all
amounts paid, directly or indirectly, by the Administrative Agent as Tax or
otherwise, together with all expenses (including legal expenses, allocated
internal costs and out-of-pocket expenses) incurred.

 

10.10.     Administrative Agent May File Bankruptcy Disclosure and Proofs of
Claim.

 

In case of the pendency of any proceeding under any Debtor Relief Laws relative
to any Credit Party, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:

 

(a)            to file a verified statement pursuant to rule 2019 of the Federal
Rules of Bankruptcy Procedure that complies with such rule's disclosure
requirements for entities representing more than one creditor;

 

(b)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Agents
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Agents and their respective agents and counsel and all other
amounts due the Lenders and the Agents under Transaction Documents allowed in
such judicial proceeding); and

 

(c)            to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same,

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the Agents and
their respective agents and counsel, and any other amounts due to the Agents
under the Transaction Documents. To the extent that the payment of any such
compensation, expenses, disbursements and advances of the Agents, their agents
and counsel, and any other amounts due to the Agents under the Transaction
Documents out of the estate in any such proceeding shall be denied for any
reason, payment of the same shall be secured by a Lien on, and shall be paid out
of, any and all distributions, dividends, money, securities and other properties
that the Lenders may be entitled to receive in such proceeding whether in
liquidation or under any plan of reorganization or arrangement or otherwise.

 



 128 

 

 

Nothing contained herein shall be deemed to authorize any Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize any Agent to vote in respect of the
claim of any Lender in any such proceeding.

 

SECTION 11. MISCELLANEOUS

 

11.1.       Notices.

 

(a)            Notices Generally. Any notice or other communication herein
required or permitted to be given to a Credit Party, the Collateral Agent, the
Collateral Custodian or the Administrative Agent, shall be sent to such Person's
address as set forth on Appendix B or in the other relevant Transaction
Document, and in the case of any Lender, the address as indicated on Appendix B
or otherwise indicated to the Administrative Agent in writing. Except as
otherwise set forth in Section 3.2(b) or paragraph (b) below, each notice
hereunder shall be in writing and may be personally served or sent by electronic
mail or United States mail or courier service and shall be deemed to have been
given when delivered in person or by courier service and signed for against
receipt thereof, upon receipt of electronic mail, or three Business Days after
depositing it in the United States mail with postage prepaid and properly
addressed; provided that (1) no notice to any Agent shall be effective until
received by such Agent; (2) any such notice or other communication shall at the
request of the Administrative Agent be provided to any sub-agent appointed
pursuant to Section 11.3(c) as designated by the Administrative Agent from time
to time; and (3) any such notice or other communication to the Administrative
Agent, Collateral Agent, Collateral Custodian or Collateral Administrator may be
made via SWIFT (to the extent, under this clause (3), that such notice or
communication is reasonably able to be sent in such manner).

 

(b)            Electronic Communications.

 

(1)            Notices and other communications to any Agent and Lenders
hereunder may be delivered or furnished by electronic communication (including e
mail and Internet or intranet websites, including the Platform) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Agent or any Lender pursuant to Section 2 if
such Person has notified the Administrative Agent that it is incapable of
receiving notices under such Section by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (x) notices and other communications
sent to an e-mail address shall be deemed received upon the sender's receipt of
an acknowledgment from the intended recipient (such as by the "return receipt
requested" function, as available, return e-mail or other written
acknowledgment), provided that if such notice or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient, and (y) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (x) of notification that such notice or communication is available and
identifying the website address therefor.

 

(2)            Each Credit Party understands that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution and agrees and
assumes the risks associated with such electronic distribution, except to the
extent caused by the gross negligence bad faith, willful misconduct or reckless
disregard of the Administrative Agent, as determined by a final, non-appealable
judgment of a court of competent jurisdiction.

 



 129 

 

 

(3)            The Platform and any Approved Electronic Communications are
provided "as is" and "as available". None of the Agents or any of their
respective officers, directors, employees, agents, advisors or representatives
(the "Agent Affiliates") warrant the accuracy, adequacy, or completeness of the
Approved Electronic Communications or the Platform and each expressly disclaims
liability for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications. In no event shall the Agent Affiliates have
any liability to the Borrower or the other Credit Parties, any Lender or any
other Person or entity for damages of any kind, including direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of the Borrower's, any Credit Party's
or the Administrative Agent's transmission of communications through the
Platform.

 

(4)            Each Credit Party, each Lender and each Agent agrees that the
Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with the Administrative
Agent's customary document retention procedures and policies.

 

(5)            Any notice of Default or Event of Default may be provided by
telephone if confirmed promptly thereafter by delivery of written notice
thereof.

 

11.2.       Expenses.

 

Whether or not the initial Credit Extension is made hereunder, the Borrower
agrees to pay promptly (a) all the actual and reasonable costs and out-of-pocket
expenses incurred in connection with the negotiation, preparation and execution
of the Transaction Documents and any consents, amendments, waivers or other
modifications thereto; (b) all the costs of furnishing all opinions by counsel
for the Borrower and the other Credit Parties; (c) the reasonable and documented
out-of-pocket fees, expenses and disbursements of counsel to the Agents (in each
case not including allocated costs of internal counsel, but including special
New York counsel to the Administrative Agent) in connection with the
negotiation, preparation, execution and administration of the Transaction
Documents and any consents, amendments, waivers or other modifications thereto
and any other documents or matters requested by the Borrower; (d) all the actual
costs and reasonable out-of-pocket expenses of creating, perfecting, recording,
maintaining and preserving Liens in favor of the Collateral Agent, for the
benefit of Secured Parties, including filing and recording fees, expenses and
taxes, stamp or documentary taxes, search fees, title insurance premiums and
reasonable fees, expenses and disbursements of counsel to each Agent and of
counsel providing any opinions that any Agent or the Requisite Lenders may
request in respect of the Collateral or the Liens created pursuant to the
Collateral Documents; (e) all the actual costs and reasonable fees,
out-of-pocket expenses and disbursements of any auditors, accountants,
consultants or appraisers; (f) all the actual costs and reasonable out-of-pocket
expenses (including the reasonable fees, out-of-pocket expenses and
disbursements of any appraisers, consultants, advisors and agents employed or
retained by the Collateral Agent and its counsel) in connection with the custody
or preservation of any of the Collateral; (g) all other actual and reasonable
costs and out-of-pocket expenses incurred by each Agent in connection with the
syndication of the Loans and Commitments and the transactions contemplated by
the Transaction Documents and any consents, amendments, waivers or other
modifications thereto and (h) after the occurrence of a Default or an Event of
Default, all costs and out-of-pocket expenses, including reasonable attorneys'
fees (not including allocated costs of internal counsel) and costs of
settlement, incurred by any Agent and the Lenders in enforcing any Obligations
of or in collecting any payments due from any Credit Party hereunder or under
the other Transaction Documents by reason of such Default or Event of Default
(including in connection with the sale, lease or license of, collection from, or
other realization upon any of the Collateral) or in connection with any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a "work out" or pursuant to any insolvency or bankruptcy cases or
proceedings.

 

This Section 11.2 shall survive the termination of the Agreement and the
resignation or removal of the Agents.

 



 130 

 

 

11.3.       Indemnity.

 

(a)            In addition to the payment of expenses pursuant to Section 11.2,
whether or not the transactions contemplated hereby shall be consummated, the
Borrower agrees to defend (subject to Indemnitees' selection of counsel),
indemnify, pay and hold harmless, each Agent and Lender and each of their
respective officers, partners, members, directors, trustees, advisors,
employees, agents, sub-agents and affiliates (each, an "Indemnitee"), from and
against any and all Indemnified Liabilities pursuant to the Priority of
Payments. To the extent that the undertakings to defend, indemnify, pay and hold
harmless set forth in this Section 11.3 may be unenforceable in whole or in part
because they are violative of any law or public policy, the Borrower shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them pursuant to the Priority of Payments.
This Section 11.3(a) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, or similar amounts arising from any
non-Tax claim.

 

(b)            To the fullest extent permitted by applicable law, the Borrower
shall not assert, and the Borrower hereby waives, any claim against each Lender
and each Agent and their respective Affiliates, directors, employees, attorneys,
agents or sub-agents, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Transaction Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, or any Loan, or the use of the
proceeds thereof. None of any Lender or any Agent or any of their respective
Affiliates, directors, employees, attorneys, agents or sub-agents shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Transaction Documents or the transactions contemplated
hereby or thereby.

 

(c)            The Borrower also agrees that no Lender or Agent nor their
respective Affiliates, directors, employees, attorneys, agents or sub-agents
will have any liability to the Borrower or any person asserting claims on behalf
of or in right of the Borrower or any other person in connection with or as a
result of this Agreement or any Transaction Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan, or the use of the
proceeds thereof or any act or omission or event occurring in connection
therewith, in each case, except to the extent that any losses, claims, damages,
liabilities or expenses incurred by the Borrower or its affiliates,
shareholders, partners or other equity holders have been found by a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
directly from the gross negligence, bad faith or willful misconduct of such
Lender or Agent or their respective Affiliates, directors, employees, attorneys,
agents or sub-agents in performing its obligations under this Agreement or any
Transaction Document or any agreement or instrument contemplated hereby or
thereby or referred to herein or therein; provided that in no event will such
Lender or Agent, or their respective Affiliates, directors, employees,
attorneys, agents or sub-agents have any liability for any indirect,
consequential, special or punitive damages in connection with or as a result of
such Lender's or Agent's, or their respective Affiliates', directors',
employees', attorneys', agents' or sub-agents' activities related to this
Agreement, any Transaction Document, or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein.

 

(d)            This Section 11.3 shall survive the termination of the Agreement
and the resignation or removal of the Agents.

 

11.4.       Set-Off.

 

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence of any Event of
Default each Lender is hereby authorized by each Specified Credit Party at any
time or from time to time subject to the consent of the Administrative Agent
(such consent not to be unreasonably withheld or delayed), without notice to any
Specified Credit Party or to any other Person (other than the Administrative
Agent), any such notice being hereby expressly waived, to set off and to
appropriate and to apply any and all deposits (general or special, including
indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but not including trust accounts) and any other indebtedness at any time held or
owing by such Lender to or for the credit or the account of any Specified Credit
Party against and on account of the obligations and liabilities of any Specified
Credit Party to such Lender hereunder and under the Transaction Documents,
including all claims of any nature or description arising out of or connected
hereto and participations therein or with any other Transaction Document,
irrespective of whether or not (a) such Lender shall have made any demand
hereunder or (b) the principal of or the interest on the Loans or any other
amounts due hereunder shall have become due and payable pursuant to Section 2
and although such obligations and liabilities, or any of them, may be contingent
or unmatured; provided that, if any Defaulting Lender shall exercise any such
right of setoff, (1) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Sections 2.12 and 2.17 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
their respective Affiliates under this Section 11.4 are in addition to other
rights and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have.

 



 131 

 

 

11.5.       Amendments and Waivers.

 

(a)            Requisite Lenders' and Investment Manager Consent. Subject to the
additional requirements of Sections 11.5(b) and 11.5(c) and the proviso below,
no amendment, modification, termination or waiver of any provision of this
Agreement, or consent to any departure by the Borrower therefrom, shall in any
event be effective without the written concurrence of the Requisite Lenders and
the Investment Manager; provided that (i) the Administrative Agent may, with the
consent of the Borrower only, amend, modify or supplement this Agreement or any
other Transaction Document to cure any ambiguity, omission, defect or
inconsistency (as reasonably determined by the Administrative Agent), so long as
such amendment, modification or supplement does not adversely affect the rights
of any Lender or the Lenders shall have received at least five Business Days'
prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Requisite Lenders stating that the Requisite Lenders
object to such amendment and (ii) the Administrative Agent may, in its sole and
absolute discretion, consent to any action or omission as set forth in this
Agreement and may grant waivers, concessions and other indulgences in accordance
with the terms of this Agreement.

 

(b)            Unanimous Lenders' Consent. Without the written consent of each
Lender, no amendment, modification, termination, or consent shall be effective
if the effect thereof would:

 

(1)            extend the scheduled final maturity of any Loan or Note;

 

(2)            waive, reduce or postpone any scheduled repayment (but not
prepayment);

 

(3)            reduce the rate of interest on any Loan, any fee, any Minimum
Spread Payment or any Make-Whole Amount payable hereunder;

 

(4)            extend the time for payment of any such interest, fees, Minimum
Spread Payments or Make-Whole Amounts;

 

(5)            reduce the principal amount of any Loan;

 

(6)            amend, modify, terminate or waive any provision of this
Section 11.5(b), Section 11.5(c) or any other provision of this Agreement that
expressly provides that the consent of all Lenders is required;

 



 132 

 

 

(7)            amend the definition of "Requisite Lenders" or "Pro Rata Share";

 

(8)            release all or substantially all of the Collateral except as
expressly provided in the Transaction Documents and except in connection with a
"credit bid" undertaken by the Collateral Agent at the direction of the
Requisite Lenders pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or
otherwise of the Bankruptcy Code or other analogous Debtor Relief Law or other
sale or disposition of assets in connection with an enforcement action with
respect to the Collateral permitted pursuant to the Transaction Documents (in
which case only the consent of the Requisite Lenders will be needed for such
release);

 

(9)            change the currency in which any Loan or other Obligation is
denominated; or

 

(10)            consent to the assignment or transfer by any Credit Party of any
of its rights and obligations under any Transaction Document.

 

(c)            Other Consents. Except as set forth in clause (a) above, no
amendment, modification, termination or waiver of any provision of this
Agreement, or consent to any departure by any Credit Party therefrom, shall
amend, modify, terminate or waive any provision of this Agreement as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent, as applicable.

 

(d)            Execution of Amendments, Etc. The Administrative Agent may, but
shall have no obligation to, with the concurrence of any Lender, execute
amendments, modifications, waivers or consents on behalf of such Lender. Any
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it was given. No notice to or demand on any Credit
Party in any case shall entitle any Credit Party to any other or further notice
or demand in similar or other circumstances. Any amendment, modification,
termination, waiver or consent effected in accordance with this Section 11.5
shall be binding upon each Lender at the time outstanding, each future Lender
and, if signed by a Credit Party, on such Credit Party.

 

(e)            Cashless Settlement. Notwithstanding anything to the contrary
contained in this Agreement, any Lender may exchange, continue or rollover all
or a portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Borrower, the
Administrative Agent and such Lender.

 

11.6.       Successors and Assigns; Participations.

 

(a)            Generally. This Agreement shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of the parties hereto and the successors and assigns of Lenders. Neither
the Borrower's rights or obligations hereunder nor any interest therein may be
assigned or delegated by the Borrower without the prior written consent of all
Lenders. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, Affiliates of each of the Agents and Lenders and other
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)            Register. The Borrower, the Administrative Agent and Lenders
shall deem and treat the Persons listed as Lenders in the Register as the
holders and owners of the corresponding Commitments and Loans listed therein for
all purposes hereof, and no assignment or transfer of any such Commitment or
Loan shall be effective, in each case, unless and until recorded in the Register
following receipt of a fully executed Assignment Agreement effecting the
assignment or transfer thereof, together with the required forms and
certificates regarding tax matters and any fees payable in connection with such
assignment, in each case, as provided in Section 11.6(d). Each assignment shall
be recorded in the Register promptly following receipt by the Administrative
Agent of the fully executed Assignment Agreement and all other necessary
documents and approvals, prompt notice thereof shall be provided to the Borrower
and a copy of such Assignment Agreement shall be maintained, as applicable. The
date of such recordation of a transfer shall be referred to herein as the
related "Assignment Effective Date". Any request, authority or consent of any
Person who, at the time of making such request or giving such authority or
consent, is listed in the Register as a Lender shall be conclusive and binding
on any subsequent holder, assignee or transferee of the corresponding
Commitments or Loans.

 



 133 

 

 

(c)            Right to Assign. Each Lender shall have the right at any time to
sell, assign or transfer all or a portion of its rights and obligations under
this Agreement, including all or a portion of its Commitment or Loans owing to
it or other Obligations (provided that pro rata assignments shall not be
required and each assignment shall be of a uniform, and not varying, percentage
of all rights and obligations under and in respect of any applicable Loan and
any related Commitments) to any Eligible Assignee upon the receipt of consent of
the Administrative Agent and the Borrower (each such consent not to be
unreasonably withheld or delayed); provided that:

 

(1)            each such assignment pursuant to this Section 11.6(c) shall be in
an aggregate amount of not less than the lesser of (I) $2,500,000, (II) such
lesser amount as agreed to by the Borrower and Administrative Agent or (III) the
aggregate amount of the Loans and any related Commitments of the assigning
Lender;

 

(2)            no consent of the Administrative Agent or the Borrower shall be
required for any assignment by Goldman Sachs (x) pursuant to a consolidation or
amalgamation with, or merger with or into, or transfer of all or substantially
all its assets to, another entity (but without prejudice to any other right or
remedy under this Agreement) or (y) to any affiliate of Goldman Sachs; and

 

(3)            no consent of the Borrower shall be required (x) if an Event of
Default has occurred and is continuing or (y) for any assignment to any Person
that, at the time of such assignment, is a Lender or an affiliate of a Lender.

 

(d)            Mechanics.

 

(1)            Assignments and assumptions of Loans and Commitments by Lenders
shall be effected by manual execution and delivery to the Administrative Agent
of an Assignment Agreement. Assignments made pursuant to the foregoing provision
shall be effective as of the Assignment Effective Date. In connection with all
assignments there shall be delivered to the Administrative Agent such forms,
certificates or other evidence, if any, with respect to U.S. federal income tax
withholding matters as the assignee under such Assignment Agreement may be
required to deliver pursuant to Section 2.15(c), together with payment to the
Administrative Agent of a registration and processing fee of $3,500 (except that
no such registration and processing fee shall be payable (y) in connection with
an assignment by or to Goldman Sachs or any Affiliate thereof or (z) in the case
of an assignee that is already a Lender or is an affiliate of a Lender or a
Person under common management with a Lender).

 

(2)            In connection with any assignment of rights and obligations of
any Defaulting Lender hereunder, no such assignment shall be effective unless
and until, in addition to the other conditions thereto set forth herein, the
parties to the assignment shall make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable Pro Rata Share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full Pro Rata Share of all Loans. Notwithstanding the
foregoing, if any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 



 134 

 

 

(e)            Representations and Warranties of Assignee. Each Lender, upon
execution and delivery hereof or upon succeeding to an interest in the
Commitments and Loans, as the case may be, represents and warrants as of the
Initial Credit Date or as of the Assignment Effective Date that (1) it is an
Eligible Assignee (or, if not an Eligible Assignee, the assignment to it is
permitted under this Section 11.6); (2) it has experience and expertise in the
making of or investing in commitments or loans such as the applicable
Commitments or Loans, as the case may be; (3) it will make or invest in, as the
case may be, its Commitments or Loans for its own account in the ordinary course
and without a view to distribution of such Commitments or Loans within the
meaning of the Securities Act or the Exchange Act or other federal securities
laws (it being understood that, subject to the provisions of this Section 11.6,
the disposition of such Commitments or Loans or any interests therein shall at
all times remain within its exclusive control); and (4) it will not provide any
information obtained by it in its capacity as a Lender to the Sponsor or any
Affiliate of the Sponsor.

 

(f)            Effect of Assignment. Subject to the terms and conditions of this
Section 11.6, as of the Assignment Effective Date (1) the assignee thereunder
shall have the rights and obligations of a "Lender" hereunder to the extent of
its interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a "Lender" for all purposes hereof; (2) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof under Section 11.8) and be
released from its obligations hereunder (and, in the case of an assignment
covering all or the remaining portion of an assigning Lender's rights and
obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided that, anything contained in any of the
Transaction Documents to the contrary notwithstanding, such assigning Lender
shall continue to be entitled to the benefit of all indemnities hereunder as
specified herein with respect to matters arising out of the prior involvement of
such assigning Lender as a Lender hereunder); (3) the Commitments shall be
modified to reflect any Commitment of such assignee; and (4) if any such
assignment occurs after the issuance of any Note hereunder, the assigning Lender
shall, upon the effectiveness of such assignment or as promptly thereafter as
practicable, surrender its applicable Notes to the Administrative Agent for
cancellation, and thereupon the Borrower shall issue and deliver new Notes, if
so requested by the assignee and/or assigning Lender, to such assignee and/or to
such assigning Lender, with appropriate insertions, to reflect the new
outstanding Loans of the assignee and/or the assigning Lender.

 

(g)            Participations.

 

(1)            Each Lender shall have the right at any time to sell one or more
participations to any Person (other than a Credit Party, the Sponsor, any
Sponsor Affiliate or any Natural Person) in all or any part of its Commitments,
Loans or in any other Obligation. Each Lender that sells a participation
pursuant to this Section 11.6(g) shall, acting solely for U.S. federal income
tax purposes as a non-fiduciary agent of the Borrower, maintain a register on
which it records the name and address of each participant and the principal
amounts (and stated interest) of each participant's participation interest with
respect to the Loans (each, a "Participant Register"); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register to any Person (including the identity of any participant or any
information relating to a participant's interest in any Commitments, Loans or
its other obligations under this Agreement) except to the extent that the
relevant parties, acting reasonably and in good faith, determine that such
disclosure is necessary to establish that such Commitment, Loan or other
Obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of a participation
with respect to the Loan for all purposes under this Agreement, notwithstanding
any notice to the contrary. For the avoidance of doubt, the Administrative Agent
(in its capacity as the Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

 



 135 

 

 

(2)            The holder of any such participation, other than an Affiliate of
the Lender granting such participation, shall not be entitled to require such
Lender to take or omit to take any action hereunder except with respect to any
amendment, modification or waiver that would (A) extend the final scheduled
maturity of any Loan, or Note in which such participant is participating, or
reduce the rate or extend the time of payment of interest or fees thereon
(except in connection with a waiver of applicability of any post-default
increase in interest rates) or reduce the principal amount thereof, or increase
the amount of the participant's participation over the amount thereof then in
effect (it being understood that a waiver of any Default or Event of Default or
of a mandatory reduction in the Commitment shall not constitute a change in the
terms of such participation, and that an increase in any Commitment or Loan
shall be permitted without the consent of any participant if the participant's
participation is not increased as a result thereof), (B) consent to the
assignment or transfer by any Credit Party of any of its rights and obligations
under this Agreement or (C) release all or substantially all of the Collateral
under the Collateral Documents (in each case, except as expressly provided in
the Transaction Documents) supporting the Loans hereunder in which such
participant is participating.

 

(3)            The Borrower agrees that each participant shall be entitled to
the benefits of Sections 2.13(c), 2.14 and 2.15 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph
(c) of this Section; provided that (x) a participant shall not be entitled to
receive any greater payment under Section 2.14 or 2.15 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such participant, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after such participant
acquired the participation or unless the sale of the participation to such
participant is made with the Borrower's prior written consent; (y) a participant
shall not be entitled to the benefits of Section 2.15 unless the Borrower is
notified of the participation sold to such participant and such participant
agrees, for the benefit of the Borrower, to comply with Section 2.15 as though
it were a Lender; and (z) except as specifically set forth in clauses (x) and
(y) of this sentence, nothing herein shall require any notice to the Borrower or
any other Person in connection with the sale of any participation. To the extent
permitted by law, each participant also shall be entitled to the benefits of
Section 11.4 as though it were a Lender, provided that such participant agrees
to be subject to Section 2.12 as though it were a Lender.

 

(h)            Certain Other Assignments and Participations. In addition to any
other assignment or participation permitted pursuant to this Section 11.6 any
Lender may assign, pledge and/or grant a security interest in all or any portion
of its Loans, the other Obligations owed by or to such Lender, and its Notes, if
any, to secure obligations of such Lender including any Federal Reserve Bank as
collateral security pursuant to Regulation A and any operating circular issued
by such Federal Reserve Bank; provided that (1) no Lender, as between the
Borrower and such Lender, shall be relieved of any of its obligations hereunder
as a result of any such assignment and pledge, and (2) in no event shall the
applicable Federal Reserve Bank, pledgee or trustee, be considered to be a
"Lender" or be entitled to require the assigning Lender to take or omit to take
any action hereunder.

 

11.7.       Independence of Covenants.

 

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or condition exists.

 

11.8.       Survival of Representations, Warranties and Agreements.

 

All representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.13(c), 2.14, 2.15, 10,
11.2, 11.3, 11.4 and 11.22 and the agreements of Lenders set forth in Sections
2.15 and 10.6 shall survive the payment of the Loans, and the termination
hereof.

 



 136 

 

 

11.9.       No Waiver; Remedies Cumulative.

 

No failure or delay on the part of any Agent or any Lender in the exercise of
any power, right or privilege hereunder or under any other Transaction Document
shall impair such power, right or privilege or be construed to be a waiver of
any default or acquiescence therein, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other power, right or privilege. The rights, powers and remedies given to
each Agent and each Lender hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Transaction Documents. Any forbearance or
failure to exercise, and any delay in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy.

 

11.10.     Marshalling; Payments Set Aside.

 

Neither any Agent nor any Lender shall be under any obligation to marshal any
assets in favor of any Credit Party or any other Person or against or in payment
of any or all of the Obligations. To the extent that any Credit Party makes a
payment or payments to the Administrative Agent or Lenders (or to the
Administrative Agent, on behalf of Lenders), or any Agent or Lender enforces any
security interests or exercises any right of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.

 

11.11.     Severability.

 

In case any provision in or obligation hereunder or under any other Transaction
Document shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

11.12.     Obligations Several; Independent Nature of Lenders' Rights.

 

The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitment of any other Lender hereunder.
Nothing contained herein or in any other Transaction Document, and no action
taken by Lenders pursuant hereto or thereto, shall be deemed to constitute
Lenders as a partnership, an association, a joint venture or any other kind of
entity. The amounts payable at any time hereunder to each Lender shall be a
separate and independent debt, and each Lender shall be entitled to protect and
enforce its rights arising out hereof and it shall not be necessary for any
other Lender to be joined as an additional party in any proceeding for such
purpose.

 

11.13.     Headings.

 

Section headings herein are included herein for convenience of reference only
and shall not constitute a part hereof for any other purpose or be given any
substantive effect.

 

11.14.     APPLICABLE LAW.

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE
SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO POST-JUDGMENT
INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER
THAN THE LAW OF THE STATE OF NEW YORK.

 



 137 

 

 

11.15.     CONSENT TO JURISDICTION.

 

SUBJECT TO CLAUSE (E) OF THE FOLLOWING SENTENCE, ALL JUDICIAL PROCEEDINGS
BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER
TRANSACTION DOCUMENTS, OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN ANY
FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF
MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY
STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
EXCLUSIVE (SUBJECT TO CLAUSE (E) BELOW) JURISDICTION AND VENUE OF SUCH COURTS;
(B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL
PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS
ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 11.1; (D) AGREES THAT SERVICE AS
PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER
THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND
OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND
(E) AGREES THAT THE AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY
IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY
RIGHTS UNDER ANY TRANSACTION DOCUMENT OR AGAINST ANY COLLATERAL OR THE
ENFORCEMENT OF ANY JUDGMENT, AND HEREBY SUBMITS TO THE JURISDICTION OF, AND
CONSENTS TO VENUE IN, ANY SUCH COURT.

 

The Borrower Entities hereby appoint and consent to Corporate Creations Network
Inc. (the "Process Agent"), as their agent upon whom process or demands may be
served in any action arising out of or based on this Agreement or the
transactions contemplated hereby. The Borrower Entities may at any time and from
time to time vary or terminate the appointment of such process agent or appoint
an additional process agent; provided that the Borrower Entities will maintain
in the Borough of Manhattan, The City of New York, an office or agency where
notices and demands to or upon the Borrower Entities in respect of this
Agreement may be served. If at any time the Borrower Entities shall fail to
maintain any required office or agency in the Borough of Manhattan, The City of
New York, or shall fail to furnish the Agents with the address thereof, notices
and demands may be served on a Borrower Entity by mailing a copy thereof by
registered or certified mail or by overnight courier, postage prepaid, to such
Borrower Entity at its address specified herein.

 

11.16.     WAIVER OF JURY TRIAL.

 

EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR
UNDER ANY OF THE OTHER TRANSACTION DOCUMENTS OR ANY DEALINGS BETWEEN THEM
RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER
RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO
BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND
THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT
MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 11.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER TRANSACTION
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE
HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

 



 138 

 

 

11.17.     Usury Savings Clause.

 

Notwithstanding any other provision herein, the aggregate interest rate charged
with respect to any of the Obligations, including all charges or fees in
connection therewith deemed in the nature of interest under applicable law shall
not exceed the Highest Lawful Rate. If the rate of interest (determined without
regard to the preceding sentence) under this Agreement at any time exceeds the
Highest Lawful Rate, the outstanding amount of the Loans made hereunder shall
bear interest at the Highest Lawful Rate until the total amount of interest due
hereunder equals the amount of interest which would have been due hereunder if
the stated rates of interest set forth in this Agreement had at all times been
in effect. In addition, if when the Obligations are repaid in full the total
interest due hereunder (taking into account the increase provided for above) is
less than the total amount of interest which would have been due hereunder if
the stated rates of interest set forth in this Agreement had at all times been
in effect, then to the extent permitted by law, the Borrower shall pay to the
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of Lenders and the Borrower to conform strictly
to any applicable usury laws. Accordingly, if any Lender contracts for, charges,
or receives any consideration which constitutes interest in excess of the
Highest Lawful Rate, then any such excess shall be cancelled automatically and,
if previously paid, shall at such Lender's option be applied to the outstanding
amount of the Loans made hereunder or be refunded to the Borrower.

 

11.18.     Effectiveness; Counterparts.

 

This Agreement shall become effective upon the execution of a counterpart hereof
by each of the parties hereto and receipt by the Borrower and the Administrative
Agent of written notification of such execution and authorization of delivery
thereof. This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. Delivery
of an executed counterpart of a signature page of this Agreement by facsimile or
in electronic format (including .pdf file, .jpeg file or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, including Orbit,
Adobe Sign, DocuSign or any other similar platform) shall be effective as
delivery of a manually executed counterpart of this Agreement. Any
electronically signed document delivered via email from a person purporting to
be an Authorized Officer shall be considered signed or executed by such
Authorized Officer on behalf of the applicable Person. The Collateral Agent
shall have no duty to inquire into or investigate the authenticity or
authorization of any such electronic signature and shall be entitled to
conclusively rely on any such electronic signature without any liability with
respect thereto.

 



 139 

 

 

11.19.     PATRIOT Act.

 

Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies each Credit Party that pursuant to the requirements of
the PATRIOT Act, it is required to obtain, verify and record information that
identifies each Credit Party, which information includes the name and address of
each Credit Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Credit Party in accordance
with the PATRIOT Act.

 

11.20.     Electronic Execution of Assignments.

 

The words "execution", "signed", "signature", and words of like import in any
Assignment Agreement shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

11.21.     No Fiduciary Duty.

 

Each Agent, Lender and their Affiliates (collectively, solely for purposes of
this paragraph, the "Lenders"), may have economic interests that conflict with
those of the Credit Parties, their stockholders and/or their affiliates. Each
Credit Party agrees that nothing in the Transaction Documents or otherwise will
be deemed to create an advisory, fiduciary or agency relationship or fiduciary
or other implied duty between any Lender, on the one hand, and such Credit
Party, its stockholders or its affiliates, on the other. The Credit Parties
acknowledge and agree that (a) the transactions contemplated by the Transaction
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm's-length commercial transactions between the Lenders, on the
one hand, and the Credit Parties, on the other, and (b) in connection therewith
and with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Credit Party, its stockholders or its
affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Credit Party, its stockholders or its Affiliates on other matters) or
any other obligation to any Credit Party except the obligations expressly set
forth in the Transaction Documents and (y) each Lender is acting solely as
principal and not as the agent or fiduciary of any Credit Party, its management,
stockholders, creditors or any other Person. Each Credit Party acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. Each
Credit Party agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Credit Party, in connection with such transaction or the process leading
thereto.

 

11.22.     Judgment Currency.

 

(a)            The Credit Parties' obligations hereunder and under the other
Transaction Documents to make payments in U.S. Dollars (each, for purposes
herein, the "Obligation Currency") shall not be discharged or satisfied by any
tender or recovery pursuant to any judgment expressed in or converted into any
currency other than the Obligation Currency, except to the extent that such
tender or recovery results in the effective receipt by the Secured Party
entitled thereto of the full amount of the Obligation Currency expressed to be
payable to it under this Agreement or the other Transaction Documents. If for
the purpose of obtaining or enforcing judgment against any Credit Party in any
court or in any jurisdiction, it becomes necessary to convert into or from any
currency other than the Obligation Currency (such other currency being
hereinafter referred to as the "Judgment Currency") an amount due in the
Obligation Currency, the conversion shall be made, at the applicable exchange
rate thereof as of the day on which the judgment is given (such day being
hereinafter referred to as the "Judgment Currency Conversion Date").

 



 140 

 

 

(b)            If there is a change in the rate of exchange prevailing between
the Judgment Currency Conversion Date and the date of actual payment of the
amount due, the Credit Parties jointly and severally covenant and agree to pay,
or cause to be paid, and each jointly and severally indemnifies the Secured
Parties for such additional amounts, if any (but in any event not a lesser
amount), as may be necessary to ensure that the amount paid in the Judgment
Currency, when converted at the rate of exchange prevailing on the date of
payment, will produce the amount of the Obligation Currency that could have been
purchased with the amount of Judgment Currency stipulated in the judgment or
judicial award at the rate or exchange prevailing on the Judgment Currency
Conversion Date. The foregoing indemnity shall constitute a separate and
independent obligation of the Credit Parties and shall survive any termination
of this Agreement and the other Transaction Documents, and shall continue in
full force and effect notwithstanding any such judgment or order as aforesaid.

 

(c)            For purposes of determining any rate of exchange for this
Section 11.22, such amounts shall include any premium and costs payable in
connection with the purchase of the Obligation Currency.

 

11.23.     Confidentiality

 

(a)            The Collateral Agent, the Collateral Administrator Parties, the
Collateral Custodian, the Administrative Agent and each Lender will maintain the
confidentiality of all Confidential Information to protect Confidential
Information delivered to such Person; provided that such Person may deliver or
disclose Confidential Information to: (i) such Person's directors, trustees,
officers, employees, agents, attorneys and affiliates who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 11.23 and to the extent such disclosure is reasonably
required for the administration of this Agreement and the other Transaction
Documents, the matters contemplated hereby or the investment represented by the
Loans; (ii) such Person's legal advisors, financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 11.23 and
to the extent such disclosure is reasonably required for the administration of
this Agreement, the matters contemplated hereby or the investment represented by
the Loans; (iii) any other Lender, or any of the other parties to this
Agreement, the Investment Management Agreement or the other Transaction
Documents; (iv) any federal or state or other regulatory, governmental or
judicial authority having jurisdiction over such Person in the course of any
routine examination by such authority; (v) any other Person with the consent of
the Borrower and the Investment Manager; (vi) any other Person to which such
delivery or disclosure may be necessary or appropriate (A) to effect compliance
with any law, rule, regulation or order applicable to such Person, (B) in
response to any subpoena or other legal process upon prior notice to the
Borrower and the Investment Manager (unless prohibited by applicable law, rule,
order or decree or other requirement having the force of law), (C) in connection
with any litigation to which such Person is a party upon prior notice to the
Borrower and the Investment Manager (unless prohibited by applicable law, rule,
order or decree or other requirement having the force of law), (D) to the extent
such Person may reasonably determine such delivery and disclosure to be
necessary or appropriate in the enforcement or for the protection of the rights
and remedies with respect to the Obligations, this Agreement or the other
Transaction Documents or (E) in the Collateral Agent's, the Collateral
Custodian's, a Collateral Administrator Party's or the Administrative Agent's
performance of its obligations under this Agreement, the Collateral
Administration Agreement or other Transaction Document; (vii) any Person of the
type that would be, to such Person's knowledge, permitted to acquire Loans in
accordance with the requirements of Section 11.6 to which such Person sells or
offers to sell any such Loan or any part thereof (if such Person has agreed in
writing prior to its receipt of such Confidential Information to be bound by the
provisions of this Section 11.23); and (viii) with respect to any Collateral
Obligation, any actual or prospective transferee of such Collateral Obligation
(if such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 11.23 with respect to
such Confidential Information or has otherwise agreed to be bound by all
applicable confidentiality restrictions applicable to such Confidential
Information in the Underlying Instruments relating to such Collateral
Obligation). Each Lender agrees that it shall use the Confidential Information
for the sole purpose of making an investment in the Loans or administering its
investment in the Loans; and that the Collateral Agent, the Collateral
Administrator Parties and the Administrative Agent shall neither be required nor
authorized to disclose to Lenders any Confidential Information in violation of
this Section 11.23. In the event of any required disclosure of the Confidential
Information by such Lender, such Lender agrees to use reasonable efforts to
protect the confidentiality of the Confidential Information.

 



 141 

 

 

(b)            For the purposes of this Section 11.23, "Confidential
Information" means information delivered to the Collateral Agent, the Collateral
Custodian, the Collateral Administrator Parties, the Administrative Agent or any
Lender by or on behalf of the Borrower Entities or the Investment Manager in
connection with and relating to the transactions contemplated by or otherwise
pursuant to this Agreement; provided that such term does not include information
that: (i) was publicly known or otherwise known to the Collateral Agent, the
Collateral Custodian, the Collateral Administrator Parties, the Administrative
Agent or such Lender or beneficial owner prior to the time of such disclosure;
(ii) subsequently becomes publicly known through no act or omission by the
Collateral Agent, the Collateral Administrator Parties, the Administrative Agent
or any Lender or any person acting on behalf of the Collateral Agent, the
Collateral Custodian, the Collateral Administrator Parties, the Administrative
Agent or any Lender; (iii) otherwise is known or becomes known to the Collateral
Agent, the Collateral Custodian, the Collateral Administrator Parties, the
Administrative Agent or any Lender other than (x) through disclosure by or on
behalf of a Borrower Entity or the Investment Manager or (y) to the knowledge of
the Collateral Agent, the Collateral Custodian, the Collateral Administrator
Parties, the Administrative Agent or Lender, as the case may be, in each case
after reasonable inquiry, as a result of the breach of a fiduciary duty to the
Borrower Entities or the Investment Manager or a contractual duty to the
Borrower Entities or the Investment Manager; or (iv) is allowed to be treated as
non-confidential by consent of the Borrower Entities and the Investment Manager.

 

11.24.     Effect of Amendment and Restatement

 

On the Effective Date, the Existing Credit Agreement shall be amended and
restated in its entirety. The parties hereto acknowledge and agree that (i) this
Agreement and the other Transaction Documents, whether executed and delivered in
connection herewith or otherwise, do not constitute a novation, payment and
reborrowing, or termination of the obligations, security interests and Liens
under the Existing Credit Agreement as in effect immediately prior to the
Effective Date, which remain outstanding and in effect and (ii) such
obligations, security interests and Liens (as amended and restated hereby) are
in all respects continuing. The Borrower, by its execution of this Agreement,
(a) confirms its obligations under the Collateral Documents, (b) confirms that
its obligations under the Existing Credit Agreement as amended hereby are
entitled to the benefits of the pledges and guarantees, as applicable, set forth
in the Collateral Documents, (c) confirms that its obligations under the
Existing Credit Agreement as amended hereby constitute "Secured Obligations" (as
defined in the Collateral Documents) and (d) agrees that the Existing Credit
Agreement as amended hereby is the "Credit Agreement" under and for all purposes
of the Collateral Documents. Each Credit Party, by its execution of this
Agreement, hereby confirms that the Secured Obligations shall remain in full
force and effect, and such Secured Obligations shall continue to be entitled to
the benefits of the grant set forth in the Collateral Documents.

 

SECTION 12. SUBORDINATION

 

(a)            Anything in this Agreement or the other Transaction Documents to
the contrary notwithstanding, the Borrower agrees for the benefit of the Lenders
and the Agents that the rights of the Equity Holder to distributions by the
Borrower and in and to the Collateral, including any payment from Proceeds of
Collateral, shall be subordinate and junior to the Obligations, to the extent
and in the manner set forth in this Agreement including as set forth in
Section 7 and hereinafter provided. If any Event of Default has occurred and has
not been cured or waived, and notwithstanding anything contained in Section 7 to
the contrary, interest on and principal of and other amounts owing in respect of
the Loans and all other Obligations shall be paid in full in Cash (in order of
priority) before any further payment or distribution is made on account of the
Equity Holder.

 

(b)            If notwithstanding the provisions of this Agreement, any holder
of any Subordinate Interests shall have received any payment or distribution in
respect of such Subordinate Interests contrary to the provisions of this
Agreement, then, unless and until either the Obligations shall have been paid in
full in Cash in accordance with this Agreement, such payment or distribution
shall be received and held in trust for the benefit of, and shall forthwith be
paid over and delivered to, the Collateral Agent, which shall pay and deliver
the same to the Lenders in accordance with this Agreement; provided that, if any
such payment or distribution is made other than in Cash, it shall be held by the
Collateral Agent as part of the Collateral and subject in all respects to the
provisions of this Agreement, including this Section 12.

 



 142 

 

 

(c)            The Borrower agrees with all Lenders that the Borrower shall not
demand, accept, or receive any payment or distribution in respect of such
Subordinate Interests in violation of the provisions of this Agreement,
including this Section 12. Nothing in this Section 12 shall affect the
obligation of the Borrower to pay holders of Subordinate Interests.

 

(d)            In exercising any of its or their voting rights, rights to direct
and consent or any other rights as a Lender under this Agreement, subject to the
terms and conditions of this Agreement, a Lender or Lenders shall not have any
obligation or duty to any Person or to consider or take into account the
interests of any Person and shall not be liable to any Person for any action
taken by it or them or at its or their direction or any failure by it or them to
act or to direct that an action be taken, without regard to whether such action
or inaction benefits or adversely affects any Lender, the Borrower or any other
Person, except for any liability to which such Lender may be subject to the
extent the same results from such Lender's taking or directing an action, or
failing to take or direct an action, in bad faith or in violation of the express
terms of this Agreement.

 

SECTION 13. ASSIGNMENT OF INVESTMENT MANAGEMENT AGREEMENT

 

(a)            The Borrower, in furtherance of the covenants of this Agreement
and as security for the Obligations and the performance and observance of the
provisions hereof and of the other Transaction Documents, hereby assigns,
transfers, conveys and sets over to the Collateral Agent, for the benefit of the
Secured Parties, all of the Borrower's estate, right, title and interest in, to
and under the Investment Management Agreement (except as set forth in the second
proviso of this Section 13(a)), including (1) the right to give all notices,
consents and releases thereunder, (2) the right to take any legal action upon
the breach of an obligation of the Investment Manager thereunder, including the
commencement, conduct and consummation of proceedings at law or in equity,
(3) the right to receive all notices, accountings, consents, releases and
statements thereunder and (4) the right to do any and all other things
whatsoever that the Borrower is or may be entitled to do thereunder; provided
that, notwithstanding anything herein to the contrary, the Collateral Agent
shall not have the authority to execute any of the rights set forth in
subclauses (1) through (4) above or may otherwise arise as a result of the grant
until the occurrence of an Event of Default hereunder and such authority shall
terminate at such time, if any, as such Event of Default is cured or waived;
provided that the assignment made hereby does not include an assignment of the
Borrower's right to terminate the Investment Manager pursuant to Section 10 of
the Investment Management Agreement or any other provision contained therein
(unless both a Cause Event has occurred and is continuing and another Event of
Default hereunder shall have occurred and then be continuing).

 

(b)            The assignment made hereby is executed as collateral security,
and the execution and delivery hereby shall not in any way impair or diminish
the obligations of the Borrower under the provisions of the Investment
Management Agreement, nor shall any of the obligations contained in the
Investment Management Agreement be imposed on the Collateral Agent.

 

(c)            Upon the repayment of the Obligations in full and the release of
the Collateral from the lien of the Collateral Documents, this assignment and
all rights herein assigned to the Collateral Agent for the benefit of the
Secured Parties shall cease and terminate and all the estate, right, title and
interest of the Collateral Agent in, to and under the Investment Management
Agreement shall revert to the Borrower and no further instrument or act shall be
necessary to evidence such termination and reversion.

 



 143 

 

 

(d)            The Borrower represents that it has not executed any other
assignment of the Investment Management Agreement.

 

(e)            The Borrower agrees that this assignment is irrevocable, and that
it will not take any action which is inconsistent with this assignment or make
any other assignment inconsistent herewith. The Borrower will, from time to
time, execute all instruments of further assurance and all such supplemental
instruments with respect to this assignment as the Collateral Agent may specify
or as may be required to maintain the perfection thereof.

 

(f)            The Borrower hereby agrees, and hereby undertakes to obtain the
agreement and consent of the Investment Manager in the Investment Management
Agreement, to the following:

 

(1)            The Investment Manager consents to the provisions of this
assignment and agrees to perform any provisions of this Agreement applicable to
the Investment Manager subject to the terms of the Investment Management
Agreement.

 

(2)            The Investment Manager acknowledges that, except as otherwise set
forth in clause (a) above, the Borrower is assigning all of its right, title and
interest in, to and under the Investment Management Agreement to the Collateral
Agent for the benefit of the Secured Parties.

 

(3)            The Investment Manager shall deliver to the Collateral Agent and
the Collateral Administrator duplicate original copies of all notices,
statements, communications and instruments delivered or required to be delivered
to the Borrower pursuant to the Investment Management Agreement.

 

(4)            Neither the Borrower nor the Investment Manager will enter into
any agreement amending, modifying or terminating the Investment Management
Agreement without (x) complying with the applicable provisions of the Investment
Management Agreement, and (y) the consent of the Requisite Lenders.

 

(5)            Except as otherwise set forth herein and therein, the Investment
Manager shall continue to serve as Investment Manager under the Investment
Management Agreement notwithstanding that the Investment Manager shall not have
received amounts due it under the Investment Management Agreement because
sufficient funds were not then available hereunder to pay such amounts in
accordance with the Priority of Payments. The Investment Manager agrees not to
cause the filing of a petition in bankruptcy against the Borrower for the
non-payment of the Successor Management Fees, or other amounts payable by the
Borrower to the Investment Manager under the Investment Management Agreement
prior to the date which is one year and one day (or, if longer, the applicable
preference period) after the payment in full of the Loans; provided that nothing
in this Section 13 shall preclude, or be deemed to stop, the Investment Manager
(x) from taking any action prior to the expiration of the aforementioned one
year and one day (or longer) period in (A) any case or proceeding voluntarily
filed or commenced by the Borrower or (B) any involuntary insolvency proceeding
filed or commenced by a Person other than the Investment Manager or its
Affiliates or (y) from commencing against the Borrower or any of its properties
any legal action which is not a bankruptcy, reorganization, arrangement,
insolvency, moratorium or liquidation proceeding.

 

(6)            The Investment Manager irrevocably submits to the non-exclusive
jurisdiction of any federal or New York state court sitting in the Borough of
Manhattan in The City of New York in any action or Proceeding arising out of or
relating to the Loans or this Agreement, and the Investment Manager irrevocably
agrees that all claims in respect of such action or Proceeding may be heard and
determined in such federal or New York state court. The Investment Manager
irrevocably waives, to the fullest extent it may legally do so, the defense of
an inconvenient forum to the maintenance of such action or Proceeding. The
Investment Manager irrevocably consents to the service of any and all process in
any action or Proceeding by the mailing or delivery of copies of such process to
it at the office of the Investment Manager provided for herein. The Investment
Manager agrees that a final judgment in any such action or Proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

 



 144 

 

 

(g)            If both (A) a Cause Event at any time occurs and is continuing
and (B) another Event of Default has occurred and is then continuing hereunder
at such time, the Borrower shall, upon the written direction of the Requisite
Lenders, remove the Investment Manager as the Borrower's investment manager
pursuant to the terms of the Investment Management Agreement. As used herein,
"Cause Event" means (a) an event that shall have occurred by reason of (1) the
conviction (or plea of no contest) for a felony of the Investment Manager,
(2) the conviction (or plea of no contest) for a felony of an officer or a
member of the board of directors (or other analogous body) of the Investment
Manager, if the employment or other affiliation of such Person so convicted is
not terminated by the Investment Manager within 30 days of such conviction and
the Requisite Lenders vote thereafter to invoke this termination provision, or
(3) the Investment Manager or an officer or a member of the board of directors
of the Investment Manager has engaged in gross negligence bad faith, willful
misconduct or reckless disregard with respect to a Borrower Entity that has
resulted in a material adverse effect on such Borrower Entity or the Collateral
Obligations, or has committed a knowing material violation of securities, each
as determined by a final decision of a court or binding arbitration decision
unless, in the case of such natural persons, their employment or other
affiliation with the Investment Manager is terminated or suspended within 30
days after discovery by the Investment Manager and (b) any other event
identified in the Investment Management Agreement as "cause" for the removal of
the Investment Manager.

 

The Investment Manager shall promptly provide written notice to the Collateral
Agent and the Administrative Agent upon the occurrence of a Cause Event, and the
Administrative Agent shall promptly notify the Lenders thereafter.

 

(h)            If the Investment Manager is terminated due to a Cause Event or
pursuant to Section 10 of the Investment Management Agreement at a time when
another Event of Default has occurred and is continuing, the Borrower will act
at the direction of the Requisite Lenders to appoint a successor manager.

 

SECTION 14. COLLATERAL CUSTODIAN

 

(a)            Initial Collateral Custodian. The role of Collateral Custodian
with respect to the Custody Documents shall be conducted by the Person
designated as Collateral Custodian hereunder from time to time in accordance
with this Section 14. Each of the Borrower and the Lenders hereby designate and
appoint the Collateral Custodian to act as its agent and hereby authorizes the
Collateral Custodian to take such actions on its behalf and to exercise such
powers and perform such duties as are expressly granted to the Collateral
Custodian by this Agreement. The Collateral Custodian hereby accepts such agency
appointment to act as Collateral Custodian pursuant to the terms of this
Agreement, until its resignation or removal as Collateral Custodian pursuant to
the terms hereof.

 

(b)            Successor Collateral Custodian. Upon the Collateral Custodian's
receipt of a Collateral Custodian Termination Notice from the Administrative
Agent (acting at the direction of the Requisite Lenders) of the designation of a
successor Collateral Custodian pursuant to the provisions of clause (i) below,
the Collateral Custodian agrees that it will terminate its activities as
Collateral Custodian hereunder.

 

(c)            Appointment. The Borrower and each of the Lenders hereby appoint
U.S. Bank National Association to act as Collateral Custodian, for the benefit
of the Secured Parties. The Collateral Custodian hereby accepts such appointment
and agrees to perform the duties and obligations with respect thereto set forth
herein.

 



 145 

 

 



(d)            Duties. From the Closing Date until its resignation pursuant to
clause (n) below or its removal pursuant to clause (i) below, the Collateral
Custodian shall perform, on behalf of the Secured Parties, the following duties
and obligations:

 

(1)            The Collateral Custodian shall at all times hold all Custody
Documents that constitute Escrowed Assignment Agreement Documents in physical
form at one of its offices in the United States (for purposes hereof, the
"Custodial Office"); provided that, for the avoidance of doubt, the only Custody
Documents required to be held in physical custody by the Collateral Custodian
under this Agreement are the Escrowed Assignment Agreement Documents. The
Collateral Custodian may change the Custodial Office at any time and from time
to time upon notice to the Borrower, the Investment Manager, the Collateral
Agent and the Administrative Agent, provided that the replacement Custodial
Office shall be an office of the Collateral Custodian located in the United
States. All Custody Documents held by the Collateral Custodian in physical
custody shall be available for inspection by the Administrative Agent upon prior
written request and during normal business hours of the Collateral Custodian.
Any such inspection shall occur no earlier than five Business Days after such
inspection is requested and the costs of such inspection shall be borne by the
requesting party. The Administrative Agent (including its representatives and
designees) may not request more than two inspections per year or, if an Event of
Default has occurred and is continuing no more than once a month.
Notwithstanding anything to the contrary herein, the Collateral Custodian shall
not be required to hold or accept custody of any Custody Document hereunder to
the extent such Custody Document is of a type not approved for deposit into the
custodial vault of the Collateral Custodian; provided that (1) the Collateral
Custodian notifies the Investment Manager and the Lenders prior to refusing to
hold such documents and (2) the failure of the Collateral Custodian to accept
and hold such documents shall not result in a default or an Event of Default
with respect to the Borrower hereunder (provided that copies of such documents
shall have been delivered by the Borrower to or otherwise made available to the
Administrative Agent). For the avoidance of doubt, the Collateral Custodian
shall not be required to review or provide any certifications in respect of
Custody Documents provided to it.

 

(2)            In taking and retaining custody of any such Custody Documents,
the Collateral Custodian shall be deemed to be acting as the agent of the
Secured Parties; provided that (x) the Collateral Custodian makes no
representations as to the existence, perfection, enforceability or priority of
any Lien on such Custody Documents or the instruments therein or as to the
adequacy or sufficiency of such Custody Documents; and (y) the Collateral
Custodian's duties shall be limited to those expressly contemplated herein.

 

(3)            All Custody Documents required to be held by the Collateral
Custodian in physical custody shall be kept in fire resistant vaults, rooms or
cabinets at the Custodial Office and shall be placed together with an
appropriate identifying label and maintained in such a manner so as to permit
retrieval and access. The Collateral Custodian shall segregate such Custody
Documents on its inventory system and will not commingle any such physical
Custody Documents with any other files of the Collateral Custodian other than
those, if any, relating to the Borrower and its Affiliates and Subsidiaries.

 

(4)            Notwithstanding any provision to the contrary elsewhere in the
Transaction Documents, the Collateral Custodian shall not have any fiduciary
relationship with any party hereto or any Secured Party in its capacity as such,
and no implied covenants, functions, obligations or responsibilities shall be
read into this Agreement, the other Transaction Documents or otherwise exist
against the Collateral Custodian. Without limiting the generality of the
foregoing, it is hereby expressly agreed and stipulated by the other parties
hereto that the Collateral Custodian shall not be required to exercise any
discretion hereunder and shall have no investment or management responsibility.
The Collateral Custodian shall not be deemed to assume any obligations or
liabilities of the Borrower or Investment Manager hereunder or under any other
Transaction Document.

 



146

 

 

(5)            The Collateral Custodian shall have no obligation to review or
verify whether the Borrower or the Investment Manager on its behalf has obtained
and delivered (or made available to the Transaction Data Room) the necessary
Diligence Information and other Custody Documents required for purchases of
Collateral Obligations hereunder, and the Collateral Custodian shall have no
obligation to maintain the Transaction Data Room on behalf of the Borrower.

 

(e)            Event of Default. After the occurrence and during the continuance
of an Event of Default, the Collateral Custodian agrees to cooperate with the
Administrative Agent and the Collateral Agent (acting at the direction of the
Requisite Lenders) and deliver any Escrowed Assignment Agreement Documents to
the Collateral Agent (pursuant to a written request in the form of Exhibit D) as
requested in order to take any action that the Requisite Lenders deem necessary
or desirable in order for the Collateral Agent to perfect, protect or more fully
evidence the security interests granted by the Borrower Entities under the
Transaction Documents, or to enable any of them to exercise or enforce any of
their respective rights hereunder. If the Collateral Custodian receives
instructions from the Collateral Agent, the Investment Manager or the Borrower
which conflict with any instructions received by the Requisite Lenders (or the
Administrative Agent on their behalf) after the occurrence and during the
continuance of an Event of Default, the Collateral Custodian shall rely on and
follow the instructions given by the Requisite Lenders.

 

(f)            Requisite Lenders. The Requisite Lenders may direct the
Collateral Custodian to take any action incidental to its duties hereunder. With
respect to other actions that are incidental to the actions specifically
delegated to the Collateral Custodian hereunder, the Collateral Custodian shall
not be required to take any such incidental action hereunder, but shall be
required to act or to refrain from acting (and shall be fully protected in
acting or refraining from acting) upon the direction of the Requisite Lenders;
provided that the Collateral Custodian shall not be required to take any action
hereunder at the request of the Requisite Lenders, any Secured Party or
otherwise if the taking of such action, in the reasonable determination of the
Collateral Custodian, (x) shall be in violation of any applicable law or
contrary to any provisions of this Agreement or (y) shall expose the Collateral
Custodian to liability hereunder or otherwise (unless it has received indemnity
which it reasonably deems to be satisfactory with respect thereto). If the
Collateral Custodian requests the consent of the Requisite Lenders and the
Collateral Custodian does not receive a consent (either positive or negative)
from the Requisite Lenders within 10 Business Days of its receipt of such
request, then the Requisite Lenders shall be deemed to have declined to consent
to the relevant action. The Collateral Agent may accept and act upon directions
provided by the Administrative Agent as if such directions were provided by the
Requisite Lenders directly. The Collateral Custodian shall not be liable for any
action taken, suffered or omitted by it in accordance with the request or
direction of any Secured Party, to the extent that this Agreement provides such
Secured Party the right to so direct the Collateral Custodian. The Collateral
Custodian shall not be deemed to have notice or knowledge of any matter
hereunder, including an Event of Default, unless an Authorized Officer of the
Collateral Custodian has knowledge of such matter or written notice thereof is
received by the Collateral Custodian.

 

(g)            Merger/Consolidation. Any Person (a) into which the Collateral
Custodian may be merged or consolidated, (b) that may result from any merger or
consolidation to which the Collateral Custodian shall be a party or (c) that may
succeed to the properties and assets of the Collateral Custodian substantially
as a whole, which Person in any of the foregoing cases executes an agreement of
assumption to perform every obligation of the Collateral Custodian hereunder,
shall be the successor to the Collateral Custodian under this Agreement without
further act of any of the parties to this Agreement.

 

(h)            Compensation. As compensation for its Collateral Custodian
activities hereunder, the Collateral Custodian shall be entitled to compensation
as set forth in the Bank Party Fee Letter. The Collateral Custodian's
entitlement to receive such compensation shall cease on the earlier to occur of:
(a) its removal as Collateral Custodian pursuant to clause (i) below, (b) its
resignation as Collateral Custodian pursuant to clause (n) below or (c) the
termination of this Agreement; provided that, for the avoidance of doubt, the
Collateral Custodian shall remain entitled to receive, as and when such amounts
are payable under the terms of this Agreement, any compensation accrued prior to
the release of all Custody Documents from the custody of the Collateral
Custodian.

 



147

 

 

(i)            Removal. The Collateral Custodian may be removed, with or without
cause, by the Requisite Lenders by notice (with a copy to the Borrower and the
Investment Manager) given in writing to the Collateral Custodian (the
"Collateral Custodian Termination Notice"); provided that, notwithstanding its
receipt of a Collateral Custodian Termination Notice, the Collateral Custodian
shall continue to act in such capacity (and, for the avoidance of doubt, so long
as it continues to act in such capacity, shall continue to receive the
compensation and any other amounts to which it is entitled to receive in such
capacity under the terms of this Agreement and the Bank Party Fee Letter) until
a successor Collateral Custodian has been appointed (with the consent of the
Borrower so long as no Event of Default has occurred and is continuing) and has
agreed to act as Collateral Custodian hereunder.

 

(j)            Reliance. The Collateral Custodian may conclusively rely on and
shall be fully protected in acting upon any written notice, instruction,
statement, certificate, request, waiver, consent, instrument, opinion, report,
letter or other paper or document furnished to it in accordance with this
Agreement, which it in good faith reasonably believes to be genuine and that has
been signed or presented by the proper party (which in the case of any
instruction from or on behalf of the Borrower shall be an Authorized Officer) or
parties in the absence of its gross negligence, willful misconduct or bad faith
of its duties hereunder. The Collateral Custodian shall not be bound to make any
independent investigation into the facts or matters stated in any such notice,
instruction, statement certificate, request, waiver, consent, opinion, report,
receipt or other paper or document, provided that, if the form thereof is
specifically prescribed by the terms of this agreement, the Collateral Custodian
shall examine the same to determine whether it substantially conforms on its
face to the requirements set forth herein. The Collateral Custodian may rely
conclusively on and shall be fully protected in acting upon the written
instructions of the Requisite Lenders in the absence of its gross negligence,
willful misconduct, bad faith or reckless disregard of its duties hereunder.

 

(k)            Rights of the Collateral Custodian. The Collateral Custodian may
consult counsel selected with due care and shall not be liable for any action
taken, suffered or omitted by it hereunder in good faith and in accordance with
the advice or opinion of such counsel in the absence of its gross negligence,
willful misconduct, bad faith or reckless disregard of its duties hereunder. The
Collateral Custodian shall not be liable for any error of judgment, or for any
act done or step taken or omitted by it, in good faith, or for any mistakes of
fact or law, or for anything that it may do or refrain from doing in connection
herewith except in the case of its own gross negligence, willful misconduct, bad
faith or reckless disregard of its duties hereunder. The Collateral Custodian
makes no warranty or representation and shall have no responsibility (except as
expressly set forth in this Agreement) as to the content, enforceability,
completeness, validity, sufficiency, value, genuineness, ownership or
transferability of the Collateral, and will not be required to and will not make
any representations as to the validity or value (except as expressly set forth
in this Agreement) of any of the Collateral. The Collateral Custodian shall not
be obligated to take any legal action hereunder that might in its judgment
involve any expense or liability unless it has been furnished with an indemnity
reasonably satisfactory to it. The Collateral Custodian shall have no duties or
responsibilities except such duties and responsibilities as are specifically set
forth in this Agreement and no covenants or obligations shall be implied in this
Agreement against the Collateral Custodian. The duties, obligations and
responsibilities of the Collateral Custodian shall be determined solely by the
express provisions of this Agreement. No implied duties, obligations or
responsibilities shall be read into this Agreement against, or on the part of,
the Collateral Custodian. Any permissive right of the Collateral Custodian to
take any action hereunder shall not be construed as a duty. The Collateral
Custodian shall not be required to expend or risk its own funds in the
performance of its duties hereunder. It is expressly agreed and acknowledged
that the Collateral Custodian is not guaranteeing performance of or assuming any
liability for the obligations of the other parties hereto or any parties to the
Collateral.

 



148

 

 

(l)            Request for Directions. In case any reasonable question arises as
to its duties hereunder, the Collateral Custodian may request instructions from
the Requisite Lenders, and shall be entitled at all times to refrain from taking
any action unless it has received instructions from the Requisite Lenders. The
Collateral Custodian shall in all events have no liability, risk or cost for any
action taken pursuant to and in compliance with the instruction of the Requisite
Lenders in the absence of its gross negligence, willful misconduct, bad faith or
reckless disregard of its duties hereunder. In no event shall the Collateral
Custodian be liable for special, indirect or consequential loss or damage of any
kind whatsoever (including but not limited to lost profits), even if the
Collateral Custodian has been advised of the likelihood of such loss or damage
and regardless of the form of action.

 

(m)            Responsibilities. The Collateral Custodian shall have no
responsibilities or duties with respect to any Custody Document while such
Custody Document is not in its possession. The Collateral Custodian may act or
exercise its duties or powers hereunder either directly or, by or through its
agents or attorneys, and the Collateral Custodian shall not be liable or
responsible for the negligence or misconduct of any non-Affiliated agent or
non-Affiliated attorney appointed with due care by it. If the Collateral
Custodian is prevented from fulfilling its obligations under this Agreement as a
result of governmental or regulatory actions, government regulations, fires,
strikes, accidents, acts of God or other causes beyond the control of the
Collateral Custodian, the Collateral Custodian shall use commercially reasonable
efforts to mitigate the effects of such circumstances and resume performance as
soon as reasonably possible, and the Collateral Custodian's obligations shall be
suspended for a reasonable time during which such conditions exist.

 

(n)            Resignation. The Collateral Custodian may resign and be
discharged from its duties or obligations hereunder by giving not less than 90
days written notice thereof to the Requisite Lenders (with a copy to the
Investment Manager and the Borrower) and with the consent of the Requisite
Lenders and (if no Event of Default shall have occurred and then be continuing)
the Borrower. Upon receiving notice of such resignation, the Requisite Lenders
shall promptly appoint a successor Collateral Custodian (with the consent of the
Borrower) by written instrument, in duplicate, executed by the Requisite
Lenders, one copy of which shall be delivered to the Collateral Custodian so
resigning and one copy to the successor Collateral Custodian, together with a
copy to the Borrower, the Investment Manager, the Collateral Agent and the
Administrative Agent. Upon the effective date of such resignation, or if the
Requisite Lenders give the Collateral Custodian written notice of an earlier
termination hereof, the Collateral Custodian shall (i) be reimbursed for any
reasonable and documented costs and expenses the Collateral Custodian may incur
in connection with the termination of its duties under this Agreement and
(ii) deliver all of the Custody Documents in the possession of Collateral
Custodian to the successor Collateral Custodian. Notwithstanding anything herein
to the contrary, the Collateral Custodian may not resign prior to a successor
Collateral Custodian being appointed. For the avoidance of doubt, the Collateral
Custodian shall be entitled to receive, as and when such amounts are payable in
accordance with this Agreement and any compensation accrued through the
effective date of its resignation pursuant to and in accordance with this
Section 14.

 

(o)            Release of Custody Documents. Upon satisfaction of any of the
conditions set forth in Section 6.8 for the sale or release of a Collateral
Obligation in whole, the Investment Manager shall, by delivery to the Collateral
Custodian of a request for release substantially in the form of Exhibit D (with
a copy to the Lenders) (which may be delivered concurrently with the Borrower
Order delivered pursuant to Section 6.7(a)), direct the release of the related
Custody Documents for such Collateral Obligation which are held by the
Collateral Custodian in physical custody pursuant to this Section 14. Upon
receipt of such direction, the Collateral Custodian shall release the related
Custody Documents to the Investment Manager (or as otherwise provided in the
related release request) and the Investment Manager will not be required to
return the related Custody Documents to the Collateral Custodian. Written
instructions as to the method of shipment and shipper(s) the Collateral
Custodian is directed to utilize in connection with the transmission of Custody
Documents in the performance of the Collateral Custodian's duties under this
clause (o) shall be delivered by the Investment Manager to the Collateral
Custodian prior to any shipment of any Custody Documents hereunder. If the
Collateral Custodian does not receive such written instruction from the
Investment Manager, the Collateral Custodian shall be authorized and indemnified
as provided herein to utilize a nationally recognized courier service. The
Investment Manager shall arrange for the provision of such services at the sole
cost and expense of the Borrower and shall maintain such insurance against loss
or damage to the Custody Documents as the Investment Manager deems appropriate.

 



149

 

 

Except as otherwise expressly provided above in this clause (o), Escrowed
Assignment Agreement Documents shall be released by the Collateral Custodian
only in connection with sales of Collateral Obligations pursuant to the exercise
of remedies under the Collateral Documents (and in each case only upon written
direction therefor from the Requisite Lenders).

 

(p)            Collateral Custodian as Agent. The Collateral Custodian agrees
that, with respect to any Custody Documents at any time or times in its
possession, the Collateral Custodian shall be the agent of the Collateral Agent,
for the benefit of the Secured Parties, for purposes of perfecting (to the
extent not otherwise perfected) the Collateral Agent's security interest in the
Collateral and for the purpose of ensuring that such security interest is
entitled to first priority status under the UCC.

 

(q)            Indemnity. The Borrower agrees to indemnify and hold harmless the
Collateral Custodian and its directors, officers, employees, agents and assigns
from and against any and all Indemnified Liabilities. This clause (q) shall
survive the termination of this Agreement and the resignation or removal of the
Collateral Custodian hereunder.

 

[Remainder of page intentionally left blank]

 



150

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

  BCSF I, LLC, as Borrower               By:                     Name:    
Title:                 GOLDMAN SACHS BANK USA, as Syndication Agent and Sole
Lead Arranger               By:     Name:     Title:                 GOLDMAN
SACHS BANK USA, as Administrative Agent               By:     Name:     Title:  
              GOLDMAN SACHS BANK USA, as Lender               By:     Name:    
Title:                 U.S. BANK NATIONAL ASSOCIATION, as Collateral
Administrator               By:     Name:     Title:  

 





 

 

  U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent               By:
                    Name:     Title:                 U.S. BANK NATIONAL
ASSOCIATION, as Collateral Custodian               By:     Name:     Title:  

 





 

 

IN WITNESS WHEREOF, the Investment Manager hereby consents to the amendments to
the Existing Credit Agreement as set forth in this Second Amended and Restated
Credit Agreement in accordance with Section 11.5(a) of the Existing Credit
Agreement as of the date first written above.

 

CONSENTED TO BY:

 

BAIN CAPITAL SPECIALTY FINANCE, INC., as



Investment Manager

 

 

By:       Name:     Title:  

 





 

 

APPENDIX A

 

Lenders and Commitments

 

Lender  Commitment   Pro Rata Share  Goldman Sachs Bank USA 
 U.S.$[425,000,000]    100% Totals:   U.S.$[425,000,000]    100%

 



A-1

 

 

APPENDIX B

 

Notice Addresses

 

THE CREDIT PARTIES:

 

Borrower

 

200 North Clarendon Street
Boston, MA 02116



Facsimile: 617-652-3300 E-mail: baincapitalcreditdocs@baincapital.com Attention:
Bain Capital Credit Docs, Attn: Melissa Hagan

 

Limited Guarantor

 

200 North Clarendon Street
Boston, MA 02116

Facsimile: 617-652-3300 E-mail: baincapitalcreditdocs@baincapital.com Attention:
Bain Capital Credit Docs, Attn: Melissa Hagan

 

OTHER PARTIES:       GOLDMAN SACHS BANK USA, as Lender:       c/o Goldman,
Sachs & Co. 30 Hudson Street, 4th Floor Jersey City, NJ  07302     Facsimile:
212-428-4534 E-mail: gs-pfi-mo-confidential@gs.com Attention: Operations    
GOLDMAN SACHS BANK USA, as Administrative Agent:     c/o Goldman, Sachs & Co. 30
Hudson Street, 4th Floor Jersey City, NJ  07302     Facsimile: 212-428-4534
E-mail: gs-pfi-mo-confidential@gs.com Attention: Operations     And, with
respect to each Dispute, with copies to:     Email: gs-repo-disputes@gs.com
Attention: GS Credit     and       Facsimile: 212-428-4534 Email:
gs-sctabs-reporting@ny.email.gs.com Attention: PFI Middle Office

 



B-1

 

 

U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent 190 South LaSalle Street
Chicago, Illinois 60603 E-mail: BCSF.1@usbank.com Attention: Global Corporate
Trust Services - BCSF I, LLC     U.S. BANK NATIONAL ASSOCIATION, as Collateral
Custodian 1719 Otis Way Florence, SC 29501 Attn: Document Custody Services
Receiving Unit Email: Steven.Garret@usbank.com     U.S. BANK NATIONAL
ASSOCIATION, as Collateral Administrator 190 South LaSalle Street
Chicago, Illinois 60603 E-mail: BCSF.1@usbank.com Attention: Global Corporate
Trust Services - BCSF I, LLC

 



B-2

 

 

APPENDIX C-1

 

Borrower Subsidiaries

 

[to be provided]

 



C-1-1

 



 

APPENDIX C-2

 

List of Collateral Obligations

 

[to be provided]

 



C-2-1

 



 

SCHEDULE A

 

  Form/Document/ Certificate Date by which to be delivered Method of Delivery
(1) Audited consolidated annual financial statements of the Equity Holder Within
120 days of the end of the Equity Holder's fiscal year. Such information shall
be made available by email to the Administrative Agent by providing the
applicable link to www.sec.gov. (2) Unaudited quarterly financial statements of
the Equity Holder Within 60 days after the end of each fiscal quarter of the
Equity Holder (other than the last fiscal quarter of each fiscal year) Such
information shall be made available by email to the Administrative Agent by
providing the applicable link to www.sec.gov. (3) Such other financial or other
information with respect to the Credit Parties (to the extent in the Borrower's
or Investment Manager's possession or control) as any Lender may reasonably
request from time to time, subject to any applicable confidentiality
restrictions applicable to such information. Within the greater of five Business
Days after request by a Lender or such time as may be commercially reasonable
for the Borrower to prepare and deliver such information Such information shall
be made available (i) by email to the Administrative Agent and (ii) in the
Transaction Data Room. (4) For each Non-Private Asset, all compliance
certificates, financial statements, Draft Amendment Package and Material
Amendment Information, in each case made available, or received by or on behalf
of the related obligors or any administrative agents or servicers (or analogous
representatives), to, or from, as applicable, public-side lenders under the
related Underlying Instruments. Within three Business Days after the date on
which such information is received by the relevant Borrower Entity (it being
understood that compliance with any applicable confidentiality restrictions will
be required before such delivery, and the Borrower (or the Investment Manager or
any of its affiliates, on its behalf) will use its best efforts to enable the
Lenders to deliver applicable confidentiality agreements or otherwise to comply
with such restrictions). All such information shall be made available in the
Transaction Data Room and the Material Amendment Information and Draft Amendment
Packages shall also be made available by email to the Administrative Agent. (5)
For each Private Asset, all compliance certificates, financial statements, Draft
Amendment Package and Material Amendment Information, in each case made
available, or received by or on behalf of the related obligors or any
administrative agents or servicers (or analogous representatives), to, or from,
as applicable, private-side lenders under the related Underlying Instruments.
Within three Business Days after the date on which such information is received
by the relevant Borrower Entity, provided that (x) if such information is not
delivered to private-side lenders within three Business Days after the date on
which such information is required to be delivered to such private-side lenders
under such Underlying Instruments, the Borrower shall use commercially
reasonable efforts to promptly obtain such information; and (y) compliance with
any applicable confidentiality restrictions will be required before such
delivery, and the Borrower (or the Investment Manager or any of its affiliates
on its behalf) will use its best efforts to enable the Lenders to deliver
applicable confidentiality agreements or otherwise to comply with such
restrictions. All such information shall be made available in the Transaction
Data Room and the Material Amendment Information and Draft Amendment Packages
shall also be made available by email to the Administrative Agent.

 



A-1

 

 

(6) For each Collateral Obligation, Draft Instruments, IC Memorandum, Underlying
Instruments and other Diligence Information delivered to the Collateral
Custodian hereunder or otherwise requested by any Lender, provided in each case
that such documents are in the possession of the Borrower, its Investment
Manager or another Borrower Entity. At the times required for delivery of such
material to the Collateral Custodian hereunder or three Business Days following
a request by a Lender, as applicable. Such material shall be made available in
the Transaction Data Room. (7) A copy of each Commitment to Acquire a Collateral
Obligation entered into by any Borrower Entity from time to time

Within three Business Days following execution.

 

Such Commitment shall be made available in the Transaction Data Room.

Such Commitment shall be made available in the Transaction Data Room. (8) With
respect to each Collateral Obligation, the Investment Manager's determination of
the value thereof.

(a)          Within five Business Days after the end of each calendar quarter;

 

(b)          within five Business Days of the reasonable request therefor by the
Administrative Agent; and

 

(c)           within five Business Days after the Investment Manager has reduced
its determination of the value of such Collateral Obligation by 5% or more (from
the most recent date as of such the Investment Manager's value of such
Collateral Obligation was provided to the Administrative Agent).

Such information shall be made available (i) by email to the Administrative
Agent and (ii) in the Transaction Data Room.

 



A-2

 

 

  (9) Calculation of net asset value, including items referenced in
Section 9(k)(3) (i) Within 45 days after each Compliance Certificate Calculation
Date (other than the last calendar quarter) and (ii) for the last calendar
quarter, within 60 days of the applicable Compliance Certificate Calculation
Date.   (10) On and after the Effective Date, a Tangible Net Worth Certificate.
(i) Within 45 days after each Compliance Certificate Calculation Date (other
than the last calendar quarter) and (ii) for the last calendar quarter, within
60 days of the applicable Compliance Certificate Calculation Date.

 



A-3

 

 

EXHIBIT A

 

Form of Funding Notice

 

[to be provided]

 



A-1

 

 

EXHIBIT B

 

Form of U.S. Tax Compliance Certificates

 

[to be provided]

 



B-1

 

 

EXHIBIT C

 

Form of Assignment Agreement

 

[to be provided]

 



C-1

 

 

EXHIBIT D

 

Form of Request for Release of Custody Documents

 

[to be provided]

 



D-1

 

 

EXHIBIT E

 

Form of Power of Attorney

 

[to be provided]

 



E-1

 

 

EXHIBIT F

 

Form of Tangible Net Worth Certificate

 

[to be provided]

 



F-1

 

 

EXHIBIT G

 

Form of Cooperation Agreement

 



G-1

 

 